EXHIBIT N
                                                                       Motion-Activated LED Light
                                                                                                         Model: 5835




Dated receipt required for warranty replacement.

                      FEATURES
•   Bright, energy saving LED light
•   DualBrite® technology
•   Automatically comes on when motion is detected.
•   Connect with other Link technology enabled lights.

                     UNPACKING




                                                                                                   18
                                                                                                    0°
Be sure to remove all contents from packaging and verify
all items are present before assembling this light fixture.
This package includes the following items:
• Security Light
• Owner’s Manual
• Mounting Hardware

HARDWARE INCLUDED
Note: Four mounting bracket screws are included. The installation will only require two. Discard the unused mounting
bracket screws after installation.




Plastic plug         #6 Mounting Bracket              #8 Mounting Bracket
                     Screw (x2)                       Screw (x2)




Mounting Bolt                                                Mounting Bolt (Pre-Installed in Light Fixture)


    FRONT




Mounting Bracket                                             Mini Screwdriver




© 2018 HeathCo LLC
                                              Ex. N - Page 1 of 32
                                  To see operational and troubleshooting information and videos,              209735-01A
                                                     go to www.hzsupport.com
                                             IMPORTANT SAFETY AND INSTALLATION INFORMATION
Before installing security light, read all instructions carefully and keep owner’s manual for future reference.
• WARNING: To prevent electric shock, ensure that the power is disconnected before installation.
• WARNING: Risk of fire. Keep the lamp heads at least 2 in. from combustible materials.
• CAUTION: To avoid water damage and the risk of electrical shock, the motion sensor controls must be facing the
  ground when the installation is complete.
• CAUTION: Burn hazard. Allow the light fixture to cool before touching.
• NOTICE: Do not connect this light fixture to a dimmer switch or timer.
• This light fixture requires 120-volts AC.
• This light fixture must be properly grounded.
• Some electrical codes require installation by a qualified electrician.
• If you want to use Manual Mode, each light fixture must be wired through a switch.
• This fixture is designed for outdoor installation and should be mounted to a wall or eaves.
• To achieve best results, this fixture should be mounted 8 feet (2.4 meters) above the ground. Note: If fixture is mounted
  higher than 8 ft. (2.4 meters), aiming the sensor down will reduce coverage distance.
• For best results, Link technology enabled lights should be within 100' of each other. Obstructions such as trees, walls,
  hills, etc may reduce the effective range of the Link system.

The motion sensor on this light fixture detects “motion” by the movement of heat across the coverage area. The motion
sensor is more sensitive to the movement of heat moving across the coverage area and less sensitive to the movement
of heat directly towards it.




                                                                        Motion                                           Motion




                                                                                                 Sensor

                                                  Least Sensitive                                                  Most Sensitive
              CHANNEL




                         SENS




                                 DUALBRITE
                        D2D




                                                                                                                                                                    CHANNEL




                                                                                                                                                                               SENS




                                                                                                                                                                                       DUALBRITE
                                                                                                                                                                              D2D
        C




              H
    B




                                                                                                                                                              C




                                                                                                                                                                    H
                 M




                        4H




                                                                                                                                                          B




                                                                                                                                                                       M
                 L




                                                                                                                                                                              4H
                          TEST
    A




                                                                                                                                                                       L
        OFF




                                                                                                                                                                                TEST
                                                                                                                                                          A
                                                                                                                                                              OFF
                          OFF




                                                                                                                                                                                OFF




                                                                                                                                       THIS   SIDE   UP



                                                                                                                                       180°




                                                   THIS   SIDE   UP



                                                   180°




                                                   Wall Mount                                                        Eave Mount

Note: Light fixture and sensor should be mounted as shown above when installed (depending upon type of installation).

2
                                                                                  Ex. N - Page 2 of 32
                                                                      To see operational and troubleshooting information and videos,                                          209735-01
                                                                                         go to www.hzsupport.com
                        INSTALLATION

       WARNING: Turn power off at circuit breaker or fuse.
 Place tape over circuit breaker switch and verify power is
 off at the fixture.

This fixture comes with a “Easy Install” mounting plate. It is pre-
assembled on the fixture for shipping.




                                                                                                                  18
                                                                                                                   0°
1. From the front of the light fixture, unscrew the large mounting
    bolt connecting the light fixture to the mounting plate and remove
    the mounting plate (see Figure 1). The mounting bolt is designed
    to stay in the light fixture.                                                                                              Figure 1
2. Install the mounting bracket with the stamped word “FRONT”
    facing away from the junction box (see Figure 2). Use the mount-
    ing bracket screws that best fit the junction box.
3. Route the junction box wires through the hole in the mounting
                                                                                                         T
    plate (see Figure 3).                                                                          ON
                                                                                             FR
4. Place the mounting plate against the junction box (see Figure 3).
     • Wall Mounted – The “UP” arrow must point upward
                                                                                                                                                      T



     • Eave Mounted – The “UP”arrow must point toward the building
                                                                                                                                                 ON
                                                                                                                                            FR




5. Insert the small mounting bolt through the mounting plate hole
    located below the threaded hole. Thread the bolt into the center                                                           Figure 2
    hole of the mounting bracket (see Figure 3).Tighten bolt securely.

                             WIRING
                                                                                     UP
Insert the junction box wires into the side of the terminal block and                  /Ha
                                                                                          ut/
                                                                                              Arr
around the ground screw (see Figure 4).Tighten terminal block screws
                                                                   GN                              iba
                                                                   TerD
and ground screw to secure wires.                                  Tie re
                                                                                                                   UP
                                                                                                                     /Hau

                                                                      rra
                                                                                                                         t/A
                                                                                                                            rrib
                                                                                                         GN                     a


• White to “N (White)”                                                                                   TerrD
                                                                                                         Tier e
                                                                                                             ra                                                                    TN
                                                                                                                                                                                        OR
                                                                                                                                                                                             F




• Black to “L (Black)”                                                                                                                  N (W
                                                                                                                                        Bla hit
                                                                                                                                           nc/ e/


• Bare or green ground wire to GND (ground) screw.
                                                                                                                                              Bla
                                                                                                                                                  nco)
                                                                                                                                             L (B
                                                                                                                                             No lack
                                                                                                                                    N(          ir/N /
                                                                                                                                                    egro


                                                                                                                                    BlaWhit
                                                                                                                                                          )



                                                                                                                                       nc/ e/
                      FINAL ASSEMBLY                                                                                                      Bla
                                                                                                                                              nc   o)
                                                                                                                                                                           Alignment
                                                                                                                                                                           Post
1. Double check that all wiring connections are securely connected.                                                                         L(
                                                                                                                                            NoBlack
                                                                                                                                               ir/N /
2. Align the two alignment posts on the mounting plate (see Figure                                                                                 egr
                                                                                                                                                                o)
                                                                                                                               Figure 3
   3) with the two alignment holes on the rear of the light fixture
   and press the light fixture onto the mounting plate.                                                      UP/Haut/Arriba


   IMPORTANT: The two metal pins on the rear of the light fixture
   must insert into the terminal block for the light to work.                             GND
                                                                                          Terre
                                                                                                                                                              N (White/
                                                                                                                                                              Blanc/Blanco)

3. Tighten the mounting bolt securely being careful not to overtighten                    Tierra                                                                     L (Black/
                                                                                                                                                                     Noir/Negro)
   (see Figure 5).




                                                                                                                               Figure 4

209735-01
                                                Ex. N - Page 3 of 32
                                   To see operational and troubleshooting information and videos,                                                                                                3
                                                     go to www.hzsupport.com
   IMPORTANT:
    • If wall mounted, make sure the fixture is mounted with the
      sensor below the lamp heads.
    • If eave mounted, mount the fixture with sensor facing away
      from the house wall. Rotate the sensor so the controls face the
      ground.
4. Push the rubber plug firmly into the mounting bolt hole on the
   light fixture (see Figure 5).




                                                                                                    18
                                                                                                     0°
5. Caulk around mounting plate and mounting surface with silicone
   weather sealant (see Figure 6).

              TESTING AND ADJUSTMENTS                                                                     Figure 5


        CAUTION: To avoid water damage and risk of electrical
    shock, motion sensor controls must be facing the ground
    when installation is complete.

1. Turn on the circuit breaker and wall switch.
   Note: The motion sensor has a 1 minute warm up period before it
   will detect motion. When power is first turned on wait 1 minute.
2. Slide the CHANNEL switch to OFF, the sensitivity (SENS)                                                Figure 6
   switch to the “L” position, and the DUALBRITE switch to the
   TEST position (see Figure 7). Note: The TEST mode overrides
   the photocell (daylight shutoff feature) and allows the light fixture
   to be tested day or night.                                                                                        A            B

3. Walk through the coverage area noting where you are when the
                                                                                                               OFF                    C



   lights turn on. Also, the red LED behind the motion sensor lens                                                                 CHANNEL

   will flash several times when motion is detected (see Figure 8).                                                      L    M    H


4. Stop, wait for the light to turn off (8 seconds), and then begin
   walking again. Continue this process until the detection zone has                                                         4H            SENS
                                                                                                         OFF    TEST                      D2D

   been established.
5. If needed, gently grasp the motion sensor and move it from side                                                                DUALBRITE


   to side or up and down to adjust the detection zone.
6. If needed, gently grasp the lamp heads and move them from side
                                                                                                          Figure 7
   to side or up and down to adjust the light coverage area.
7. Adjust the sensitivity (SENS) switch as needed (“L”, “M”, “H”).
   Sensitivity set too high may increase false triggering.

                       LINKING LIGHTS
This light has been designed with Link technology which allows
multiple lights to be connected together wirelessly. Linked lights
can be grouped into one of three possible channels to create linked
zones of lighting. See Link Technology section for more information.
1. Slide the CHANNEL switch to the desired channel (A, B, or
    C) on all lights to be linked together (see Figure 7).
2. Slide the DUALBRITE switch to the TEST position on all of                                              Figure 8

4
                                                Ex. N - Page 4 of 32
                                   To see operational and troubleshooting information and videos,                                                 209735-01
                                                     go to www.hzsupport.com
   the selected lights. Note: The TEST mode overrides the photocell (daylight shutoff feature) and allows the light
   fixture to be tested day or night.
3. Walk in front of each light to ensure all linked lights are activated from another linked light. Note: The linked lights
   may not come on at the same time because of the delay of the transmission signal.

                                                      FINAL SETUP
1. When testing is complete, set the DUALBRITE switch to the desired amount of time after dusk the lights should remain
   on at a reduced light level [Off, 4 Hrs., Dusk-to-Dawn (D2D)]. See DualBrite Timer section for more information.
2. The amount of time the lights stay on after ALL motion has stopped in front of ALL linked lights is preset to 5 minutes.

                                       IMPORTANT CONSIDERATIONS
LINK TECHNOLOGY:
Link technology allows multiple lights to be connected together
wirelessly. When one light senses motion it will turn on full bright
and send out a wireless signal. All lights within range and on the same
channel will also turn on full bright. Each time a light receives a signal,
it will then repeat the signal so other lights not in range of the first
                                                                                                      3
light will also turn on full bright. Linked lights can be grouped into
one of three possible channels (A, B, or C) to create linked zones of
lighting. Note: Linked lights turn off independently of each other and
                                                                                              2               1
may not turn off at exactly the same time.
Illustration example: Light #1 senses motion and sends a signal. Light
#2 is out of range of light #1 and does not receive the signal. Light
#3 is in range of light #1 and receives the activation signal. Light #3
is activated and repeats the signal. Light #2 is in range of light #3 and
is activated. Note: All the lights will send out a signal when activated, even if the light’s DualBrite switch is set to OFF.
If the light is in manual mode, it will repeat any signal it receives but will not initiate a signal.
AVOID AIMING THE SENSOR AT:
• Below are examples of objects that might produce heat and may cause the motion sensor to trigger:
  • Pools of Water                 • Air Conditioners                 • Dryer Vents
  • Animals                        • Heating Vents                    • Automobile Traffic
  If you suspect that a heat source of this type is triggering the motion sensor, reduce the sensitivity.
• Areas where pets or traffic may trigger the motion sensor.
• Nearby large, light-colored objects reflecting light may trigger the shut-off feature. Do not point other lights at the
  motion sensor.
SEASONAL CHANGES:
The motion sensor works by sensing temperature changes across its field of view. The closer the surrounding tempera-
ture is to a person’s body heat, the less sensitive the sensor will appear. The greater the temperature difference, the more
sensitive the sensor will appear. The sensitivity (SENS) switch might need to be readjusted as the outside temperature
changes for the different seasons. This is a normal part of the light sensor’s operation.

                                                  DUALBRITE TIMER
DualBrite mode is a selectable feature that turns the light on at dusk in a reduced light level. The light will stay on at
the reduced light level for the amount of time selected [Off, 4 hr., dusk-to-dawn (D2D)]. When motion is detected, the
light will increase to full bright. The light will stay on at the full bright level for 5 minutes after ALL motion has stopped

209735-01
                                               Ex. N - Page 5 of 32
                                   To see operational and troubleshooting information and videos,                           5
                                                      go to www.hzsupport.com
in front of ALL linked lights. The light will then return to the reduced light level. Once the DualBrite timer runs out,
the light will turn ON only when motion is detected by any of the linked lights. Selecting OFF disables the DualBrite
feature, however the motion sensing and Link features will continue to work.
For linked lights, the first light to sense darkness will turn on all other linked lights on the same channel if the DualBrite
timer has been turned ON on each linked light. The lights will turn OFF independently of each other and may not turn
OFF at exactly the same time.

                                                    MANUAL MODE
Manual mode overrides the motion sensor and “ON‑TIME” control so the light will operate full bright. This feature
only works at night, only for one night at a time, and only for the light fixture(s) that are connected to the light switch.
Manual mode is not repeated between Link technology lights. The motion sensor will reset to motion sensing mode after
6 hours or sunrise, whichever comes first. Manual mode can be toggled on and off using a wall switch. Note: If the power
to the light fixture is off for more than 5 seconds, allow the motion sensor to warm up prior to switching to manual mode.
1. Ensure the power to the light is ON and the sensor has warmed up (60 seconds).
2. To turn manual mode on, switch the power OFF–ON–OFF–ON at the wall switch within 5 seconds.
3. To turn manual mode off, switch the power OFF–ON–OFF–ON at the wall switch within 5 seconds.
IMPORTANT: If manual mode does not turn ON or OFF, use a slower pace turning the power ON and OFF at the wall
switch while staying within 5 seconds.




                                    OFF                ON               OFF               ON




                                                  Less than 5 seconds


                                                   SPECIFICATIONS
Range	���������������������������������������������������Up to 70 ft. (21 m) [varies with surrounding temperature].
Sensing Angle	��������������������������������������Up to 180°
Electrical Load - LED	�������������������������28 Watts
Lumens	�������������������������������������������������2100
Power Requirements	�����������������������������120 VAC, 60 Hz
Operating Modes	���������������������������������TEST, MOTION ACTIVATED, and MANUAL MODE
ON-Timer	��������������������������������������������5 minutes (non-adjustable)
Test Timer	��������������������������������������������8 Seconds
Manual Mode Timer	����������������������������Maximum 6 Hours
Sensitivity (SENS)	�������������������������������“L”, “M”, “H”
Link Technology Range	�����������������������Up to 100 ft (30.5 m) between each Link light fixture [varies with surrounding
                                                         obstructions].
6
                                               Ex. N - Page 6 of 32
                                   To see operational and troubleshooting information and videos,                    209735-01
                                                      go to www.hzsupport.com
                                                   CARE AND CLEANING
• To prolong the original appearance, clean the light fixture with clear water and a soft, damp cloth only.
• Do not use paints, solvents, or other chemicals on this light fixture. They could cause a premature deterioration of the
  finish. This is not a defect in the finish and will not be covered by the warranty.
• Do not spray the light fixture with a hose or power washer.
• To clean the camera lens, use a dry, microfiber cloth only.


                                             TROUBLESHOOTING GUIDE
 SYMPTOM                        POSSIBLE CAUSE                                         SOLUTION
 The light will not come on.    1. Light switch is turned off.                         1.   Turn light switch on.
                                2. Fuse is blown or circuit breaker is turned off.     2.   Replace fuse or turn circuit breaker on.
                                3. Daylight turn-off (photocell) is in effect.         3.   Recheck after dark.
                                4. The circuit wiring is incorrect, if this is a new   4.   Verify wiring is correct.
                                   installation.
                                5. The motion sensor is aimed in the wrong             5. Re-aim the motion sensor to cover the
                                   direction.                                             desired area.
                                6. The outside air temperature is close to the         6. Increase the “SENS” setting. See Seasonal
                                   same as a person’s body heat.                          Changes on page 5 for more information.
 The light comes on during      1. The motion sensor may be installed in a             1. The light fixture is operating normally under
 the day.                          relatively dark location.                              these circumstances.
                                2. The “DUALBRITE” switch is in the                    2. Set the “DUALBRITE” switch to the OFF, 4
                                   “TEST” position.                                       hour, or dusk-to-dawn (D2D) setting.
 The light comes on for no      1. The motion sensor may be sensing small              1. Decrease the “SENS” setting or reposition
 apparent reason.                  animals or automobile traffic.                         the motion sensor.
                                2. The “SENS” switch is set too high.                  2. Decrease the “SENS” setting.
                                3. The “DUALBRITE” switch is in the 4 hour             3. The light fixture is operating normally under
                                   or dusk-to-dawn (D2D) setting.                         these circumstances.
                                4. The light fixture is linked to another light.       4. The light fixture is operating normally if
                                                                                          linked. The Link option can be turned OFF
                                                                                          or set to a different channel.
                                5. The light fixture is on the same channel as a       5. Change the channel of the affected light
                                   neighbor’s linked light fixture.                       fixtures to a different channel.
                                6. The outside temperature is much warmer or           6. Decrease the “SENS” setting. See Seasonal
                                   cooler than a person’s body heat (summer or            Changes on page 5 for more information.
                                   winter).
                                7. The light fixture is wired through a dimmer         7. Do not use a dimmer or timer to control the
                                   or timer.                                              light fixture. Replace the dimmer or timer
                                                                                          with a standard on/off wall switch.
 The lights turn off too late   The light fixture may be installed in a relatively     Relocate the light fixture or use the 4 hour
 in dusk-to-dawn (D2D)          dark location.                                         setting.
 setting.
 Link technology lights are     1. Linked lights are not set to the same               1. Ensure the linked lights are set to the same
 not activating each other.        channel.                                                channel.
                                2. Too many obstructions are creating                  2a. Add a Link light between the existing lights
                                   interference between the linked lights.                 to create an additional relay point.
                                                                                       2b. Move the Link lights closer to each other.




209735-01
                                                  Ex. N - Page 7 of 32
                                      To see operational and troubleshooting information and videos,                                      7
                                                         go to www.hzsupport.com
    SYMPTOM                        POSSIBLE CAUSE                                        SOLUTION
    The lights stay on             1. The motion sensor may be picking up a heat         1. Decrease the “SENS” setting or reposition
    continuously.                     source like an air vent, dryer vent, or brightly      the motion sensor.
                                      painted, heat-reflective surface.
                                   2. The motion sensor is in manual mode.               2. Follow Manual Mode instructions on page 6
                                                                                            to reset.
                                   3. A linked light fixture is picking up               3. The light fixtures are operating normally
                                      continuous motion and is keeping all linked           under these circumstances.
                                      lights on.
                                   4. Motion is being detected by multiple linked        4. The light fixtures are operating normally
                                      lights and is keeping all linked lights on.           under these circumstances.
                                   5. The light fixture is wired through a dimmer        5. Do not use a dimmer or timer to control the
                                      or timer.                                             light fixture. Replace the dimmer or timer
                                                                                            with a standard on/off wall switch.
                                   6. The light fixture is on the same circuit as a      6. Install the light fixture on a circuit without
                                      motor, transformer, or fluorescent bulb.              motors, transformers, or fluorescent bulbs.
    The lights flash on and off.   1. Heat or light from the lamp heads may be           1. Reposition the lamp heads away from the
                                      turning the motion sensor on and off.                 motion sensor.
                                   2. Heat is being reflected from other objects         2. Decrease the “SENS” setting or reposition
                                      and may be turning the motion sensor on               the motion sensor.
                                      and off.
                                   3. The motion sensor is in “TEST” mode and            3. While in “TEST” mode, the light only stays
                                      warming up.                                           on for 8 seconds. Set the “DUALBRITE”
                                                                                            switch to OFF, 4 hour, or dusk-to-dawn
                                                                                            (D2D).
    The lights flash once then     The motion sensor is detecting light from the         Reposition the lamp heads to keep the area below
    stay off in manual mode.       lamp heads.                                           the motion sensor relatively dark.



                                                      TECHNICAL SERVICE
 Please call 1-800-858-8501 (English speaking only) for assistance before returning product to
                                            store.
If you experience a problem, follow this guide. You may also want to visit our Web site at: www.hzsupport.com. If the
problem persists, call* for assistance at 1-800-858-8501 (English speaking only), 8:00 AM to 5:00 PM CST (M-F).
You may also write* to:
HeathCo LLC
P.O. Box 90045
Bowling Green, KY 42102-9045
ATTN: Technical Service
* If contacting Technical Service, please have the following information available: Model Number, Date of Purchase,
and Place of Purchase.
                                        No Service Parts Available for this Product
Please keep your dated sales receipt, it is required for all warranty requests.




8
                                                     Ex. N - Page 8 of 32
                                         To see operational and troubleshooting information and videos,                            209735-01
                                                            go to www.hzsupport.com
                                       FIVE YEAR LIMITED WARRANTY
   This is a “Limited Warranty” which gives you specific legal rights. You may also have other rights which vary from
   state to state or province to province.
   For a period of five years from the date of purchase, any malfunction caused by factory defective parts or workman-
   ship will be corrected at no charge to you.
   Not Covered - Repair service, adjustment and calibration due to misuse, abuse or negligence, light bulbs, batteries,
   and other expendable items are not covered by this warranty. Any damage to the light fixture resulting from the use
   of chemicals or a pressure washer machine are not covered by this warranty. Unauthorized service or modification
   of the product or of any furnished component will void this warranty in its entirety. This warranty does not include
   reimbursement for inconvenience, installation, setup time, loss of use, unauthorized service, or return shipping charges.
   This warranty covers only HeathCo LLC assembled products and is not extended to other equipment and com-
   ponents that a customer uses in conjunction with our products.
   THIS WARRANTY IS EXPRESSLY IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
   INCLUDING ANY WARRANTY, REPRESENTATION OR CONDITION OF MERCHANT ABILITY
   OR THAT THE PRODUCTS ARE FIT FOR ANY PARTICULAR PURPOSE OR USE, AND SPECIFI-
   CALLY IN LIEU OF ALL SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES.
   REPAIR OR REPLACEMENT SHALL BE THE SOLE REMEDY OF THE CUSTOMER AND THERE
   SHALL BE NO LIABILITY ON THE PART OF HEATHCO LLC FOR ANY SPECIAL, INDIRECT,
   INCIDENTAL, OR CONSEQUENTIAL DAMAGES, INCLUDING BUT NOT LIMITED TO ANY
   LOSS OF BUSINESS OR PROFITS, WHETHER OR NOT FORESEEABLE. Some states or provinces do
   not allow the exclusion or limitation of incidental or consequential damages, so the above limitation or exclusion
   may not apply to you.
   Please keep your dated sales receipt, it is required for all warranty requests.

HeathCo LLC reserves the right to discontinue products and to change specifications at any time without incurring any
obligation to incorporate new features in products previously sold.


This device complies with Part 15 of the FCC Rules. Operation is subject to the following two conditions: (1) this device
may not cause harmful interference, and (2) this device must accept any interference received, includ-ing interference
that may cause undesired operation.
CAN ICES-005 (B)/NMB-005 (B)
Note: This equipment has been tested and found to comply with the limits for a Class B digital device, pursuant to
part 15 of the FCC Rules. These limits are designed to provide reasonable protection against harmful interference in a
residential installation. This equipment generates, uses and can radiate radio frequency energy and, if not installed and
used in accordance with the instructions, may cause harmful interference to radio communications. However, there is no
guarantee that interference will not occur in a particular installation. If this equipment does cause harmful interference to
radio or television reception, which can be determined by turning the equipment off and on, the user is encouraged to
try to correct the interference by one or more of the following measures:
- Reorient or relocate the receiving antenna.
- Increase the separation between the equipment and receiver.
- Connect the equipment into an outlet on a circuit different from that to which the receiver is connected.
- Consult the dealer or an experienced radio/TV technician for help.




209735-01
                                               Ex. N - Page 9 of 32
                                   To see operational and troubleshooting information and videos,                              9
                                                      go to www.hzsupport.com
                                                                                             Luz LED activada
                                                                                              por movimiento
                                                                                                            Modelo: 5835


Se necesita el recibo fechado para reemplazo bajo garantía.

                CARACTERÍSTICAS
•   Luz LED brillante de bajo consumo de energía
•   Tecnología DualBrite®
•   Se enciende automáticamente al detectar movimiento.
•   Conecte con las otras luces activadas con la tecnología
    Link.




                                                                                                  18
                                                                                                     0°
                    DESEMPAQUE
Asegúrese de retirar todo el contenido del empaque y
verificar que todos los elementos estén incluidos antes de
ensamblar este aparato de luz. Este paquete incluye los
siguientes elementos:
• Luz de seguridad
• Manual del propietario
• Ferretería de montaje

FERRETERÍA INCLUIDA
Nota: Se incluyen cuatro tornillos para el soporte de montaje. La instalación sólo requiere dos. Deseche los tornillos del
soporte de montaje no utilizados luego de la instalación.




Enchufe de               Tornillo n°6 de soporte               Tornillo n°8 de soporte
plástico                 de montaje (x2)                       de montaje (x2)




Tornillo de montaje				                                        Tornillo de montaje (Preinstalado en el aparato)


    FRONT




Soporte de montaje                                             Mini-destornillador



102018 HeathCo LLC
©
                                               Ex. N - Page 10 of 32
                             Para ver más información y vídeos sobre operación y resolución de problemas,            209735-01
                                                                                                                  209735-01  S
                                                     visite www.hzsupport.com
                                            INFORMACIÓN IMPORTANTE DE SEGURIDAD E INSTALACIÓN
Antes de instalar la luz de seguridad, lea todas las instrucciones con cuidado y guarde el manual del propietario para
futura referencia.
• ADVERTENCIA: Para evitar descargas eléctricas, asegúrese de que la alimentación esté desconectada antes de la ins-
  talación.
• ADVERTENCIA: Riesgo de incendio. Mantenga las bombillas alejadas al menos 2 pulgadas (51mm) de materiales
  combustibles.
• PRECAUCIÓN: Para evitar daños por el agua y el riesgo de una descarga eléctrica, los controles del detector de movi-
  miento deben estar de cara al suelo cuando la instalación esté terminada.
• PRECAUCIÓN: Peligro de quemaduras. Deje que el aparato de luz se enfríe antes de tocarlo.
• AVISO: No conecte este aparato de luz a un interruptor reductor de luz ni a un temporizador.
• Este aparato de luz requiere 120 voltios CA.
• Este aparato de luz debe estar correctamente conectado a tierra.
• Algunas normativas eléctricas exigen que la instalación la realice un electricista calificado.
• Si desea usar la Modalidad Manual, cada lámpara debe estar conectada a través de un interruptor.
• Este aparato está diseñado para una instalación al aire libre y se lo debe montar en una pared o en aleros.
• Para lograr los mejores resultados, este aparato debe montarse a 8 pies (2,4 metros) por encima del suelo. Nota: Si el
  aparato está instalado a más de 8 pies (2,4 m), si se apunta el detector hacia abajo se reducirá la distancia de cobertura.
• Para obtener los mejores resultados, las luces activadas con la tecnología Link deben estar dentro de 100 pies entre
  ellas. Las obstrucciones tales como árboles, paredes, colinas, etc. pueden reducir el alcance efectivo del sistema Link.
El detector de movimiento de este aparato de luz detecta “movimiento” debido al movimiento del calor a través del
área de cobertura. El detector de movimiento es más sensible a la circulación del calor que se mueve a través del área de
cobertura y menos sensible a la circulación del calor que va directamente hacia él.




                                                                         Movimiento                       Movimiento




                                                                                        Detector
                                                  Lo menos sensible                                  Lo más sensible
             CHANNEL




                        SENS




                                DUALBRITE
                       D2D




                                                                                                                                                    CHANNEL




                                                                                                                                                               SENS




                                                                                                                                                                       DUALBRITE
                                                                                                                                                              D2D
       C




             H
   B




                                                                                                                                              C




                                                                                                                                                    H
                M




                       4H




                                                                                                                                          B




                                                                                                                                                       M
                L




                                                                                                                                                              4H
                         TEST
   A




                                                                                                                                                       L
       OFF




                                                                                                                                                                TEST
                                                                                                                                          A
                                                                                                                                              OFF
                         OFF




                                                                                                                       THIS   SIDE   UP



                                                                                                                       180°
                                                                                                                                                                OFF




                                                      THIS   SIDE   UP



                                                      180°




                                                  Montaje en pared                                  Montaje en alero

Nota: La lámpara y el sensor debe montarse como se indica arriba, una vez instalado (según el tipo de instalación).
209735-01
                                                                                 Ex. N - Page 11 of 32
                                                  Para ver más información y vídeos sobre operación y resolución de problemas,                                                     11
                                                                          visite www.hzsupport.com
                         INSTALACIÓN

       ADVERTENCIA: Desconecte la energía en el fusible
 o cortacircuitos. Coloque cinta encima del interruptor de
 cortacircuitos y verifique que la energía está apagada en
 la luminaria.

Este dispositivo viene con una placa de montaje “Easy Install”(conexión




                                                                                                                  18
rápida). Está pre-instalado en el aparato para ser enviado.




                                                                                                                   0°
1. De la parte delantera de la lámpara, desenrosque el tornillo grande
    de montaje que conecta la lámpara a la placa de montaje y retire
    la placa de montaje (ver Figura 1). El tornillo de montaje está                                                            Figura 1
    diseñado para permanecer en la lámpara.
2. Instale el soporte de montaje con la palabra estampada “FRONT”
    de espaldas a la caja de conexiones (vea la Figura 2). Use los
    tornillos del soporte de montaje que mejor se adapten a la caja
    de conexiones.                                                                                       T
                                                                                                   ON
3. Pase los cables de la caja de conexiones por el agujero que está                          FR
    en la placa de montaje (vea la Figura 3).
4. Coloque la placa de montaje contra la caja de conexiones (vea la                                                                         FR
                                                                                                                                                 ON
                                                                                                                                                      T




    Figura 3).
     • Montaje en pared - La flecha “UP” debe apuntar hacia arriba.
                                                                                                                               Figura 2
     • Montaje en alero - La flecha “UP”debe apuntar hacia el edificio.
5. Inserte el tornillo pequeño de montaje por el agujero de la placa
    de montaje situado debajo del agujero roscado. Enrosque el perno
    en el orificio central del soporte de montaje (ver Figura 3). Apriete            UP
                                                                                       /Ha
    el perno de forma segura.                                                             ut/
                                                                                              Arr
                                                                                                   iba
                                                                         GN
                                                                         TerD
                            CABLEADO                                     Tie re
                                                                            rra                          GN
                                                                                                         TerrD
                                                                                                                   UP
                                                                                                                     /Hau
                                                                                                                         t/A
                                                                                                                            rrib
                                                                                                                                a

                                                                                                         Tier e


Inserte los cables de la caja de conexiones en el lado del bloque de
                                                                                                             ra                                                                      TN
                                                                                                                                                                                          OR
                                                                                                                                                                                               F




terminales y al rededor del tornillo de tierra (ver la Figura 4). Aprie-                                                                N (W
                                                                                                                                        Bla hit
                                                                                                                                           nc/ e/
                                                                                                                                              Bla
                                                                                                                                                  nco)


te los tornillos del bloque de terminales y el tornillo de tierra para                                                              N(
                                                                                                                                             L (B
                                                                                                                                             No lack
                                                                                                                                                ir/N /
                                                                                                                                                    eg    ro)


asegurar los cables.                                                                                                                BlaWhit
                                                                                                                                       nc/ e/
                                                                                                                                          Bla                                Poste de
• Blanco con “N (blanco)”                                                                                                                     nc   o)                        alineación
                                                                                                                                            L(
• Negro con “L (negro)”                                                                                                                     NoBlack
                                                                                                                                               ir/N /
• Alambre desnudo o verde con el tornillo GND (tierra)                                                                                             egr
                                                                                                                                                                  o)
                                                                                                                               Figura 3
                                                                                                             UP/Haut/Arriba
                       MONTAJE FINAL
1. Asegúrese de que todas las conexiones de los cables estén bien                                                                                               N (White/
                                                                                          GND                                                                   Blanc/Blanco)
   conectadas.                                                                            Terre
                                                                                          Tierra                                                                       L (Black/
2. Alinee los dos postes de alineación en la placa de montaje (vea                                                                                                     Noir/Negro)


   la Figura 3) con los dos orificios de alineación en la parte trasera
   de la lámpara y presione la lámpara sobre la placa de montaje.
   IMPORTANTE: Las dos clavijas de metal en la parte trasera de
   la lámpara deben insertarse en el bloque de terminales para que
   la luz funcione.                                                                                                            Figura 4

12
                                              Ex. N - Page 12 of 32
                                   Para ver más información y vídeos sobre operación y resolución de problemas,                                                                  209735-01
                                                     visite www.hzsupport.com
3. Apriete bien el tornillo de montaje teniendo cuidado de no
   apretarlo demasiado (vea la Figura 5).
   IMPORTANTE:
    • Si lo monta en la pared, asegúrese de que el aparato esté
      montado con el detector debajo de las cabezas de la lámpara.
    • Si lo monta en un alero, monte el aparato con detector de
      espaldas a la pared de la casa. Gire el detector de manera que
      los controles miren hacia el suelo.




                                                                                                  18
                                                                                                    0°
4. Empuje con fuerza el tapón de caucho en el orificio del perno de
   montaje de la lámpara (vea la Figura 5).
5. Calafatee alrededor de la placa de montaje y de la superficie de
                                                                                                              Figura 5
   montaje con un sellador de silicona (vea la Figura 6).

                   PRUEBAS Y AJUSTES

       PRECAUCIÓN: Para evitar daños por el agua y el riesgo
 de una descarga eléctrica, los controles del detector de mo-
 vimiento deben estar de cara al suelo cuando la instalación
 esté terminada.

1. Encienda el disyuntor y el interruptor de pared.                                                           Figura 6
   Nota: El detector de movimiento tiene un período de 1 minuto
   de calentamiento antes de detectar movimiento. Cuando encienda
   la alimentación por primera vez espere 1 minuto.
2. Deslice el interruptor CHANNEL a OFF, el interruptor de                                              OFF
                                                                                                              A            B
                                                                                                                               C
   sensibilidad (SENS) a la posición "L", y el interruptor DUAL-
   BRITE a la posición TEST (vea la Figura 7). Nota: La fase de                                                             CHANNEL

   prueba (TEST) anula la fotocélula (función de apagado de la luz
                                                                                                                  L    M    H


   del día) y permite que la lámpara sea probada durante el día o la
   noche.                                                                                         OFF    TEST
                                                                                                                      4H            SENS
                                                                                                                                   D2D

3. Camine por el área de cobertura y note dónde está usted cuando
   las luces se encienden. Además, la LED roja detrás de la lente del                                                      DUALBRITE

   detector de movimiento destellará varias veces cuando se detecta
   movimiento (vea la Figura 8).
4. Deténgase, espere que la luz se apague (8 segundos), y luego                                               Figura 7
   empiece a caminar de nuevo. Continúe este proceso hasta que la
   zona de detección haya sido establecida.
5. Si es necesario, sujete suavemente el detector de movimiento y
   muévalo de lado a lado o de arriba hacia abajo para ajustar la zona
   de detección.
6. Si es necesario, sujete suavemente los cabezales de la lámpara y
   muévalas de lado a lado o de arriba hacia abajo para ajustar el
   área de cobertura de la luz.
7. Ajuste el interruptor de sensibilidad (SENS), según sea necesario
   (“L”, “M”, “H”). Una sensibilidad demasiado alta puede aumentar
   las falsas alarmas.
                                                                                                              Figura 8

209735-01
                                              Ex. N - Page 13 of 32
                            Para ver más información y vídeos sobre operación y resolución de problemas,                                   13
                                                     visite www.hzsupport.com
                                          LUCES DE INTERCONEXIÓN
Esta luz ha sido diseñada con la tecnología Link que permite la conexión de múltiples luces entre sí en forma inalám-
brica. Las luces de interconexión se pueden agrupar en uno de tres posibles canales para crear zonas interconectadas de
iluminación. Vea la sección Tecnología Link para más información.
1. Deslice el interruptor de CANAL (CHANNEL) al canal deseado (A, B, o C) en todas las luces que deben estar
    interconectadas entre sí (ver Figura 7).
2. Deslice el interruptor DUALBRITE a la posición de prueba (TEST) en todas las luces seleccionadas. Nota: La fase
    de prueba anula la fotocélula (función de apagado de la luz del día) y permite que la lámpara sea probada durante el
    día o la noche.
3. Camine por delante de cada luz para asegurarse de que todas las luces interconectadas son activadas desde otra luz
    de interconexión. Nota: Las luces interconectadas pueden no prenderse al mismo tiempo, debido a la demora de la
    señal de transmisión.

                                                REGULACIÓN FINAL
1. Cuando termine la prueba, ajuste el interruptor DUALBRITE a la cantidad deseada de tiempo, después del ano-
   checer, que las luces deben permanecer prendidas a un nivel reducido [Off, 4 Hrs., anochecer al amanecer (D2D)].
   Vea la sección Temporizador DualBrite para más información.
2. La cantidad de tiempo que las luces permanecen encendidas después de que TODO movimiento se ha detenido
   frente a TODAS las luces interconectadas está preestablecido a 5 minutos.

                                    CONSIDERACIONES IMPORTANTES
TECNOLOGÍA LINK:
La tecnología Link permite la conexión de múltiples luces entre sí en forma inalámbrica. Cuando una luz detecta mo-
vimiento se encenderá con todo su resplandor y enviará una señal inalámbrica. Todas las luces dentro de ese alcance y en
el mismo canal también se encenderán con todo su resplandor. Cada vez que una luz recibe una señal, repetirá la señal
para que otras luces que no están dentro del alcance de la primera luz también se encenderán con todo su resplandor.
Las luces de interconexións se pueden agrupar en uno de tres posibles
canales (A, B, o C) para crear zonas interconectadas de iluminación.
Nota: Las luces interconectadas se apagan independiente la una de
la otra y puede que no se apaguen exactamente al mismo tiempo.
Ejemplo de ilustración: La luz # 1 detecta movimiento y envía una
                                                                                               3
señal. La luz # 2 está fuera del alcance de la luz # 1 y no recibe la
señal. La luz # 3 está dentro del alcance de la luz # 1 y recibe la señal
de activación. La luz # 3 se activa y se repite la señal. La luz # 2 está
                                                                                       2                 1
dentor del alcance de la luz # 3 y se activa. Nota: Todas las luces en-
viarán una señal cuando se activan, incluso si el interruptor de la luz
DUALBRITE está en OFF. Si la luz está en fase manual, repetirá
cualquier señal que recibe, pero no la iniciará.
EVITE APUNTAR EL DETECTOR A:
• A continuación hay ejemplos de objetos que pueden producir calor y pueden causar que el detector de movimiento se
  active:
  • Pozos de agua                • Acondicionadores de aire          • Ventosas de la secadora
  • Animales                     • Ventosas de calefacción           • Tráfico de carros
  Si sospecha que una fuente de calor de este tipo está activando el detector de movimiento, reduzca la sensibilidad.
• Zonas donde animales domésticos o el tráfico puedan activar el detector de movimiento.


14
                                              Ex. N - Page 14 of 32
                            Para ver más información y vídeos sobre operación y resolución de problemas,       209735-01
                                                    visite www.hzsupport.com
• Los objetos grandes cercanos y de colores resplandecientes que reflejan la luz del día pueden hacer que el detector se
  apague. No apunte otras luces al detector de movimiento.
CAMBIOS DE TEMPORADA:
El detector de movimiento funciona detectando los cambios de temperatura a través de su campo de visión. Cuanto
más cerca esté la temperatura ambiente al calor del cuerpo de una persona, el detector aparecerá menos sensible. Cuanto
mayor sea la diferencia de temperatura, mayor aparecerá la sensibilidad del detector. Puede ser necesario modificar el
interruptor de sensibilidad (SENS) a medida que la temperatura exterior cambia de una estación a la otra. Esta es una
parte normal del funcionamiento del detector de luz.

                                          TEMPORIZADOR DUALBRITE
La fase DUALBRITE es una característica seleccionable que enciende la luz al anochecer a un nivel reducido de luz. La
luz permanecerá encendida al nivel reducido de luz por la cantidad de tiempo seleccionado [Off, 4 hr., del anochecer al
amanecer (D2D)]. Cuando se detecte movimiento, la luz brillará con todo su resplandor. La luz permanecerá encendida
al nivel de brillo completo durante 5 minutos, después de que TODO movimiento se ha detenido frente a TODAS las
luces interconectadas. La luz volverá entonces al nivel de luz reducida. Una vez que el temporizador DUALBRITE
se termina, la luz se encenderá sólo cuando el movimiento es detectado por cualquiera de las luces interconectadas. Si
selecciona OFF desactiva la función DualBrite, sin embargo, las características de detección de movimiento y de Link
continuarán funcionando.
En cuanto a las luces interconectadas la primera luz que detecta la oscuridad encenderá todas las otras luces interconectadas
y en el mismo canal si el temporizador DUALBRITE ha sido prendido (ON) en cada luz interconectada. Las luces se
apagarán independiente la una de la otra y puede que no se apaguen exactamente al mismo tiempo.

                                                      FASE MANUAL
La fase manual anula el detector de movimiento y el control de duración (“ON-TIME”), de esta forma la lámpara
operará con todo su brillo. Esta característica solo funciona por la noche, solo por una noche a la vez, y solo para la(s)
lámpara(s) que están conectadas al interruptor de la luz. la Modalidad Manual no se repite entre las luces con tecnología
Link y otras. El detector de movimiento se reiniciará en la modalidad de detección de movimiento después de 6 horas o
cuando salga el sol, lo que ocurra primero. La fase manual puede también alternar entre encendido y apagado mediante
el interruptor de pared. Nota: Si la energía eléctrica al aparato de luz es apagada por más de 5 segundos, deje que el
detector de movimiento se caliente antes del cambio a la fase manual.
1. Asegúrese de que la luz está encendida (ON) y de que el detector se ha calentado (60 segundos).
2. Para activar la modalidad manual, APAGUE-PRENDA- APAGUE- PRENDA la alimentación en el interruptor
     de pared en 5 segundos.
3. Para desactivar la modalidad manual, APAGUE-PRENDA- APAGUE- PRENDA la alimentación en el interruptor
     de pared en 5 segundos.
IMPORTANTE: Si la modalidad manual no se ACTIVA o DESACTIVA, utilice un ritmo más lento para ACTIVAR y
DESACTIVAR usando el interruptor de pared mientras lo hace dentro de 5 segundos.


                                    APAGADO         ENCENDIDO        APAGADO         ENCENDIDO




                                                     Menos de 5 segundos

209735-01
                                               Ex. N - Page 15 of 32
                             Para ver más información y vídeos sobre operación y resolución de problemas,                 15
                                                     visite www.hzsupport.com
                                                CUIDADO Y LIMPIEZA
• Para prolongar la apariencia original, limpie la lámpara solo con agua limpia y un paño suave y húmedo.
• No use pinturas, solventes ni otros químicos en este aparato de luz. Podrían ser la causa de una prematura deterioración
  del acabado. Esto no es un defecto del acabado y no será cubierto por la garantía.
• No rocíe la lámpara con una manguera o lavadora a presión.
• Para limpiar la lente de la cámara, use solamente un paño seco de microfibra.

                                                  ESPECIFICACIONES
Alcance	�������������������������������������������������������������Hasta 21 m (varía con la temperatura circundante).
Angulo de detección	�����������������������������������������Hasta 180°
Carga Eléctrica - DEL	�������������������������������������28 Vatios
Lúmenes	�����������������������������������������������������������2100
Requisitos de Energía	���������������������������������������120 VCA, 60 Hz
Fases de Operación	�������������������������������������������PRUEBA, ACTIVADO POR MOVIMIENTO y FASE MANUAL
Temporizador de duración (del encendido)	������5 minutos (No regulable)
Temporizador de prueba	�����������������������������������8 segundos
Temporizador de fase manual	���������������������������Máximo 6 Horas
Alcance (SENS)	�����������������������������������������������“L”, “M”, “H”
Alcance de la tecnología de interconexión	��������Hasta 100 pies (30,5 m) entre cada accesorio de luz Link [varía de acuerdo
                                                                     a las obstrucciones circundantes].




16
                                               Ex. N - Page 16 of 32
                             Para ver más información y vídeos sobre operación y resolución de problemas,          209735-01
                                                     visite www.hzsupport.com
                                     GUIA DE INVESTIGACION DE AVERIAS
 SÍNTOMA                   POSIBLE CAUSA                                         SOLUCIÓN
 La luz no se enciende.    1. El interruptor de la luz está apagado.             1. Encienda el interruptor de la luz.
                           2. El fusible está quemado o el disyuntor está        2. Cambie el fusible o conecte el disyuntor.
                              desconectado.
                           3. El apagado de la luz diurna (fotocélula) está      3. Vuelva a revisar al amanecer.
                              vigente.
                           4. El cableado del circuito es incorrecto, si esta    4. Verifique que el cableado esté correcto.
                              es una instalación nueva.
                           5. El detector de movimiento está enfocando a         5. Vuelva a enfocar el detector de movimiento para
                              la dirección incorrecta.                              que cubra el área deseada.
                           6. La temperatura del aire exterior está cercana al   6. Aumente la calibración del alcance (“SENS”). Vea
                              calor corporal de una persona.                        Cambios de Temporada en la página 15 para más
                                                                                    información.
 La luz se enciende        1. El detector de movimiento puede estar              1. El aparato de luz está operando normalmente bajo
 durante el día.              instalado en un sitio relativamente oscuro.           estas circunstancias.
                           2. El interruptor "DUALBRITE" está en la              2. Fije el interruptor "DUALBRITE" a la posición
                              posición "TEST".                                      OFF, 4 horas, o la configuración del anochecer
                                                                                    hasta el amanecer (D2D).
 La luz se enciende sin    1. El detector de movimiento puede estar              1. Reduzca la calibración del alcance (“SENS”) o
 razón aparente.              detectando pequeños animales o tráfico                vuelva a colocar el detector de movimiento.
                              automotor.
                           2. El interruptor “SENS” está fijado demasiado        2. Reduzca la calibración del alcance (“SENS”).
                              alto.
                           3. El interruptor “DUALBRITE” está en                 3. El aparato de luz está operando normalmente bajo
                              la calibración 4 horas o del crepúsculo al            estas circunstancias.
                              amanecer (D2D).
                           4. La lámpara está interconectada con otra luz.       4. La opción Link puede ser apagada (OFF) o fijada
                                                                                    a un canal diferente.
                                                                                 5. Cambie el canal de las lámparas afectadas a un
                           5. La lámpara está en el mismo canal que el              canal diferente.
                              aparato enlazado del vecino.                       6. Reduzca la calibración del alcance (“SENS”). Vea
                           6. La temperatura exterior está más caliente o           Cambios de Temporada en la página 15 para más
                              más fría que el calor corporal de una persona         información.
                              (verano o invierno).                               7. No use un reductor de luz o un temporizador para
                           7. El aparato de luz está cableado a través de un        controlar el aparato de luz. Cambie el reductor de
                              reductor de luz o de un temporizador.                 luz o el temporizador por un interruptor de pared
                                                                                    estándar de encendido/apagado.
 Las luces se apagan       El aparato de luz puede estar instalado en un         Cambie la ubicación de la lámpara o utilice la
 demasiado tarde en la     sitio relativamente oscuro.                           configuración de 4 horas.
 calibración crepúsculo-
 al-amanecer (D2D).
 Las luces de tecnología   1. Las luces vinculadas no están configuradas         1. Asegúrese de que las luces vinculadas estén
 Link no se activan           en el mismo canal.                                     configuradas en el mismo canal.
 entre sí.                 2. Demasiadas obstrucciones están creando             2a. Agregue una luz Link entre las luces existentes
                              interferencia entre las luces conectadas.              para crear un punto de relé adicional.
                                                                                 2b. Mueva las luces Link más cerca la una de la otra.




209735-01
                                                  Ex. N - Page 17 of 32
                               Para ver más información y vídeos sobre operación y resolución de problemas,                              17
                                                       visite www.hzsupport.com
 SÍNTOMA                  POSIBLE CAUSA                                        SOLUCIÓN
 Las luces permanecen     1. El detector de movimiento puede estar             1. Reduzca la calibración del alcance (“SENS”) o
 encendidas                  absorbiendo calor de una fuente de calor             vuelva a colocar el detector de movimiento.
 constantemente.             como una ventosa de aire, una secadora de
                             aire, o una superficie pintada con colores
                             brillantes y que refleja el calor.
                          2. El detector de movimiento está en la fase         2. Siga las instrucciones para la Fase Manual en la
                             manual.                                              página 16 para reiniciar.
                          3. Una lámpara interconectada está captando          3. Las lámparas están funcionando normalmente
                             movimiento continuo y está manteniendo               bajo estas circunstancias.
                             prendidas todas las luces interconectadas.
                          4. Múltiples luces interconectadas detectan          4. Las lámparas están funcionando normalmente
                             movimiento lo que mantiene encendidas a              bajo estas circunstancias.
                             todas las luces interconectadas.
                          5. El aparato de luz está cableado a través de un    5. No use un reductor de luz o un temporizador para
                             reductor de luz o de un temporizador.                controlar el aparato de luz. Cambie el reductor de
                                                                                  luz o el temporizador por un interruptor de pared
                                                                                  estándar de encendido/apagado.
                          6. El aparato de luz está en el mismo circuito       6. Instale el aparato de luz en un circuito sin motores,
                             que un motor, transformador o tubo                   transformadores o tubos fluorescentes.
                             fluorescente.
 Las luces se encienden   1. El calor o la luz de las bombillas puede          1. Vuelva a colocar los cabezales de la lámpara lejos
 y se apagan.                estar encendiendo y apagando al detector de          del detector de movimiento.
                             movimiento.
                          2. El calor reflejado desde otro objeto puede        2. Reduzca la calibración del alcance (“SENS”) o
                             estar encendiendo y apagando al detector de          vuelva a colocar el detector de movimiento.
                             movimiento.
                          3. El detector de movimiento está en la fase         3. Mientras está en la fase PRUEBA, la luz
                             “TEST” (PRUEBA) y calentándose.                      sólo queda encendida por 8 segundos. Fije el
                                                                                  interruptor "DUALBRITE" en OFF, 4 horas, o
                                                                                  del anochecer hasta el amanecer (D2D).
 Las luces destellan      El detector de movimiento está detectando luz        Vuelva a colocar los cabezales de la lámpara
 una vez y luego          de los cabezales de la lámpara.                      para mantener el área por debajo del detector de
 permanecen apagadas                                                           movimiento relativamente oscura.
 en la fase manual.




18
                                                Ex. N - Page 18 of 32
                              Para ver más información y vídeos sobre operación y resolución de problemas,                     209735-01
                                                      visite www.hzsupport.com
                                                  SERVICIO TÉCNICO
    Favor de llamar al 1-800-858-8501 (sólo para hablar en inglés) para pedir ayuda antes de
                                devolver el producto a la tienda.
Si tiene algún problema, siga esta guía. Usted puede también visitar nuestro sitio Web: www.hzsupport.com. Si el
problema continúa, llame al 1-800-858-8501 (sólo para hablar en inglés), de 8:00 AM a 5:00 PM CST (L-V). Usted
puede también escribir a:
HeathCo LLC
P.O. Box 90045
Bowling Green, KY 42102-9045
ATTN: Technical Service (Servicio Técnico)
* Si se llama al Servicio Técnico, por favor tener lista la siguiente información: Número de Modelo, Fecha de compra y
Lugar de compra.
                        No hay piezas de servicio disponibles para este producto.
Por favor guarde su recibo de venta fechado; se lo requiere para cualquier solicitud de garantía.



                                        GARANTÍA LIMITADA A 5 AÑOS
   Esta es una “Garantía Limitada” que le da a Ud. derechos legales específicos. Usted puede también tener otros
   derechos que varían de estado a estado o de provincia a provincia.
   Por un período de 5 años desde la fecha de compra, cualquier mal funcionamiento ocasionado por partes defectuosas
   de fábrica o mano de obra será corregido sin cargo para Ud.
   No cubierto - Servicio de reparación, ajuste y calibración debido al mal uso, abuso o negligencia, bombillas, baterías,
   u otras partes fungibles no están cubiertas por esta garantía. Cualquier daño en el aparato de luz como resultado
   de usar productos químicos o lavadora a presión no están cubiertos por esta garantía. Los Servicios no autorizados
   o modificaciones del producto o de cualquier componente que se provee invalidarán esta garantía en su totalidad.
   Esta garantía no incluye reembolso por inconveniencia, instalación, tiempo de instalación, perdida de uso, servicio
   no autorizado, o costos de transporte de retorno.
   Esta garantía cubre solamente los productos ensamblados por HeathCo LLC y no se extiende a otros equipos o
   componentes que el consumidor usa junto con nuestros productos.
   ESTA GARANTÍA ESTÁ EXPRESAMENTE EN LUGAR DE OTRAS GARANTÍAS, EXPRESADAS
   O SOBREENTENDIDAS, INCLUYENDO CUALQUIER GARANTÍA, REPRESENTACIÓN O CON-
   DICIÓN DE COMERCIABILIDAD O QUE LOS PRODUCTOS SE ADAPTEN PARA CUALQUIER
   PROPÓSITO O USO EN PARTICULAR, Y ESPECIFICAMENTE EN LUGAR DE TODOS LOS DAÑOS
   ESPECIALES, INDIRECTOS, INCIDENTALES Y CONSECUENTES.
   LA REPARACIÓN O EL REEMPLAZO DEBERÍA SER LA ÚNICA SOLUCIÓN DEL CLIENTE Y
   NO HABRÁ RESPONSABILIDAD POR PARTE DE HEATHCO LLC POR CUALQUIER DAÑO
   ESPECIAL, INDIRECTO, INCIDENTAL O CONSECUENTE, INCLUIDOS PERO NO LIMITADOS
   A CUALQUIER PÉRDIDA DE NEGOCIO O GANACIAS SEAN O NO PREVISIBLES. Algunos estados
   o provincias no permiten la exclusión o limitación de daños incidentales o consecuentes, de modo que la limitación
   o exclusión arriba indicada puede que no se aplique a Ud.
   Por favor guarde su recibo de venta fechado; se lo requiere para cualquier solicitud de garantía.


HeathCo LLC se reserva el derecho de discontinuar los productos y de cambiar las especificaciones a cualquier hora sin
incurrir en ninguna obligación de tener que incorporar las nuevas características en los productos vendidos anteriormente.
209735-01
                                               Ex. N - Page 19 of 32
                             Para ver más información y vídeos sobre operación y resolución de problemas,                    19
                                                     visite www.hzsupport.com
Este aparato cumple con la Parte 15 de las Reglas de la FCC. La operación está sujeta a las dos siguientes condiciones: (1)
este aparato no puede causar interferencias perjudiciales y (2) este aparato debe aceptar cualquier interferencia recibida,
incluyendo una interferencia que pueda causar un funcionamiento indeseado.
CAN ICES-005 (B)/NMB-005 (B)
Nota: Este equipo ha sido probado y se lo encontró que cumple con los límites para un dispositivo digital de Clase B,
de acuerdo con la parte 15 de las Normas de la FCC. Estos límites están diseñados para proporcionar una protección
razonable contra interferencias dañinas en una instalación residencial. Este equipo genera, usa y puede irradiar energía de
radiofrecuencia y, si no se lo instala y usa de acuerdo con las instrucciones, puede causar interferencia dañina a las comuni-
caciones de radio. Sin embargo, no hay garantía de que la interferencia no ocurra en una instalación en particular. Si este
equipo causa interferencia dañina a la recepción de radio o televisión, lo que se puede determinar apagando y encendiendo
el equipo, se recomienda que el usuario intente corregir la interferencia mediante una o más de las siguientes medidas:
- Reoriente o reubique la antena receptora.
- Aumente la separación entre el equipo y el receptor.
- Conecte el equipo a un tomacorriente en un circuito diferente al que está conectado el receptor.
- Para recibir ayuda consulte con el distribuidor o con un técnico experto en radio / TV.




20
                                               Ex. N - Page 20 of 32
                             Para ver más información y vídeos sobre operación y resolución de problemas,            209735-01
                                                     visite www.hzsupport.com
                                                                           Luminaire à DEL à
                                                                    détecteur de mouvement
                                                                                                    Modèle : 5835


Reçu daté nécessaire pour remplacement sous garantie.

              CARACTÉRISTIQUES
• Brillant luminaire à DEL éconergétique
• Technologie DualBriteMD
• S’allume automatiquement lors de la détection d’un
  mouvement.
• Branchez aux autres luminaires dotés de la technologie




                                                                                              18
  Link.




                                                                                               0°
                     DÉBALLAGE
Retirez tout le contenu de l’emballage et assurez-vous
d’avoir en main tous les éléments avant de débuter
l’assemblage. L’emballage contient les éléments suivants :
• Éclairage de sécurité
• Guide du propriétaire
• Ferrures de montage

QUINCAILLERIE FOURNIE
Remarque : Les quatre vis du support de montage sont fournies. L’installation n’en exige que deux. Jeter les vis du support
de montage non utilisée une fois l’installation terminée.




Bouchon de                      Vis n° 6 du support                 Vis n° 8 du support
plastique                       de montage (x2)                     de montage (x2)




Boulon de montage				                                        Boulon de montage (Pré-installé dans le luminaire)


  FRONT




Support de montage                                           Petit tournevis



© 2018 HeathCo LLC
209735-01
                                             Ex. N - Page 21 of 32
                                       Visitez www.hzsupport.com pour des renseignements                       209735-0121F
                                            et des vidéos sur l'utilisation et le dépannage
                                  IMPORTANTS RENSEIGNEMENTS DE SÉCURITÉ ET D'INSTALLATION
Avant d’installer ce luminaire de sécurité, lisez avec soin toutes les directives et conserver le guide du propriétaire aux
fins de référence.
• AVERTISSEMENT : Pour éviter les chocs électriques, assurez-vous que l’alimentation est coupée avant de commencer
   l’installation.
• AVERTISSEMENT : Risque d’incendie. Conservez au moins 2 po (51 mm) entre les lampes et toute matière combustible.
• ATTENTION : Pour éviter les dommages par l’eau et les risques de choc, les commandes du détecteur de mouvement
   doivent faire face au sol une fois l’installation terminée.
• ATTENTION : Danger de brûlure. Laissez refroidir le luminaire avant d’y toucher.
• AVIS : Ne raccordez pas ce luminaire à un interrupteur gradateur ni à une minuterie.
• Ce luminaire exige une alimentation de 120 volts c.a.
• Ce luminaire doit être correctement mis à la terre.
• Dans certaines localités, le code de l’électricité exige que l’installation soit confiée à un électricien qualifié.
• Chaque luminaire doit être branché à un interrupteur pour utiliser le mode Manual (manuel).
• Ce luminaire est conçu pour une installation extérieure; il devrait être fixé à un mur ou à l’avant-toit.
• Pour des résultats optimums, ce luminaire doit être installé à 8 pieds (2,4 mètres) du sol. Remarque : Lorsque le lumi-
   naire est installé à une hauteur supérieure à 8 pi (2,4 m), le fait de diriger le détecteur vers le bas réduit la portée de la
   couverture.
• Pour de meilleurs résultats, les différents luminaires dotés de la technologie Link doivent être situés à moins de 30 m
   (100 pi) les uns des autres. Les obstacles, notamment les arbres, les murs, les collines, etc., peuvent réduire la portée
   réelle du système Link.
Le détecteur de mouvement de ce luminaire décèle les « mouvement » grâce à un déplacement de chaleur dans la zone
de couverture. Le détecteur de mouvement est plus sensible aux déplacements de chaleur à travers la zone de couverture
qu’aux déplacements de chaleur directement dans sa direction.



                                                                    Mouvement                                      Mouvement




                                                                                           Détecteur
                                              Le moins sensible                                               Le plus sensible
               CHANNEL




                          SENS




                                  DUALBRITE
                         D2D




                                                                                                                                                            CHANNEL




                                                                                                                                                                       SENS




                                                                                                                                                                               DUALBRITE
                                                                                                                                                                      D2D
         C




               H
     B




                                                                                                                                                      C




                                                                                                                                                            H
                  M




                         4H




                                                                                                                                                  B




                                                                                                                                                               M
                  L




                                                                                                                                                                      4H
                           TEST
     A




                                                                                                                                                               L
         OFF




                                                                                                                                                                        TEST
                                                                                                                                                  A
                                                                                                                                                      OFF
                           OFF




                                                                                                                               THIS   SIDE   UP



                                                                                                                               180°
                                                                                                                                                                        OFF




                                                 THIS   SIDE   UP



                                                 180°




                                               Montage mural                                           Montage sous avant-toit

Remarque : Le luminaire et capteur devraient être montés comme montré ci-dessus au cours de l’installation (selon le
type d’installation.)
22
                                                                             Ex. N - Page 22 of 32
                                                                       Visitez www.hzsupport.com pour des renseignements                                              209735-01
                                                                            et des vidéos sur l'utilisation et le dépannage
                         INSTALLATION

      MISE EN GARDE : Coupez l’alimentation au disjoncteur ou
 au fusible. Mettez le ruban gommé sur l’interrupteur du dis-
 joncteur et vérifiez que l'alimentation est coupée au montage.

Ce luminaire comporte une plaque de montage « Easy Install » (à
branchement rapide). Cette dernière est fixée au luminaire pour




                                                                                                                       18
l’expédition.




                                                                                                                        0°
1. Sur le devant du luminaire, dévissez le grand boulon de montage
     qui fixe le luminaire à la plaque de montage, puis retirez la plaque
                                                                                                                                    Figure 1
     de montage (voir la Figure 1). Le boulon de montage est conçu
     pour demeurer dans le luminaire.
2. Installez le support de montage de sorte que le mot « FRONT »
     soit à l’opposé de la boîte de jonction (voir la Figure 2). Utilisez
     les vis du support de montage qui conviennent le mieux à la boîte
     de jonction.                                                                                             T
                                                                                                        ON
3. Acheminez les fils de la boîte de jonction à travers le trou de la                            FR
     plaque de montage (voir la Figure 3).
4. Placez la plaque de montage contre la boîte de jonction (voir la                                                                              FR
                                                                                                                                                      ON
                                                                                                                                                           T




     Figure 3).
      • Montage au mur - La flèche « UP » doit pointer vers le haut
                                                                                                                                    Figure 2
      • Montage sous l’avant-toit - La flèche « UP » doit pointer vers
        le bâtiment
5. Insérez le petit boulon de fixation à travers le trou de la plaque
     de montage situé en-dessous du trou taraudé. Vissez ce boulon                       UP
                                                                                           /Ha
                                                                                               ut/
     dans le trou central du support de montage (voir la Figure 3).                                Arr
                                                                                                        iba
                                                                       GN
     Serrez solidement le boulon.                                      TerD
                                                                            Tie re
                                                                                                                        UP
                                                                                                                          /Hau

                                                                               rra
                                                                                                                              t/A
                                                                                                                                 rrib
                                                                                                              GN                     a



                             CÂBLAGE
                                                                                                              TerrD
                                                                                                              Tier e
                                                                                                                  ra                                                                    TN
                                                                                                                                                                                             OR
                                                                                                                                                                                                  F




Insérez les fils de la boîte de jonction dans le côté du bornier et autour
                                                                                                                                             N (W
                                                                                                                                             Bla hit
                                                                                                                                                nc/ e/
                                                                                                                                                   Bla
                                                                                                                                                       nco)


de la vis de mise à la terre (voir la Figure 4). Serrez les vis du bornier
                                                                                                                                                  L (B
                                                                                                                                                  No lack
                                                                                                                                         N(          ir/N /
                                                                                                                                                         egro


                                                                                                                                         BlaWhit
                                                                                                                                                               )


ainsi que la vis de mise à la terre pour retenir les fils.                                                                                  nc/ e/
                                                                                                                                                                            Goujon
                                                                                                                                               Bla
                                                                                                                                                   nc
• Blanc avec « N (blanc) »                                                                                                                              o)                  d’alignement
                                                                                                                                                 L(
• Noir avec « L (noir) »                                                                                                                         NoBlack
                                                                                                                                                    ir/N /
                                                                                                                                                        egr
• Fil dénudé ou vert avec la vis GND (mise à la terre)                                                                                                               o)
                                                                                                                                    Figure 3
                                                                                                                  UP/Haut/Arriba
                     ASSEMBLAGE FINAL
1. Assurez-vous que tous les fils sont solidement branchés.                                                                                                        N (White/
                                                                                               GND                                                                 Blanc/Blanco)
2. Alignez les deux goujons d’alignement de la plaque de montage                               Terre
                                                                                               Tierra                                                                     L (Black/
   (voir la Figure 3) avec les deux trous d’alignement à l’arrière du                                                                                                     Noir/Negro)

   luminaire, puis enfoncez le luminaire sur la plaque de montage.
   IMPORTANT : Les deux goujons métalliques à l’arrière du luminaire
   doivent s’insérer dans le bornier pour que le luminaire fonctionne.

                                                                                                                                    Figure 4

209735-01
                                                Ex. N - Page 23 of 32
                                         Visitez www.hzsupport.com pour des renseignements                                                                                                    23
                                             et des vidéos sur l'utilisation et le dépannage
3. Serrez solidement le boulon de montage, en évitant toutefois de
   trop le serrer (voir la Figure 5).
   IMPORTANT :
    • Pour une installation au mur, assurez-vous que le capteur est
       situé sous les projecteurs.
    • Pour une installation sous l’avant-toit, assurez-vous que le capteur
       est situé à l’opposé du mur du bâtiment. Faites pivoter le capteur
       de sorte que les commandes soient placées face au sol.




                                                                                               18
                                                                                                 0°
4. Enfoncez fermement le bouchon de caoutchouc dans le trou du
   boulon de montage du luminaire (voir la Figure 5).
5. Appliquez un scellant d’étanchéité entre la plaque de montage et
                                                                                                           Figure 5
   la surface de montage (voir la Figure 6).

                    ESSAIS ET RÉGLAGES

      ATTENTION : Pour éviter les dommages par l’eau et les
 risques de choc, les commandes du détecteur de mouvement
 doivent faire face au sol une fois l’installation terminée.

1. Enclenchez le disjoncteur ainsi que l'interrupteur mural.
   Remarque : Le détecteur de mouvement exige un réchauffement
                                                                                                           Figure 6
   d’une minute avant de détecter les mouvements. La première fois
   que vous mettez le luminaire sous tension, attendez une minute.
2. Faites glisser le commutateur CHANNEL en position OFF,
   le commutateur de sensibilité (SENS) en position « L » et le                                      OFF
                                                                                                           A            B
                                                                                                                            C

   commutateur DUALBRITE en position TEST (voir la Figure
   7). Remarque : Le mode TEST contourne la photocellule (qui                                                            CHANNEL
                                                                                                               L    M    H
   ferme le luminaire pendant la journée), permettant de faire l’essai
   du luminaire de jour comme de nuit.
                                                                                                                   4H            SENS
3. Déplacez-vous dans la zone de couverture, en remarquant l’endroit où                        OFF    TEST                      D2D


   vous trouvez lorsque la lumière s’allume. Le voyant à DEL rouge situé
   derrière la lentille du détecteur de mouvement clignote à plusieurs                                                  DUALBRITE


   reprises lorsqu’un mouvement est détecté (voir la Figure 8).
4. Arrêtez-vous, attendez que la lumière s’éteigne (8 secondes), puis
   recommencez à marcher. Continuez ainsi jusqu’à ce que vous ayez                                         Figure 7
   établi la zone de détection.
5. Au besoin, agrippez doucement le détecteur de mouvement, puis
   déplacez-le de droite à gauche ou du bas vers le haut pour régler
   la zone de détection.
6. Au besoin, agrippez doucement les projecteurs, puis déplacez-le de
   droite à gauche ou du bas vers le haut pour régler la zone d’éclairage.
7. Réglez la sensibilité (SENS) à la valeur souhaitée (faible (L),
   moyenne (M) ou élevée (H)). Une sensibilité trop élevé peut
   augmenter le nombre de déclenchement non souhaité.


                                                                                                           Figure 8

24
                                                Ex. N - Page 24 of 32
                                         Visitez www.hzsupport.com pour des renseignements                                              209735-01
                                             et des vidéos sur l'utilisation et le dépannage
                                   INTERCONNEXION DES LUMINAIRES
Ce luminaire intègre la technologie Link qui permet d’interconnecter sans fil de multiples luminaires. Les luminaires
peuvent être interconnectés par le biais d’une à trois voies pour créer des zones d’éclairage interconnectées. Consultez la
section Technologie Link pour plus de détails.
1. Faites glisser le commutateur CHANNEL sur la voie souhaitée (A, B ou C) sur tous les luminaires à interconnecter
     (voir la Figure 7).
2. Faites glisser le commutateur DUALBRITE en position TEST sur tous les luminaires sélectionnés. Remarque : Le
     mode TEST contourne la photocellule (qui ferme le luminaire pendant la journée), permettant de faire l’essai du
     luminaire de jour comme de nuit.
3. Marchez devant chaque luminaire pour vous assurer que tous les luminaires interconnectés sont déclenchés par un
     des autres luminaires du groupe. Remarque : Les luminaires pourraient ne pas tous s’allumer simultanément en raison
     du délai de transmission du signal.

                                                   RÉGLAGE FINAL
1. Une fois l’essai terminé, faites glisser le commutateur DualBrite jusqu’à la valeur désirée de fonctionnement du lumi-
   naire à faible intensité une fois la nuit tombée [Arrêt (Off ), 4 hres, Du coucher au lever (Dusk-to-Dawn - D2D)].
   Consultez la section sur la Minuterie DualBrite pour plus de détails.
2. La durée de fonctionnement des luminaires après que TOUT mouvement a cessé devant TOUS les luminaires
   interconnectés est préréglée à 5 minutes.

                                     RENSEIGNEMENTS IMPORTANTS
TECHNOLOGIE LINK :
La technologie Link permet l’interconnexion sans fil de multiples luminaires. Lorsque l’un des luminaires détecte un
mouvement, il s’allume à pleine intensité et envoie un signal sans fil. Tous les luminaires à portée et interconnectés à la
même voie s’allument alors aussi à pleine intensité. Chaque fois qu’un luminaire reçoit un signal, il le renvoie de sorte que
les autres luminaires à portée du premier luminaire s’allument aussi
à pleine intensité. Les luminaires peuvent être interconnectés par le
biais d’une à trois voies (A, B ou C) pour créer des zones d’éclairage
interconnectées. Remarque : Les luminaires interconnectés se ferment
indépendamment les uns des autres, de sorte qu’il se pourrait qu’ils
                                                                                                  3
ne s’éteignent pas tous simultanément.
Exemple illustré : Le luminaire n° 1 détecte un mouvement et envoie un
signal. Le luminaire n° 2 est hors de la portée du luminaire n° 1 et ne
                                                                                          2                  1
reçoit donc pas le signal. Le luminaire n° 3 est à portée du luminaire
n° 1 et reçoit donc le signal. Le luminaire n° 3 s’allume, puis renvoie le
signal. Le luminaire n° 2, qui est à portée du luminaire n° 3, s’allume.
Remarque : Tous les luminaires émettent un signal au moment où ils
s’allument, même si le commutateur DualBrite est en position OFF.
Lorsque le luminaire est en mode manuel, il répète tous les signaux
reçus, mais n’émet pas le premier signal.
ÉVITEZ D'ORIENTER LE DÉTECTEUR VERS...
• Voici des exemples d’objets qui pourraient dégager de la chaleur, de sorte que le détecteur se déclenchera :
  • Bassin d’eau                  • Appareil de climatisation         • Sortie de sécheuse
  • Animaux                       • Sortie de chauffage               • Circulation automobile
  Si vous soupçonnez l’une de ces sources de chaleur d’entraîner le déclenchement du détecteur de mouvement, réduisez
  la sensibilité.
209735-01
                                             Ex. N - Page 25 of 32
                                       Visitez www.hzsupport.com pour des renseignements                                  25
                                            et des vidéos sur l'utilisation et le dépannage
• Zones où des animaux de compagnie ou de la circulation pourrait déclencher le détecteur de mouvement.
• Sur de grands objets clairs à proximité qui réfléchissent la lumière du jour et risquent de déclencher le dispositif d’arrêt.
  Évitez de diriger d’autres luminaires vers le détecteur de mouvement.
MODIFICATIONS SAISONNIÈRES :
Le détecteur de mouvement fonctionne en décelant les changements de température dans son champ de vision. Plus
la température ambiante se rapproche de celle du corps humain, moins le capteur semblera sensible. Plus la différence
de température sera importante, plus le capteur semblera sensible. Il pourrait être nécessaire de modifier le réglage du
commutateur de sensibilité (SENS) lorsque la température extérieure change, d’une saison à l’autre. Cela fait partie du
fonctionnement normal du capteur du luminaire.

                                              MINUTERIE DUALBRITE
Le mode DualBrite est une fonction réglable du luminaire qui permet d’allumer l’éclairage à intensité réduite à la bru-
nante. Le luminaire demeure allumé à intensité réduite pendant la durée sélectionnée [Arrêt (Off ), 4 hres, Du coucher
au lever (Dusk-to-Dawn - D2D)]. Lorsqu’un mouvement est détecté, l’éclairage s’allume à pleine intensité. Le luminaire
demeure allumé à pleine intensité pendant 5 minutes après que TOUT mouvement a cessé devant TOUS les luminaires
interconnectés. L’éclairage repasse ensuite à intensité réduite. Une fois le délai de la minuterie DualBrite écoulé, l’éclai-
rage s’allume uniquement lorsqu’un mouvement est détecté par l’un des luminaires interconnectés. La sélection de OFF
désactive la fonction DualBrite, mais les fonctions de détection de mouvement et de Link continueront à fonctionner.
Pour ce qui est des luminaires interconnectés, le premier luminaire qui décèle la noirceur allume tous les luminaires
interconnectés à la même voie lorsque la commande de la minuterie DualBrite de ces luminaires est en position ON. Les
luminaires interconnectés se ferment indépendamment les uns des autres, de sorte qu’il se pourrait qu’ils ne s’éteignent
pas tous simultanément.

                                                    MODE MANUEL
Le mode manuel contourne le détecteur de mouvement et la commande « PÉRIODE DE FONCTIONNEMENT » de
sorte que l’éclairage s’allume à pleine intensité. Cette caractéristique fonctionne uniquement la nuit, une seule nuit à la fois,
et vise seulement le(s) luminaire(s) branché à l’interrupteur. Le mode Manual n’est pas reproduit d’un luminaire doté de la
technologie Link à un autre. Le détecteur de mouvement repasse en mode détection après six heures ou au moment du lever
du soleil, selon la première éventualité. Le mode manuel peut aussi être activé et désactivé au moyen d’un interrupteur mural.
REMARQUE : Lorsque l’alimentation du luminaire est coupée pendant plus de cinq secondes, laissez le détecteur de mouvement
se réchauffer avant de passer au mode manuel.
1. Assurez-vous que le luminaire est bien SOUS TENSION et que le détecteur a eu le temps de se réchauffer (60
     secondes).
2. Pour activer le mode manuel, exécutez la séquence HORS TENSION-SOUS TENSION-HORS TENSION-
     SOUS TENSION en moins de 5 secondes à l’interrupteur mural.
3. Pour désactiver le mode manuel, exécutez la séquence HORS TENSION-SOUS TENSION-HORS TENSION-
     SOUS TENSION en moins de 5 secondes à l’interrupteur mural.
IMPORTANT : Si le mode Manuel n’est pas automatiquement ACTIVÉ ou DÉSACTIVÉ, essayez de réduire la fréquence
de MISE SOUS/HORS TENSION de l’appareil au moyen de l’interrupteur mural, tout en actionnant toutefois ce
dernier en moins de 5 secondes.
                                         HORS          SOUS          HORS           SOUS
                                        TENSION       TENSION       TENSION        TENSION




                                                      Moins de 5 secondes


26
                                              Ex. N - Page 26 of 32
                                        Visitez www.hzsupport.com pour des renseignements                               209735-01
                                             et des vidéos sur l'utilisation et le dépannage
                                           ENTRETIEN ET NETTOYAGE
• Pour prolonger l’apparence originale, nettoyez uniquement au moyen d’un chiffon doux trempé dans de l’eau.
• N’appliquez aucune peinture, solvant ou produit chimique sur ce luminaire. Cela pourrait causer une détérioration
  prématurée du fini. Cela ne constitue pas un défaut du fini, de sorte que ce n’est pas couvert par la garantie.
• Évitez de nettoyer le luminaire au moyen du boyau d’arrosage ou d’une laveuse à pression.
• Utilisez uniquement un chiffon en microfibres sec pour nettoyer la lentille de la caméra.

                                                   FICHE TECHNIQUE
Portée	����������������������������������������������������������� Jusqu’à 21 m (70 pi) [Varie selon la température ambiante].
Angle de détection	���������������������������������������� Jusqu’à 180°
Charge électrique - DEL	���������������������������� 28 Watt
Lumens	�������������������������������������������������������� 2100
Courant requis	���������������������������������������������� 120 V c.a., 60 Hz
Modes de fonctionnement	���������������������������� ESSAI, DÉCL. PAR MOUV et CONTOURNEMENT MANUEL
Minuterie de fonctionnement	����������������������� 5 minutes (non réglable)
Minuterie d’essai	������������������������������������������� 8 secondes
Minuterie du mode manuel	�������������������������� Maximum 6 heures
Portée	����������������������������������������������������������� “L”, “M”, “H”
Portée de la technologie Link	����������������������� Jusqu’à 30,5 m (100 pi) entre chacun des luminaires Link [varie en fonction
                                                                   des obstacles adjacents].




209735-01
                                               Ex. N - Page 27 of 32
                                         Visitez www.hzsupport.com pour des renseignements                                    27
                                              et des vidéos sur l'utilisation et le dépannage
                                                    GUIDE DE DÉPANNAGE
 SYMPTÔME                         CAUSE POSSIBLE                                        SOLUTION
 L’éclairage ne s’allume pas.     1. L’interrupteur est hors tension.                   1. Placez l’interrupteur en position ON.
                                  2. Le fusible est grillé ou le disjoncteur est        2. Remplacez le fusible ou enclenchez le
                                     déclenché.                                            disjoncteur.
                                  3. La photocellule est en fonction.                   3. Vérifiez de nouveau une fois la nuit tombée.
                                  4. Le câblage du circuit est incorrect, s’il s’agit   4. Vérifiez le câblage.
                                     d’une nouvelle installation.
                                  5. Le détecteur de mouvement est orienté              5. Réorientez le détecteur afin de couvrir la zone
                                     dans la mauvaise direction.                           souhaitée.
                                  6. La température de l’air extérieur est              6. Augmentez le réglage du « SENS ». Voir la
                                     proche de la température corporelle d’une             section Modifications Saisonnières à la page 26
                                     personne.                                             pour plus de détails.
 La lumière s’allume              1. Le détecteur de mouvement est installé             1. Le luminaire fonctionne normalement dans ces
 pendant la journée.                 dans un endroit relativement sombre.                  circonstances.
                                  2. Le commutateur DUALBRITE est en                    2. Réglez le commutateur DUALBRITE en
                                     position TEST.                                        position Arrêt (Off ), 4 hres, Du coucher au
                                                                                           lever (Dusk-to-Dawn - D2D).
 La lumière s’allume sans         1. Le capteur détecte de petits animaux ou la         1. Abaissez la sensibilité du SENS ou réorientez
 raison apparente.                   circulation automobile.                               le détecteur de mouvement.
                                  2. Le commutateur « SENS » est réglé à une            2. Réduisez la sensibilité du cadran « SENS ».
                                     sensibilité trop élevée.
                                  3. Le commutateur « DUALBRITE» est                    3. Le luminaire fonctionne normalement dans ces
                                     en position 3, 6 ou DUSK TO DAWN                      circonstances.
                                     (D2D).
                                  4. Le luminaire est interconnecté avec un             4. Le luminaire fonctionne normalement lorsqu’il
                                     autre luminaire.                                      est interconnecté. L’option Link peut être
                                                                                           désactivée (OFF) ou configurée pour une autre
                                                                                           voie.
                                  5. Le luminaire est sur la même voie que celle        5. Faites passer à voie des luminaires touchés à
                                     d’un luminaire interconnecté d’un voisin.             une autre voie.
                                  6. La température extérieure est de loin              6. Réduisez la sensibilité du cadran « SENS ».
                                     supérieure ou inférieure à la température             Voir la section Modifications Saisonnières à la
                                     corporelle d’une personne (été ou hiver).             page 26 pour plus de détails.
                                  7. Le luminaire est branché à un gradateur ou         7. N’utilisez pas de gradateur ni de minuterie pour
                                     à une minuterie.                                      commander l’éclairage. Remplacez le gradateur
                                                                                           ou la minuterie par un interrupteur mural
                                                                                           standard.
 L’éclairage s’éteint trop tard   Le luminaire est installé dans un endroit             Déplacez le luminaire ou utilisez le réglage 4 heures
 lorsqu’il est réglé à DUSK       relativement sombre.                                  (4 hour).
 TO DAWN (D2D).
 Les luminaires dotés de          1. Les luminaires reliés ne sont pas configurés       1. Assurez-vous que les luminaires reliés sont
 la technologie Link ne              sur le même canal.                                     configurés sur le même canal.
 s’activent pas les uns les       2. De nombreux obstacles créent de                    2a. Ajouter un luminaire Link entre les luminaires
 autres.                             l’interférence entre les luminaires reliés.            en place pour créer un point de relais
                                                                                            supplémentaire.
                                                                                        2b. Rapprochez les luminaires Link les uns des
                                                                                            autres.




28
                                                    Ex. N - Page 28 of 32
                                             Visitez www.hzsupport.com pour des renseignements                                       209735-01
                                                  et des vidéos sur l'utilisation et le dépannage
 SYMPTÔME                   CAUSE POSSIBLE                                      SOLUTION
 L’éclairage demeure        1. Le détecteur de mouvement capte une              1. Abaissez la sensibilité du SENS ou réorientez
 continuellement allumé.       source de chaleur : évent, sortie de sécheuse       le détecteur de mouvement.
                               ou surface brillante réfléchissant la chaleur.
                            2. Le détecteur de mouvement est en mode            2. Suivez les directives du mode Manuel à la page
                               manuel.                                             26 pour le réactiver.
                            3. Un des luminaires interconnectés détecte         3. Les luminaires fonctionnent normalement dans
                               continuellement un mouvement et garde               de telles situations.
                               allumés tous les luminaires interconnectés.
                            4. De multiples luminaires détectent un             4. Les luminaires fonctionnent normalement dans
                               mouvement et gardent tous les luminaires            de telles situations.
                               interconnectés allumés.
                            5. Le luminaire est branché à un gradateur ou       5. N’utilisez pas de gradateur ni de minuterie pour
                               à une minuterie.                                    commander l’éclairage. Remplacez le gradateur
                                                                                   ou la minuterie par un interrupteur mural
                                                                                   standard.
                            6. Le luminaire est branché au même circuit         6. Branchez le luminaire à un circuit ne
                               qu’un moteur, un transformateur ou un               comportant pas de moteur, de transformateur
                               fluorescent.                                        ni de fluorescent.
 Les lumières clignotent.   1. La chaleur ou la lumière des lampes              1. Éloignez la lampe du détecteur de mouvement.
                               activent et désactivent continuellement le
                               détecteur de mouvement.
                            2. La chaleur est réfléchie par des objets de       2. Abaissez la sensibilité du SENS ou réorientez
                               sorte qu’elle active et désactive le détecteur      le détecteur de mouvement.
                               de mouvement.
                            3. Le détecteur de mouvement est en mode            3. En mode TEST, l’éclairage demeure allumé
                               « TEST » et se réchauffe.                           seulement pendant 8 secondes. Réglez le
                                                                                   commutateur DUALBRITE en position Arrêt
                                                                                   (Off ), 4 hres, Du coucher au lever (Dusk-to-
                                                                                   Dawn - D2D).
 En mode manuel, les        Le détecteur de mouvement capte la lumière          Repositionnez la lampe de sorte que la zone sous le
 lumières clignotent une    de la lampe.                                        détecteur de mouvement soit relativement sombre.
 fois, puis demeurent
 éteintes.




209735-01
                                              Ex. N - Page 29 of 32
                                       Visitez www.hzsupport.com pour des renseignements                                           29
                                            et des vidéos sur l'utilisation et le dépannage
                                                  SERVICE TECHNIQUE
 Veuillez faire le 1 800 858-8501 (service en anglais seulement) pour obtenir de l’aide avant de
                                  retourner l’article au magasin.
En cas de problème, suivez ce guide. Vous pouvez aussi visiter notre site Web à www.hzsupport.com. Si le problème
persiste, composez* le 1 800 858-8501 (service en anglais seulement), entre 8 h 00 et 17 h 00, HNC, du lundi au vendredi.
Vous pouvez aussi écrire au :
HeathCo LLC
P.O. Box 90045
Bowling Green, KY 42102-9045
ATTN: Technical Service (Service technique)
* Lors d’un appel au service technique, veuillez avoir les renseignements suivants à portée de main : numéro du modèle,
date d’achat et endroit de l’achat.
                         Aucune pièce de rechange n’est disponible pour ce produit.
Veuillez conserver le reçu portant la date d’achat; vous en aurez besoin pour toutes vos demandes liées à la garantie.

                                           GARANTIE LIMITÉE DE 5 ANS
     Il s’agit d’une « Garantie limitée » qui vous confère des droits juridiques spécifiques. Vous pouvez également jouir
     d’autres droits, variables d’une province à l’autre.
     Pendant une période de 5 ans à compter de la date d’achat, toute anomalie de fonctionnement imputable à un vice
     de matériau ou de main-d’oeuvre sera corrigée gratuitement.
     Exclusions de la garantie - Réparations, réglage et calibrage dus à une mauvaise utilisation, un mauvais traitement
     ou à la négligence. Les ampoules, les piles et des autres articles non durables ne sont pas couverts par cette garantie.
     Les dommages causés au luminaire qui seraient attribuables à l’utilisation de produits chimiques ou d’une machine
     à laver à pression ne sont pas couverts par la garantie. Le service non autorisé ou la modification du produit ou
     d’un ou l’autre de ses composants fournis invalidera totalement la présente garantie. Cette garantie n’inclut pas le
     remboursement pour le dérangement, l’installation, le réglage, la perte d’utilisation, le service non autorisé ou les
     frais d’expédition pour le renvoi de la marchandise.
     La garantie ne couvre que les produits assemblés HeathCo LLC et ne s’étend pas aux autres équipements et com-
     posants que le client pourrait utiliser conjointement avec nos produits.
     CETTE GARANTIETIENT EXPRESSÉMENT LIEU DETOUTES AUTRES GARANTIES,EXPLICITES
     OU IMPLICITES, Y COMPRIS DE TOUTE GARANTIE DE REPRÉSENTATION OU DE CONDI-
     TION DE CONVENANCE À LA COMMERCIALISATION OU À L’EFFET QUE LES PRODUITS
     CONVIENNENT À UN BUT OU À UNE UTILISATION PARTICULIÈRE, ET SPÉCIFIQUEMENT
     DE TOUS DOMMAGES SPÉCIAUX, DIRECTS, INDIRECTS OU SECONDAIRES.
     LE REMPLACEMENT OU LA RÉPARATION CONSTITUENT LE SEUL RECOURS DU CLIENT
     ET HEATHCO LLC NE POURRA ÊTRE TENUE RESPONSABLE DE TOUS DOMMAGES SPÉ-
     CIAUX, DIRECTS, INDIRECTS OU SECONDAIRES, Y COMPRIS, SANS S’Y LIMITER, LES PERTES
     COMMERCIALES ET PERTES DE PROFIT, QU’ELLES SOIENT PRÉVISIBLES OU NON. Certaines
     provinces n’autorisent pas l’exclusion ou la limitation des dommages indirects ou secondaires, et la limitation ou
     l’exclusion ci-dessus pourrait ne pas s’appliquer à vous.
     Veuillez conserver le reçu portant la date d’achat; vous en aurez besoin pour toutes vos demandes liées à la garantie.


HeathCo LLC se réserve le doit d’abandonner tout produit et d’en changer les spécifications, en tout temps et sans
contracter quelque obligation que ce soit quant à l’incorporation de nouvelles caractéristiques aux produits déjà vendus.

30
                                                Ex. N - Page 30 of 32
                                          Visitez www.hzsupport.com pour des renseignements                            209735-01
                                               et des vidéos sur l'utilisation et le dépannage
Cet appareil est conforme aux exigences de la Partie 15 des Règles du FCC. Son utilisation est assujettie aux deux condi-
tions suivantes : (1) cet appareil ne doit pas causer d’interférence nocive; (2) cet appareil doit accepter les interférences,
y compris celles qui peuvent causer un fonctionnement non désiré.
CAN ICES-005 (B)/NMB-005 (B)
Remarque : Cet appareil a été testé et déclaré conforme aux limites pour appareils numériques de classe B, selon Cet
appareil a été testé et déclaré conforme aux limites pour appareils numériques de classe B, selon la section 15 des règle-
ments de la FCC. Ces limites sont destinées à assurer une protection raisonnable contre les interférences nuisibles dans
une installation résidentielle. Cet appareil produit, utilise et peut émettre de l’énergie radio électrique et, s’il n’est pas
installé et utilisé conformément aux présentes instructions, peut causer des interférences nuisibles aux communications
radio. Il n’existe toutefois aucune garantie que de telles interférences ne se produiront pas dans une installation parti-
culière. Si cet appareil cause des interférences nuisibles à la réception des signaux de radio ou de télévision, ce qui peut
être déterminé en allumant et en éteignant l’appareil, on encourage l’utilisateur d’essayer de corriger ces interférences
par l’un des moyens suivants :
- Réorienter ou repositionner l’antenne de réception.
- Augmenter la distance séparant l’appareil du récepteur.
- Brancher l’appareil sur un circuit électrique différent de celui où le récepteur est branché.
- Consulter le détaillant ou un technicien spécialisé en radio/télévision.




209735-01
                                              Ex. N - Page 31 of 32
                                        Visitez www.hzsupport.com pour des renseignements                                  31
                                             et des vidéos sur l'utilisation et le dépannage
                           Purchase Information
                         Información de la compra
                          Renseignements d’achat

     Model #:__________________                 Date of Purchase:______________
     Nº de modelo / N° de modèle		              Fecha de compra / Date d’achat




                       Staple Purchase Receipt Here
                     Engrape aquí el recibo de compra
                         Agrafez le reçu d’achat ici

                PLEASE KEEP YOUR DATED SALES RECEIPT,
             IT IS REQUIRED FOR ALL WARRANTY REQUESTS.
       POR FAVOR GUARDE SU RECIBO DE VENTA FECHADO; SE LO
         REQUIERE PARA CUALQUIER SOLICITUD DE GARANTÍA.
       VEUILLEZ CONSERVER LE REÇU PORTANT LA DATE D'ACHAT;
         VOUS EN AUREZ BESOIN POUR TOUTES VOS DEMANDES
                       LIÉES À LA GARANTIE.




32
                              Ex. N - Page 32 of 32
                        Visitez www.hzsupport.com pour des renseignements         209735-01
                             et des vidéos sur l'utilisation et le dépannage
EXHIBIT O
                                                                                            Motion Sensor
                                                                                             Light Control
                                                                                                        Model: 5867

Dated receipt required for warranty replacement.

                     FEATURES
• Bright, energy saving LED light
• DualBrite® technology
• Automatically comes on when motion is detected.

                     UNPACKING
Be sure to remove all contents from packaging and verify
all items are present before assembling this light fixture.
This package includes the following items:




                                                                                              18
                                                                                                   0°
• Security Light
• Owner’s Manual
• Mounting Hardware




HARDWARE INCLUDED
Note: Six mounting bracket screws are included. The installation will only require two. Discard the unused mounting
bracket screws after installation.




Plastic plug         #6 Mounting Bracket              #8 Mounting Bracket
                     Screw (x2)                       Screw (x2)




Mounting Bolt                                                Mounting Bolt (Pre-Installed in Light Fixture)


  FRONT




Mounting Bracket                                             Mini Screwdriver

© 2016 HeathCo LLC
                                              Ex. O - Page 1 of 96
                                  To see operational and troubleshooting information and videos,              208799-02A
                                                     go to www.hzsupport.com
                                                      IMPORTANT SAFETY AND INSTALLATION INFORMATION
Before installing security light, read all instructions carefully and keep owner’s manual for future reference.
• WARNING: To prevent electric shock, ensure that the power is disconnected before installation.
• WARNING: Risk of fire. Keep the lamp heads at least 2 in. from combustible materials.
• WARNING: Shock hazard. For eave mounting, the center of the junction box must be located at least 4 1/2" (11.5 cm)
  from the outside edge of the eave.
• CAUTION: To avoid water damage and the risk of electrical shock, the motion sensor controls must be facing the
  ground when the installation is complete.
• CAUTION: Keep the lamp heads 30° below horizontal to avoid water damage and electrical shock.
• CAUTION: Burn hazard. Allow the light fixture to cool before touching.
• NOTICE: Do not connect this light fixture to a dimmer switch or timer.
• This light fixture requires 120-volts AC.
• This light fixture must be properly grounded.
• Some electrical codes require installation by a qualified electrician.
• If you want to use Manual Mode, the light fixture must be wired through a switch.
• This fixture is designed for outdoor installation and should be mounted to a wall or eaves.
• To achieve best results, this fixture should be mounted 8 feet (2.4 meters) above the ground. Note: If fixture is mounted
  higher than 8 ft. (2.4 meters), aiming the sensor down will reduce coverage distance.

The motion sensor on this light fixture detects “motion” by the movement of heat across the coverage area. The motion
sensor is more sensitive to the movement of heat moving across the coverage area and less sensitive to the movement
of heat directly towards it.




                                                                                 Motion                                           Motion




                                                                                                          Sensor

                                                           Least Sensitive                                                  Most Sensitive
                          DUSK TO DAWN
                                SENS.
                ON TIME




                                         DUAL BRITE
       20 MIN




                                                                                                                                                                                         DUSK TO DAWN
                                                                                                                                                                                               SENS.
                                                                                                                                                                               ON TIME




                                                                                                                                                                                                        DUAL BRITE
                H
    5 MIN




                                                                                                                                                                      20 MIN




                                                                                                                                                                               H
                                                                                                                                                                   5 MIN
                   M




                             6H




                                                                                                                                                                                  M




                                                                                                                                                                                            6H
                   L




                                3H
      1 MIN
    TEST




                                                                                                                                                                                  L




                                                                                                                                                                                               3H
                                                                                                                                                                     1 MIN
                                OFF




                                                                                                                                                                   TEST




                                                                                                                                                                                               OFF




                                                                                                                                                THIS   SIDE   UP



                                                                                                                                                180°




                                                            THIS   SIDE   UP



                                                            180°




                                                            Wall Mount                                                        Eave Mount

Note: Light fixture and sensor should be mounted as shown above when installed (depending upon type of installation).

2
                                                                                           Ex. O - Page 2 of 96
                                                                               To see operational and troubleshooting information and videos,                                            208799-02
                                                                                                  go to www.hzsupport.com
                        INSTALLATION

       WARNING: Turn power off at circuit breaker or fuse.
 Place tape over circuit breaker switch and verify power is
 off at the fixture.

This fixture comes with a “Easy Install” mounting plate. It is pre-
assembled on the fixture for shipping.




                                                                                                                  18
1. Unscrew the large mounting bolt connecting the light fixture to




                                                                                                                    0°
    the mounting plate and remove the mounting plate (see Figure
    1). The mounting bolt is designed to stay in the light fixture.
                                                                                                                               Figure 1
2. Install the mounting bracket with the stamped word “FRONT”
    facing away from the junction box (see Figure 2). Use the mount-
    ing bracket screws that best fit the junction box.
3. Route the junction box wires through the hole in the mounting
    plate (see Figure 3).
                                                                                                         T
4. Place the mounting plate against the junction box (see Figure 3).                               ON
                                                                                             FR
     • Wall Mounted – The “UP” arrow must point upward
     • Eave Mounted – The “UP”arrow must point toward the building                                                                                    T
                                                                                                                                                 ON



5. Insert the small mounting bolt through the mounting plate hole
                                                                                                                                            FR




    located below the threaded hole. Thread the bolt into the center
    hole of the mounting bracket (see Figure 3).Tighten bolt securely.                                                         Figure 2

                             WIRING
Insert the junction box wires into the side of the terminal block and                UP
around the ground screw (see Figure 4).Tighten terminal block screws                   /Ha
                                                                                          ut/
                                                                                              Arr
and ground screw to secure wires.                                  GN                              iba
                                                                   TerD
• White to “N (White)”                                             Tie re
                                                                      rra                                GN
                                                                                                                   UP
                                                                                                                     /Hau
                                                                                                                         t/A
                                                                                                                            rrib
                                                                                                                                a
                                                                                                         TerrD

• Black to “L (Black)”                                                                                   Tier e
                                                                                                             ra                                                                    TN
                                                                                                                                                                                        OR
                                                                                                                                                                                             F




• Bare or green ground wire to GND (ground) screw.                                                                                      N (W
                                                                                                                                        Bla hit
                                                                                                                                           nc/ e/
                                                                                                                                              Bla
                                                                                                                                                  nco)
                                                                                                                                             L (B
                                                                                                                                             No lack
                                                                                                                                    N(
                      FINAL ASSEMBLY
                                                                                                                                                ir/N /
                                                                                                                                                    egro


                                                                                                                                    BlaWhit
                                                                                                                                                          )



                                                                                                                                       nc/ e/
                                                                                                                                          Bla
1. Double check that all wiring connections are securely connected.                                                                           nc   o)
                                                                                                                                            L(
2. Align the bottom edge of the light fixture with the bottom edge                                                                          NoBlack
                                                                                                                                               ir/N /
   of the mounting plate. Tilt the light fixture toward the mounting                                                                               egr
                                                                                                                                                                o)
                                                                                                                               Figure 3
   plate, making sure the light fixture is centered on the mounting
   plate.                                                                                                    UP/Haut/Arriba


   IMPORTANT: The two pins on the rear of the light fixture must
   insert into the terminal block for the light to work.                                  GND
                                                                                          Terre
                                                                                                                                                              N (White/
                                                                                                                                                              Blanc/Blanco)

3. Tighten the mounting bolt securely being careful not to overtighten                    Tierra                                                                     L (Black/
                                                                                                                                                                     Noir/Negro)
   (see Figure 5).




                                                                                                                               Figure 4

208799-02
                                                Ex. O - Page 3 of 96
                                   To see operational and troubleshooting information and videos,                                                                                                3
                                                     go to www.hzsupport.com
   IMPORTANT:
    • If wall mounted, make sure the fixture is mounted with the
      sensor below the lamp heads.
    • If eave mounted, mount the fixture with sensor facing away
      from the house wall. Rotate the sensor so the controls face the
      ground.
4. Push the plastic plug firmly into the mounting bolt hole on the
   light fixture (see Figure 5).




                                                                                                   18
                                                                                                    0°
5. Caulk around mounting plate and mounting surface with silicone
   weather sealant (see Figure 6).

              TESTING AND ADJUSTMENTS                                                                     Figure 5


        CAUTION: To avoid water damage and risk of electrical
    shock, motion sensor controls must be facing the ground
    when installation is complete.

1. Turn on the circuit breaker and light switch.
   Note: The motion sensor has a 1 minute warm up period before
   it will detect motion. When first turned on wait 1 minute.
2. Slide the sensitivity (SENS) switch to the “LO” position, the                                          Figure 6
   ON-TIME switch to the TEST position, and the DUALBRITE
   switch to the OFF position (see Figure 7).
3. Walk through the coverage area noting where you are when the
   lights turn on. Also, the red LED behind the motion sensor lens                                    1 MIN         5 MIN
                                                                                                    TEST               20 MIN
   will flash several times when motion is detected (see Figure 8).
4. If needed, gently grasp the motion sensor and move it from side                                                     ON TIME
                                                                                                           L    M      H
   to side or up and down to adjust the detection zone.
5. If needed, gently grasp the lamp heads and move them from side                                                         SENS.
   to side or up and down to adjust the light coverage area.
                                                                                                               6H
                                                                                                    OFF   3H        DUSK TO DAWN


6. Adjust the sensitivity (SENS) switch as needed (“LO”, “M”,
   “HI”). Sensitivity set too high may increase false triggering.                                                   DUAL BRITE




                         FINAL SETUP
                                                                                                          Figure 7
1. Set the amount of ON-TIME you want the lights to stay on after
   all motion has stopped (1, 5, or 20 minutes).
2. Set the DUALBRITE switch to the amount of time after dusk
   you want the lights on at low level (Off, 3, 6 Hrs., Dusk-to-Dawn).
   See DualBrite Timer section for more information.




                                                                                                          Figure 8

4
                                               Ex. O - Page 4 of 96
                                  To see operational and troubleshooting information and videos,                                   208799-02
                                                    go to www.hzsupport.com
                                       IMPORTANT CONSIDERATIONS
AVOID AIMING THE SENSOR AT:
• Below are examples of objects that might produce heat and may cause the motion sensor to trigger:
  • Pools of Water                 • Air Conditioners                 • Dryer Vents
  • Animals                        • Heating Vents                    • Automobile Traffic
  If you suspect that a heat source of this type is triggering the motion sensor, reduce the sensitivity.
• Areas where pets or traffic may trigger the motion sensor.
• Nearby large, light-colored objects reflecting light may trigger the shut-off feature. Do not point other lights at the
  motion sensor.
SEASONAL CHANGES:
The motion sensor works by sensing temperature changes across its field of view. The closer the surrounding tempera-
ture is to a person’s body heat, the less sensitive the sensor will appear. The greater the temperature difference, the more
sensitive the sensor will appear. The sensitivity (SENS) switch might need to be readjusted as the outside temperature
changes for the different seasons. This is a normal part of the light sensor’s operation.

                                                 DUALBRITE TIMER
DualBrite mode is a selectable feature that turns the light on at a reduced (accent) level at dusk. When motion is de-
tected, the light will increase to full bright for the amount of the ON-TIME setting (1, 5, or 20 minutes) then returns to
DualBrite mode. The light will stay on at the reduced light level for the amount of time selected (Off, 3 hr., 6 hr., dusk-
to-dawn) and then turn off completely. Once the DualBrite timer runs out, the light will turn ON only when motion
is detected. Selecting OFF disables the DualBrite feature, however the motion sensing features will continue to work.

                                                   MANUAL MODE
Manual mode overrides the motion sensor and “ON‑TIME” control so the
light will operate full bright. This feature only works at night and only for
one night at a time. The motion sensor will reset to motion sensing mode at
6 hours or sunrise, whichever comes first. Manual mode can be toggled on
and off using a wall switch.
• To turn manual mode on, switch the light off at the wall switch for 1 to 2
   seconds and then back on.
                                                                                          Turn the switch    Turn the
• To turn manual mode off, switch the light off at the wall switch for 1 to 2              OFF for 1 to 2     switch
   seconds and then back on.                                                                 seconds         back ON




208799-02
                                              Ex. O - Page 5 of 96
                                  To see operational and troubleshooting information and videos,                          5
                                                     go to www.hzsupport.com
                                                          SPECIFICATIONS
Range	���������������������������������������������������Up to 70 ft. (21 m) [varies with surrounding temperature].
Sensing Angle	��������������������������������������Up to 180°
Power Requirements	�����������������������������120 VAC, 60 Hz
Operating Modes	���������������������������������TEST, MOTION ACTIVATED, and MANUAL MODE
ON-Timer	��������������������������������������������1, 5, 20 minutes
Test Timer	��������������������������������������������8 Seconds
Manual Mode Timer	����������������������������Maximum 6 Hours
Sensitivity (SENS)	�������������������������������“LO”, “M”, “HI”

HeathCo LLC reserves the right to discontinue products and to change specifications at any time without incurring any
obligation to incorporate new features in products previously sold.
This device complies with Part 15 of the FCC Rules. Operation is subject to the following two conditions: (1) this device
may not cause harmful interference, and (2) this device must accept any interference received, including interference
that may cause undesired operation.
CAN ICES-005 (B)/NMB-005 (B)

                                                TROUBLESHOOTING GUIDE
    SYMPTOM                        POSSIBLE CAUSE                                         SOLUTION
    The light will not come on.    1. Light switch is turned off.                         1.   Turn light switch on.
                                   2. Fuse is blown or circuit breaker is turned off.     2.   Replace fuse or turn circuit breaker on.
                                   3. Daylight turn-off (photocell) is in effect.         3.   Recheck after dark.
                                   4. The circuit wiring is incorrect, if this is a new   4.   Verify wiring is correct.
                                      installation.
                                   5. The motion sensor is aimed in the wrong             5. Re-aim the motion sensor to cover the
                                      direction.                                             desired area.
                                   6. The outside air temperature is close to the         6. Increase the “SENS” setting. See Seasonal
                                      same as a person’s body heat.                          Changes on page 5 for more information.
    The light comes on during      1. The motion sensor may be installed in a             1. The light fixture is operating normally under
    the day.                          relatively dark location.                              these circumstances.
                                   2. The “ON-TIME” switch is in the “TEST”               2. Set the “ON-TIME” switch to the 1, 5, or 20
                                      position.                                              minute setting.
    The light comes on for no      1. The motion sensor may be sensing small              1. Decrease the “SENS” setting or reposition
    apparent reason.                  animals or automobile traffic.                         the motion sensor.
                                   2. The “SENS” switch is set too high.                  2. Decrease the “SENS” setting.
                                   3. The “DUALBRITE” switch is in the 3 hour,            3. The light fixture is operating normally under
                                      6 hour, or dusk-to-dawn setting.                       these circumstances.
                                   4. The outside temperature is much warmer or           4. Decrease the “SENS” setting. See Seasonal
                                      cooler than a person’s body heat (summer or            Changes on page 5 for more information.
                                      winter).
                                   5. The light fixture is wired through a dimmer         5. Do not use a dimmer or timer to control the
                                      or timer.                                              light fixture. Replace the dimmer or timer
                                                                                             with a standard on/off wall switch.
    The lights turn off too late   The light fixture may be installed in a relatively     Relocate the light fixture or use the 3 hour or 6
    in Dusk-to-Dawn setting.       dark location.                                         hour setting.




6
                                                     Ex. O - Page 6 of 96
                                         To see operational and troubleshooting information and videos,                               208799-02
                                                            go to www.hzsupport.com
 SYMPTOM                        POSSIBLE CAUSE                                        SOLUTION
 The lights stay on             1. The motion sensor may be picking up a heat         1. Decrease the “SENS” setting or reposition
 continuously.                     source like an air vent, dryer vent, or brightly      the motion sensor.
                                   painted, heat-reflective surface.
                                2. The motion sensor is in manual mode.               2. Set ON-TIME switch to 1, 5, or 20 minutes.
                                                                                         Follow Manual Mode instructions on page 5
                                                                                         to reset.
                                3. The light fixture is wired through a dimmer        3. Do not use a dimmer or timer to control the
                                   or timer.                                             light fixture. Replace the dimmer or timer
                                                                                         with a standard on/off wall switch.
                                4. The light fixture is on the same circuit as a      4. Install the light fixture on a circuit without
                                   motor, transformer, or fluorescent bulb.              motors, transformers, or fluorescent bulbs.
 The lights flash on and off.   1. Heat or light from the lamp heads may be           1. Reposition the lamp heads away from the
                                   turning the motion sensor on and off.                 motion sensor.
                                2. Heat is being reflected from other objects         2. Decrease the “SENS” setting or reposition
                                   and may be turning the motion sensor on               the motion sensor.
                                   and off.
                                3. The motion sensor is in “TEST” mode and            3. While in TEST mode, the light only stays on
                                   warming up.                                           for 8 seconds. Set ON-TIME switch to 1, 5,
                                                                                         or 20 minutes.
 The lights flash once then     The motion sensor is detecting light from the         Reposition the lamp heads to keep the area below
 stay off in manual mode.       lamp heads.                                           the motion sensor relatively dark.




208799-02
                                                  Ex. O - Page 7 of 96
                                      To see operational and troubleshooting information and videos,                                      7
                                                         go to www.hzsupport.com
                                                TECHNICAL SERVICE
 Please call 1-800-858-8501 (English speaking only) for assistance before returning product to
                                            store.
If you experience a problem, follow this guide. You may also want to visit our Web site at: www.hzsupport.com. If the
problem persists, call* for assistance at 1-800-858-8501 (English speaking only), 8:00 AM to 5:00 PM CST (M-F).
You may also write* to:
HeathCo LLC
P.O. Box 90045
Bowling Green, KY 42102-9045
ATTN: Technical Service
* If contacting Technical Service, please have the following information available: Model Number, Date of Purchase,
and Place of Purchase.
                                  No Service Parts Available for this Product
Please keep your dated sales receipt, it is required for all warranty requests.




                                       FIVE YEAR LIMITED WARRANTY
    This is a “Limited Warranty” which gives you specific legal rights. You may also have other rights which vary from
    state to state or province to province.
    For a period of five years from the date of purchase, any malfunction caused by factory defective parts or workman-
    ship will be corrected at no charge to you.
    Not Covered - Repair service, adjustment and calibration due to misuse, abuse or negligence, light bulbs, batteries,
    and other expendable items are not covered by this warranty. Unauthorized service or modification of the product
    or of any furnished component will void this warranty in its entirety. This warranty does not include reimbursement
    for inconvenience, installation, setup time, loss of use, unauthorized service, or return shipping charges.
    This warranty covers only HeathCo LLC assembled products and is not extended to other equipment and com-
    ponents that a customer uses in conjunction with our products.
    THIS WARRANTY IS EXPRESSLY IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
    INCLUDING ANY WARRANTY, REPRESENTATION OR CONDITION OF MERCHANT ABILITY
    OR THAT THE PRODUCTS ARE FIT FOR ANY PARTICULAR PURPOSE OR USE, AND SPECIFI-
    CALLY IN LIEU OF ALL SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES.
    REPAIR OR REPLACEMENT SHALL BE THE SOLE REMEDY OF THE CUSTOMER AND THERE
    SHALL BE NO LIABILITY ON THE PART OF HEATHCO LLC FOR ANY SPECIAL, INDIRECT,
    INCIDENTAL, OR CONSEQUENTIAL DAMAGES, INCLUDING BUT NOT LIMITED TO ANY
    LOSS OF BUSINESS OR PROFITS, WHETHER OR NOT FORESEEABLE. Some states or provinces do
    not allow the exclusion or limitation of incidental or consequential damages, so the above limitation or exclusion
    may not apply to you.
    Please keep your dated sales receipt, it is required for all warranty requests.


8
                                               Ex. O - Page 8 of 96
                                   To see operational and troubleshooting information and videos,                 208799-02
                                                      go to www.hzsupport.com
                                                                              Control de luz del
                                                                        detector de movimiento
                                                                                                           Modelo: 5867

Se necesita el recibo fechado para reemplazo bajo garantía.

               CARACTERÍSTICAS
• Luz LED brillante de bajo consumo de energía
• Tecnología DualBrite®
• Se enciende automáticamente al detectar movimiento.

                  DESEMPAQUE
Asegúrese de retirar todo el contenido del empaque y
verificar que todos los elementos estén incluidos antes de
ensamblar este aparato de luz. Este paquete incluye los




                                                                                               18
siguientes elementos:




                                                                                                   0°
• Luz de seguridad
• Manual del propietario
• Ferretería de montaje




FERRETERÍA INCLUIDA
Nota: Se incluyen seis tornillos para el soporte de montaje. La instalación sólo requiere dos. Deseche los tornillos del
soporte de montaje no utilizados luego de la instalación.




Enchufe de              Tornillo n°6 de soporte               Tornillo n°8 de soporte
plástico                de montaje (x2)                       de montaje (x2)




Tornillo de montaje				                                       Tornillo de montaje (Preinstalado en el aparato)


  FRONT




Soporte de montaje                                            Mini-destornillador

208799-02
© 2016 HeathCo LLC
                                               Ex. O - Page 9 of 96
                            Para ver más información y vídeos sobre operación y resolución de problemas,         208799-02 9S
                                                    visite www.hzsupport.com
                                                       INFORMACIÓN IMPORTANTE DE SEGURIDAD E INSTALACIÓN
Antes de instalar la luz de seguridad, lea todas las instrucciones con cuidado y guarde el manual del propietario para
futura referencia.
• ADVERTENCIA: Para evitar descargas eléctricas, asegúrese de que la alimentación esté desconectada antes de la ins-
  talación.
• ADVERTENCIA: Riesgo de incendio. Mantenga las bombillas alejadas al menos 2 pulgadas (51mm) de materiales
  combustibles.
• ADVERTENCIA: Peligro de descarga eléctrica. Para montaje en aleros, el centro de la caja de conexiones debe estar ubicado
  al menos a 4 1/2 Pulg. (11,5 cm) desde el borde exterior del alero.
• PRECAUCIÓN: Para evitar daños por el agua y el riesgo de una descarga eléctrica, los controles del detector de movi-
  miento deben estar de cara al suelo cuando la instalación esté terminada.
• PRECAUCIÓN: Mantenga los porta bombillas inclinados a 30° por debajo de la línea horizontal para evitar daños por
  el agua o una descarga eléctrica.
• PRECAUCIÓN: Peligro de quemaduras. Deje que el aparato de luz se enfríe antes de tocarlo.
• AVISO: No conecte este aparato de luz a un interruptor reductor de luz ni a un temporizador.
• Este aparato de luz requiere 120 voltios CA.
• Este aparato de luz debe estar correctamente conectado a tierra.
• Algunas normativas eléctricas exigen que la instalación la realice un electricista calificado.
• Si desea utilizar la fase Manual, la lámpara debe estar conectada a través de un interruptor.
• Este aparato está diseñado para una instalación al aire libre y se lo debe montar en una pared o en aleros.
• Para lograr los mejores resultados, este aparato debe montarse a 8 pies (2,4 metros) por encima del suelo. Nota: Si el
  aparato está instalado a más de 8 pies (2,4 m), si se apunta el detector hacia abajo se reducirá la distancia de cobertura.
El detector de movimiento de este aparato de luz detecta “movimiento” debido al movimiento del calor a través del
área de cobertura. El detector de movimiento es más sensible a la circulación del calor que se mueve a través del área de
cobertura y menos sensible a la circulación del calor que va directamente hacia él.


                                                                                    Movimiento                       Movimiento




                                                                                                   Detector

                                                             Lo menos sensible                                  Lo más sensible
                           DUSK TO DAWN
                                 SENS.
                 ON TIME




                                          DUAL BRITE
        20 MIN




                                                                                                                                                                           DUSK TO DAWN
                                                                                                                                                                                 SENS.
                                                                                                                                                                 ON TIME




                                                                                                                                                                                          DUAL BRITE
                 H
     5 MIN




                                                                                                                                                        20 MIN




                                                                                                                                                                 H
                                                                                                                                                     5 MIN
                    M




                              6H




                                                                                                                                                                    M




                                                                                                                                                                              6H
                    L




                                 3H
       1 MIN
     TEST




                                                                                                                                                                    L




                                                                                                                                                                                 3H
                                                                                                                                                       1 MIN
                                 OFF




                                                                                                                                                     TEST




                                                                                                                                                                                 OFF




                                                                                                                                  THIS   SIDE   UP



                                                                                                                                  180°




                                                                 THIS   SIDE   UP



                                                                 180°




                                                             Montaje en pared                                  Montaje en alero

Nota: La lámpara y el sensor debe montarse como se indica arriba, una vez instalado (según el tipo de instalación).

10
                                                                                            Ex. O - Page 10 of 96
                                                             Para ver más información y vídeos sobre operación y resolución de problemas,                                  208799-02
                                                                                     visite www.hzsupport.com
                         INSTALACIÓN

       ADVERTENCIA: Desconecte la energía en el fusible
 o cortacircuitos. Coloque cinta encima del interruptor de
 cortacircuitos y verifique que la energía está apagada en
 la luminaria.

Este dispositivo viene con una placa de montaje “Easy Install”(conexión
rápida). Está pre-instalado en el aparato para ser enviado.




                                                                                                                   18
                                                                                                                     0°
1. Desenrosque el tornillo grande de montaje que conecta la lámpara
    a la placa de montaje y retire la placa de montaje (ver Figura 1). El
    tornillo de montaje está diseñado para permanecer en la lámpara.                                                            Figura 1
2. Instale el soporte de montaje con la palabra estampada “FRONT”
    de espaldas a la caja de conexiones (vea la Figura 2). Use los
    tornillos del soporte de montaje que mejor se adapten a la caja
    de conexiones.
3. Pase los cables de la caja de conexiones por el agujero que está                                       T
                                                                                                    ON
    en la placa de montaje (vea la Figura 3).                                                 FR

4. Coloque la placa de montaje contra la caja de conexiones (vea la
    Figura 3).                                                                                                                               FR
                                                                                                                                                  ON
                                                                                                                                                       T




     • Montaje en pared - La flecha “UP” debe apuntar hacia arriba.
     • Montaje en alero - La flecha “UP”debe apuntar hacia el edificio.                                                         Figura 2
5. Inserte el tornillo pequeño de montaje por el agujero de la placa
    de montaje situado debajo del agujero roscado. Enrosque el perno
    en el orificio central del soporte de montaje (ver Figura 3). Apriete
    el perno de forma segura.                                                         UP
                                                                                        /Ha
                                                                                           ut/
                                                                                               Arr
                                                                          GN                        iba
                            CABLEADO                                      TerD
                                                                          Tie re
                                                                                                                    UP
                                                                                                                      /Hau

                                                                             rra
                                                                                                                          t/A

Inserte los cables de la caja de conexiones en el lado del bloque de
                                                                                                                             rrib
                                                                                                          GN                     a
                                                                                                          TerrD
                                                                                                          Tier e
                                                                                                              ra                                                                    TN



terminales y al rededor del tornillo de tierra (ver la Figura 4). Aprie-
                                                                                                                                                                                         OR
                                                                                                                                                                                              F




te los tornillos del bloque de terminales y el tornillo de tierra para
                                                                                                                                         N (W
                                                                                                                                         Bla hit
                                                                                                                                            nc/ e/
                                                                                                                                               Bla
                                                                                                                                                   nco)


asegurar los cables.
                                                                                                                                              L (B
                                                                                                                                              No lack
                                                                                                                                     N(          ir/N /
                                                                                                                                                     egro


                                                                                                                                     BlaWhit
                                                                                                                                                           )



• Blanco con “N (blanco)”                                                                                                               nc/ e/
                                                                                                                                           Bla
                                                                                                                                               nc   o)
• Negro con “L (negro)”                                                                                                                      L(
• Alambre desnudo o verde con el tornillo GND (tierra)                                                                                       NoBlack
                                                                                                                                                ir/N /
                                                                                                                                                    egr
                                                                                                                                                                 o)
                                                                                                                                Figura 3
                       MONTAJE FINAL                                                                          UP/Haut/Arriba

1. Asegúrese de que todas las conexiones de los cables estén bien
   conectadas.                                                                                                                                                 N (White/
                                                                                           GND                                                                 Blanc/Blanco)
2. Alinee el borde inferior de la lámpara con el borde inferior de la                      Terre
                                                                                           Tierra                                                                     L (Black/
   placa de montaje. Incline la lámpara hacia la placa de montaje,                                                                                                    Noir/Negro)


   asegurándose de que la lámpara esté centrada en la placa de
   montaje.
   IMPORTANTE: Las dos clavijas de la parte posterior de la lám-
   para se deben insertar en el bloque de terminales para que la luz
   funcione.                                                                                                                    Figura 4

208799-02
                                               Ex. O - Page 11 of 96
                             Para ver más información y vídeos sobre operación y resolución de problemas,                                                                                 11
                                                      visite www.hzsupport.com
3. Apriete bien el tornillo de montaje teniendo cuidado de no
   apretarlo demasiado (vea la Figura 5).
   IMPORTANTE:
    • Si lo monta en la pared, asegúrese de que el aparato esté
      montado con el detector debajo de las cabezas de la lámpara.
    • Si lo monta en un alero, monte el aparato con detector de
      espaldas a la pared de la casa. Gire el detector de manera que
      los controles miren hacia el suelo.




                                                                                                  18
                                                                                                    0°
4. Empuje el tapón de plástico firmemente en el orificio del perno
   de montaje de la lámpara (vea la Figura 5).
5. Calafatee alrededor de la placa de montaje y de la superficie de
                                                                                                          Figura 5
   montaje con un sellador de silicona (vea la Figura 6).

                   PRUEBAS Y AJUSTES


       PRECAUCIÓN: Para evitar daños por el agua y el riesgo
 de una descarga eléctrica, los controles del detector de mo-
 vimiento deben estar de cara al suelo cuando la instalación
 esté terminada.

1. Conecte el disyuntor y el interruptor de la luz.                                                       Figura 6
   Nota: El detector de movimiento tiene un período de 1 minuto de
   calentamiento antes de detectar movimiento. Cuando lo prenda
   por primera vez espere 1 minuto.
                                                                                                      1 MIN         5 MIN
2. Deslice el interruptor de sensibilidad (SENS) a la posición “LO”,                                TEST               20 MIN

   el interruptor ON-TIME a la posición TEST, y el interruptor
   DUALBRITE a la posición OFF (vea la Figura 7).                                                          L    M
                                                                                                                       ON TIME
                                                                                                                       H

3. Camine por el área de cobertura y note dónde está usted cuando
   las luces se encienden. Además, la LED roja detrás de la lente del                                          6H
                                                                                                                          SENS.

   detector de movimiento destellará varias veces cuando se detecta
                                                                                                    OFF   3H        DUSK TO DAWN


   movimiento (vea la Figura 8).
4. Si es necesario, sujete suavemente el detector de movimiento y                                                   DUAL BRITE


   muévalo de lado a lado o de arriba hacia abajo para ajustar la zona
   de detección.
                                                                                                          Figura 7
5. Si es necesario, sujete suavemente los cabezales de la lámpara y
   muévalas de lado a lado o de arriba hacia abajo para ajustar el
   área de cobertura de la luz.
6. Ajuste el interruptor de sensibilidad (SENS), según sea necesa-
   rio (“LO”, “M”, “HI”). Una sensibilidad demasiado alta puede
   aumentar las falsas alarmas.




                                                                                                          Figura 8

12
                                             Ex. O - Page 12 of 96
                                  Para ver más información y vídeos sobre operación y resolución de problemas,                     208799-02
                                                    visite www.hzsupport.com
                                                 REGULACIÓN FINAL
1. Ajuste la cantidad de duración (ON-TIME) que desea que las luces se queden prendidas después de que todo
   movimiento haya cesado (1, 5 o 20 minutos).
2. Para una iluminación ornamental de baja intensidad, ponga el interruptor de DUALBRITE en la posición de 3, 6,
   o del Dusk-to-Dawn (atardecer‑al‑amanecer). Vea la sección Temporizador DualBrite para más información.

                                     CONSIDERACIONES IMPORTANTES
EVITE APUNTAR EL DETECTOR A:
• A continuación hay ejemplos de objetos que pueden producir calor y pueden causar que el detector de movimiento se
  active:
  • Pozos de agua                • Acondicionadores de aire          • Ventosas de la secadora
  • Animales                     • Ventosas de calefacción           • Tráfico de carros
  Si sospecha que una fuente de calor de este tipo está activando el detector de movimiento, reduzca la sensibilidad.
• Zonas donde animales domésticos o el tráfico puedan activar el detector de movimiento.
• Los objetos grandes cercanos y de colores resplandecientes que reflejan la luz del día pueden hacer que el detector se
  apague. No apunte otras luces al detector de movimiento.
CAMBIOS DE TEMPORADA:
El detector de movimiento funciona detectando los cambios de temperatura a través de su campo de visión. Cuanto
más cerca esté la temperatura ambiente al calor del cuerpo de una persona, el detector aparecerá menos sensible. Cuanto
mayor sea la diferencia de temperatura, mayor aparecerá la sensibilidad del detector. Puede ser necesario modificar el
interruptor de sensibilidad (SENS) a medida que la temperatura exterior cambia de una estación a la otra. Esta es una
parte normal del funcionamiento del detector de luz.

                                          TEMPORIZADOR DUALBRITE
La fase DualBrite es una característica seleccionable que enciende la luz a un nivel reducido (acento) al atardecer. Cuando
detecta movimiento, la luz aumenta a todo su resplandor de acuerdo al ajuste de duración (ON-TIME) fijado (1, 5 o 20
minutos) y luego vuelve al modo DualBrite. La luz permancerá encendida a nivel de luz reducida de acuerdo al tiempo
seleccionado (apagado, 3 hr., 6 hr., dusk-to-dawn) y luego se apagará por completo. Una vez que el temporizador Dual-
Brite se agote, la luz se encenderá sólo cuando detecta movimiento. Si selecciona OFF desactiva la función DualBrite,
sin embargo, las características de detección de movimiento seguirán funcionando.

                                                      FASE MANUAL
La fase manual anula el detector de movimiento y el control de duración (“ON-
TIME”), de esta forma la lámpara operará con todo su brillo. Esta característica
funciona solamente en la noche y solamente una noche a la vez. El detector
de movimiento se restablecerá al modo de detección de movimiento después
de 6 horas o a la salida del sol, lo que ocurra primero. La fase manual puede
también alternar entre encendido y apagado mediante el interruptor de pared.
• Para encender la fase manual, apague la luz con el interruptor de pared entre
                                                                                                Apague el       Vuelva a
  1 a 2 segundos y luego vuelva a encenderla.                                                  interruptor    encender el
• Para apagar la fase manual, apague la luz con el interruptor de pared entre                   entre 1 a 2   interruptor
  1 a 2 segundos y luego vuelva a encenderla.                                                   segundos




208799-02
                                               Ex. O - Page 13 of 96
                             Para ver más información y vídeos sobre operación y resolución de problemas,                   13
                                                     visite www.hzsupport.com
                                                    ESPECIFICACIONES
Alcance.......................................................... Hasta 21 m (varía con la temperatura circundante).
Angulo de detección...................................... Hasta 180°
Requisitos de Energía.................................... 120 VCA, 60 Hz
Fases de Operación........................................ PRUEBA, ACTIVADO POR MOVIMIENTO y FASE MANUAL
Temporizador de duración (del encendido)... 1, 5 o 20 minutos
Temporizador de prueba................................ 8 segundos
Temporizador de fase manual........................ Máximo 6 Horas
Alcance (SENS)............................................ “LO”, “M”, “HI”

HeathCo LLC se reserva el derecho de descontinuar productos y de cambiar especificaciones a cualquier momento sin
incurrir en ninguna obligación de tener que incorporar nuevas características en los productos vendidos con anterioridad.
Este aparato cumple con la Parte 15 de las Reglas de la FCC. La operación está sujeta a las dos siguientes condiciones: (1)
este aparato no puede causar interferencias perjudiciales y (2) este aparato debe aceptar cualquier interferencia recibida,
incluyendo una interferencia que pueda causar un funcionamiento indeseado.
CAN ICES-005 (B)/NMB-005 (B)

                                    GUIA DE INVESTIGACION DE AVERIAS
 SÍNTOMA                  POSIBLE CAUSA                                         SOLUCIÓN
 La luz no se enciende.   1. El interruptor de la luz está apagado.             1. Encienda el interruptor de la luz.
                          2. El fusible está quemado o el disyuntor está        2. Cambie el fusible o conecte el disyuntor.
                             desconectado.
                          3. El apagado de la luz diurna (fotocélula) está      3. Vuelva a revisar al amanecer.
                             vigente.
                          4. El cableado del circuito es incorrecto, si esta    4. Verifique que el cableado esté correcto.
                             es una instalación nueva.
                          5. El detector de movimiento está enfocando a         5. Vuelva a enfocar el detector de movimiento para
                             la dirección incorrecta.                              que cubra el área deseada.
                          6. La temperatura del aire exterior está cercana al   6. Aumente la calibración del alcance (“SENS”). Vea
                             calor corporal de una persona.                        Cambios de Temporada en la página 13 para más
                                                                                   información.
 La luz se enciende       1. El detector de movimiento puede estar instalado    1. El aparato de luz está operando normalmente bajo estas
 durante el día.             en un sitio relativamente oscuro.                     circunstancias.
                          2. El interruptor de duración (“ON-TIME”)             2. Coloque el interruptor de duración (“ON-TIME”)
                             está en la posición prueba (“TEST”).                  en la calibración 1, 5 o 20 minutos.




14
                                                 Ex. O - Page 14 of 96
                              Para ver más información y vídeos sobre operación y resolución de problemas,                       208799-02
                                                      visite www.hzsupport.com
 SÍNTOMA                   POSIBLE CAUSA                                         SOLUCIÓN
 La luz se enciende sin    1. El detector de movimiento puede estar              1. Reduzca la calibración del alcance (“SENS”) o
 razón aparente.              detectando pequeños animales o tráfico                vuelva a colocar el detector de movimiento.
                              automotor.
                           2. El interruptor “SENS” está fijado demasiado        2. Reduzca la calibración del alcance (“SENS”).
                              alto.
                           3. El interruptor “DUALBRITE” está en la              3. El aparato de luz está operando normalmente bajo
                              calibración 3 horas, 6 horas, o del crepúsculo        estas circunstancias.
                              al amanecer.
                           4. La temperatura exterior está más caliente o        4. Reduzca la calibración del alcance (“SENS”). Vea
                              más fría que el calor corporal de una persona         Cambios de Temporada en la página 13 para más
                              (verano o invierno).                                  información.
                           5. El aparato de luz está cableado a través de un     5. No use un reductor de luz o un temporizador para
                              reductor de luz o de un temporizador.                 controlar el aparato de luz. Cambie el reductor de
                                                                                    luz o el temporizador por un interruptor de pared
                                                                                    estándar de encendido/apagado.
 Las luces se apagan       El aparato de luz puede estar instalado en un         Vuelva a ubicar el aparato de luz o utilice la calibración
 demasiado tarde en la     sitio relativamente oscuro.                           3 horas o 6 horas.
 calibración crepúsculo-
 al-amanecer.
 Las luces permanecen      1. El detector de movimiento puede estar              1. Reduzca la calibración del alcance (“SENS”) o
 encendidas                   absorbiendo calor de una fuente de calor como         vuelva a colocar el detector de movimiento.
 constantemente.              una ventosa de aire, una secadora de aire, o una
                              superficie pintada con colores brillantes y que
                              refleja el calor.
                           2. El detector de movimiento está en la fase          2. Fije el interruptor ON-TIME para 1, 5 o 20
                              manual.                                               minutos. Siga las instrucciones para la Fase Manual
                                                                                    en la página 13 para reiniciar.
                           3. El aparato de luz está cableado a través de un     3. No use un reductor de luz o un temporizador para
                              reductor de luz o de un temporizador.                 controlar el aparato de luz. Cambie el reductor de
                                                                                    luz o el temporizador por un interruptor de pared
                                                                                    estándar de encendido/apagado.
                           4. El aparato de luz está en el mismo circuito        4. Instale el aparato de luz en un circuito sin motores,
                              que un motor, transformador o tubo                    transformadores o tubos fluorescentes.
                              fluorescente.
 Las luces se encienden    1. El calor o la luz de las bombillas puede           1. Vuelva a colocar los cabezales de la lámpara lejos
 y se apagan.                 estar encendiendo y apagando al detector de           del detector de movimiento.
                              movimiento.
                           2. El calor reflejado desde otro objeto puede         2. Reduzca la calibración del alcance (“SENS”) o
                              estar encendiendo y apagando al detector de           vuelva a colocar el detector de movimiento.
                              movimiento.
                           3. El detector de movimiento está en la fase          3. Mientras está en la fase PRUEBA, la luz
                              “TEST” (PRUEBA) y calentándose.                       sólo queda encendida por 8 segundos. Fije el
                                                                                    interruptor ON-TIME para 1, 5 o 20 minutos.
 Las luces destellan       El detector de movimiento está detectando luz         Vuelva a colocar los cabezales de la lámpara
 una vez y luego           de los cabezales de la lámpara.                       para mantener el área por debajo del detector de
 permanecen apagadas                                                             movimiento relativamente oscura.
 en la fase manual.




208799-02
                                                  Ex. O - Page 15 of 96
                               Para ver más información y vídeos sobre operación y resolución de problemas,                              15
                                                       visite www.hzsupport.com
                                                   SERVICIO TÉCNICO
      Favor de llamar al 1-800-858-8501 (sólo para hablar en inglés) para pedir ayuda antes de
                                  devolver el producto a la tienda.
Si tiene algún problema, siga esta guía. Usted puede también visitar nuestro sitio Web: www.hzsupport.com. Si el
problema continúa, llame al 1-800-858-8501 (sólo para hablar en inglés), de 8:00 AM a 5:00 PM CST (L-V). Usted
puede también escribir a:
HeathCo LLC
P.O. Box 90045
Bowling Green, KY 42102-9045
ATTN: Technical Service (Servicio Técnico)
* Si se llama al Servicio Técnico, por favor tener lista la siguiente información: Número de Modelo, Fecha de compra y
Lugar de compra.
                          No hay piezas de servicio disponibles para este producto.
Por favor guarde su recibo de venta fechado; se lo requiere para cualquier solicitud de garantía.




                                         GARANTÍA LIMITADA A 5 AÑOS
     Esta es una “Garantía Limitada” que le da a Ud. derechos legales específicos. Usted puede también tener otros
     derechos que varían de estado a estado o de provincia a provincia.
     Por un período de 5 años desde la fecha de compra, cualquier mal funcionamiento ocasionado por partes defectuosas
     de fábrica o mano de obra será corregido sin cargo para Ud.
     No cubierto - Servicio de reparación, ajuste y calibración debido al mal uso, abuso o negligencia, bombillas, ba-
     terías, u otras partes fungibles no están cubiertas por esta garantía. Los Servicios no autorizados o modificaciones
     del producto o de cualquier componente que se provee invalidarán esta garantía en su totalidad. Esta garantía no
     incluye reembolso por inconveniencia, instalación, tiempo de instalación, perdida de uso, servicio no autorizado, o
     costos de transporte de retorno.
     Esta garantía cubre solamente los productos ensamblados por HeathCo LLC y no se extiende a otros equipos o
     componentes que el consumidor usa junto con nuestros productos.
     ESTA GARANTÍA ESTÁ EXPRESAMENTE EN LUGAR DE OTRAS GARANTÍAS, EXPRESADAS
     O SOBREENTENDIDAS, INCLUYENDO CUALQUIER GARANTÍA, REPRESENTACIÓN O CON-
     DICIÓN DE COMERCIABILIDAD O QUE LOS PRODUCTOS SE ADAPTEN PARA CUALQUIER
     PROPÓSITO O USO EN PARTICULAR, Y ESPECIFICAMENTE EN LUGAR DE TODOS LOS DAÑOS
     ESPECIALES, INDIRECTOS, INCIDENTALES Y CONSECUENTES.
     LA REPARACIÓN O EL REEMPLAZO DEBERÍA SER LA ÚNICA SOLUCIÓN DEL CLIENTE Y
     NO HABRÁ RESPONSABILIDAD POR PARTE DE HEATHCO LLC POR CUALQUIER DAÑO
     ESPECIAL, INDIRECTO, INCIDENTAL O CONSECUENTE, INCLUIDOS PERO NO LIMITADOS
     A CUALQUIER PÉRDIDA DE NEGOCIO O GANACIAS SEAN O NO PREVISIBLES. Algunos estados
     o provincias no permiten la exclusión o limitación de daños incidentales o consecuentes, de modo que la limitación
     o exclusión arriba indicada puede que no se aplique a Ud.
     Por favor guarde su recibo de venta fechado; se lo requiere para cualquier solicitud de garantía.


16
                                                Ex. O - Page 16 of 96
                              Para ver más información y vídeos sobre operación y resolución de problemas,         208799-02
                                                      visite www.hzsupport.com
                                                                        Commande d’éclairage à
                                                                       détecteur de mouvement
                                                                                                   Modèle : 5867

Reçu daté nécessaire pour remplacement sous garantie.

              CARACTÉRISTIQUES
• Brillant luminaire à DEL éconergétique
• Technologie DualBriteMD
• S’allume automatiquement lors de la détection d’un
  mouvement.

                     DÉBALLAGE
Retirez tout le contenu de l’emballage et assurez-vous
d’avoir en main tous les éléments avant de débuter




                                                                                             18
l’assemblage. L’emballage contient les éléments suivants :




                                                                                              0°
• Éclairage de sécurité
• Guide du propriétaire
• Ferrures de montage




QUINCAILLERIE FOURNIE
Remarque : Les six vis du support de montage sont fournies. L’installation n’en exige que deux. Jeter les vis du support
de montage non utilisée une fois l’installation terminée.




Bouchon de                     Vis n° 6 du support                 Vis n° 8 du support
plastique                      de montage (x2)                     de montage (x2)




Boulon de montage				                                       Boulon de montage (Pré-installé dans le luminaire)


  FRONT




Support de montage                                          Petit tournevis

© 2016 HeathCo LLC
208799-02
                                            Ex. O - Page 17 of 96
                                      Visitez www.hzsupport.com pour des renseignements                      208799-0217F
                                           et des vidéos sur l'utilisation et le dépannage
                                          IMPORTANTS RENSEIGNEMENTS DE SÉCURITÉ ET D'INSTALLATION
Avant d’installer ce luminaire de sécurité, lisez avec soin toutes les directives et conserver le guide du propriétaire aux
fins de référence.
• AVERTISSEMENT : Pour éviter les chocs électriques, assurez-vous que l’alimentation est coupée avant de commencer
   l’installation.
• AVERTISSEMENT : Risque d’incendie. Conservez au moins 2 po (51 mm) entre les lampes et toute matière combustible.
• AVERTISSEMENT : Risque de choc électrique Pour l’installation sous l’avant-toit, le centre de la boîte de jonction doit
   être situé à au moins 4 1/2 po (11,5 cm) du bord extérieur de l’avant-toit.
• ATTENTION : Pour éviter les dommages par l’eau et les risques de choc, les commandes du détecteur de mouvement
   doivent faire face au sol une fois l’installation terminée.
• ATTENTION : Conservez les lampes à un angle de 30 ° sous l’horizontale pour éviter les dommages par l’eau et les
   chocs.
• ATTENTION : Danger de brûlure. Laissez refroidir le luminaire avant d’y toucher.
• AVIS : Ne raccordez pas ce luminaire à un interrupteur gradateur ni à une minuterie.
• Ce luminaire exige une alimentation de 120 volts c.a.
• Ce luminaire doit être correctement mis à la terre.
• Dans certaines localités, le code de l’électricité exige que l’installation soit confiée à un électricien qualifié.
• Pour utiliser le mode Manuel, le luminaire doit être branché à un interrupteur.
• Ce luminaire est conçu pour une installation extérieure; il devrait être fixé à un mur ou à l’avant-toit.
• Pour des résultats optimums, ce luminaire doit être installé à 8 pieds (2,4 mètres) du sol. Remarque : Lorsque le lumi-
   naire est installé à une hauteur supérieure à 8 pi (2,4 m), le fait de diriger le détecteur vers le bas réduit la portée de la
   couverture.
Le détecteur de mouvement de ce luminaire décèle les « mouvement » grâce à un déplacement de chaleur dans la zone
de couverture. Le détecteur de mouvement est plus sensible aux déplacements de chaleur à travers la zone de couverture
qu’aux déplacements de chaleur directement dans sa direction.


                                                                             Mouvement                                      Mouvement




                                                                                                    Détecteur

                                                       Le moins sensible                                               Le plus sensible
                           DUSK TO DAWN
                                 SENS.
                 ON TIME




                                          DUAL BRITE
        20 MIN




                                                                                                                                                                                 DUSK TO DAWN
                                                                                                                                                                                       SENS.
                                                                                                                                                                       ON TIME




                                                                                                                                                                                                DUAL BRITE
                 H
     5 MIN




                                                                                                                                                              20 MIN




                                                                                                                                                                       H
                                                                                                                                                           5 MIN
                    M




                              6H




                                                                                                                                                                          M




                                                                                                                                                                                    6H
                    L




                                 3H
       1 MIN
     TEST




                                                                                                                                                                          L




                                                                                                                                                                                       3H
                                                                                                                                                             1 MIN
                                 OFF




                                                                                                                                                           TEST




                                                                                                                                                                                       OFF




                                                                                                                                        THIS   SIDE   UP



                                                                                                                                        180°




                                                          THIS   SIDE   UP



                                                          180°




                                                        Montage mural                                           Montage sous avant-toit
Remarque : Le luminaire et capteur devraient être montés comme montré ci-dessus au cours de l’installation (selon le
type d’installation.)
18
                                                                                      Ex. O - Page 18 of 96
                                                                                Visitez www.hzsupport.com pour des renseignements                                                208799-02
                                                                                     et des vidéos sur l'utilisation et le dépannage
                         INSTALLATION

      MISE EN GARDE : Coupez l’alimentation au disjoncteur ou
 au fusible. Mettez le ruban gommé sur l’interrupteur du dis-
 joncteur et vérifiez que l'alimentation est coupée au montage.

Ce luminaire comporte une plaque de montage « Easy Install » (à
branchement rapide). Cette dernière est fixée au luminaire pour
l’expédition.




                                                                                                                       18
                                                                                                                         0°
1. Dévissez le gros boulon de fixation reliant le luminaire à la plaque
     de montage et enlevez la plaque de montage (voir la Figure 1). Le
                                                                                                                                    Figure 1
     boulon de montage est conçu pour demeurer dans le luminaire.
2. Installez le support de montage de sorte que le mot « FRONT »
     soit à l’opposé de la boîte de jonction (voir la Figure 2). Utilisez
     les vis du support de montage qui conviennent le mieux à la boîte
     de jonction.
3. Acheminez les fils de la boîte de jonction à travers le trou de la                                   ON
                                                                                                              T
     plaque de montage (voir la Figure 3).                                                       FR

4. Placez la plaque de montage contre la boîte de jonction (voir la
     Figure 3).                                                                                                                                  FR
                                                                                                                                                      ON
                                                                                                                                                           T




      • Montage au mur - La flèche « UP » doit pointer vers le haut
      • Montage sous l’avant-toit - La flèche « UP » doit pointer vers                                                              Figure 2
        le bâtiment
5. Insérez le petit boulon de fixation à travers le trou de la plaque
     de montage situé en-dessous du trou taraudé. Vissez ce boulon
     dans le trou central du support de montage (voir la Figure 3).                      UP
                                                                                           /Ha
                                                                                               ut/
     Serrez solidement le boulon.                                                                  Arr
                                                                                                        iba
                                                                            GN
                                                                            TerD
                             CÂBLAGE                                        Tie re
                                                                                                                        UP
                                                                                                                          /Hau

                                                                               rra
                                                                                                                              t/A
                                                                                                                                 rrib
                                                                                                              GN                     a
                                                                                                              TerrD
                                                                                                              Tier e
                                                                                                                  ra


Insérez les fils de la boîte de jonction dans le côté du bornier et autour
                                                                                                                                                                                        TN
                                                                                                                                                                                             OR
                                                                                                                                                                                                  F




de la vis de mise à la terre (voir la Figure 4). Serrez les vis du bornier
                                                                                                                                             N (W
                                                                                                                                             Bla hit
                                                                                                                                                nc/ e/
                                                                                                                                                   Bla
                                                                                                                                                       nco)


ainsi que la vis de mise à la terre pour retenir les fils.
                                                                                                                                                  L (B
                                                                                                                                                  No lack
                                                                                                                                         N(          ir/N /
                                                                                                                                                         egro


                                                                                                                                         BlaWhit
                                                                                                                                                               )



• Blanc avec « N (blanc) »                                                                                                                  nc/ e/
                                                                                                                                               Bla
                                                                                                                                                   nc
• Noir avec « L (noir) »                                                                                                                                o)
                                                                                                                                                 L(
• Fil dénudé ou vert avec la vis GND (mise à la terre)                                                                                           NoBlack
                                                                                                                                                    ir/N /
                                                                                                                                                        egr
                                                                                                                                                                     o)
                                                                                                                                    Figure 3
                     ASSEMBLAGE FINAL                                                                             UP/Haut/Arriba

1. Assurez-vous que tous les fils sont solidement branchés.
2. Alignez le bord inférieur du luminaire au bord inférieur de la                              GND
                                                                                                                                                                   N (White/
                                                                                                                                                                   Blanc/Blanco)
   plaque de montage. Inclinez le luminaire vers la plaque de montage,                         Terre
                                                                                               Tierra                                                                     L (Black/
   tout en vous assurant que le luminaire est centré sur la plaque de                                                                                                     Noir/Negro)

   montage.
   IMPORTANT : Les deux goupilles à l’arrière du luminaire doivent
   s’insérer dans le bornier pour que l’éclairage fonctionne.

                                                                                                                                    Figure 4

208799-02
                                                Ex. O - Page 19 of 96
                                         Visitez www.hzsupport.com pour des renseignements                                                                                                    19
                                             et des vidéos sur l'utilisation et le dépannage
3. Serrez solidement le boulon de montage, en évitant toutefois de
   trop le serrer (voir la Figure 5).
   IMPORTANT :
    • Pour une installation au mur, assurez-vous que le capteur est
       situé sous les projecteurs.
    • Pour une installation sous l’avant-toit, assurez-vous que le capteur
       est situé à l’opposé du mur du bâtiment. Faites pivoter le capteur
       de sorte que les commandes soient placées face au sol.




                                                                                               18
                                                                                                0°
4. Enfoncez fermement le bouchon de plastique dans le trou du
   boulon de montage du luminaire (voir la Figure 5).
5. Appliquez un scellant d’étanchéité entre la plaque de montage et
                                                                                                      Figure 5
   la surface de montage (voir la Figure 6).

                    ESSAIS ET RÉGLAGES

      ATTENTION : Pour éviter les dommages par l’eau et les
 risques de choc, les commandes du détecteur de mouvement
 doivent faire face au sol une fois l’installation terminée.

1. Ré-enclenchez le disjoncteur puis ouvrez l’interrupteur.
   Remarque : Le détecteur de mouvement exige un réchauffement
                                                                                                      Figure 6
   d’une minute avant de détecter les mouvements. La première fois
   que vous le mettez sous tension, attendez une minute.
2. Placez le commutateur de sensibilité (SENS) en position « LO »,
   le commutateur de fonctionnement (ON-TIME) en position                                         1 MIN
                                                                                                TEST
                                                                                                                5 MIN
                                                                                                                   20 MIN

   TEST et le commutateur DUALBRITE en position OFF (voir
   la Figure 7).                                                                                       L    M
                                                                                                                   ON TIME
                                                                                                                   H

3. Déplacez-vous dans la zone de couverture, en remarquant l’endroit où
   vous trouvez lorsque la lumière s’allume. Le voyant à DEL rouge situé                                              SENS.
   derrière la lentille du détecteur de mouvement clignote à plusieurs
                                                                                                           6H
                                                                                                OFF   3H        DUSK TO DAWN


   reprises lorsqu’un mouvement est détecté (voir la Figure 8).
4. Au besoin, agrippez doucement le détecteur de mouvement, puis                                                DUAL BRITE


   déplacez-le de droite à gauche ou du bas vers le haut pour régler
   la zone de détection.
                                                                                                      Figure 7
5. Au besoin, agrippez doucement les projecteurs, puis déplacez-le de
   droite à gauche ou du bas vers le haut pour régler la zone d’éclairage.
6. Réglez la sensibilité (SENS) à la valeur souhaitée (faible (LO),
   moyenne (M) ou élevée (HI)). Une sensibilité trop élevé peut
   augmenter le nombre de déclenchement non souhaité.




                                                                                                      Figure 8

20
                                                Ex. O - Page 20 of 96
                                         Visitez www.hzsupport.com pour des renseignements                                     208799-02
                                             et des vidéos sur l'utilisation et le dépannage
                                                    RÉGLAGE FINAL
1. Réglez la période de fonctionnement (ON-TIME), pendant laquelle les projecteurs demeureront allumés après que
   tout mouvement aura cessé (1, 5 ou 20 minutes).
2. Régler l’interrupteur DUALBRITE au temps d’allumage désiré, à faible intensité, après le crépuscule (3h, 6h,
   crépuscule-aurore). Consultez la section sur la Minuterie DualBrite pour plus de détails.

                                      RENSEIGNEMENTS IMPORTANTS
ÉVITEZ D'ORIENTER LE DÉTECTEUR VERS...
• Voici des exemples d’objets qui pourraient dégager de la chaleur, de sorte que le détecteur se déclenchera :
  • Bassin d’eau                    • Appareil de climatisation         • Sortie de sécheuse
  • Animaux                         • Sortie de chauffage               • Circulation automobile
  Si vous soupçonnez l’une de ces sources de chaleur d’entraîner le déclenchement du détecteur de mouvement, réduisez
  la sensibilité.
• Zones où des animaux de compagnie ou de la circulation pourrait déclencher le détecteur de mouvement.
• Sur de grands objets clairs à proximité qui réfléchissent la lumière du jour et risquent de déclencher le dispositif d’arrêt.
  Évitez de diriger d’autres luminaires vers le détecteur de mouvement.
MODIFICATIONS SAISONNIÈRES :
Le détecteur de mouvement fonctionne en décelant les changements de température dans son champ de vision. Plus
la température ambiante se rapproche de celle du corps humain, moins le capteur semblera sensible. Plus la différence
de température sera importante, plus le capteur semblera sensible. Il pourrait être nécessaire de modifier le réglage du
commutateur de sensibilité (SENS) lorsque la température extérieure change, d’une saison à l’autre. Cela fait partie du
fonctionnement normal du capteur du luminaire.

                                             MINUTERIE DUALBRITE
Le mode DualBrite est une fonction réglable du luminaire qui permet d’allumer l’éclairage à intensité réduite à la brunante.
Lorsqu’un mouvement est détecté, l’éclairage s’allume à pleine intensité pendant la période de fonctionnement (ON-TIME)
fixée (1, 5 ou 20 minutes), avant de repasser en mode DualBrite à intensité réduite. L’éclairage demeure à intensité réduite
pendant la période sélectionnée (Fermé, 3 hres, 6 hres, Soir au matin/Off, 3 hr., 6 hr., dusk-to-dawn), avant de s’éteindre
complètement. Une fois la minuterie DualBrite écoulée, l’éclairage s’allume uniquement lorsqu’un mouvement est détecté.
La sélection de l’option OFF désactive la fonction DualBrite, mais le détecteur de mouvement continue de fonctionner.

                                                    MODE MANUEL
Le mode manuel contourne le détecteur de mouvement et la commande
« ON-TIME » de sorte que l’éclairage s’allume à pleine intensité. Cette
caractéristique fonctionne seulement à nuit, et une seule nuit à la fois. Le
détecteur de mouvement repasse en mode détection après six heures ou au
moment du lever du soleil, selon la première éventualité. Le mode manuel
peut aussi être activé et désactivé au moyen d’un interrupteur mural.
• Pour activer le mode manuel, fermez l’éclairage au moyen de l’interrupteur                        Fermez          Réactivez
  mural pendant 1 ou 2 secondes, puis rallumez-le.                                              l’interrupteur   l’interrupteur
• Pour désactiver le mode manuel, fermez l’éclairage au moyen de l’interrupteur                pendant 1 ou 2         mural.
  mural pendant 1 ou 2 secondes, puis rallumez-le.                                                 secondes




208799-02
                                              Ex. O - Page 21 of 96
                                        Visitez www.hzsupport.com pour des renseignements                                         21
                                             et des vidéos sur l'utilisation et le dépannage
                                                     FICHE TECHNIQUE
Portée............................................................ Jusqu’à 21 m (70 pi) [Varie selon la température ambiante].
Angle de détection......................................... Jusqu’à 180°
Courant requis............................................... 120 V c.a., 60 Hz
Modes de fonctionnement............................. ESSAI, DÉCL. PAR MOUV et CONTOURNEMENT MANUEL
Minuterie de fonctionnement........................ 1, 5 ou 20 minutes
Minuterie d’essai............................................ 8 secondes
Minuterie du mode manuel........................... Maximum 6 heures
Portée............................................................ “LO”, “M”, “HI”

HeathCo LLC se réserve le doit d’abandonner tout produit et d’en changer les spécifications, en tout temps et sans
contracter quelque obligation que ce soit quant à l’incorporation de nouvelles caractéristiques aux produits déjà vendus.
Cet appareil est conforme aux exigences de la Partie 15 des Règles du FCC. Son utilisation est assujettie aux deux condi-
tions suivantes : (1) cet appareil ne doit pas causer d’interférence nocive; (2) cet appareil doit accepter les interférences,
y compris celles qui peuvent causer un fonctionnement non désiré.
CAN ICES-005 (B)/NMB-005 (B)

                                                 GUIDE DE DÉPANNAGE
 SYMPTÔME                  CAUSE POSSIBLE                                        SOLUTION
 L’éclairage ne s’allume   1. L’interrupteur est hors tension.                   1. Placez l’interrupteur en position ON.
 pas.                      2. Le fusible est grillé ou le disjoncteur est        2. Remplacez le fusible ou enclenchez le disjoncteur.
                              déclenché.
                           3. La photocellule est en fonction.                   3. Vérifiez de nouveau une fois la nuit tombée.
                           4. Le câblage du circuit est incorrect, s’il s’agit   4. Vérifiez le câblage.
                              d’une nouvelle installation.
                           5. Le détecteur de mouvement est orienté dans         5. Réorientez le détecteur afin de couvrir la zone
                              la mauvaise direction.                                souhaitée.
                           6. La température de l’air extérieur est proche       6. Augmentez le réglage du « SENS ». Voir la section
                              de la température corporelle d’une personne.          Modifications Saisonnières à la page 21 pour plus de
                                                                                    détails.
 La lumière s’allume       1. Le détecteur de mouvement est installé dans        1. Le luminaire fonctionne normalement dans ces
 pendant la journée.          un endroit relativement sombre.                       circonstances.
                           2. Le commutateur « ON-TIME » est en                  2. Placez le commutateur « ON-TIME » en position
                              position « TEST ».                                    1, 5 ou 20 minutes.
 La lumière s’allume       1. Le capteur détecte de petits animaux ou la         1. Abaissez la sensibilité du SENS ou réorientez le
 sans raison apparente.       circulation automobile.                               détecteur de mouvement.
                           2. Le commutateur « SENS » est réglé à une            2. Réduisez la sensibilité du cadran « SENS ».
                              sensibilité trop élevée.
                           3. Le commutateur « DUALBRITE» est en                 3. Le luminaire fonctionne normalement dans ces
                              position 3, 6 ou DUSK TO DAWN.                        circonstances.
                           4. La température extérieure est de loin              4. Réduisez la sensibilité du cadran « SENS ». Voir la
                              supérieure ou inférieure à la température             section Modifications Saisonnières à la page 21 pour
                              corporelle d’une personne (été ou hiver).             plus de détails.
                           5. Le luminaire est branché à un gradateur ou à       5. N’utilisez pas de gradateur ni de minuterie pour
                              une minuterie.                                        commander l’éclairage. Remplacez le gradateur ou
                                                                                    la minuterie par un interrupteur mural standard.




22
                                                 Ex. O - Page 22 of 96
                                           Visitez www.hzsupport.com pour des renseignements                                    208799-02
                                                et des vidéos sur l'utilisation et le dépannage
 SYMPTÔME                     CAUSE POSSIBLE                                       SOLUTION
 L’éclairage s’éteint trop    Le luminaire est installé dans un endroit            Déplacez le luminaire ou utilisez le réglage 3 heures
 tard lorsqu’il est réglé à   relativement sombre.                                 ou 6 heures.
 DUSK TO DAWN.
 L’éclairage demeure          1. Le détecteur de mouvement capte une               1. Abaissez la sensibilité du SENS ou réorientez le
 continuellement                 source de chaleur : évent, sortie de sécheuse        détecteur de mouvement.
 allumé.                         ou surface brillante réfléchissant la chaleur.
                              2. Le détecteur de mouvement est en mode             2. Réglez le commutateur ON-TIME à 1, 5 ou 20
                                 manuel.                                              minutes. Suivez les directives du mode Manuel à la
                                                                                      page 21 pour le réactiver.
                              3. Le luminaire est branché à un gradateur ou à      3. N’utilisez pas de gradateur ni de minuterie pour
                                 une minuterie.                                       commander l’éclairage. Remplacez le gradateur ou
                              4. Le luminaire est branché au même circuit             la minuterie par un interrupteur mural standard.
                                 qu’un moteur, un transformateur ou un             4. Branchez le luminaire à un circuit ne comportant
                                 fluorescent.                                         pas de moteur, de transformateur ni de fluorescent.
 Les lumières                 1. La chaleur ou la lumière des lampes activent      1. Éloignez la lampe du détecteur de mouvement.
 clignotent.                     et désactivent continuellement le détecteur
                                 de mouvement.
                              2. La chaleur est réfléchie par des objets de        2. Abaissez la sensibilité du SENS ou réorientez le
                                 sorte qu’elle active et désactive le détecteur       détecteur de mouvement.
                                 de mouvement.
                              3. Le détecteur de mouvement est en mode             3. En mode TEST, l’éclairage demeure allumé
                                 « TEST » et se réchauffe.                            seulement pendant 8 secondes. Réglez le
                                                                                      commutateur ON-TIME à 1, 5 ou 20 minutes.
 En mode manuel, les          Le détecteur de mouvement capte la lumière de        Repositionnez la lampe de sorte que la zone sous le
 lumières clignotent          la lampe.                                            détecteur de mouvement soit relativement sombre.
 une fois, puis
 demeurent éteintes.




208799-02
                                                    Ex. O - Page 23 of 96
                                              Visitez www.hzsupport.com pour des renseignements                                            23
                                                   et des vidéos sur l'utilisation et le dépannage
                                                 SERVICE TECHNIQUE
 Veuillez faire le 1 800 858-8501 (service en anglais seulement) pour obtenir de l’aide avant de
                                  retourner l’article au magasin.
En cas de problème, suivez ce guide. Vous pouvez aussi visiter notre site Web à www.hzsupport.com. Si le problème
persiste, composez* le 1 800 858-8501 (service en anglais seulement), entre 8 h 00 et 17 h 00, HNC, du lundi au vendredi.
Vous pouvez aussi écrire au :
HeathCo LLC
P.O. Box 90045
Bowling Green, KY 42102-9045
ATTN: Technical Service (Service technique)
* Lors d’un appel au service technique, veuillez avoir les renseignements suivants à portée de main : numéro du modèle,
date d’achat et endroit de l’achat.
                         Aucune pièce de rechange n’est disponible pour ce produit.
Veuillez conserver le reçu portant la date d’achat; vous en aurez besoin pour toutes vos demandes liées à la garantie.




                                          GARANTIE LIMITÉE DE 5 ANS
     Il s’agit d’une « Garantie limitée » qui vous confère des droits juridiques spécifiques. Vous pouvez également jouir
     d’autres droits, variables d’une province à l’autre.
     Pendant une période de 5 ans à compter de la date d’achat, toute anomalie de fonctionnement imputable à un vice
     de matériau ou de main-d’oeuvre sera corrigée gratuitement.
     Exclusions de la garantie - Réparations, réglage et calibrage dus à une mauvaise utilisation, un mauvais traitement
     ou à la négligence. Les ampoules, les piles et des autres articles non durables ne sont pas couverts par cette garan-
     tie. Le service non autorisé ou la modification du produit ou d’un ou l’autre de ses composants fournis invalidera
     totalement la présente garantie. Cette   ’ garantie n’inclut pas le remboursement pour le dérangement, l’installation,
     le réglage, la perte d’utilisation, le service non autorisé ou les frais d’expédition pour le renvoi de la marchandise.
     La garantie ne couvre que les produits assemblés HeathCo LLC et ne s’étend pas aux autres équipements et com-
     posants que le client pourrait utiliser conjointement avec nos produits.
     CETTE GARANTIETIENT EXPRESSÉMENT LIEU DETOUTES AUTRES GARANTIES,EXPLICITES
     OU IMPLICITES, Y COMPRIS DE TOUTE GARANTIE DE REPRÉSENTATION OU DE CONDI-
     TION DE CONVENANCE À LA COMMERCIALISATION OU À L’EFFET QUE LES PRODUITS
     CONVIENNENT À UN BUT OU À UNE UTILISATION PARTICULIÈRE, ET SPÉCIFIQUEMENT
     DE TOUS DOMMAGES SPÉCIAUX, DIRECTS, INDIRECTS OU SECONDAIRES.
     LE REMPLACEMENT OU LA RÉPARATION CONSTITUENT LE SEUL RECOURS DU CLIENT
     ET HEATHCO LLC NE POURRA ÊTRE TENUE RESPONSABLE DE TOUS DOMMAGES SPÉ-
     CIAUX, DIRECTS, INDIRECTS OU SECONDAIRES, Y COMPRIS, SANS S’Y LIMITER, LES PERTES
     COMMERCIALES ET PERTES DE PROFIT, QU’ELLES SOIENT PRÉVISIBLES OU NON. Certaines
     provinces n’autorisent pas l’exclusion ou la limitation des dommages indirects ou secondaires, et la limitation ou
     l’exclusion ci-dessus pourrait ne pas s’appliquer à vous.
     Veuillez conserver le reçu portant la date d’achat; vous en aurez besoin pour toutes vos demandes liées à la garantie.


24
                                               Ex. O - Page 24 of 96
                                         Visitez www.hzsupport.com pour des renseignements                            208799-02
                                              et des vidéos sur l'utilisation et le dépannage
                                                                                            Motion Sensor
                                                                                             Light Control
                                                                                                        Model: 5868

Dated receipt required for warranty replacement.

                     FEATURES
• Bright, energy saving LED light
• DualBrite® technology
• Automatically comes on when motion is detected.

                     UNPACKING
Be sure to remove all contents from packaging and verify
all items are present before assembling this light fixture.
This package includes the following items:




                                                                                              18
                                                                                                   0°
• Security Light
• Owner’s Manual
• Mounting Hardware




HARDWARE INCLUDED
Note: Six mounting bracket screws are included. The installation will only require two. Discard the unused mounting
bracket screws after installation.




Plastic plug         #6 Mounting Bracket              #8 Mounting Bracket
                     Screw (x2)                       Screw (x2)




Mounting Bolt                                                Mounting Bolt (Pre-Installed in Light Fixture)


  FRONT




Mounting Bracket                                             Mini Screwdriver

© 2016 HeathCo LLC
                                             Ex. O - Page 25 of 96
                                  To see operational and troubleshooting information and videos,              208800-02A
                                                     go to www.hzsupport.com
                                                      IMPORTANT SAFETY AND INSTALLATION INFORMATION
Before installing security light, read all instructions carefully and keep owner’s manual for future reference.
• WARNING: To prevent electric shock, ensure that the power is disconnected before installation.
• WARNING: Risk of fire. Keep the lamp heads at least 2 in. from combustible materials.
• WARNING: Shock hazard. For eave mounting, the center of the junction box must be located at least 4 1/2" (11.5 cm)
  from the outside edge of the eave.
• CAUTION: To avoid water damage and the risk of electrical shock, the motion sensor controls must be facing the
  ground when the installation is complete.
• CAUTION: Keep the lamp heads 30° below horizontal to avoid water damage and electrical shock.
• CAUTION: Burn hazard. Allow the light fixture to cool before touching.
• NOTICE: Do not connect this light fixture to a dimmer switch or timer.
• This light fixture requires 120-volts AC.
• This light fixture must be properly grounded.
• Some electrical codes require installation by a qualified electrician.
• If you want to use Manual Mode, the light fixture must be wired through a switch.
• This fixture is designed for outdoor installation and should be mounted to a wall or eaves.
• To achieve best results, this fixture should be mounted 8 feet (2.4 meters) above the ground. Note: If fixture is mounted
  higher than 8 ft. (2.4 meters), aiming the sensor down will reduce coverage distance.

The motion sensor on this light fixture detects “motion” by the movement of heat across the coverage area. The motion
sensor is more sensitive to the movement of heat moving across the coverage area and less sensitive to the movement
of heat directly towards it.




                                                                                 Motion                                           Motion




                                                                                                          Sensor

                                                           Least Sensitive                                                  Most Sensitive
                          DUSK TO DAWN
                                SENS.
                ON TIME




                                         DUAL BRITE
       20 MIN




                                                                                                                                                                                         DUSK TO DAWN
                                                                                                                                                                                               SENS.
                                                                                                                                                                               ON TIME




                                                                                                                                                                                                        DUAL BRITE
                H
    5 MIN




                                                                                                                                                                      20 MIN




                                                                                                                                                                               H
                                                                                                                                                                   5 MIN
                   M




                             6H




                                                                                                                                                                                  M




                                                                                                                                                                                            6H
                   L




                                3H
      1 MIN
    TEST




                                                                                                                                                                                  L




                                                                                                                                                                                               3H
                                                                                                                                                                     1 MIN
                                OFF




                                                                                                                                                                   TEST




                                                                                                                                                                                               OFF




                                                                                                                                                THIS   SIDE   UP



                                                                                                                                                180°




                                                            THIS   SIDE   UP



                                                            180°




                                                            Wall Mount                                                        Eave Mount

Note: Light fixture and sensor should be mounted as shown above when installed (depending upon type of installation).

2
                                                                                          Ex. O - Page 26 of 96
                                                                               To see operational and troubleshooting information and videos,                                            208800-02
                                                                                                  go to www.hzsupport.com
                        INSTALLATION

       WARNING: Turn power off at circuit breaker or fuse.
 Place tape over circuit breaker switch and verify power is
 off at the fixture.

This fixture comes with a “Easy Install” mounting plate. It is pre-
assembled on the fixture for shipping.




                                                                                                                  18
1. Unscrew the large mounting bolt connecting the light fixture to




                                                                                                                    0°
    the mounting plate and remove the mounting plate (see Figure
    1). The mounting bolt is designed to stay in the light fixture.
                                                                                                                               Figure 1
2. Install the mounting bracket with the stamped word “FRONT”
    facing away from the junction box (see Figure 2). Use the mount-
    ing bracket screws that best fit the junction box.
3. Route the junction box wires through the hole in the mounting
    plate (see Figure 3).
                                                                                                         T
4. Place the mounting plate against the junction box (see Figure 3).                               ON
                                                                                             FR
     • Wall Mounted – The “UP” arrow must point upward
     • Eave Mounted – The “UP”arrow must point toward the building                                                                                    T
                                                                                                                                                 ON



5. Insert the small mounting bolt through the mounting plate hole
                                                                                                                                            FR




    located below the threaded hole. Thread the bolt into the center
    hole of the mounting bracket (see Figure 3).Tighten bolt securely.                                                         Figure 2

                             WIRING
Insert the junction box wires into the side of the terminal block and                UP
around the ground screw (see Figure 4).Tighten terminal block screws                   /Ha
                                                                                          ut/
                                                                                              Arr
and ground screw to secure wires.                                  GN                              iba
                                                                   TerD
• White to “N (White)”                                             Tie re
                                                                      rra                                GN
                                                                                                                   UP
                                                                                                                     /Hau
                                                                                                                         t/A
                                                                                                                            rrib
                                                                                                                                a
                                                                                                         TerrD

• Black to “L (Black)”                                                                                   Tier e
                                                                                                             ra                                                                    TN
                                                                                                                                                                                        OR
                                                                                                                                                                                             F




• Bare or green ground wire to GND (ground) screw.                                                                                      N (W
                                                                                                                                        Bla hit
                                                                                                                                           nc/ e/
                                                                                                                                              Bla
                                                                                                                                                  nco)
                                                                                                                                             L (B
                                                                                                                                             No lack
                                                                                                                                    N(
                      FINAL ASSEMBLY
                                                                                                                                                ir/N /
                                                                                                                                                    egro


                                                                                                                                    BlaWhit
                                                                                                                                                          )



                                                                                                                                       nc/ e/
                                                                                                                                          Bla
1. Double check that all wiring connections are securely connected.                                                                           nc   o)
                                                                                                                                            L(
2. Align the bottom edge of the light fixture with the bottom edge                                                                          NoBlack
                                                                                                                                               ir/N /
   of the mounting plate. Tilt the light fixture toward the mounting                                                                               egr
                                                                                                                                                                o)
                                                                                                                               Figure 3
   plate, making sure the light fixture is centered on the mounting
   plate.                                                                                                    UP/Haut/Arriba


   IMPORTANT: The two pins on the rear of the light fixture must
   insert into the terminal block for the light to work.                                  GND
                                                                                          Terre
                                                                                                                                                              N (White/
                                                                                                                                                              Blanc/Blanco)

3. Tighten the mounting bolt securely being careful not to overtighten                    Tierra                                                                     L (Black/
                                                                                                                                                                     Noir/Negro)
   (see Figure 5).




                                                                                                                               Figure 4

208800-02
                                              Ex. O - Page 27 of 96
                                   To see operational and troubleshooting information and videos,                                                                                                3
                                                     go to www.hzsupport.com
   IMPORTANT:
    • If wall mounted, make sure the fixture is mounted with the
      sensor below the lamp heads.
    • If eave mounted, mount the fixture with sensor facing away
      from the house wall. Rotate the sensor so the controls face the
      ground.
4. Push the plastic plug firmly into the mounting bolt hole on the
   light fixture (see Figure 5).




                                                                                                   18
                                                                                                    0°
5. Caulk around mounting plate and mounting surface with silicone
   weather sealant (see Figure 6).

              TESTING AND ADJUSTMENTS                                                                     Figure 5


        CAUTION: To avoid water damage and risk of electrical
    shock, motion sensor controls must be facing the ground
    when installation is complete.

1. Turn on the circuit breaker and light switch.
   Note: The motion sensor has a 1 minute warm up period before
   it will detect motion. When first turned on wait 1 minute.
2. Slide the sensitivity (SENS) switch to the “LO” position, the                                          Figure 6
   ON-TIME switch to the TEST position, and the DUALBRITE
   switch to the OFF position (see Figure 7).
3. Walk through the coverage area noting where you are when the
   lights turn on. Also, the red LED behind the motion sensor lens                                    1 MIN         5 MIN
                                                                                                    TEST               20 MIN
   will flash several times when motion is detected (see Figure 8).
4. If needed, gently grasp the motion sensor and move it from side                                                     ON TIME
                                                                                                           L    M      H
   to side or up and down to adjust the detection zone.
5. If needed, gently grasp the lamp heads and move them from side                                                         SENS.
   to side or up and down to adjust the light coverage area.
                                                                                                               6H
                                                                                                    OFF   3H        DUSK TO DAWN


6. Adjust the sensitivity (SENS) switch as needed (“LO”, “M”,
   “HI”). Sensitivity set too high may increase false triggering.                                                   DUAL BRITE




                         FINAL SETUP
                                                                                                          Figure 7
1. Set the amount of ON-TIME you want the lights to stay on after
   all motion has stopped (1, 5, or 20 minutes).
2. Set the DUALBRITE switch to the amount of time after dusk
   you want the lights on at low level (Off, 3, 6 Hrs., Dusk-to-Dawn).
   See DualBrite Timer section for more information.




                                                                                                          Figure 8

4
                                             Ex. O - Page 28 of 96
                                  To see operational and troubleshooting information and videos,                                   208800-02
                                                    go to www.hzsupport.com
                                       IMPORTANT CONSIDERATIONS
AVOID AIMING THE SENSOR AT:
• Below are examples of objects that might produce heat and may cause the motion sensor to trigger:
  • Pools of Water                 • Air Conditioners                 • Dryer Vents
  • Animals                        • Heating Vents                    • Automobile Traffic
  If you suspect that a heat source of this type is triggering the motion sensor, reduce the sensitivity.
• Areas where pets or traffic may trigger the motion sensor.
• Nearby large, light-colored objects reflecting light may trigger the shut-off feature. Do not point other lights at the
  motion sensor.
SEASONAL CHANGES:
The motion sensor works by sensing temperature changes across its field of view. The closer the surrounding tempera-
ture is to a person’s body heat, the less sensitive the sensor will appear. The greater the temperature difference, the more
sensitive the sensor will appear. The sensitivity (SENS) switch might need to be readjusted as the outside temperature
changes for the different seasons. This is a normal part of the light sensor’s operation.

                                                 DUALBRITE TIMER
DualBrite mode is a selectable feature that turns the light on at a reduced (accent) level at dusk. When motion is de-
tected, the light will increase to full bright for the amount of the ON-TIME setting (1, 5, or 20 minutes) then returns to
DualBrite mode. The light will stay on at the reduced light level for the amount of time selected (Off, 3 hr., 6 hr., dusk-
to-dawn) and then turn off completely. Once the DualBrite timer runs out, the light will turn ON only when motion
is detected. Selecting OFF disables the DualBrite feature, however the motion sensing features will continue to work.

                                                   MANUAL MODE
Manual mode overrides the motion sensor and “ON‑TIME” control so the
light will operate full bright. This feature only works at night and only for
one night at a time. The motion sensor will reset to motion sensing mode at
6 hours or sunrise, whichever comes first. Manual mode can be toggled on
and off using a wall switch.
• To turn manual mode on, switch the light off at the wall switch for 1 to 2
   seconds and then back on.
                                                                                          Turn the switch    Turn the
• To turn manual mode off, switch the light off at the wall switch for 1 to 2              OFF for 1 to 2     switch
   seconds and then back on.                                                                 seconds         back ON




208800-02
                                             Ex. O - Page 29 of 96
                                  To see operational and troubleshooting information and videos,                          5
                                                     go to www.hzsupport.com
                                                          SPECIFICATIONS
Range	���������������������������������������������������Up to 70 ft. (21 m) [varies with surrounding temperature].
Sensing Angle	��������������������������������������Up to 180°
Power Requirements	�����������������������������120 VAC, 60 Hz
Operating Modes	���������������������������������TEST, MOTION ACTIVATED, and MANUAL MODE
ON-Timer	��������������������������������������������1, 5, 20 minutes
Test Timer	��������������������������������������������8 Seconds
Manual Mode Timer	����������������������������Maximum 6 Hours
Sensitivity (SENS)	�������������������������������“LO”, “M”, “HI”

This device complies with Part 15 of the FCC Rules. Operation is subject to the following two conditions: (1) this device
may not cause harmful interference, and (2) this device must accept any interference received, including interference
that may cause undesired operation.
CAN ICES-005 (B)/NMB-005 (B)

                                                TROUBLESHOOTING GUIDE
    SYMPTOM                        POSSIBLE CAUSE                                         SOLUTION
    The light will not come on.    1. Light switch is turned off.                         1.   Turn light switch on.
                                   2. Fuse is blown or circuit breaker is turned off.     2.   Replace fuse or turn circuit breaker on.
                                   3. Daylight turn-off (photocell) is in effect.         3.   Recheck after dark.
                                   4. The circuit wiring is incorrect, if this is a new   4.   Verify wiring is correct.
                                      installation.
                                   5. The motion sensor is aimed in the wrong             5. Re-aim the motion sensor to cover the
                                      direction.                                             desired area.
                                   6. The outside air temperature is close to the         6. Increase the “SENS” setting. See Seasonal
                                      same as a person’s body heat.                          Changes on page 5 for more information.
    The light comes on during      1. The motion sensor may be installed in a             1. The light fixture is operating normally under
    the day.                          relatively dark location.                              these circumstances.
                                   2. The “ON-TIME” switch is in the “TEST”               2. Set the “ON-TIME” switch to the 1, 5, or 20
                                      position.                                              minute setting.
    The light comes on for no      1. The motion sensor may be sensing small              1. Decrease the “SENS” setting or reposition
    apparent reason.                  animals or automobile traffic.                         the motion sensor.
                                   2. The “SENS” switch is set too high.                  2. Decrease the “SENS” setting.
                                   3. The “DUALBRITE” switch is in the 3 hour,            3. The light fixture is operating normally under
                                      6 hour, or dusk-to-dawn setting.                       these circumstances.
                                   4. The outside temperature is much warmer or           4. Decrease the “SENS” setting. See Seasonal
                                      cooler than a person’s body heat (summer or            Changes on page 5 for more information.
                                      winter).
                                   5. The light fixture is wired through a dimmer         5. Do not use a dimmer or timer to control the
                                      or timer.                                              light fixture. Replace the dimmer or timer
                                                                                             with a standard on/off wall switch.
    The lights turn off too late   The light fixture may be installed in a relatively     Relocate the light fixture or use the 3 hour or 6
    in Dusk-to-Dawn setting.       dark location.                                         hour setting.




6
                                                    Ex. O - Page 30 of 96
                                         To see operational and troubleshooting information and videos,                               208800-02
                                                            go to www.hzsupport.com
 SYMPTOM                        POSSIBLE CAUSE                                        SOLUTION
 The lights stay on             1. The motion sensor may be picking up a heat         1. Decrease the “SENS” setting or reposition
 continuously.                     source like an air vent, dryer vent, or brightly      the motion sensor.
                                   painted, heat-reflective surface.
                                2. The motion sensor is in manual mode.               2. Set ON-TIME switch to 1, 5, or 20 minutes.
                                                                                         Follow Manual Mode instructions on page 5
                                                                                         to reset.
                                3. The light fixture is wired through a dimmer        3. Do not use a dimmer or timer to control the
                                   or timer.                                             light fixture. Replace the dimmer or timer
                                                                                         with a standard on/off wall switch.
                                4. The light fixture is on the same circuit as a      4. Install the light fixture on a circuit without
                                   motor, transformer, or fluorescent bulb.              motors, transformers, or fluorescent bulbs.
 The lights flash on and off.   1. Heat or light from the lamp heads may be           1. Reposition the lamp heads away from the
                                   turning the motion sensor on and off.                 motion sensor.
                                2. Heat is being reflected from other objects         2. Decrease the “SENS” setting or reposition
                                   and may be turning the motion sensor on               the motion sensor.
                                   and off.
                                3. The motion sensor is in “TEST” mode and            3. While in TEST mode, the light only stays on
                                   warming up.                                           for 8 seconds. Set ON-TIME switch to 1, 5,
                                                                                         or 20 minutes.
 The lights flash once then     The motion sensor is detecting light from the         Reposition the lamp heads to keep the area below
 stay off in manual mode.       lamp heads.                                           the motion sensor relatively dark.




208800-02
                                                 Ex. O - Page 31 of 96
                                      To see operational and troubleshooting information and videos,                                      7
                                                         go to www.hzsupport.com
                                                TECHNICAL SERVICE
 Please call 1-800-858-8501 (English speaking only) for assistance before returning product to
                                            store.
If you experience a problem, follow this guide. You may also want to visit our Web site at: www.hzsupport.com. If the
problem persists, call* for assistance at 1-800-858-8501 (English speaking only), 8:00 AM to 5:00 PM CST (M-F).
You may also write* to:
HeathCo LLC
P.O. Box 90045
Bowling Green, KY 42102-9045
ATTN: Technical Service
* If contacting Technical Service, please have the following information available: Model Number, Date of Purchase,
and Place of Purchase.
                                  No Service Parts Available for this Product
Please keep your dated sales receipt, it is required for all warranty requests.




                                       FIVE YEAR LIMITED WARRANTY
    This is a “Limited Warranty” which gives you specific legal rights. You may also have other rights which vary from
    state to state or province to province.
    For a period of five years from the date of purchase, any malfunction caused by factory defective parts or workman-
    ship will be corrected at no charge to you.
    Not Covered - Repair service, adjustment and calibration due to misuse, abuse or negligence, light bulbs, batteries,
    and other expendable items are not covered by this warranty. Unauthorized service or modification of the product
    or of any furnished component will void this warranty in its entirety. This warranty does not include reimbursement
    for inconvenience, installation, setup time, loss of use, unauthorized service, or return shipping charges.
    This warranty covers only HeathCo LLC assembled products and is not extended to other equipment and com-
    ponents that a customer uses in conjunction with our products.
    THIS WARRANTY IS EXPRESSLY IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
    INCLUDING ANY WARRANTY, REPRESENTATION OR CONDITION OF MERCHANT ABILITY
    OR THAT THE PRODUCTS ARE FIT FOR ANY PARTICULAR PURPOSE OR USE, AND SPECIFI-
    CALLY IN LIEU OF ALL SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES.
    REPAIR OR REPLACEMENT SHALL BE THE SOLE REMEDY OF THE CUSTOMER AND THERE
    SHALL BE NO LIABILITY ON THE PART OF HEATHCO LLC FOR ANY SPECIAL, INDIRECT,
    INCIDENTAL, OR CONSEQUENTIAL DAMAGES, INCLUDING BUT NOT LIMITED TO ANY
    LOSS OF BUSINESS OR PROFITS, WHETHER OR NOT FORESEEABLE. Some states or provinces do
    not allow the exclusion or limitation of incidental or consequential damages, so the above limitation or exclusion
    may not apply to you.
    Please keep your dated sales receipt, it is required for all warranty requests.


8
                                              Ex. O - Page 32 of 96
                                   To see operational and troubleshooting information and videos,                 208800-02
                                                      go to www.hzsupport.com
                                                                              Control de luz del
                                                                        detector de movimiento
                                                                                                           Modelo: 5868

Se necesita el recibo fechado para reemplazo bajo garantía.

               CARACTERÍSTICAS
• Luz LED brillante de bajo consumo de energía
• Tecnología DualBrite®
• Se enciende automáticamente al detectar movimiento.

                  DESEMPAQUE
Asegúrese de retirar todo el contenido del empaque y
verificar que todos los elementos estén incluidos antes de
ensamblar este aparato de luz. Este paquete incluye los




                                                                                               18
siguientes elementos:




                                                                                                   0°
• Luz de seguridad
• Manual del propietario
• Ferretería de montaje




FERRETERÍA INCLUIDA
Nota: Se incluyen seis tornillos para el soporte de montaje. La instalación sólo requiere dos. Deseche los tornillos del
soporte de montaje no utilizados luego de la instalación.




Enchufe de              Tornillo n°6 de soporte               Tornillo n°8 de soporte
plástico                de montaje (x2)                       de montaje (x2)




Tornillo de montaje				                                       Tornillo de montaje (Preinstalado en el aparato)


  FRONT




Soporte de montaje                                            Mini-destornillador

208800-02
© 2016 HeathCo LLC
                                              Ex. O - Page 33 of 96
                            Para ver más información y vídeos sobre operación y resolución de problemas,         208800-02 9S
                                                    visite www.hzsupport.com
                                                       INFORMACIÓN IMPORTANTE DE SEGURIDAD E INSTALACIÓN
Antes de instalar la luz de seguridad, lea todas las instrucciones con cuidado y guarde el manual del propietario para
futura referencia.
• ADVERTENCIA: Para evitar descargas eléctricas, asegúrese de que la alimentación esté desconectada antes de la ins-
  talación.
• ADVERTENCIA: Riesgo de incendio. Mantenga las bombillas alejadas al menos 2 pulgadas (51mm) de materiales
  combustibles.
• ADVERTENCIA: Peligro de descarga eléctrica. Para montaje en aleros, el centro de la caja de conexiones debe estar ubicado
  al menos a 4 1/2 Pulg. (11,5 cm) desde el borde exterior del alero.
• PRECAUCIÓN: Para evitar daños por el agua y el riesgo de una descarga eléctrica, los controles del detector de movi-
  miento deben estar de cara al suelo cuando la instalación esté terminada.
• PRECAUCIÓN: Mantenga los porta bombillas inclinados a 30° por debajo de la línea horizontal para evitar daños por
  el agua o una descarga eléctrica.
• PRECAUCIÓN: Peligro de quemaduras. Deje que el aparato de luz se enfríe antes de tocarlo.
• AVISO: No conecte este aparato de luz a un interruptor reductor de luz ni a un temporizador.
• Este aparato de luz requiere 120 voltios CA.
• Este aparato de luz debe estar correctamente conectado a tierra.
• Algunas normativas eléctricas exigen que la instalación la realice un electricista calificado.
• Si desea utilizar la fase Manual, la lámpara debe estar conectada a través de un interruptor.
• Este aparato está diseñado para una instalación al aire libre y se lo debe montar en una pared o en aleros.
• Para lograr los mejores resultados, este aparato debe montarse a 8 pies (2,4 metros) por encima del suelo. Nota: Si el
  aparato está instalado a más de 8 pies (2,4 m), si se apunta el detector hacia abajo se reducirá la distancia de cobertura.
El detector de movimiento de este aparato de luz detecta “movimiento” debido al movimiento del calor a través del
área de cobertura. El detector de movimiento es más sensible a la circulación del calor que se mueve a través del área de
cobertura y menos sensible a la circulación del calor que va directamente hacia él.


                                                                                    Movimiento                       Movimiento




                                                                                                   Detector

                                                             Lo menos sensible                                  Lo más sensible
                           DUSK TO DAWN
                                 SENS.
                 ON TIME




                                          DUAL BRITE
        20 MIN




                                                                                                                                                                           DUSK TO DAWN
                                                                                                                                                                                 SENS.
                                                                                                                                                                 ON TIME




                                                                                                                                                                                          DUAL BRITE
                 H
     5 MIN




                                                                                                                                                        20 MIN




                                                                                                                                                                 H
                                                                                                                                                     5 MIN
                    M




                              6H




                                                                                                                                                                    M




                                                                                                                                                                              6H
                    L




                                 3H
       1 MIN
     TEST




                                                                                                                                                                    L




                                                                                                                                                                                 3H
                                                                                                                                                       1 MIN
                                 OFF




                                                                                                                                                     TEST




                                                                                                                                                                                 OFF




                                                                                                                                  THIS   SIDE   UP



                                                                                                                                  180°




                                                                 THIS   SIDE   UP



                                                                 180°




                                                             Montaje en pared                                  Montaje en alero

Nota: La lámpara y el sensor debe montarse como se indica arriba, una vez instalado (según el tipo de instalación).

10
                                                                                            Ex. O - Page 34 of 96
                                                             Para ver más información y vídeos sobre operación y resolución de problemas,                                  208800-02
                                                                                     visite www.hzsupport.com
                         INSTALACIÓN

       ADVERTENCIA: Desconecte la energía en el fusible
 o cortacircuitos. Coloque cinta encima del interruptor de
 cortacircuitos y verifique que la energía está apagada en
 la luminaria.

Este dispositivo viene con una placa de montaje “Easy Install”(conexión
rápida). Está pre-instalado en el aparato para ser enviado.




                                                                                                                   18
                                                                                                                     0°
1. Desenrosque el tornillo grande de montaje que conecta la lámpara
    a la placa de montaje y retire la placa de montaje (ver Figura 1). El
    tornillo de montaje está diseñado para permanecer en la lámpara.                                                            Figura 1
2. Instale el soporte de montaje con la palabra estampada “FRONT”
    de espaldas a la caja de conexiones (vea la Figura 2). Use los
    tornillos del soporte de montaje que mejor se adapten a la caja
    de conexiones.
3. Pase los cables de la caja de conexiones por el agujero que está                                       T
                                                                                                    ON
    en la placa de montaje (vea la Figura 3).                                                 FR

4. Coloque la placa de montaje contra la caja de conexiones (vea la
    Figura 3).                                                                                                                               FR
                                                                                                                                                  ON
                                                                                                                                                       T




     • Montaje en pared - La flecha “UP” debe apuntar hacia arriba.
     • Montaje en alero - La flecha “UP”debe apuntar hacia el edificio.                                                         Figura 2
5. Inserte el tornillo pequeño de montaje por el agujero de la placa
    de montaje situado debajo del agujero roscado. Enrosque el perno
    en el orificio central del soporte de montaje (ver Figura 3). Apriete
    el perno de forma segura.                                                         UP
                                                                                        /Ha
                                                                                           ut/
                                                                                               Arr
                                                                          GN                        iba
                            CABLEADO                                      TerD
                                                                          Tie re
                                                                                                                    UP
                                                                                                                      /Hau

                                                                             rra
                                                                                                                          t/A

Inserte los cables de la caja de conexiones en el lado del bloque de
                                                                                                                             rrib
                                                                                                          GN                     a
                                                                                                          TerrD
                                                                                                          Tier e
                                                                                                              ra                                                                    TN



terminales y al rededor del tornillo de tierra (ver la Figura 4). Aprie-
                                                                                                                                                                                         OR
                                                                                                                                                                                              F




te los tornillos del bloque de terminales y el tornillo de tierra para
                                                                                                                                         N (W
                                                                                                                                         Bla hit
                                                                                                                                            nc/ e/
                                                                                                                                               Bla
                                                                                                                                                   nco)


asegurar los cables.
                                                                                                                                              L (B
                                                                                                                                              No lack
                                                                                                                                     N(          ir/N /
                                                                                                                                                     egro


                                                                                                                                     BlaWhit
                                                                                                                                                           )



• Blanco con “N (blanco)”                                                                                                               nc/ e/
                                                                                                                                           Bla
                                                                                                                                               nc   o)
• Negro con “L (negro)”                                                                                                                      L(
• Alambre desnudo o verde con el tornillo GND (tierra)                                                                                       NoBlack
                                                                                                                                                ir/N /
                                                                                                                                                    egr
                                                                                                                                                                 o)
                                                                                                                                Figura 3
                       MONTAJE FINAL                                                                          UP/Haut/Arriba

1. Asegúrese de que todas las conexiones de los cables estén bien
   conectadas.                                                                                                                                                 N (White/
                                                                                           GND                                                                 Blanc/Blanco)
2. Alinee el borde inferior de la lámpara con el borde inferior de la                      Terre
                                                                                           Tierra                                                                     L (Black/
   placa de montaje. Incline la lámpara hacia la placa de montaje,                                                                                                    Noir/Negro)


   asegurándose de que la lámpara esté centrada en la placa de
   montaje.
   IMPORTANTE: Las dos clavijas de la parte posterior de la lám-
   para se deben insertar en el bloque de terminales para que la luz
   funcione.                                                                                                                    Figura 4

208800-02
                                               Ex. O - Page 35 of 96
                             Para ver más información y vídeos sobre operación y resolución de problemas,                                                                                 11
                                                      visite www.hzsupport.com
3. Apriete bien el tornillo de montaje teniendo cuidado de no
   apretarlo demasiado (vea la Figura 5).
   IMPORTANTE:
    • Si lo monta en la pared, asegúrese de que el aparato esté
      montado con el detector debajo de las cabezas de la lámpara.
    • Si lo monta en un alero, monte el aparato con detector de
      espaldas a la pared de la casa. Gire el detector de manera que
      los controles miren hacia el suelo.




                                                                                                  18
                                                                                                    0°
4. Empuje el tapón de plástico firmemente en el orificio del perno
   de montaje de la lámpara (vea la Figura 5).
5. Calafatee alrededor de la placa de montaje y de la superficie de
                                                                                                          Figura 5
   montaje con un sellador de silicona (vea la Figura 6).

                   PRUEBAS Y AJUSTES


       PRECAUCIÓN: Para evitar daños por el agua y el riesgo
 de una descarga eléctrica, los controles del detector de mo-
 vimiento deben estar de cara al suelo cuando la instalación
 esté terminada.

1. Conecte el disyuntor y el interruptor de la luz.                                                       Figura 6
   Nota: El detector de movimiento tiene un período de 1 minuto de
   calentamiento antes de detectar movimiento. Cuando lo prenda
   por primera vez espere 1 minuto.
                                                                                                      1 MIN         5 MIN
2. Deslice el interruptor de sensibilidad (SENS) a la posición “LO”,                                TEST               20 MIN

   el interruptor ON-TIME a la posición TEST, y el interruptor
   DUALBRITE a la posición OFF (vea la Figura 7).                                                          L    M
                                                                                                                       ON TIME
                                                                                                                       H

3. Camine por el área de cobertura y note dónde está usted cuando
   las luces se encienden. Además, la LED roja detrás de la lente del                                          6H
                                                                                                                          SENS.

   detector de movimiento destellará varias veces cuando se detecta
                                                                                                    OFF   3H        DUSK TO DAWN


   movimiento (vea la Figura 8).
4. Si es necesario, sujete suavemente el detector de movimiento y                                                   DUAL BRITE


   muévalo de lado a lado o de arriba hacia abajo para ajustar la zona
   de detección.
                                                                                                          Figura 7
5. Si es necesario, sujete suavemente los cabezales de la lámpara y
   muévalas de lado a lado o de arriba hacia abajo para ajustar el
   área de cobertura de la luz.
6. Ajuste el interruptor de sensibilidad (SENS), según sea necesa-
   rio (“LO”, “M”, “HI”). Una sensibilidad demasiado alta puede
   aumentar las falsas alarmas.




                                                                                                          Figura 8

12
                                             Ex. O - Page 36 of 96
                                  Para ver más información y vídeos sobre operación y resolución de problemas,                     208800-02
                                                    visite www.hzsupport.com
                                                 REGULACIÓN FINAL
1. Ajuste la cantidad de duración (ON-TIME) que desea que las luces se queden prendidas después de que todo
   movimiento haya cesado (1, 5 o 20 minutos).
2. Para una iluminación ornamental de baja intensidad, ponga el interruptor de DUALBRITE en la posición de 3, 6,
   o del Dusk-to-Dawn (atardecer‑al‑amanecer). Vea la sección Temporizador DualBrite para más información.

                                     CONSIDERACIONES IMPORTANTES
EVITE APUNTAR EL DETECTOR A:
• A continuación hay ejemplos de objetos que pueden producir calor y pueden causar que el detector de movimiento se
  active:
  • Pozos de agua                • Acondicionadores de aire          • Ventosas de la secadora
  • Animales                     • Ventosas de calefacción           • Tráfico de carros
  Si sospecha que una fuente de calor de este tipo está activando el detector de movimiento, reduzca la sensibilidad.
• Zonas donde animales domésticos o el tráfico puedan activar el detector de movimiento.
• Los objetos grandes cercanos y de colores resplandecientes que reflejan la luz del día pueden hacer que el detector se
  apague. No apunte otras luces al detector de movimiento.
CAMBIOS DE TEMPORADA:
El detector de movimiento funciona detectando los cambios de temperatura a través de su campo de visión. Cuanto
más cerca esté la temperatura ambiente al calor del cuerpo de una persona, el detector aparecerá menos sensible. Cuanto
mayor sea la diferencia de temperatura, mayor aparecerá la sensibilidad del detector. Puede ser necesario modificar el
interruptor de sensibilidad (SENS) a medida que la temperatura exterior cambia de una estación a la otra. Esta es una
parte normal del funcionamiento del detector de luz.

                                          TEMPORIZADOR DUALBRITE
La fase DualBrite es una característica seleccionable que enciende la luz a un nivel reducido (acento) al atardecer. Cuando
detecta movimiento, la luz aumenta a todo su resplandor de acuerdo al ajuste de duración (ON-TIME) fijado (1, 5 o 20
minutos) y luego vuelve al modo DualBrite. La luz permancerá encendida a nivel de luz reducida de acuerdo al tiempo
seleccionado (apagado, 3 hr., 6 hr., dusk-to-dawn) y luego se apagará por completo. Una vez que el temporizador Dual-
Brite se agote, la luz se encenderá sólo cuando detecta movimiento. Si selecciona OFF desactiva la función DualBrite,
sin embargo, las características de detección de movimiento seguirán funcionando.

                                                      FASE MANUAL
La fase manual anula el detector de movimiento y el control de duración (“ON-
TIME”), de esta forma la lámpara operará con todo su brillo. Esta característica
funciona solamente en la noche y solamente una noche a la vez. El detector
de movimiento se restablecerá al modo de detección de movimiento después
de 6 horas o a la salida del sol, lo que ocurra primero. La fase manual puede
también alternar entre encendido y apagado mediante el interruptor de pared.
• Para encender la fase manual, apague la luz con el interruptor de pared entre
                                                                                                Apague el       Vuelva a
  1 a 2 segundos y luego vuelva a encenderla.                                                  interruptor    encender el
• Para apagar la fase manual, apague la luz con el interruptor de pared entre                   entre 1 a 2   interruptor
  1 a 2 segundos y luego vuelva a encenderla.                                                   segundos




208800-02
                                               Ex. O - Page 37 of 96
                             Para ver más información y vídeos sobre operación y resolución de problemas,                   13
                                                     visite www.hzsupport.com
                                                    ESPECIFICACIONES
Alcance.......................................................... Hasta 21 m (varía con la temperatura circundante).
Angulo de detección...................................... Hasta 180°
Requisitos de Energía.................................... 120 VCA, 60 Hz
Fases de Operación........................................ PRUEBA, ACTIVADO POR MOVIMIENTO y FASE MANUAL
Temporizador de duración (del encendido)... 1, 5 o 20 minutos
Temporizador de prueba................................ 8 segundos
Temporizador de fase manual........................ Máximo 6 Horas
Alcance (SENS)............................................ “LO”, “M”, “HI”

Este aparato cumple con la Parte 15 de las Reglas de la FCC. La operación está sujeta a las dos siguientes condiciones: (1)
este aparato no puede causar interferencias perjudiciales y (2) este aparato debe aceptar cualquier interferencia recibida,
incluyendo una interferencia que pueda causar un funcionamiento indeseado.
CAN ICES-005 (B)/NMB-005 (B)


                                    GUIA DE INVESTIGACION DE AVERIAS
 SÍNTOMA                  POSIBLE CAUSA                                         SOLUCIÓN
 La luz no se enciende.   1. El interruptor de la luz está apagado.             1. Encienda el interruptor de la luz.
                          2. El fusible está quemado o el disyuntor está        2. Cambie el fusible o conecte el disyuntor.
                             desconectado.
                          3. El apagado de la luz diurna (fotocélula) está      3. Vuelva a revisar al amanecer.
                             vigente.
                          4. El cableado del circuito es incorrecto, si esta    4. Verifique que el cableado esté correcto.
                             es una instalación nueva.
                          5. El detector de movimiento está enfocando a         5. Vuelva a enfocar el detector de movimiento para
                             la dirección incorrecta.                              que cubra el área deseada.
                          6. La temperatura del aire exterior está cercana al   6. Aumente la calibración del alcance (“SENS”). Vea
                             calor corporal de una persona.                        Cambios de Temporada en la página 13 para más
                                                                                   información.
 La luz se enciende       1. El detector de movimiento puede estar instalado    1. El aparato de luz está operando normalmente bajo estas
 durante el día.             en un sitio relativamente oscuro.                     circunstancias.
                          2. El interruptor de duración (“ON-TIME”)             2. Coloque el interruptor de duración (“ON-TIME”)
                             está en la posición prueba (“TEST”).                  en la calibración 1, 5 o 20 minutos.
 La luz se enciende sin   1. El detector de movimiento puede estar              1. Reduzca la calibración del alcance (“SENS”) o
 razón aparente.             detectando pequeños animales o tráfico                vuelva a colocar el detector de movimiento.
                             automotor.
                          2. El interruptor “SENS” está fijado demasiado        2. Reduzca la calibración del alcance (“SENS”).
                             alto.
                          3. El interruptor “DUALBRITE” está en la              3. El aparato de luz está operando normalmente bajo
                             calibración 3 horas, 6 horas, o del crepúsculo        estas circunstancias.
                             al amanecer.
                          4. La temperatura exterior está más caliente o        4. Reduzca la calibración del alcance (“SENS”). Vea
                             más fría que el calor corporal de una persona         Cambios de Temporada en la página 13 para más
                             (verano o invierno).                                  información.
                          5. El aparato de luz está cableado a través de un     5. No use un reductor de luz o un temporizador para
                             reductor de luz o de un temporizador.                 controlar el aparato de luz. Cambie el reductor de
                                                                                   luz o el temporizador por un interruptor de pared
                                                                                   estándar de encendido/apagado.


14
                                                 Ex. O - Page 38 of 96
                              Para ver más información y vídeos sobre operación y resolución de problemas,                       208800-02
                                                      visite www.hzsupport.com
 SÍNTOMA                   POSIBLE CAUSA                                         SOLUCIÓN
 Las luces se apagan       El aparato de luz puede estar instalado en un         Vuelva a ubicar el aparato de luz o utilice la calibración
 demasiado tarde en la     sitio relativamente oscuro.                           3 horas o 6 horas.
 calibración crepúsculo-
 al-amanecer.
 Las luces permanecen      1. El detector de movimiento puede estar              1. Reduzca la calibración del alcance (“SENS”) o
 encendidas                   absorbiendo calor de una fuente de calor como         vuelva a colocar el detector de movimiento.
 constantemente.              una ventosa de aire, una secadora de aire, o una
                              superficie pintada con colores brillantes y que
                              refleja el calor.
                           2. El detector de movimiento está en la fase          2. Fije el interruptor ON-TIME para 1, 5 o 20
                              manual.                                               minutos. Siga las instrucciones para la Fase Manual
                                                                                    en la página 13 para reiniciar.
                           3. El aparato de luz está cableado a través de un     3. No use un reductor de luz o un temporizador para
                              reductor de luz o de un temporizador.                 controlar el aparato de luz. Cambie el reductor de
                                                                                    luz o el temporizador por un interruptor de pared
                                                                                    estándar de encendido/apagado.
                           4. El aparato de luz está en el mismo circuito        4. Instale el aparato de luz en un circuito sin motores,
                              que un motor, transformador o tubo                    transformadores o tubos fluorescentes.
                              fluorescente.
 Las luces se encienden    1. El calor o la luz de las bombillas puede           1. Vuelva a colocar los cabezales de la lámpara lejos
 y se apagan.                 estar encendiendo y apagando al detector de           del detector de movimiento.
                              movimiento.
                           2. El calor reflejado desde otro objeto puede         2. Reduzca la calibración del alcance (“SENS”) o
                              estar encendiendo y apagando al detector de           vuelva a colocar el detector de movimiento.
                              movimiento.
                           3. El detector de movimiento está en la fase          3. Mientras está en la fase PRUEBA, la luz
                              “TEST” (PRUEBA) y calentándose.                       sólo queda encendida por 8 segundos. Fije el
                                                                                    interruptor ON-TIME para 1, 5 o 20 minutos.
 Las luces destellan       El detector de movimiento está detectando luz         Vuelva a colocar los cabezales de la lámpara
 una vez y luego           de los cabezales de la lámpara.                       para mantener el área por debajo del detector de
 permanecen apagadas                                                             movimiento relativamente oscura.
 en la fase manual.




208800-02
                                                  Ex. O - Page 39 of 96
                               Para ver más información y vídeos sobre operación y resolución de problemas,                              15
                                                       visite www.hzsupport.com
                                                   SERVICIO TÉCNICO
      Favor de llamar al 1-800-858-8501 (sólo para hablar en inglés) para pedir ayuda antes de
                                  devolver el producto a la tienda.
Si tiene algún problema, siga esta guía. Usted puede también visitar nuestro sitio Web: www.hzsupport.com. Si el
problema continúa, llame al 1-800-858-8501 (sólo para hablar en inglés), de 8:00 AM a 5:00 PM CST (L-V). Usted
puede también escribir a:
HeathCo LLC
P.O. Box 90045
Bowling Green, KY 42102-9045
ATTN: Technical Service (Servicio Técnico)
* Si se llama al Servicio Técnico, por favor tener lista la siguiente información: Número de Modelo, Fecha de compra y
Lugar de compra.
                          No hay piezas de servicio disponibles para este producto.
Por favor guarde su recibo de venta fechado; se lo requiere para cualquier solicitud de garantía.




                                         GARANTÍA LIMITADA A 5 AÑOS
     Esta es una “Garantía Limitada” que le da a Ud. derechos legales específicos. Usted puede también tener otros
     derechos que varían de estado a estado o de provincia a provincia.
     Por un período de 5 años desde la fecha de compra, cualquier mal funcionamiento ocasionado por partes defectuosas
     de fábrica o mano de obra será corregido sin cargo para Ud.
     No cubierto - Servicio de reparación, ajuste y calibración debido al mal uso, abuso o negligencia, bombillas, ba-
     terías, u otras partes fungibles no están cubiertas por esta garantía. Los Servicios no autorizados o modificaciones
     del producto o de cualquier componente que se provee invalidarán esta garantía en su totalidad. Esta garantía no
     incluye reembolso por inconveniencia, instalación, tiempo de instalación, perdida de uso, servicio no autorizado, o
     costos de transporte de retorno.
     Esta garantía cubre solamente los productos ensamblados por HeathCo LLC y no se extiende a otros equipos o
     componentes que el consumidor usa junto con nuestros productos.
     ESTA GARANTÍA ESTÁ EXPRESAMENTE EN LUGAR DE OTRAS GARANTÍAS, EXPRESADAS
     O SOBREENTENDIDAS, INCLUYENDO CUALQUIER GARANTÍA, REPRESENTACIÓN O CON-
     DICIÓN DE COMERCIABILIDAD O QUE LOS PRODUCTOS SE ADAPTEN PARA CUALQUIER
     PROPÓSITO O USO EN PARTICULAR, Y ESPECIFICAMENTE EN LUGAR DE TODOS LOS DAÑOS
     ESPECIALES, INDIRECTOS, INCIDENTALES Y CONSECUENTES.
     LA REPARACIÓN O EL REEMPLAZO DEBERÍA SER LA ÚNICA SOLUCIÓN DEL CLIENTE Y
     NO HABRÁ RESPONSABILIDAD POR PARTE DE HEATHCO LLC POR CUALQUIER DAÑO
     ESPECIAL, INDIRECTO, INCIDENTAL O CONSECUENTE, INCLUIDOS PERO NO LIMITADOS
     A CUALQUIER PÉRDIDA DE NEGOCIO O GANACIAS SEAN O NO PREVISIBLES. Algunos estados
     o provincias no permiten la exclusión o limitación de daños incidentales o consecuentes, de modo que la limitación
     o exclusión arriba indicada puede que no se aplique a Ud.
     Por favor guarde su recibo de venta fechado; se lo requiere para cualquier solicitud de garantía.


16
                                                Ex. O - Page 40 of 96
                              Para ver más información y vídeos sobre operación y resolución de problemas,         208800-02
                                                      visite www.hzsupport.com
                                                                        Commande d’éclairage à
                                                                       détecteur de mouvement
                                                                                                   Modèle : 5868

Reçu daté nécessaire pour remplacement sous garantie.

              CARACTÉRISTIQUES
• Brillant luminaire à DEL éconergétique
• Technologie DualBriteMD
• S’allume automatiquement lors de la détection d’un
  mouvement.

                     DÉBALLAGE
Retirez tout le contenu de l’emballage et assurez-vous
d’avoir en main tous les éléments avant de débuter




                                                                                             18
l’assemblage. L’emballage contient les éléments suivants :




                                                                                              0°
• Éclairage de sécurité
• Guide du propriétaire
• Ferrures de montage




QUINCAILLERIE FOURNIE
Remarque : Les six vis du support de montage sont fournies. L’installation n’en exige que deux. Jeter les vis du support
de montage non utilisée une fois l’installation terminée.




Bouchon de                     Vis n° 6 du support                 Vis n° 8 du support
plastique                      de montage (x2)                     de montage (x2)




Boulon de montage				                                       Boulon de montage (Pré-installé dans le luminaire)


  FRONT




Support de montage                                          Petit tournevis

© 2016 HeathCo LLC
208800-02
                                            Ex. O - Page 41 of 96
                                      Visitez www.hzsupport.com pour des renseignements                      208800-0217F
                                           et des vidéos sur l'utilisation et le dépannage
                                          IMPORTANTS RENSEIGNEMENTS DE SÉCURITÉ ET D'INSTALLATION
Avant d’installer ce luminaire de sécurité, lisez avec soin toutes les directives et conserver le guide du propriétaire aux
fins de référence.
• AVERTISSEMENT : Pour éviter les chocs électriques, assurez-vous que l’alimentation est coupée avant de commencer
   l’installation.
• AVERTISSEMENT : Risque d’incendie. Conservez au moins 2 po (51 mm) entre les lampes et toute matière combustible.
• AVERTISSEMENT : Risque de choc électrique Pour l’installation sous l’avant-toit, le centre de la boîte de jonction doit
   être situé à au moins 4 1/2 po (11,5 cm) du bord extérieur de l’avant-toit.
• ATTENTION : Pour éviter les dommages par l’eau et les risques de choc, les commandes du détecteur de mouvement
   doivent faire face au sol une fois l’installation terminée.
• ATTENTION : Conservez les lampes à un angle de 30 ° sous l’horizontale pour éviter les dommages par l’eau et les
   chocs.
• ATTENTION : Danger de brûlure. Laissez refroidir le luminaire avant d’y toucher.
• AVIS : Ne raccordez pas ce luminaire à un interrupteur gradateur ni à une minuterie.
• Ce luminaire exige une alimentation de 120 volts c.a.
• Ce luminaire doit être correctement mis à la terre.
• Dans certaines localités, le code de l’électricité exige que l’installation soit confiée à un électricien qualifié.
• Pour utiliser le mode Manuel, le luminaire doit être branché à un interrupteur.
• Ce luminaire est conçu pour une installation extérieure; il devrait être fixé à un mur ou à l’avant-toit.
• Pour des résultats optimums, ce luminaire doit être installé à 8 pieds (2,4 mètres) du sol. Remarque : Lorsque le lumi-
   naire est installé à une hauteur supérieure à 8 pi (2,4 m), le fait de diriger le détecteur vers le bas réduit la portée de la
   couverture.
Le détecteur de mouvement de ce luminaire décèle les « mouvement » grâce à un déplacement de chaleur dans la zone
de couverture. Le détecteur de mouvement est plus sensible aux déplacements de chaleur à travers la zone de couverture
qu’aux déplacements de chaleur directement dans sa direction.


                                                                             Mouvement                                      Mouvement




                                                                                                    Détecteur

                                                       Le moins sensible                                               Le plus sensible
                           DUSK TO DAWN
                                 SENS.
                 ON TIME




                                          DUAL BRITE
        20 MIN




                                                                                                                                                                                 DUSK TO DAWN
                                                                                                                                                                                       SENS.
                                                                                                                                                                       ON TIME




                                                                                                                                                                                                DUAL BRITE
                 H
     5 MIN




                                                                                                                                                              20 MIN




                                                                                                                                                                       H
                                                                                                                                                           5 MIN
                    M




                              6H




                                                                                                                                                                          M




                                                                                                                                                                                    6H
                    L




                                 3H
       1 MIN
     TEST




                                                                                                                                                                          L




                                                                                                                                                                                       3H
                                                                                                                                                             1 MIN
                                 OFF




                                                                                                                                                           TEST




                                                                                                                                                                                       OFF




                                                                                                                                        THIS   SIDE   UP



                                                                                                                                        180°




                                                          THIS   SIDE   UP



                                                          180°




                                                        Montage mural                                           Montage sous avant-toit
Remarque : Le luminaire et capteur devraient être montés comme montré ci-dessus au cours de l’installation (selon le
type d’installation.)
18
                                                                                      Ex. O - Page 42 of 96
                                                                                Visitez www.hzsupport.com pour des renseignements                                                208800-02
                                                                                     et des vidéos sur l'utilisation et le dépannage
                         INSTALLATION

      MISE EN GARDE : Coupez l’alimentation au disjoncteur ou
 au fusible. Mettez le ruban gommé sur l’interrupteur du dis-
 joncteur et vérifiez que l'alimentation est coupée au montage.

Ce luminaire comporte une plaque de montage « Easy Install » (à
branchement rapide). Cette dernière est fixée au luminaire pour
l’expédition.




                                                                                                                       18
                                                                                                                         0°
1. Dévissez le gros boulon de fixation reliant le luminaire à la plaque
     de montage et enlevez la plaque de montage (voir la Figure 1). Le
                                                                                                                                    Figure 1
     boulon de montage est conçu pour demeurer dans le luminaire.
2. Installez le support de montage de sorte que le mot « FRONT »
     soit à l’opposé de la boîte de jonction (voir la Figure 2). Utilisez
     les vis du support de montage qui conviennent le mieux à la boîte
     de jonction.
3. Acheminez les fils de la boîte de jonction à travers le trou de la                                   ON
                                                                                                              T
     plaque de montage (voir la Figure 3).                                                       FR

4. Placez la plaque de montage contre la boîte de jonction (voir la
     Figure 3).                                                                                                                                  FR
                                                                                                                                                      ON
                                                                                                                                                           T




      • Montage au mur - La flèche « UP » doit pointer vers le haut
      • Montage sous l’avant-toit - La flèche « UP » doit pointer vers                                                              Figure 2
        le bâtiment
5. Insérez le petit boulon de fixation à travers le trou de la plaque
     de montage situé en-dessous du trou taraudé. Vissez ce boulon
     dans le trou central du support de montage (voir la Figure 3).                      UP
                                                                                           /Ha
                                                                                               ut/
     Serrez solidement le boulon.                                                                  Arr
                                                                                                        iba
                                                                            GN
                                                                            TerD
                             CÂBLAGE                                        Tie re
                                                                                                                        UP
                                                                                                                          /Hau

                                                                               rra
                                                                                                                              t/A
                                                                                                                                 rrib
                                                                                                              GN                     a
                                                                                                              TerrD
                                                                                                              Tier e
                                                                                                                  ra


Insérez les fils de la boîte de jonction dans le côté du bornier et autour
                                                                                                                                                                                        TN
                                                                                                                                                                                             OR
                                                                                                                                                                                                  F




de la vis de mise à la terre (voir la Figure 4). Serrez les vis du bornier
                                                                                                                                             N (W
                                                                                                                                             Bla hit
                                                                                                                                                nc/ e/
                                                                                                                                                   Bla
                                                                                                                                                       nco)


ainsi que la vis de mise à la terre pour retenir les fils.
                                                                                                                                                  L (B
                                                                                                                                                  No lack
                                                                                                                                         N(          ir/N /
                                                                                                                                                         egro


                                                                                                                                         BlaWhit
                                                                                                                                                               )



• Blanc avec « N (blanc) »                                                                                                                  nc/ e/
                                                                                                                                               Bla
                                                                                                                                                   nc
• Noir avec « L (noir) »                                                                                                                                o)
                                                                                                                                                 L(
• Fil dénudé ou vert avec la vis GND (mise à la terre)                                                                                           NoBlack
                                                                                                                                                    ir/N /
                                                                                                                                                        egr
                                                                                                                                                                     o)
                                                                                                                                    Figure 3
                     ASSEMBLAGE FINAL                                                                             UP/Haut/Arriba

1. Assurez-vous que tous les fils sont solidement branchés.
2. Alignez le bord inférieur du luminaire au bord inférieur de la                              GND
                                                                                                                                                                   N (White/
                                                                                                                                                                   Blanc/Blanco)
   plaque de montage. Inclinez le luminaire vers la plaque de montage,                         Terre
                                                                                               Tierra                                                                     L (Black/
   tout en vous assurant que le luminaire est centré sur la plaque de                                                                                                     Noir/Negro)

   montage.
   IMPORTANT : Les deux goupilles à l’arrière du luminaire doivent
   s’insérer dans le bornier pour que l’éclairage fonctionne.

                                                                                                                                    Figure 4

208800-02
                                                Ex. O - Page 43 of 96
                                         Visitez www.hzsupport.com pour des renseignements                                                                                                    19
                                             et des vidéos sur l'utilisation et le dépannage
3. Serrez solidement le boulon de montage, en évitant toutefois de
   trop le serrer (voir la Figure 5).
   IMPORTANT :
    • Pour une installation au mur, assurez-vous que le capteur est
       situé sous les projecteurs.
    • Pour une installation sous l’avant-toit, assurez-vous que le capteur
       est situé à l’opposé du mur du bâtiment. Faites pivoter le capteur
       de sorte que les commandes soient placées face au sol.




                                                                                               18
                                                                                                0°
4. Enfoncez fermement le bouchon de plastique dans le trou du
   boulon de montage du luminaire (voir la Figure 5).
5. Appliquez un scellant d’étanchéité entre la plaque de montage et
                                                                                                      Figure 5
   la surface de montage (voir la Figure 6).

                    ESSAIS ET RÉGLAGES

      ATTENTION : Pour éviter les dommages par l’eau et les
 risques de choc, les commandes du détecteur de mouvement
 doivent faire face au sol une fois l’installation terminée.

1. Ré-enclenchez le disjoncteur puis ouvrez l’interrupteur.
   Remarque : Le détecteur de mouvement exige un réchauffement
                                                                                                      Figure 6
   d’une minute avant de détecter les mouvements. La première fois
   que vous le mettez sous tension, attendez une minute.
2. Placez le commutateur de sensibilité (SENS) en position « LO »,
   le commutateur de fonctionnement (ON-TIME) en position                                         1 MIN
                                                                                                TEST
                                                                                                                5 MIN
                                                                                                                   20 MIN

   TEST et le commutateur DUALBRITE en position OFF (voir
   la Figure 7).                                                                                       L    M
                                                                                                                   ON TIME
                                                                                                                   H

3. Déplacez-vous dans la zone de couverture, en remarquant l’endroit où
   vous trouvez lorsque la lumière s’allume. Le voyant à DEL rouge situé                                              SENS.
   derrière la lentille du détecteur de mouvement clignote à plusieurs
                                                                                                           6H
                                                                                                OFF   3H        DUSK TO DAWN


   reprises lorsqu’un mouvement est détecté (voir la Figure 8).
4. Au besoin, agrippez doucement le détecteur de mouvement, puis                                                DUAL BRITE


   déplacez-le de droite à gauche ou du bas vers le haut pour régler
   la zone de détection.
                                                                                                      Figure 7
5. Au besoin, agrippez doucement les projecteurs, puis déplacez-le de
   droite à gauche ou du bas vers le haut pour régler la zone d’éclairage.
6. Réglez la sensibilité (SENS) à la valeur souhaitée (faible (LO),
   moyenne (M) ou élevée (HI)). Une sensibilité trop élevé peut
   augmenter le nombre de déclenchement non souhaité.




                                                                                                      Figure 8

20
                                                Ex. O - Page 44 of 96
                                         Visitez www.hzsupport.com pour des renseignements                                     208800-02
                                             et des vidéos sur l'utilisation et le dépannage
                                                    RÉGLAGE FINAL
1. Réglez la période de fonctionnement (ON-TIME), pendant laquelle les projecteurs demeureront allumés après que
   tout mouvement aura cessé (1, 5 ou 20 minutes).
2. Régler l’interrupteur DUALBRITE au temps d’allumage désiré, à faible intensité, après le crépuscule (3h, 6h,
   crépuscule-aurore). Consultez la section sur la Minuterie DualBrite pour plus de détails.

                                      RENSEIGNEMENTS IMPORTANTS
ÉVITEZ D'ORIENTER LE DÉTECTEUR VERS...
• Voici des exemples d’objets qui pourraient dégager de la chaleur, de sorte que le détecteur se déclenchera :
  • Bassin d’eau                    • Appareil de climatisation         • Sortie de sécheuse
  • Animaux                         • Sortie de chauffage               • Circulation automobile
  Si vous soupçonnez l’une de ces sources de chaleur d’entraîner le déclenchement du détecteur de mouvement, réduisez
  la sensibilité.
• Zones où des animaux de compagnie ou de la circulation pourrait déclencher le détecteur de mouvement.
• Sur de grands objets clairs à proximité qui réfléchissent la lumière du jour et risquent de déclencher le dispositif d’arrêt.
  Évitez de diriger d’autres luminaires vers le détecteur de mouvement.
MODIFICATIONS SAISONNIÈRES :
Le détecteur de mouvement fonctionne en décelant les changements de température dans son champ de vision. Plus
la température ambiante se rapproche de celle du corps humain, moins le capteur semblera sensible. Plus la différence
de température sera importante, plus le capteur semblera sensible. Il pourrait être nécessaire de modifier le réglage du
commutateur de sensibilité (SENS) lorsque la température extérieure change, d’une saison à l’autre. Cela fait partie du
fonctionnement normal du capteur du luminaire.

                                             MINUTERIE DUALBRITE
Le mode DualBrite est une fonction réglable du luminaire qui permet d’allumer l’éclairage à intensité réduite à la brunante.
Lorsqu’un mouvement est détecté, l’éclairage s’allume à pleine intensité pendant la période de fonctionnement (ON-TIME)
fixée (1, 5 ou 20 minutes), avant de repasser en mode DualBrite à intensité réduite. L’éclairage demeure à intensité réduite
pendant la période sélectionnée (Fermé, 3 hres, 6 hres, Soir au matin/Off, 3 hr., 6 hr., dusk-to-dawn), avant de s’éteindre
complètement. Une fois la minuterie DualBrite écoulée, l’éclairage s’allume uniquement lorsqu’un mouvement est détecté.
La sélection de l’option OFF désactive la fonction DualBrite, mais le détecteur de mouvement continue de fonctionner.

                                                    MODE MANUEL
Le mode manuel contourne le détecteur de mouvement et la commande
« ON-TIME » de sorte que l’éclairage s’allume à pleine intensité. Cette
caractéristique fonctionne seulement à nuit, et une seule nuit à la fois. Le
détecteur de mouvement repasse en mode détection après six heures ou au
moment du lever du soleil, selon la première éventualité. Le mode manuel
peut aussi être activé et désactivé au moyen d’un interrupteur mural.
• Pour activer le mode manuel, fermez l’éclairage au moyen de l’interrupteur                        Fermez          Réactivez
  mural pendant 1 ou 2 secondes, puis rallumez-le.                                              l’interrupteur   l’interrupteur
• Pour désactiver le mode manuel, fermez l’éclairage au moyen de l’interrupteur                pendant 1 ou 2         mural.
  mural pendant 1 ou 2 secondes, puis rallumez-le.                                                 secondes




208800-02
                                              Ex. O - Page 45 of 96
                                        Visitez www.hzsupport.com pour des renseignements                                         21
                                             et des vidéos sur l'utilisation et le dépannage
                                                        FICHE TECHNIQUE
Portée............................................................ Jusqu’à 21 m (70 pi) [Varie selon la température ambiante].
Angle de détection......................................... Jusqu’à 180°
Courant requis............................................... 120 V c.a., 60 Hz
Modes de fonctionnement............................. ESSAI, DÉCL. PAR MOUV et CONTOURNEMENT MANUEL
Minuterie de fonctionnement........................ 1, 5 ou 20 minutes
Minuterie d’essai............................................ 8 secondes
Minuterie du mode manuel........................... Maximum 6 heures
Portée............................................................ “LO”, “M”, “HI”

Cet appareil est conforme aux exigences de la Partie 15 des Règles du FCC. Son utilisation est assujettie aux deux condi-
tions suivantes : (1) cet appareil ne doit pas causer d’interférence nocive; (2) cet appareil doit accepter les interférences,
y compris celles qui peuvent causer un fonctionnement non désiré.
CAN ICES-005 (B)/NMB-005 (B)


                                                    GUIDE DE DÉPANNAGE
 SYMPTÔME                     CAUSE POSSIBLE                                        SOLUTION
 L’éclairage ne s’allume      1. L’interrupteur est hors tension.                   1. Placez l’interrupteur en position ON.
 pas.                         2. Le fusible est grillé ou le disjoncteur est        2. Remplacez le fusible ou enclenchez le disjoncteur.
                                 déclenché.
                              3. La photocellule est en fonction.                   3. Vérifiez de nouveau une fois la nuit tombée.
                              4. Le câblage du circuit est incorrect, s’il s’agit   4. Vérifiez le câblage.
                                 d’une nouvelle installation.
                              5. Le détecteur de mouvement est orienté dans         5. Réorientez le détecteur afin de couvrir la zone
                                 la mauvaise direction.                                souhaitée.
                              6. La température de l’air extérieur est proche       6. Augmentez le réglage du « SENS ». Voir la section
                                 de la température corporelle d’une personne.          Modifications Saisonnières à la page 21 pour plus de
                                                                                       détails.
 La lumière s’allume          1. Le détecteur de mouvement est installé dans        1. Le luminaire fonctionne normalement dans ces
 pendant la journée.             un endroit relativement sombre.                       circonstances.
                              2. Le commutateur « ON-TIME » est en                  2. Placez le commutateur « ON-TIME » en position
                                 position « TEST ».                                    1, 5 ou 20 minutes.
 La lumière s’allume          1. Le capteur détecte de petits animaux ou la         1. Abaissez la sensibilité du SENS ou réorientez le
 sans raison apparente.          circulation automobile.                               détecteur de mouvement.
                              2. Le commutateur « SENS » est réglé à une            2. Réduisez la sensibilité du cadran « SENS ».
                                 sensibilité trop élevée.
                              3. Le commutateur « DUALBRITE» est en                 3. Le luminaire fonctionne normalement dans ces
                                 position 3, 6 ou DUSK TO DAWN.                        circonstances.
                              4. La température extérieure est de loin              4. Réduisez la sensibilité du cadran « SENS ». Voir la
                                 supérieure ou inférieure à la température             section Modifications Saisonnières à la page 21 pour
                                 corporelle d’une personne (été ou hiver).             plus de détails.
                              5. Le luminaire est branché à un gradateur ou à       5. N’utilisez pas de gradateur ni de minuterie pour
                                 une minuterie.                                        commander l’éclairage. Remplacez le gradateur ou
                                                                                       la minuterie par un interrupteur mural standard.
 L’éclairage s’éteint trop    Le luminaire est installé dans un endroit             Déplacez le luminaire ou utilisez le réglage 3 heures
 tard lorsqu’il est réglé à   relativement sombre.                                  ou 6 heures.
 DUSK TO DAWN.



22
                                                    Ex. O - Page 46 of 96
                                              Visitez www.hzsupport.com pour des renseignements                                     208800-02
                                                   et des vidéos sur l'utilisation et le dépannage
 SYMPTÔME              CAUSE POSSIBLE                                       SOLUTION
 L’éclairage demeure   1. Le détecteur de mouvement capte une               1. Abaissez la sensibilité du SENS ou réorientez le
 continuellement          source de chaleur : évent, sortie de sécheuse        détecteur de mouvement.
 allumé.                  ou surface brillante réfléchissant la chaleur.
                       2. Le détecteur de mouvement est en mode             2. Réglez le commutateur ON-TIME à 1, 5 ou 20
                          manuel.                                              minutes. Suivez les directives du mode Manuel à la
                                                                               page 21 pour le réactiver.
                       3. Le luminaire est branché à un gradateur ou à      3. N’utilisez pas de gradateur ni de minuterie pour
                          une minuterie.                                       commander l’éclairage. Remplacez le gradateur ou
                       4. Le luminaire est branché au même circuit             la minuterie par un interrupteur mural standard.
                          qu’un moteur, un transformateur ou un             4. Branchez le luminaire à un circuit ne comportant
                          fluorescent.                                         pas de moteur, de transformateur ni de fluorescent.
 Les lumières          1. La chaleur ou la lumière des lampes activent      1. Éloignez la lampe du détecteur de mouvement.
 clignotent.              et désactivent continuellement le détecteur
                          de mouvement.
                       2. La chaleur est réfléchie par des objets de        2. Abaissez la sensibilité du SENS ou réorientez le
                          sorte qu’elle active et désactive le détecteur       détecteur de mouvement.
                          de mouvement.
                       3. Le détecteur de mouvement est en mode             3. En mode TEST, l’éclairage demeure allumé
                          « TEST » et se réchauffe.                            seulement pendant 8 secondes. Réglez le
                                                                               commutateur ON-TIME à 1, 5 ou 20 minutes.
 En mode manuel, les   Le détecteur de mouvement capte la lumière de        Repositionnez la lampe de sorte que la zone sous le
 lumières clignotent   la lampe.                                            détecteur de mouvement soit relativement sombre.
 une fois, puis
 demeurent éteintes.




208800-02
                                             Ex. O - Page 47 of 96
                                       Visitez www.hzsupport.com pour des renseignements                                          23
                                            et des vidéos sur l'utilisation et le dépannage
                                                 SERVICE TECHNIQUE
 Veuillez faire le 1 800 858-8501 (service en anglais seulement) pour obtenir de l’aide avant de
                                  retourner l’article au magasin.
En cas de problème, suivez ce guide. Vous pouvez aussi visiter notre site Web à www.hzsupport.com. Si le problème
persiste, composez* le 1 800 858-8501 (service en anglais seulement), entre 8 h 00 et 17 h 00, HNC, du lundi au vendredi.
Vous pouvez aussi écrire au :
HeathCo LLC
P.O. Box 90045
Bowling Green, KY 42102-9045
ATTN: Technical Service (Service technique)
* Lors d’un appel au service technique, veuillez avoir les renseignements suivants à portée de main : numéro du modèle,
date d’achat et endroit de l’achat.
                         Aucune pièce de rechange n’est disponible pour ce produit.
Veuillez conserver le reçu portant la date d’achat; vous en aurez besoin pour toutes vos demandes liées à la garantie.




                                          GARANTIE LIMITÉE DE 5 ANS
     Il s’agit d’une « Garantie limitée » qui vous confère des droits juridiques spécifiques. Vous pouvez également jouir
     d’autres droits, variables d’une province à l’autre.
     Pendant une période de 5 ans à compter de la date d’achat, toute anomalie de fonctionnement imputable à un vice
     de matériau ou de main-d’oeuvre sera corrigée gratuitement.
     Exclusions de la garantie - Réparations, réglage et calibrage dus à une mauvaise utilisation, un mauvais traitement
     ou à la négligence. Les ampoules, les piles et des autres articles non durables ne sont pas couverts par cette garan-
     tie. Le service non autorisé ou la modification du produit ou d’un ou l’autre de ses composants fournis invalidera
     totalement la présente garantie. Cette   ’ garantie n’inclut pas le remboursement pour le dérangement, l’installation,
     le réglage, la perte d’utilisation, le service non autorisé ou les frais d’expédition pour le renvoi de la marchandise.
     La garantie ne couvre que les produits assemblés HeathCo LLC et ne s’étend pas aux autres équipements et com-
     posants que le client pourrait utiliser conjointement avec nos produits.
     CETTE GARANTIETIENT EXPRESSÉMENT LIEU DETOUTES AUTRES GARANTIES,EXPLICITES
     OU IMPLICITES, Y COMPRIS DE TOUTE GARANTIE DE REPRÉSENTATION OU DE CONDI-
     TION DE CONVENANCE À LA COMMERCIALISATION OU À L’EFFET QUE LES PRODUITS
     CONVIENNENT À UN BUT OU À UNE UTILISATION PARTICULIÈRE, ET SPÉCIFIQUEMENT
     DE TOUS DOMMAGES SPÉCIAUX, DIRECTS, INDIRECTS OU SECONDAIRES.
     LE REMPLACEMENT OU LA RÉPARATION CONSTITUENT LE SEUL RECOURS DU CLIENT
     ET HEATHCO LLC NE POURRA ÊTRE TENUE RESPONSABLE DE TOUS DOMMAGES SPÉ-
     CIAUX, DIRECTS, INDIRECTS OU SECONDAIRES, Y COMPRIS, SANS S’Y LIMITER, LES PERTES
     COMMERCIALES ET PERTES DE PROFIT, QU’ELLES SOIENT PRÉVISIBLES OU NON. Certaines
     provinces n’autorisent pas l’exclusion ou la limitation des dommages indirects ou secondaires, et la limitation ou
     l’exclusion ci-dessus pourrait ne pas s’appliquer à vous.
     Veuillez conserver le reçu portant la date d’achat; vous en aurez besoin pour toutes vos demandes liées à la garantie.


24
                                               Ex. O - Page 48 of 96
                                         Visitez www.hzsupport.com pour des renseignements                            208800-02
                                              et des vidéos sur l'utilisation et le dépannage
                                                                                            Motion Sensor
                                                                                             Light Control
                                                                                                        Model: 5869

Dated receipt required for warranty replacement.

                     FEATURES
•   Bright, energy saving LED light
•   DualBrite® technology
•   Creep Zone™ technology
•   Automatically comes on when motion is detected.

                     UNPACKING
Be sure to remove all contents from packaging and verify
all items are present before assembling this light fixture.




                                                                                              24
                                                                                                   0°
This package includes the following items:
• Security Light
• Owner’s Manual
• Mounting Hardware




HARDWARE INCLUDED
Note: Six mounting bracket screws are included. The installation will only require two. Discard the unused mounting
bracket screws after installation.




Plastic plug         #6 Mounting Bracket              #8 Mounting Bracket
                     Screw (x2)                       Screw (x2)




Mounting Bolt                                                Mounting Bolt (Pre-Installed in Light Fixture)


    FRONT




Mounting Bracket                                             Mini Screwdriver

© 2016 HeathCo LLC
                                             Ex. O - Page 49 of 96
                                  To see operational and troubleshooting information and videos,              208801-02A
                                                     go to www.hzsupport.com
                                                      IMPORTANT SAFETY AND INSTALLATION INFORMATION
Before installing security light, read all instructions carefully and keep owner’s manual for future reference.
• WARNING: To prevent electric shock, ensure that the power is disconnected before installation.
• WARNING: Risk of fire. Keep the lamp heads at least 2 in. from combustible materials.
• WARNING: Shock hazard. For eave mounting, the center of the junction box must be located at least 4 1/2" (11.5 cm)
  from the outside edge of the eave.
• CAUTION: To avoid water damage and the risk of electrical shock, the motion sensor controls must be facing the
  ground when the installation is complete.
• CAUTION: Keep the lamp heads 30° below horizontal to avoid water damage and electrical shock.
• CAUTION: Burn hazard. Allow the light fixture to cool before touching.
• NOTICE: Do not connect this light fixture to a dimmer switch or timer.
• This light fixture requires 120-volts AC.
• This light fixture must be properly grounded.
• Some electrical codes require installation by a qualified electrician.
• If you want to use Manual Mode, the light fixture must be wired through a switch.
• This fixture is designed for outdoor installation and should be mounted to a wall or eaves.
• To achieve best results, this fixture should be mounted 8 feet (2.4 meters) above the ground. Note: If fixture is mounted
  higher than 8 ft. (2.4 meters), aiming the sensor down will reduce coverage distance.

The motion sensor on this light fixture detects “motion” by the movement of heat across the coverage area. The motion
sensor is more sensitive to the movement of heat moving across the coverage area and less sensitive to the movement
of heat directly towards it.




                                                                                 Motion                                           Motion



                                                                                                          Sensor


                                                           Least Sensitive                                                  Most Sensitive
                          DUSK TO DAWN
                                SENS.
                ON TIME




                                         DUAL BRITE
       20 MIN




                                                                                                                                                                                         DUSK TO DAWN
                                                                                                                                                                                               SENS.
                                                                                                                                                                               ON TIME




                                                                                                                                                                                                        DUAL BRITE
                H
    5 MIN




                                                                                                                                                                      20 MIN




                                                                                                                                                                               H
                                                                                                                                                                   5 MIN
                   M




                             6H




                                                                                                                                                                                  M




                                                                                                                                                                                            6H
                   L




                                3H
      1 MIN
    TEST




                                                                                                                                                                                  L




                                                                                                                                                                                               3H
                                                                                                                                                                     1 MIN
                                OFF




                                                                                                                                                                   TEST




                                                                                                                                                                                               OFF




                                                                                                                                                THIS   SIDE   UP



                                                                                                                                                240°




                                                            THIS   SIDE   UP



                                                            240°




                                                            Wall Mount                                                        Eave Mount

Note: Light fixture and sensor should be mounted as shown above when installed (depending upon type of installation).

2
                                                                                          Ex. O - Page 50 of 96
                                                                               To see operational and troubleshooting information and videos,                                            208801-02
                                                                                                  go to www.hzsupport.com
                        INSTALLATION

       WARNING: Turn power off at circuit breaker or fuse.
 Place tape over circuit breaker switch and verify power is
 off at the fixture.

This fixture comes with a “Easy Install” mounting plate. It is pre-
assembled on the fixture for shipping.




                                                                                                                  24
1. Unscrew the large mounting bolt connecting the light fixture to




                                                                                                                   0°
    the mounting plate and remove the mounting plate (see Figure
    1). The mounting bolt is designed to stay in the light fixture.
                                                                                                                               Figure 1
2. Install the mounting bracket with the stamped word “FRONT”
    facing away from the junction box (see Figure 2). Use the mount-
    ing bracket screws that best fit the junction box.
3. Route the junction box wires through the hole in the mounting
    plate (see Figure 3).
                                                                                                         T
4. Place the mounting plate against the junction box (see Figure 3).                               ON
                                                                                             FR
     • Wall Mounted – The “UP” arrow must point upward
     • Eave Mounted – The “UP”arrow must point toward the building                                                                                    T
                                                                                                                                                 ON



5. Insert the small mounting bolt through the mounting plate hole
                                                                                                                                            FR




    located below the threaded hole. Thread the bolt into the center
    hole of the mounting bracket (see Figure 3).Tighten bolt securely.                                                         Figure 2

                             WIRING
Insert the junction box wires into the side of the terminal block and                UP
around the ground screw (see Figure 4).Tighten terminal block screws                   /Ha
                                                                                          ut/
                                                                                              Arr
and ground screw to secure wires.                                  GN                              iba
                                                                   TerD
• White to “N (White)”                                             Tie re
                                                                      rra                                GN
                                                                                                                   UP
                                                                                                                     /Hau
                                                                                                                         t/A
                                                                                                                            rrib
                                                                                                                                a
                                                                                                         TerrD

• Black to “L (Black)”                                                                                   Tier e
                                                                                                             ra                                                                    TN
                                                                                                                                                                                        OR
                                                                                                                                                                                             F




• Bare or green ground wire to GND (ground) screw.                                                                                      N (W
                                                                                                                                        Bla hit
                                                                                                                                           nc/ e/
                                                                                                                                              Bla
                                                                                                                                                  nco)
                                                                                                                                             L (B
                                                                                                                                             No lack
                                                                                                                                    N(
                      FINAL ASSEMBLY
                                                                                                                                                ir/N /
                                                                                                                                                    egro


                                                                                                                                    BlaWhit
                                                                                                                                                          )



                                                                                                                                       nc/ e/
                                                                                                                                          Bla
1. Double check that all wiring connections are securely connected.                                                                           nc   o)
                                                                                                                                            L(
2. Align the bottom edge of the light fixture with the bottom edge                                                                          NoBlack
                                                                                                                                               ir/N /
   of the mounting plate. Tilt the light fixture toward the mounting                                                                               egr
                                                                                                                                                                o)
                                                                                                                               Figure 3
   plate, making sure the light fixture is centered on the mounting
   plate.                                                                                                    UP/Haut/Arriba


   IMPORTANT: The two pins on the rear of the light fixture must
   insert into the terminal block for the light to work.                                  GND
                                                                                          Terre
                                                                                                                                                              N (White/
                                                                                                                                                              Blanc/Blanco)

3. Tighten the mounting bolt securely being careful not to overtighten                    Tierra                                                                     L (Black/
                                                                                                                                                                     Noir/Negro)
   (see Figure 5).




                                                                                                                               Figure 4

208801-02
                                              Ex. O - Page 51 of 96
                                   To see operational and troubleshooting information and videos,                                                                                                3
                                                     go to www.hzsupport.com
   IMPORTANT:
    • If wall mounted, make sure the fixture is mounted with the
      sensor below the lamp heads.
    • If eave mounted, mount the fixture with sensor facing away
      from the house wall. Rotate the sensor so the controls face the
      ground.
4. Push the plastic plug firmly into the mounting bolt hole on the
   light fixture (see Figure 5).




                                                                                                    24
                                                                                                     0°
5. Caulk around mounting plate and mounting surface with silicone
   weather sealant (see Figure 6).

              TESTING AND ADJUSTMENTS                                                                      Figure 5
1. Turn on the circuit breaker and light switch.

        CAUTION: To avoid water damage and risk of electrical
    shock, motion sensor controls must be facing the ground
    when installation is complete.

      Note: The motion sensor has a 1 minute warm up period before
      it will detect motion. When first turned on wait 1 minute.
2.    Slide the sensitivity (SENS) switch to the “LO” position, the
                                                                                                           Figure 6
      ON-TIME switch to the TEST position, and the DUALBRITE
      switch to the OFF position (see Figure 7).
3.    Walk through the coverage area noting where you are when the
      lights turn on. Also, the red LED behind the motion sensor lens                                  1 MIN
                                                                                                     TEST
                                                                                                                     5 MIN
                                                                                                                        20 MIN
      will flash several times when motion is detected (see Figure 8).
4.    If needed, gently grasp the motion sensor and move it from side                                       L    M
                                                                                                                        ON TIME
                                                                                                                        H
      to side or up and down to adjust the detection zone.
5.    If needed, gently grasp the lamp heads and move them from side                                                       SENS.
                                                                                                                6H
      to side or up and down to adjust the light coverage area.                                      OFF   3H        DUSK TO DAWN



6.    Adjust the sensitivity (SENS) switch as needed (“LO”, “M”,
      “HI”). Sensitivity set too high may increase false triggering.                                                 DUAL BRITE




                          FINAL SETUP
                                                                                                           Figure 7
1. Set the amount of ON-TIME you want the lights to stay on after
   all motion has stopped (1, 5, or 20 minutes).
2. Set the DUALBRITE switch to the amount of time after dusk
   you want the lights on at low level (Off, 3, 6 Hrs., Dusk-to-Dawn).
   See DualBrite Timer section for more information.




                                                                                                           Figure 8

4
                                              Ex. O - Page 52 of 96
                                   To see operational and troubleshooting information and videos,                                   208801-02
                                                     go to www.hzsupport.com
                                       IMPORTANT CONSIDERATIONS
AVOID AIMING THE SENSOR AT:
• Below are examples of objects that might produce heat and may cause the motion sensor to trigger:
  • Pools of Water                 • Air Conditioners                 • Dryer Vents
  • Animals                        • Heating Vents                    • Automobile Traffic
  If you suspect that a heat source of this type is triggering the motion sensor, reduce the sensitivity.
• Areas where pets or traffic may trigger the motion sensor.
• Nearby large, light-colored objects reflecting light may trigger the shut-off feature. Do not point other lights at the
  motion sensor.
SEASONAL CHANGES:
The motion sensor works by sensing temperature changes across its field of view. The closer the surrounding tempera-
ture is to a person’s body heat, the less sensitive the sensor will appear. The greater the temperature difference, the more
sensitive the sensor will appear. The sensitivity (SENS) switch might need to be readjusted as the outside temperature
changes for the different seasons. This is a normal part of the light sensor’s operation.

                                                 DUALBRITE TIMER
DualBrite mode is a selectable feature that turns the light on at a reduced (accent) level at dusk. When motion is de-
tected, the light will increase to full bright for the amount of the ON-TIME setting (1, 5, or 20 minutes) then returns to
DualBrite mode. The light will stay on at the reduced light level for the amount of time selected (Off, 3 hr., 6 hr., dusk-
to-dawn) and then turn off completely. Once the DualBrite timer runs out, the light will turn ON only when motion
is detected. Selecting OFF disables the DualBrite feature, however the motion sensing features will continue to work.

                                                      CREEP ZONE
Creep Zone increases the motion sensing detection zone by increasing the sensor coverage area. This feature adds ad-
ditional protection under the light fixture and against the wall of the home or building for “no where to hide” protection.

                                                   MANUAL MODE
Manual mode overrides the motion sensor and “ON‑TIME” control so the
light will operate full bright. This feature only works at night and only for
one night at a time. The motion sensor will reset to motion sensing mode at
6 hours or sunrise, whichever comes first. Manual mode can be toggled on
and off using a wall switch.
• To turn manual mode on, switch the light off at the wall switch for 1 to 2
   seconds and then back on.                                                              Turn the switch    Turn the
• To turn manual mode off, switch the light off at the wall switch for 1 to 2              OFF for 1 to 2     switch
   seconds and then back on.                                                                 seconds         back ON




208801-02
                                             Ex. O - Page 53 of 96
                                  To see operational and troubleshooting information and videos,                          5
                                                     go to www.hzsupport.com
                                                          SPECIFICATIONS
Range	���������������������������������������������������Up to 70 ft. (21 m) [varies with surrounding temperature].
Sensing Angle	��������������������������������������Up to 240°
Power Requirements	�����������������������������120 VAC, 60 Hz
Operating Modes	���������������������������������TEST, MOTION ACTIVATED, and MANUAL MODE
ON-Timer	��������������������������������������������1, 5, 20 minutes
Test Timer	��������������������������������������������8 Seconds
Manual Mode Timer	����������������������������Maximum 6 Hours
Sensitivity (SENS)	�������������������������������“LO”, “M”, “HI”

This device complies with Part 15 of the FCC Rules. Operation is subject to the following two conditions: (1) this device
may not cause harmful interference, and (2) this device must accept any interference received, including interference
that may cause undesired operation.
CAN ICES-005 (B)/NMB-005 (B)

                                                TROUBLESHOOTING GUIDE
    SYMPTOM                        POSSIBLE CAUSE                                         SOLUTION
    The light will not come on.    1. Light switch is turned off.                         1.   Turn light switch on.
                                   2. Fuse is blown or circuit breaker is turned off.     2.   Replace fuse or turn circuit breaker on.
                                   3. Daylight turn-off (photocell) is in effect.         3.   Recheck after dark.
                                   4. The circuit wiring is incorrect, if this is a new   4.   Verify wiring is correct.
                                      installation.
                                   5. The motion sensor is aimed in the wrong             5. Re-aim the motion sensor to cover the
                                      direction.                                             desired area.
                                   6. The outside air temperature is close to the         6. Increase the “SENS” setting. See Seasonal
                                      same as a person’s body heat.                          Changes on page 5 for more information.
    The light comes on during      1. The motion sensor may be installed in a             1. The light fixture is operating normally under
    the day.                          relatively dark location.                              these circumstances.
                                   2. The “ON-TIME” switch is in the “TEST”               2. Set the “ON-TIME” switch to the 1, 5, or 20
                                      position.                                              minute setting.
    The light comes on for no      1. The motion sensor may be sensing small              1. Decrease the “SENS” setting or reposition
    apparent reason.                  animals or automobile traffic.                         the motion sensor.
                                   2. The “SENS” switch is set too high.                  2. Decrease the “SENS” setting.
                                   3. The “DUALBRITE” switch is in the 3 hour,            3. The light fixture is operating normally under
                                      6 hour, or dusk-to-dawn setting.                       these circumstances.
                                   4. The outside temperature is much warmer or           4. Decrease the “SENS” setting. See Seasonal
                                      cooler than a person’s body heat (summer or            Changes on page 5 for more information.
                                      winter).
                                   5. The light fixture is wired through a dimmer         5. Do not use a dimmer or timer to control the
                                      or timer.                                              light fixture. Replace the dimmer or timer
                                                                                             with a standard on/off wall switch.
    The lights turn off too late   The light fixture may be installed in a relatively     Relocate the light fixture or use the 3 hour or 6
    in Dusk-to-Dawn setting.       dark location.                                         hour setting.




6
                                                    Ex. O - Page 54 of 96
                                         To see operational and troubleshooting information and videos,                               208801-02
                                                            go to www.hzsupport.com
 SYMPTOM                        POSSIBLE CAUSE                                        SOLUTION
 The lights stay on             1. The motion sensor may be picking up a heat         1. Decrease the “SENS” setting or reposition
 continuously.                     source like an air vent, dryer vent, or brightly      the motion sensor.
                                   painted, heat-reflective surface.
                                2. The motion sensor is in manual mode.               2. Set ON-TIME switch to 1, 5, or 20 minutes.
                                                                                         Follow Manual Mode instructions on page 5
                                                                                         to reset.
                                3. The light fixture is wired through a dimmer        3. Do not use a dimmer or timer to control the
                                   or timer.                                             light fixture. Replace the dimmer or timer
                                                                                         with a standard on/off wall switch.
                                4. The light fixture is on the same circuit as a      4. Install the light fixture on a circuit without
                                   motor, transformer, or fluorescent bulb.              motors, transformers, or fluorescent bulbs.
 The lights flash on and off.   1. Heat or light from the lamp heads may be           1. Reposition the lamp heads away from the
                                   turning the motion sensor on and off.                 motion sensor.
                                2. Heat is being reflected from other objects         2. Decrease the “SENS” setting or reposition
                                   and may be turning the motion sensor on               the motion sensor.
                                   and off.
                                3. The motion sensor is in “TEST” mode and            3. While in TEST mode, the light only stays on
                                   warming up.                                           for 8 seconds. Set ON-TIME switch to 1, 5,
                                                                                         or 20 minutes.
 The lights flash once then     The motion sensor is detecting light from the         Reposition the lamp heads to keep the area below
 stay off in manual mode.       lamp heads.                                           the motion sensor relatively dark.




208801-02
                                                 Ex. O - Page 55 of 96
                                      To see operational and troubleshooting information and videos,                                      7
                                                         go to www.hzsupport.com
                                                TECHNICAL SERVICE
 Please call 1-800-858-8501 (English speaking only) for assistance before returning product to
                                            store.
If you experience a problem, follow this guide. You may also want to visit our Web site at: www.hzsupport.com. If the
problem persists, call* for assistance at 1-800-858-8501 (English speaking only), 8:00 AM to 5:00 PM CST (M-F).
You may also write* to:
HeathCo LLC
P.O. Box 90045
Bowling Green, KY 42102-9045
ATTN: Technical Service
* If contacting Technical Service, please have the following information available: Model Number, Date of Purchase,
and Place of Purchase.
                                  No Service Parts Available for this Product
Please keep your dated sales receipt, it is required for all warranty requests.




                                       FIVE YEAR LIMITED WARRANTY
    This is a “Limited Warranty” which gives you specific legal rights. You may also have other rights which vary from
    state to state or province to province.
    For a period of five years from the date of purchase, any malfunction caused by factory defective parts or workman-
    ship will be corrected at no charge to you.
    Not Covered - Repair service, adjustment and calibration due to misuse, abuse or negligence, light bulbs, batteries,
    and other expendable items are not covered by this warranty. Unauthorized service or modification of the product
    or of any furnished component will void this warranty in its entirety. This warranty does not include reimbursement
    for inconvenience, installation, setup time, loss of use, unauthorized service, or return shipping charges.
    This warranty covers only HeathCo LLC assembled products and is not extended to other equipment and com-
    ponents that a customer uses in conjunction with our products.
    THIS WARRANTY IS EXPRESSLY IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
    INCLUDING ANY WARRANTY, REPRESENTATION OR CONDITION OF MERCHANT ABILITY
    OR THAT THE PRODUCTS ARE FIT FOR ANY PARTICULAR PURPOSE OR USE, AND SPECIFI-
    CALLY IN LIEU OF ALL SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES.
    REPAIR OR REPLACEMENT SHALL BE THE SOLE REMEDY OF THE CUSTOMER AND THERE
    SHALL BE NO LIABILITY ON THE PART OF HEATHCO LLC FOR ANY SPECIAL, INDIRECT,
    INCIDENTAL, OR CONSEQUENTIAL DAMAGES, INCLUDING BUT NOT LIMITED TO ANY
    LOSS OF BUSINESS OR PROFITS, WHETHER OR NOT FORESEEABLE. Some states or provinces do
    not allow the exclusion or limitation of incidental or consequential damages, so the above limitation or exclusion
    may not apply to you.
    Please keep your dated sales receipt, it is required for all warranty requests.


8
                                              Ex. O - Page 56 of 96
                                   To see operational and troubleshooting information and videos,                 208801-02
                                                      go to www.hzsupport.com
                                                                              Control de luz del
                                                                        detector de movimiento
                                                                                                           Modelo: 5869

Se necesita el recibo fechado para reemplazo bajo garantía.

               CARACTERÍSTICAS
•   Luz LED brillante de bajo consumo de energía
•   Tecnología DualBrite®
•   Tecnología Creep Zone™
•   Se enciende automáticamente al detectar movimiento.

                   DESEMPAQUE
Asegúrese de retirar todo el contenido del empaque y
verificar que todos los elementos estén incluidos antes de




                                                                                               24
                                                                                                   0°
ensamblar este aparato de luz. Este paquete incluye los
siguientes elementos:
• Luz de seguridad
• Manual del propietario
• Ferretería de montaje




FERRETERÍA INCLUIDA
Nota: Se incluyen seis tornillos para el soporte de montaje. La instalación sólo requiere dos. Deseche los tornillos del
soporte de montaje no utilizados luego de la instalación.




Enchufe de              Tornillo n°6 de soporte               Tornillo n°8 de soporte
plástico                de montaje (x2)                       de montaje (x2)




Tornillo de montaje				                                       Tornillo de montaje (Preinstalado en el aparato)


    FRONT




Soporte de montaje                                            Mini-destornillador

208801-02
© 2016 HeathCo LLC
                                              Ex. O - Page 57 of 96
                            Para ver más información y vídeos sobre operación y resolución de problemas,         208801-02 9S
                                                    visite www.hzsupport.com
                                                       INFORMACIÓN IMPORTANTE DE SEGURIDAD E INSTALACIÓN
Antes de instalar la luz de seguridad, lea todas las instrucciones con cuidado y guarde el manual del propietario para
futura referencia.
• ADVERTENCIA: Para evitar descargas eléctricas, asegúrese de que la alimentación esté desconectada antes de la ins-
  talación.
• ADVERTENCIA: Riesgo de incendio. Mantenga las bombillas alejadas al menos 2 pulgadas (51mm) de materiales
  combustibles.
• ADVERTENCIA: Peligro de descarga eléctrica. Para montaje en aleros, el centro de la caja de conexiones debe estar ubicado
  al menos a 4 1/2 Pulg. (11,5 cm) desde el borde exterior del alero.
• PRECAUCIÓN: Para evitar daños por el agua y el riesgo de una descarga eléctrica, los controles del detector de movi-
  miento deben estar de cara al suelo cuando la instalación esté terminada.
• PRECAUCIÓN: Mantenga los porta bombillas inclinados a 30° por debajo de la línea horizontal para evitar daños por
  el agua o una descarga eléctrica.
• PRECAUCIÓN: Peligro de quemaduras. Deje que el aparato de luz se enfríe antes de tocarlo.
• AVISO: No conecte este aparato de luz a un interruptor reductor de luz ni a un temporizador.
• Este aparato de luz requiere 120 voltios CA.
• Este aparato de luz debe estar correctamente conectado a tierra.
• Algunas normativas eléctricas exigen que la instalación la realice un electricista calificado.
• Si desea utilizar la fase Manual, la lámpara debe estar conectada a través de un interruptor.
• Este aparato está diseñado para una instalación al aire libre y se lo debe montar en una pared o en aleros.
• Para lograr los mejores resultados, este aparato debe montarse a 8 pies (2,4 metros) por encima del suelo. Nota: Si el
  aparato está instalado a más de 8 pies (2,4 m), si se apunta el detector hacia abajo se reducirá la distancia de cobertura.
El detector de movimiento de este aparato de luz detecta “movimiento” debido al movimiento del calor a través del
área de cobertura. El detector de movimiento es más sensible a la circulación del calor que se mueve a través del área de
cobertura y menos sensible a la circulación del calor que va directamente hacia él.


                                                                                    Movimiento                       Movimiento



                                                                                                   Detector


                                                             Lo menos sensible                                  Lo más sensible
                           DUSK TO DAWN
                                 SENS.
                 ON TIME




                                          DUAL BRITE
        20 MIN




                                                                                                                                                                           DUSK TO DAWN
                                                                                                                                                                                 SENS.
                                                                                                                                                                 ON TIME




                                                                                                                                                                                          DUAL BRITE
                 H
     5 MIN




                                                                                                                                                        20 MIN




                                                                                                                                                                 H
                                                                                                                                                     5 MIN
                    M




                              6H




                                                                                                                                                                    M




                                                                                                                                                                              6H
                    L




                                 3H
       1 MIN
     TEST




                                                                                                                                                                    L




                                                                                                                                                                                 3H
                                                                                                                                                       1 MIN
                                 OFF




                                                                                                                                                     TEST




                                                                                                                                                                                 OFF




                                                                                                                                  THIS   SIDE   UP



                                                                                                                                  240°




                                                                 THIS   SIDE   UP



                                                                 240°




                                                             Montaje en pared                                  Montaje en alero

Nota: La lámpara y el sensor debe montarse como se indica arriba, una vez instalado (según el tipo de instalación).

10
                                                                                            Ex. O - Page 58 of 96
                                                             Para ver más información y vídeos sobre operación y resolución de problemas,                                  208801-02
                                                                                     visite www.hzsupport.com
                         INSTALACIÓN

       ADVERTENCIA: Desconecte la energía en el fusible
 o cortacircuitos. Coloque cinta encima del interruptor de
 cortacircuitos y verifique que la energía está apagada en
 la luminaria.

Este dispositivo viene con una placa de montaje “Easy Install”(conexión
rápida). Está pre-instalado en el aparato para ser enviado.




                                                                                                                   24
                                                                                                                    0°
1. Desenrosque el tornillo grande de montaje que conecta la lámpara
    a la placa de montaje y retire la placa de montaje (ver Figura 1). El
    tornillo de montaje está diseñado para permanecer en la lámpara.                                                            Figura 1
2. Instale el soporte de montaje con la palabra estampada “FRONT”
    de espaldas a la caja de conexiones (vea la Figura 2). Use los
    tornillos del soporte de montaje que mejor se adapten a la caja
    de conexiones.
3. Pase los cables de la caja de conexiones por el agujero que está                                       T
                                                                                                    ON
    en la placa de montaje (vea la Figura 3).                                                 FR

4. Coloque la placa de montaje contra la caja de conexiones (vea la
    Figura 3).                                                                                                                               FR
                                                                                                                                                  ON
                                                                                                                                                       T




     • Montaje en pared - La flecha “UP” debe apuntar hacia arriba.
     • Montaje en alero - La flecha “UP”debe apuntar hacia el edificio.                                                         Figura 2
5. Inserte el tornillo pequeño de montaje por el agujero de la placa
    de montaje situado debajo del agujero roscado. Enrosque el perno
    en el orificio central del soporte de montaje (ver Figura 3). Apriete
    el perno de forma segura.                                                         UP
                                                                                        /Ha
                                                                                           ut/
                                                                                               Arr
                                                                          GN                        iba
                            CABLEADO                                      TerD
                                                                          Tie re
                                                                                                                    UP
                                                                                                                      /Hau

                                                                             rra
                                                                                                                          t/A

Inserte los cables de la caja de conexiones en el lado del bloque de
                                                                                                                             rrib
                                                                                                          GN                     a
                                                                                                          TerrD
                                                                                                          Tier e
                                                                                                              ra                                                                    TN



terminales y al rededor del tornillo de tierra (ver la Figura 4). Aprie-
                                                                                                                                                                                         OR
                                                                                                                                                                                              F




te los tornillos del bloque de terminales y el tornillo de tierra para
                                                                                                                                         N (W
                                                                                                                                         Bla hit
                                                                                                                                            nc/ e/
                                                                                                                                               Bla
                                                                                                                                                   nco)


asegurar los cables.
                                                                                                                                              L (B
                                                                                                                                              No lack
                                                                                                                                     N(          ir/N /
                                                                                                                                                     egro


                                                                                                                                     BlaWhit
                                                                                                                                                           )



• Blanco con “N (blanco)”                                                                                                               nc/ e/
                                                                                                                                           Bla
                                                                                                                                               nc   o)
• Negro con “L (negro)”                                                                                                                      L(
• Alambre desnudo o verde con el tornillo GND (tierra)                                                                                       NoBlack
                                                                                                                                                ir/N /
                                                                                                                                                    egr
                                                                                                                                                                 o)
                                                                                                                                Figura 3
                       MONTAJE FINAL                                                                          UP/Haut/Arriba

1. Asegúrese de que todas las conexiones de los cables estén bien
   conectadas.                                                                                                                                                 N (White/
                                                                                           GND                                                                 Blanc/Blanco)
2. Alinee el borde inferior de la lámpara con el borde inferior de la                      Terre
                                                                                           Tierra                                                                     L (Black/
   placa de montaje. Incline la lámpara hacia la placa de montaje,                                                                                                    Noir/Negro)


   asegurándose de que la lámpara esté centrada en la placa de
   montaje.
   IMPORTANTE: Las dos clavijas de la parte posterior de la lám-
   para se deben insertar en el bloque de terminales para que la luz
   funcione.                                                                                                                    Figura 4

208801-02
                                               Ex. O - Page 59 of 96
                             Para ver más información y vídeos sobre operación y resolución de problemas,                                                                                 11
                                                      visite www.hzsupport.com
3. Apriete bien el tornillo de montaje teniendo cuidado de no
   apretarlo demasiado (vea la Figura 5).
   IMPORTANTE:
    • Si lo monta en la pared, asegúrese de que el aparato esté
      montado con el detector debajo de las cabezas de la lámpara.
    • Si lo monta en un alero, monte el aparato con detector de
      espaldas a la pared de la casa. Gire el detector de manera que
      los controles miren hacia el suelo.




                                                                                                  24
                                                                                                    0°
4. Empuje el tapón de plástico firmemente en el orificio del perno
   de montaje de la lámpara (vea la Figura 5).
5. Calafatee alrededor de la placa de montaje y de la superficie de
                                                                                                          Figura 5
   montaje con un sellador de silicona (vea la Figura 6).

                   PRUEBAS Y AJUSTES


       PRECAUCIÓN: Para evitar daños por el agua y el riesgo
 de una descarga eléctrica, los controles del detector de mo-
 vimiento deben estar de cara al suelo cuando la instalación
 esté terminada.
                                                                                                          Figura 6
1. Conecte el disyuntor y el interruptor de la luz.
   Nota: El detector de movimiento tiene un período de 1 minuto de
   calentamiento antes de detectar movimiento. Cuando lo prenda
   por primera vez espere 1 minuto.                                                                    1 MIN
                                                                                                     TEST
                                                                                                                    5 MIN
                                                                                                                       20 MIN

2. Deslice el interruptor de sensibilidad (SENS) a la posición “LO”,
   el interruptor ON-TIME a la posición TEST, y el interruptor                                             L    M
                                                                                                                       ON TIME
                                                                                                                       H
   DUALBRITE a la posición OFF (vea la Figura 7).
3. Camine por el área de cobertura y note dónde está usted cuando                                                         SENS.
                                                                                                               6H
   las luces se encienden. Además, la LED roja detrás de la lente del                               OFF   3H        DUSK TO DAWN


   detector de movimiento destellará varias veces cuando se detecta
   movimiento (vea la Figura 8).                                                                                    DUAL BRITE


4. Si es necesario, sujete suavemente el detector de movimiento y
   muévalo de lado a lado o de arriba hacia abajo para ajustar la zona
   de detección.                                                                                          Figura 7
5. Si es necesario, sujete suavemente los cabezales de la lámpara y
   muévalas de lado a lado o de arriba hacia abajo para ajustar el
   área de cobertura de la luz.
6. Ajuste el interruptor de sensibilidad (SENS), según sea necesa-
   rio (“LO”, “M”, “HI”). Una sensibilidad demasiado alta puede
   aumentar las falsas alarmas.

                    REGULACIÓN FINAL
1. Ajuste la cantidad de duración (ON-TIME) que desea que las
   luces se queden prendidas después de que todo movimiento haya
   cesado (1, 5 o 20 minutos).                                                                            Figura 8

12
                                             Ex. O - Page 60 of 96
                                  Para ver más información y vídeos sobre operación y resolución de problemas,                     208801-02
                                                    visite www.hzsupport.com
2. Para una iluminación ornamental de baja intensidad, ponga el interruptor de DUALBRITE en la posición de 3, 6,
   o del Dusk-to-Dawn (atardecer‑al‑amanecer). Vea la sección Temporizador DualBrite para más información.

                                     CONSIDERACIONES IMPORTANTES
EVITE APUNTAR EL DETECTOR A:
• A continuación hay ejemplos de objetos que pueden producir calor y pueden causar que el detector de movimiento se
  active:
  • Pozos de agua                • Acondicionadores de aire          • Ventosas de la secadora
  • Animales                     • Ventosas de calefacción           • Tráfico de carros
  Si sospecha que una fuente de calor de este tipo está activando el detector de movimiento, reduzca la sensibilidad.
• Zonas donde animales domésticos o el tráfico puedan activar el detector de movimiento.
• Los objetos grandes cercanos y de colores resplandecientes que reflejan la luz del día pueden hacer que el detector se
  apague. No apunte otras luces al detector de movimiento.
CAMBIOS DE TEMPORADA:
El detector de movimiento funciona detectando los cambios de temperatura a través de su campo de visión. Cuanto
más cerca esté la temperatura ambiente al calor del cuerpo de una persona, el detector aparecerá menos sensible. Cuanto
mayor sea la diferencia de temperatura, mayor aparecerá la sensibilidad del detector. Puede ser necesario modificar el
interruptor de sensibilidad (SENS) a medida que la temperatura exterior cambia de una estación a la otra. Esta es una
parte normal del funcionamiento del detector de luz.

                                          TEMPORIZADOR DUALBRITE
La fase DualBrite es una característica seleccionable que enciende la luz a un nivel reducido (acento) al atardecer. Cuando
detecta movimiento, la luz aumenta a todo su resplandor de acuerdo al ajuste de duración (ON-TIME) fijado (1, 5 o 20
minutos) y luego vuelve al modo DualBrite. La luz permancerá encendida a nivel de luz reducida de acuerdo al tiempo
seleccionado (apagado, 3 hr., 6 hr., dusk-to-dawn) y luego se apagará por completo. Una vez que el temporizador Dual-
Brite se agote, la luz se encenderá sólo cuando detecta movimiento. Si selecciona OFF desactiva la función DualBrite,
sin embargo, las características de detección de movimiento seguirán funcionando.

                                                        CREEP ZONE
“Creep zone” aumenta la zona de detección de movimiento aumentando la zona de cobertura del detector. Esta función
ofrede una protección adicional debajo de la lámpara y contra la pared de la casa o edificio para una protección de “no
hay donde esconderse”.

                                                      FASE MANUAL
La fase manual anula el detector de movimiento y el control de duración (“ON-
TIME”), de esta forma la lámpara operará con todo su brillo. Esta característica
funciona solamente en la noche y solamente una noche a la vez. El detector
de movimiento se restablecerá al modo de detección de movimiento después
de 6 horas o a la salida del sol, lo que ocurra primero. La fase manual puede
también alternar entre encendido y apagado mediante el interruptor de pared.
• Para encender la fase manual, apague la luz con el interruptor de pared entre
                                                                                                Apague el       Vuelva a
  1 a 2 segundos y luego vuelva a encenderla.                                                  interruptor    encender el
• Para apagar la fase manual, apague la luz con el interruptor de pared entre                   entre 1 a 2   interruptor
  1 a 2 segundos y luego vuelva a encenderla.                                                   segundos



208801-02
                                               Ex. O - Page 61 of 96
                             Para ver más información y vídeos sobre operación y resolución de problemas,                   13
                                                     visite www.hzsupport.com
                                                    ESPECIFICACIONES
Alcance.......................................................... Hasta 21 m (varía con la temperatura circundante).
Angulo de detección...................................... Hasta 240°
Requisitos de Energía.................................... 120 VCA, 60 Hz
Fases de Operación........................................ PRUEBA, ACTIVADO POR MOVIMIENTO y FASE MANUAL
Temporizador de duración (del encendido)... 1, 5 o 20 minutos
Temporizador de prueba................................ 8 segundos
Temporizador de fase manual........................ Máximo 6 Horas
Alcance (SENS)............................................ “LO”, “M”, “HI”

Este aparato cumple con la Parte 15 de las Reglas de la FCC. La operación está sujeta a las dos siguientes condiciones: (1)
este aparato no puede causar interferencias perjudiciales y (2) este aparato debe aceptar cualquier interferencia recibida,
incluyendo una interferencia que pueda causar un funcionamiento indeseado.
CAN ICES-005 (B)/NMB-005 (B)

                                    GUIA DE INVESTIGACION DE AVERIAS
 SÍNTOMA                  POSIBLE CAUSA                                         SOLUCIÓN
 La luz no se enciende.   1. El interruptor de la luz está apagado.             1. Encienda el interruptor de la luz.
                          2. El fusible está quemado o el disyuntor está        2. Cambie el fusible o conecte el disyuntor.
                             desconectado.
                          3. El apagado de la luz diurna (fotocélula) está      3. Vuelva a revisar al amanecer.
                             vigente.
                          4. El cableado del circuito es incorrecto, si esta    4. Verifique que el cableado esté correcto.
                             es una instalación nueva.
                          5. El detector de movimiento está enfocando a         5. Vuelva a enfocar el detector de movimiento para
                             la dirección incorrecta.                              que cubra el área deseada.
                          6. La temperatura del aire exterior está cercana al   6. Aumente la calibración del alcance (“SENS”). Vea
                             calor corporal de una persona.                        Cambios de Temporada en la página 13 para más
                                                                                   información.
 La luz se enciende       1. El detector de movimiento puede estar instalado    1. El aparato de luz está operando normalmente bajo estas
 durante el día.             en un sitio relativamente oscuro.                     circunstancias.
                          2. El interruptor de duración (“ON-TIME”)             2. Coloque el interruptor de duración (“ON-TIME”)
                             está en la posición prueba (“TEST”).                  en la calibración 1, 5 o 20 minutos.
 La luz se enciende sin   1. El detector de movimiento puede estar              1. Reduzca la calibración del alcance (“SENS”) o
 razón aparente.             detectando pequeños animales o tráfico                vuelva a colocar el detector de movimiento.
                             automotor.
                          2. El interruptor “SENS” está fijado demasiado        2. Reduzca la calibración del alcance (“SENS”).
                             alto.
                          3. El interruptor “DUALBRITE” está en la              3. El aparato de luz está operando normalmente bajo
                             calibración 3 horas, 6 horas, o del crepúsculo        estas circunstancias.
                             al amanecer.
                          4. La temperatura exterior está más caliente o        4. Reduzca la calibración del alcance (“SENS”). Vea
                             más fría que el calor corporal de una persona         Cambios de Temporada en la página 13 para más
                             (verano o invierno).                                  información.
                          5. El aparato de luz está cableado a través de un     5. No use un reductor de luz o un temporizador para
                             reductor de luz o de un temporizador.                 controlar el aparato de luz. Cambie el reductor de
                                                                                   luz o el temporizador por un interruptor de pared
                                                                                   estándar de encendido/apagado.


14
                                                 Ex. O - Page 62 of 96
                              Para ver más información y vídeos sobre operación y resolución de problemas,                       208801-02
                                                      visite www.hzsupport.com
 SÍNTOMA                   POSIBLE CAUSA                                         SOLUCIÓN
 Las luces se apagan       El aparato de luz puede estar instalado en un         Vuelva a ubicar el aparato de luz o utilice la calibración
 demasiado tarde en la     sitio relativamente oscuro.                           3 horas o 6 horas.
 calibración crepúsculo-
 al-amanecer.
 Las luces permanecen      1. El detector de movimiento puede estar              1. Reduzca la calibración del alcance (“SENS”) o
 encendidas                   absorbiendo calor de una fuente de calor como         vuelva a colocar el detector de movimiento.
 constantemente.              una ventosa de aire, una secadora de aire, o una
                              superficie pintada con colores brillantes y que
                              refleja el calor.
                           2. El detector de movimiento está en la fase          2. Fije el interruptor ON-TIME para 1, 5 o 20
                              manual.                                               minutos. Siga las instrucciones para la Fase Manual
                                                                                    en la página 13 para reiniciar.
                           3. El aparato de luz está cableado a través de un     3. No use un reductor de luz o un temporizador para
                              reductor de luz o de un temporizador.                 controlar el aparato de luz. Cambie el reductor de
                                                                                    luz o el temporizador por un interruptor de pared
                                                                                    estándar de encendido/apagado.
                           4. El aparato de luz está en el mismo circuito        4. Instale el aparato de luz en un circuito sin motores,
                              que un motor, transformador o tubo                    transformadores o tubos fluorescentes.
                              fluorescente.
 Las luces se encienden    1. El calor o la luz de las bombillas puede           1. Vuelva a colocar los cabezales de la lámpara lejos
 y se apagan.                 estar encendiendo y apagando al detector de           del detector de movimiento.
                              movimiento.
                           2. El calor reflejado desde otro objeto puede         2. Reduzca la calibración del alcance (“SENS”) o
                              estar encendiendo y apagando al detector de           vuelva a colocar el detector de movimiento.
                              movimiento.
                           3. El detector de movimiento está en la fase          3. Mientras está en la fase PRUEBA, la luz
                              “TEST” (PRUEBA) y calentándose.                       sólo queda encendida por 8 segundos. Fije el
                                                                                    interruptor ON-TIME para 1, 5 o 20 minutos.
 Las luces destellan       El detector de movimiento está detectando luz         Vuelva a colocar los cabezales de la lámpara
 una vez y luego           de los cabezales de la lámpara.                       para mantener el área por debajo del detector de
 permanecen apagadas                                                             movimiento relativamente oscura.
 en la fase manual.




208801-02
                                                  Ex. O - Page 63 of 96
                               Para ver más información y vídeos sobre operación y resolución de problemas,                              15
                                                       visite www.hzsupport.com
                                                   SERVICIO TÉCNICO
      Favor de llamar al 1-800-858-8501 (sólo para hablar en inglés) para pedir ayuda antes de
                                  devolver el producto a la tienda.
Si tiene algún problema, siga esta guía. Usted puede también visitar nuestro sitio Web: www.hzsupport.com. Si el
problema continúa, llame al 1-800-858-8501 (sólo para hablar en inglés), de 8:00 AM a 5:00 PM CST (L-V). Usted
puede también escribir a:
HeathCo LLC
P.O. Box 90045
Bowling Green, KY 42102-9045
ATTN: Technical Service (Servicio Técnico)
* Si se llama al Servicio Técnico, por favor tener lista la siguiente información: Número de Modelo, Fecha de compra y
Lugar de compra.
                          No hay piezas de servicio disponibles para este producto.
Por favor guarde su recibo de venta fechado; se lo requiere para cualquier solicitud de garantía.




                                         GARANTÍA LIMITADA A 5 AÑOS
     Esta es una “Garantía Limitada” que le da a Ud. derechos legales específicos. Usted puede también tener otros
     derechos que varían de estado a estado o de provincia a provincia.
     Por un período de 5 años desde la fecha de compra, cualquier mal funcionamiento ocasionado por partes defectuosas
     de fábrica o mano de obra será corregido sin cargo para Ud.
     No cubierto - Servicio de reparación, ajuste y calibración debido al mal uso, abuso o negligencia, bombillas, ba-
     terías, u otras partes fungibles no están cubiertas por esta garantía. Los Servicios no autorizados o modificaciones
     del producto o de cualquier componente que se provee invalidarán esta garantía en su totalidad. Esta garantía no
     incluye reembolso por inconveniencia, instalación, tiempo de instalación, perdida de uso, servicio no autorizado, o
     costos de transporte de retorno.
     Esta garantía cubre solamente los productos ensamblados por HeathCo LLC y no se extiende a otros equipos o
     componentes que el consumidor usa junto con nuestros productos.
     ESTA GARANTÍA ESTÁ EXPRESAMENTE EN LUGAR DE OTRAS GARANTÍAS, EXPRESADAS
     O SOBREENTENDIDAS, INCLUYENDO CUALQUIER GARANTÍA, REPRESENTACIÓN O CON-
     DICIÓN DE COMERCIABILIDAD O QUE LOS PRODUCTOS SE ADAPTEN PARA CUALQUIER
     PROPÓSITO O USO EN PARTICULAR, Y ESPECIFICAMENTE EN LUGAR DE TODOS LOS DAÑOS
     ESPECIALES, INDIRECTOS, INCIDENTALES Y CONSECUENTES.
     LA REPARACIÓN O EL REEMPLAZO DEBERÍA SER LA ÚNICA SOLUCIÓN DEL CLIENTE Y
     NO HABRÁ RESPONSABILIDAD POR PARTE DE HEATHCO LLC POR CUALQUIER DAÑO
     ESPECIAL, INDIRECTO, INCIDENTAL O CONSECUENTE, INCLUIDOS PERO NO LIMITADOS
     A CUALQUIER PÉRDIDA DE NEGOCIO O GANACIAS SEAN O NO PREVISIBLES. Algunos estados
     o provincias no permiten la exclusión o limitación de daños incidentales o consecuentes, de modo que la limitación
     o exclusión arriba indicada puede que no se aplique a Ud.
     Por favor guarde su recibo de venta fechado; se lo requiere para cualquier solicitud de garantía.


16
                                                Ex. O - Page 64 of 96
                              Para ver más información y vídeos sobre operación y resolución de problemas,         208801-02
                                                      visite www.hzsupport.com
                                                                        Commande d’éclairage à
                                                                       détecteur de mouvement
                                                                                                   Modèle : 5869

Reçu daté nécessaire pour remplacement sous garantie.

              CARACTÉRISTIQUES
•   Brillant luminaire à DEL éconergétique
•   Technologie DualBriteMD
•   Technologie Creep ZoneMC
•   S’allume automatiquement lors de la détection d’un
    mouvement.

                     DÉBALLAGE
Retirez tout le contenu de l’emballage et assurez-vous




                                                                                             24
                                                                                              0°
d’avoir en main tous les éléments avant de débuter
l’assemblage. L’emballage contient les éléments suivants :
• Éclairage de sécurité
• Guide du propriétaire
• Ferrures de montage




QUINCAILLERIE FOURNIE
Remarque : Les six vis du support de montage sont fournies. L’installation n’en exige que deux. Jeter les vis du support
de montage non utilisée une fois l’installation terminée.




Bouchon de                     Vis n° 6 du support                 Vis n° 8 du support
plastique                      de montage (x2)                     de montage (x2)




Boulon de montage				                                       Boulon de montage (Pré-installé dans le luminaire)


    FRONT




Support de montage                                          Petit tournevis

© 2016 HeathCo LLC
208801-02
                                            Ex. O - Page 65 of 96
                                      Visitez www.hzsupport.com pour des renseignements                      208801-0217F
                                           et des vidéos sur l'utilisation et le dépannage
                                          IMPORTANTS RENSEIGNEMENTS DE SÉCURITÉ ET D'INSTALLATION
Avant d’installer ce luminaire de sécurité, lisez avec soin toutes les directives et conserver le guide du propriétaire aux
fins de référence.
• AVERTISSEMENT : Pour éviter les chocs électriques, assurez-vous que l’alimentation est coupée avant de commencer
   l’installation.
• AVERTISSEMENT : Risque d’incendie. Conservez au moins 2 po (51 mm) entre les lampes et toute matière combustible.
• AVERTISSEMENT : Risque de choc électrique Pour l’installation sous l’avant-toit, le centre de la boîte de jonction doit
   être situé à au moins 4 1/2 po (11,5 cm) du bord extérieur de l’avant-toit.
• ATTENTION : Pour éviter les dommages par l’eau et les risques de choc, les commandes du détecteur de mouvement
   doivent faire face au sol une fois l’installation terminée.
• ATTENTION : Conservez les lampes à un angle de 30 ° sous l’horizontale pour éviter les dommages par l’eau et les
   chocs.
• ATTENTION : Danger de brûlure. Laissez refroidir le luminaire avant d’y toucher.
• AVIS : Ne raccordez pas ce luminaire à un interrupteur gradateur ni à une minuterie.
• Ce luminaire exige une alimentation de 120 volts c.a.
• Ce luminaire doit être correctement mis à la terre.
• Dans certaines localités, le code de l’électricité exige que l’installation soit confiée à un électricien qualifié.
• Pour utiliser le mode Manuel, le luminaire doit être branché à un interrupteur.
• Ce luminaire est conçu pour une installation extérieure; il devrait être fixé à un mur ou à l’avant-toit.
• Pour des résultats optimums, ce luminaire doit être installé à 8 pieds (2,4 mètres) du sol. Remarque : Lorsque le lumi-
   naire est installé à une hauteur supérieure à 8 pi (2,4 m), le fait de diriger le détecteur vers le bas réduit la portée de la
   couverture.
Le détecteur de mouvement de ce luminaire décèle les « mouvement » grâce à un déplacement de chaleur dans la zone
de couverture. Le détecteur de mouvement est plus sensible aux déplacements de chaleur à travers la zone de couverture
qu’aux déplacements de chaleur directement dans sa direction.


                                                                             Mouvement                                      Mouvement



                                                                                                    Détecteur


                                                       Le moins sensible                                               Le plus sensible
                           DUSK TO DAWN
                                 SENS.
                 ON TIME




                                          DUAL BRITE
        20 MIN




                                                                                                                                                                                 DUSK TO DAWN
                                                                                                                                                                                       SENS.
                                                                                                                                                                       ON TIME




                                                                                                                                                                                                DUAL BRITE
                 H
     5 MIN




                                                                                                                                                              20 MIN




                                                                                                                                                                       H
                                                                                                                                                           5 MIN
                    M




                              6H




                                                                                                                                                                          M




                                                                                                                                                                                    6H
                    L




                                 3H
       1 MIN
     TEST




                                                                                                                                                                          L




                                                                                                                                                                                       3H
                                                                                                                                                             1 MIN
                                 OFF




                                                                                                                                                           TEST




                                                                                                                                                                                       OFF




                                                                                                                                        THIS   SIDE   UP



                                                                                                                                        240°




                                                          THIS   SIDE   UP



                                                          240°




                                                        Montage mural                                           Montage sous avant-toit
Remarque : Le luminaire et capteur devraient être montés comme montré ci-dessus au cours de l’installation (selon le
type d’installation.)
18
                                                                                      Ex. O - Page 66 of 96
                                                                                Visitez www.hzsupport.com pour des renseignements                                                208801-02
                                                                                     et des vidéos sur l'utilisation et le dépannage
                         INSTALLATION

      MISE EN GARDE : Coupez l’alimentation au disjoncteur ou
 au fusible. Mettez le ruban gommé sur l’interrupteur du dis-
 joncteur et vérifiez que l'alimentation est coupée au montage.

Ce luminaire comporte une plaque de montage « Easy Install » (à
branchement rapide). Cette dernière est fixée au luminaire pour
l’expédition.




                                                                                                                       24
                                                                                                                        0°
1. Dévissez le gros boulon de fixation reliant le luminaire à la plaque
     de montage et enlevez la plaque de montage (voir la Figure 1). Le
                                                                                                                                    Figure 1
     boulon de montage est conçu pour demeurer dans le luminaire.
2. Installez le support de montage de sorte que le mot « FRONT »
     soit à l’opposé de la boîte de jonction (voir la Figure 2). Utilisez
     les vis du support de montage qui conviennent le mieux à la boîte
     de jonction.
3. Acheminez les fils de la boîte de jonction à travers le trou de la                                   ON
                                                                                                              T
     plaque de montage (voir la Figure 3).                                                       FR

4. Placez la plaque de montage contre la boîte de jonction (voir la
     Figure 3).                                                                                                                                  FR
                                                                                                                                                      ON
                                                                                                                                                           T




      • Montage au mur - La flèche « UP » doit pointer vers le haut
      • Montage sous l’avant-toit - La flèche « UP » doit pointer vers                                                              Figure 2
        le bâtiment
5. Insérez le petit boulon de fixation à travers le trou de la plaque
     de montage situé en-dessous du trou taraudé. Vissez ce boulon
     dans le trou central du support de montage (voir la Figure 3).                      UP
                                                                                           /Ha
                                                                                               ut/
     Serrez solidement le boulon.                                                                  Arr
                                                                                                        iba
                                                                            GN
                                                                            TerD
                             CÂBLAGE                                        Tie re
                                                                                                                        UP
                                                                                                                          /Hau

                                                                               rra
                                                                                                                              t/A
                                                                                                                                 rrib
                                                                                                              GN                     a
                                                                                                              TerrD
                                                                                                              Tier e
                                                                                                                  ra


Insérez les fils de la boîte de jonction dans le côté du bornier et autour
                                                                                                                                                                                        TN
                                                                                                                                                                                             OR
                                                                                                                                                                                                  F




de la vis de mise à la terre (voir la Figure 4). Serrez les vis du bornier
                                                                                                                                             N (W
                                                                                                                                             Bla hit
                                                                                                                                                nc/ e/
                                                                                                                                                   Bla
                                                                                                                                                       nco)


ainsi que la vis de mise à la terre pour retenir les fils.
                                                                                                                                                  L (B
                                                                                                                                                  No lack
                                                                                                                                         N(          ir/N /
                                                                                                                                                         egro


                                                                                                                                         BlaWhit
                                                                                                                                                               )



• Blanc avec « N (blanc) »                                                                                                                  nc/ e/
                                                                                                                                               Bla
                                                                                                                                                   nc
• Noir avec « L (noir) »                                                                                                                                o)
                                                                                                                                                 L(
• Fil dénudé ou vert avec la vis GND (mise à la terre)                                                                                           NoBlack
                                                                                                                                                    ir/N /
                                                                                                                                                        egr
                                                                                                                                                                     o)
                                                                                                                                    Figure 3
                     ASSEMBLAGE FINAL                                                                             UP/Haut/Arriba

1. Assurez-vous que tous les fils sont solidement branchés.
2. Alignez le bord inférieur du luminaire au bord inférieur de la                              GND
                                                                                                                                                                   N (White/
                                                                                                                                                                   Blanc/Blanco)
   plaque de montage. Inclinez le luminaire vers la plaque de montage,                         Terre
                                                                                               Tierra                                                                     L (Black/
   tout en vous assurant que le luminaire est centré sur la plaque de                                                                                                     Noir/Negro)

   montage.
   IMPORTANT : Les deux goupilles à l’arrière du luminaire doivent
   s’insérer dans le bornier pour que l’éclairage fonctionne.

                                                                                                                                    Figure 4

208801-02
                                                Ex. O - Page 67 of 96
                                         Visitez www.hzsupport.com pour des renseignements                                                                                                    19
                                             et des vidéos sur l'utilisation et le dépannage
3. Serrez solidement le boulon de montage, en évitant toutefois de
   trop le serrer (voir la Figure 5).
   IMPORTANT :
    • Pour une installation au mur, assurez-vous que le capteur est
       situé sous les projecteurs.
    • Pour une installation sous l’avant-toit, assurez-vous que le capteur
       est situé à l’opposé du mur du bâtiment. Faites pivoter le capteur
       de sorte que les commandes soient placées face au sol.




                                                                                                24
                                                                                                 0°
4. Enfoncez fermement le bouchon de plastique dans le trou du
   boulon de montage du luminaire (voir la Figure 5).
5. Appliquez un scellant d’étanchéité entre la plaque de montage et
                                                                                                       Figure 5
   la surface de montage (voir la Figure 6).

                     ESSAIS ET RÉGLAGES
1. Ré-enclenchez le disjoncteur puis ouvrez l’interrupteur.


      ATTENTION : Pour éviter les dommages par l’eau et les
 risques de choc, les commandes du détecteur de mouvement
 doivent faire face au sol une fois l’installation terminée.

     Remarque : Le détecteur de mouvement exige un réchauffement                                       Figure 6
     d’une minute avant de détecter les mouvements. La première fois
     que vous le mettez sous tension, attendez une minute.
2.   Placez le commutateur de sensibilité (SENS) en position « LO »,                               1 MIN         5 MIN
                                                                                                 TEST               20 MIN
     le commutateur de fonctionnement (ON-TIME) en position
     TEST et le commutateur DUALBRITE en position OFF (voir                                                         ON TIME

     la Figure 7).                                                                                      L    M      H



3.   Déplacez-vous dans la zone de couverture, en remarquant l’endroit où
                                                                                                                       SENS.
     vous trouvez lorsque la lumière s’allume. Le voyant à DEL rouge situé                       OFF   3H
                                                                                                            6H
                                                                                                                 DUSK TO DAWN

     derrière la lentille du détecteur de mouvement clignote à plusieurs
     reprises lorsqu’un mouvement est détecté (voir la Figure 8).                                                DUAL BRITE


4.   Au besoin, agrippez doucement le détecteur de mouvement, puis
     déplacez-le de droite à gauche ou du bas vers le haut pour régler
     la zone de détection.                                                                             Figure 7
5.   Au besoin, agrippez doucement les projecteurs, puis déplacez-le de
     droite à gauche ou du bas vers le haut pour régler la zone d’éclairage.
6.   Réglez la sensibilité (SENS) à la valeur souhaitée (faible (LO),
     moyenne (M) ou élevée (HI)). Une sensibilité trop élevé peut
     augmenter le nombre de déclenchement non souhaité.

                         RÉGLAGE FINAL
1. Réglez la période de fonctionnement (ON-TIME), pendant
   laquelle les projecteurs demeureront allumés après que tout
   mouvement aura cessé (1, 5 ou 20 minutes).

                                                                                                       Figure 8

20
                                                 Ex. O - Page 68 of 96
                                          Visitez www.hzsupport.com pour des renseignements                                     208801-02
                                              et des vidéos sur l'utilisation et le dépannage
2. Régler l’interrupteur DUALBRITE au temps d’allumage désiré, à faible intensité, après le crépuscule (3h, 6h,
   crépuscule-aurore). Consultez la section sur la Minuterie DualBrite pour plus de détails.

                                      RENSEIGNEMENTS IMPORTANTS
ÉVITEZ D'ORIENTER LE DÉTECTEUR VERS...
• Voici des exemples d’objets qui pourraient dégager de la chaleur, de sorte que le détecteur se déclenchera :
  • Bassin d’eau                    • Appareil de climatisation         • Sortie de sécheuse
  • Animaux                         • Sortie de chauffage               • Circulation automobile
  Si vous soupçonnez l’une de ces sources de chaleur d’entraîner le déclenchement du détecteur de mouvement, réduisez
  la sensibilité.
• Zones où des animaux de compagnie ou de la circulation pourrait déclencher le détecteur de mouvement.
• Sur de grands objets clairs à proximité qui réfléchissent la lumière du jour et risquent de déclencher le dispositif d’arrêt.
  Évitez de diriger d’autres luminaires vers le détecteur de mouvement.
MODIFICATIONS SAISONNIÈRES :
Le détecteur de mouvement fonctionne en décelant les changements de température dans son champ de vision. Plus
la température ambiante se rapproche de celle du corps humain, moins le capteur semblera sensible. Plus la différence
de température sera importante, plus le capteur semblera sensible. Il pourrait être nécessaire de modifier le réglage du
commutateur de sensibilité (SENS) lorsque la température extérieure change, d’une saison à l’autre. Cela fait partie du
fonctionnement normal du capteur du luminaire.

                                             MINUTERIE DUALBRITE
Le mode DualBrite est une fonction réglable du luminaire qui permet d’allumer l’éclairage à intensité réduite à la brunante.
Lorsqu’un mouvement est détecté, l’éclairage s’allume à pleine intensité pendant la période de fonctionnement (ON-TIME)
fixée (1, 5 ou 20 minutes), avant de repasser en mode DualBrite à intensité réduite. L’éclairage demeure à intensité réduite
pendant la période sélectionnée (Fermé, 3 hres, 6 hres, Soir au matin/Off, 3 hr., 6 hr., dusk-to-dawn), avant de s’éteindre
complètement. Une fois la minuterie DualBrite écoulée, l’éclairage s’allume uniquement lorsqu’un mouvement est détecté.
La sélection de l’option OFF désactive la fonction DualBrite, mais le détecteur de mouvement continue de fonctionner.

                                                       CREEP ZONE
La fonction « Creep Zone » accroît la zone de détection en augmentant la zone de couverture du capteur. Cette fonction
assure une protection supplémentaire sous le luminaire et près du mur de la maison, de sorte qu’il n’y ait « aucun endroit
où se cacher ».

                                                    MODE MANUEL
Le mode manuel contourne le détecteur de mouvement et la commande
« ON-TIME » de sorte que l’éclairage s’allume à pleine intensité. Cette
caractéristique fonctionne seulement à nuit, et une seule nuit à la fois. Le
détecteur de mouvement repasse en mode détection après six heures ou au
moment du lever du soleil, selon la première éventualité. Le mode manuel
peut aussi être activé et désactivé au moyen d’un interrupteur mural.
• Pour activer le mode manuel, fermez l’éclairage au moyen de l’interrupteur
                                                                                                    Fermez          Réactivez
  mural pendant 1 ou 2 secondes, puis rallumez-le.                                              l’interrupteur   l’interrupteur
• Pour désactiver le mode manuel, fermez l’éclairage au moyen de l’interrupteur                pendant 1 ou 2         mural.
  mural pendant 1 ou 2 secondes, puis rallumez-le.                                                 secondes



208801-02
                                              Ex. O - Page 69 of 96
                                        Visitez www.hzsupport.com pour des renseignements                                         21
                                             et des vidéos sur l'utilisation et le dépannage
                                                        FICHE TECHNIQUE
Portée............................................................ Jusqu’à 21 m (70 pi) [Varie selon la température ambiante].
Angle de détection......................................... Jusqu’à 240°
Courant requis............................................... 120 V c.a., 60 Hz
Modes de fonctionnement............................. ESSAI, DÉCL. PAR MOUV et CONTOURNEMENT MANUEL
Minuterie de fonctionnement........................ 1, 5 ou 20 minutes
Minuterie d’essai............................................ 8 secondes
Minuterie du mode manuel........................... Maximum 6 heures
Portée............................................................ “LO”, “M”, “HI”

Cet appareil est conforme aux exigences de la Partie 15 des Règles du FCC. Son utilisation est assujettie aux deux condi-
tions suivantes : (1) cet appareil ne doit pas causer d’interférence nocive; (2) cet appareil doit accepter les interférences,
y compris celles qui peuvent causer un fonctionnement non désiré.
CAN ICES-005 (B)/NMB-005 (B)

                                                    GUIDE DE DÉPANNAGE
 SYMPTÔME                     CAUSE POSSIBLE                                        SOLUTION
 L’éclairage ne s’allume      1. L’interrupteur est hors tension.                   1. Placez l’interrupteur en position ON.
 pas.                         2. Le fusible est grillé ou le disjoncteur est        2. Remplacez le fusible ou enclenchez le disjoncteur.
                                 déclenché.
                              3. La photocellule est en fonction.                   3. Vérifiez de nouveau une fois la nuit tombée.
                              4. Le câblage du circuit est incorrect, s’il s’agit   4. Vérifiez le câblage.
                                 d’une nouvelle installation.
                              5. Le détecteur de mouvement est orienté dans         5. Réorientez le détecteur afin de couvrir la zone
                                 la mauvaise direction.                                souhaitée.
                              6. La température de l’air extérieur est proche       6. Augmentez le réglage du « SENS ». Voir la section
                                 de la température corporelle d’une personne.          Modifications Saisonnières à la page 21 pour plus de
                                                                                       détails.
 La lumière s’allume          1. Le détecteur de mouvement est installé dans        1. Le luminaire fonctionne normalement dans ces
 pendant la journée.             un endroit relativement sombre.                       circonstances.
                              2. Le commutateur « ON-TIME » est en                  2. Placez le commutateur « ON-TIME » en position
                                 position « TEST ».                                    1, 5 ou 20 minutes.
 La lumière s’allume          1. Le capteur détecte de petits animaux ou la         1. Abaissez la sensibilité du SENS ou réorientez le
 sans raison apparente.          circulation automobile.                               détecteur de mouvement.
                              2. Le commutateur « SENS » est réglé à une            2. Réduisez la sensibilité du cadran « SENS ».
                                 sensibilité trop élevée.
                              3. Le commutateur « DUALBRITE» est en                 3. Le luminaire fonctionne normalement dans ces
                                 position 3, 6 ou DUSK TO DAWN.                        circonstances.
                              4. La température extérieure est de loin              4. Réduisez la sensibilité du cadran « SENS ». Voir la
                                 supérieure ou inférieure à la température             section Modifications Saisonnières à la page 21 pour
                                 corporelle d’une personne (été ou hiver).             plus de détails.
                              5. Le luminaire est branché à un gradateur ou à       5. N’utilisez pas de gradateur ni de minuterie pour
                                 une minuterie.                                        commander l’éclairage. Remplacez le gradateur ou
                                                                                       la minuterie par un interrupteur mural standard.
 L’éclairage s’éteint trop    Le luminaire est installé dans un endroit             Déplacez le luminaire ou utilisez le réglage 3 heures
 tard lorsqu’il est réglé à   relativement sombre.                                  ou 6 heures.
 DUSK TO DAWN.



22
                                                    Ex. O - Page 70 of 96
                                              Visitez www.hzsupport.com pour des renseignements                                     208801-02
                                                   et des vidéos sur l'utilisation et le dépannage
 SYMPTÔME              CAUSE POSSIBLE                                       SOLUTION
 L’éclairage demeure   1. Le détecteur de mouvement capte une               1. Abaissez la sensibilité du SENS ou réorientez le
 continuellement          source de chaleur : évent, sortie de sécheuse        détecteur de mouvement.
 allumé.                  ou surface brillante réfléchissant la chaleur.
                       2. Le détecteur de mouvement est en mode             2. Réglez le commutateur ON-TIME à 1, 5 ou 20
                          manuel.                                              minutes. Suivez les directives du mode Manuel à la
                                                                               page 21 pour le réactiver.
                       3. Le luminaire est branché à un gradateur ou à      3. N’utilisez pas de gradateur ni de minuterie pour
                          une minuterie.                                       commander l’éclairage. Remplacez le gradateur ou
                       4. Le luminaire est branché au même circuit             la minuterie par un interrupteur mural standard.
                          qu’un moteur, un transformateur ou un             4. Branchez le luminaire à un circuit ne comportant
                          fluorescent.                                         pas de moteur, de transformateur ni de fluorescent.
 Les lumières          1. La chaleur ou la lumière des lampes activent      1. Éloignez la lampe du détecteur de mouvement.
 clignotent.              et désactivent continuellement le détecteur
                          de mouvement.
                       2. La chaleur est réfléchie par des objets de        2. Abaissez la sensibilité du SENS ou réorientez le
                          sorte qu’elle active et désactive le détecteur       détecteur de mouvement.
                          de mouvement.
                       3. Le détecteur de mouvement est en mode             3. En mode TEST, l’éclairage demeure allumé
                          « TEST » et se réchauffe.                            seulement pendant 8 secondes. Réglez le
                                                                               commutateur ON-TIME à 1, 5 ou 20 minutes.
 En mode manuel, les   Le détecteur de mouvement capte la lumière de        Repositionnez la lampe de sorte que la zone sous le
 lumières clignotent   la lampe.                                            détecteur de mouvement soit relativement sombre.
 une fois, puis
 demeurent éteintes.




208801-02
                                             Ex. O - Page 71 of 96
                                       Visitez www.hzsupport.com pour des renseignements                                          23
                                            et des vidéos sur l'utilisation et le dépannage
                                                 SERVICE TECHNIQUE
 Veuillez faire le 1 800 858-8501 (service en anglais seulement) pour obtenir de l’aide avant de
                                  retourner l’article au magasin.
En cas de problème, suivez ce guide. Vous pouvez aussi visiter notre site Web à www.hzsupport.com. Si le problème
persiste, composez* le 1 800 858-8501 (service en anglais seulement), entre 8 h 00 et 17 h 00, HNC, du lundi au vendredi.
Vous pouvez aussi écrire au :
HeathCo LLC
P.O. Box 90045
Bowling Green, KY 42102-9045
ATTN: Technical Service (Service technique)
* Lors d’un appel au service technique, veuillez avoir les renseignements suivants à portée de main : numéro du modèle,
date d’achat et endroit de l’achat.
                         Aucune pièce de rechange n’est disponible pour ce produit.
Veuillez conserver le reçu portant la date d’achat; vous en aurez besoin pour toutes vos demandes liées à la garantie.




                                          GARANTIE LIMITÉE DE 5 ANS
     Il s’agit d’une « Garantie limitée » qui vous confère des droits juridiques spécifiques. Vous pouvez également jouir
     d’autres droits, variables d’une province à l’autre.
     Pendant une période de 5 ans à compter de la date d’achat, toute anomalie de fonctionnement imputable à un vice
     de matériau ou de main-d’oeuvre sera corrigée gratuitement.
     Exclusions de la garantie - Réparations, réglage et calibrage dus à une mauvaise utilisation, un mauvais traitement
     ou à la négligence. Les ampoules, les piles et des autres articles non durables ne sont pas couverts par cette garan-
     tie. Le service non autorisé ou la modification du produit ou d’un ou l’autre de ses composants fournis invalidera
     totalement la présente garantie. Cette   ’ garantie n’inclut pas le remboursement pour le dérangement, l’installation,
     le réglage, la perte d’utilisation, le service non autorisé ou les frais d’expédition pour le renvoi de la marchandise.
     La garantie ne couvre que les produits assemblés HeathCo LLC et ne s’étend pas aux autres équipements et com-
     posants que le client pourrait utiliser conjointement avec nos produits.
     CETTE GARANTIETIENT EXPRESSÉMENT LIEU DETOUTES AUTRES GARANTIES,EXPLICITES
     OU IMPLICITES, Y COMPRIS DE TOUTE GARANTIE DE REPRÉSENTATION OU DE CONDI-
     TION DE CONVENANCE À LA COMMERCIALISATION OU À L’EFFET QUE LES PRODUITS
     CONVIENNENT À UN BUT OU À UNE UTILISATION PARTICULIÈRE, ET SPÉCIFIQUEMENT
     DE TOUS DOMMAGES SPÉCIAUX, DIRECTS, INDIRECTS OU SECONDAIRES.
     LE REMPLACEMENT OU LA RÉPARATION CONSTITUENT LE SEUL RECOURS DU CLIENT
     ET HEATHCO LLC NE POURRA ÊTRE TENUE RESPONSABLE DE TOUS DOMMAGES SPÉ-
     CIAUX, DIRECTS, INDIRECTS OU SECONDAIRES, Y COMPRIS, SANS S’Y LIMITER, LES PERTES
     COMMERCIALES ET PERTES DE PROFIT, QU’ELLES SOIENT PRÉVISIBLES OU NON. Certaines
     provinces n’autorisent pas l’exclusion ou la limitation des dommages indirects ou secondaires, et la limitation ou
     l’exclusion ci-dessus pourrait ne pas s’appliquer à vous.
     Veuillez conserver le reçu portant la date d’achat; vous en aurez besoin pour toutes vos demandes liées à la garantie.


24
                                               Ex. O - Page 72 of 96
                                         Visitez www.hzsupport.com pour des renseignements                            208801-02
                                              et des vidéos sur l'utilisation et le dépannage
                                                                                            Motion Sensor
                                                                                             Light Control
                                                                                                         Model: 5872

Dated receipt required for warranty replacement.

                     FEATURES
•   Bright, energy saving LED light
•   DualBrite® technology
•   Creep Zone™ technology
•   Automatically comes on when motion is detected.

                     UNPACKING
Be sure to remove all contents from packaging and verify




                                                                                                   24
                                                                                                    0°
all items are present before assembling this light fixture.
This package includes the following items:
• Security Light
• Owner’s Manual
• Mounting Hardware




HARDWARE INCLUDED
Note: Six mounting bracket screws are included. The installation will only require two. Discard the unused mounting
bracket screws after installation.




Plastic plug         #6 Mounting Bracket              #8 Mounting Bracket
                     Screw (x2)                       Screw (x2)




Mounting Bolt                                                Mounting Bolt (Pre-Installed in Light Fixture)


    FRONT




Mounting Bracket                                             Mini Screwdriver

© 2016 HeathCo LLC
                                             Ex. O - Page 73 of 96
                                  To see operational and troubleshooting information and videos,              208802-02A
                                                     go to www.hzsupport.com
                                                      IMPORTANT SAFETY AND INSTALLATION INFORMATION
Before installing security light, read all instructions carefully and keep owner’s manual for future reference.
• WARNING: To prevent electric shock, ensure that the power is disconnected before installation.
• WARNING: Risk of fire. Keep the lamp heads at least 2 in. from combustible materials.
• WARNING: Shock hazard. For eave mounting, the center of the junction box must be located at least 4 1/2" (11.5 cm)
  from the outside edge of the eave.
• CAUTION: To avoid water damage and the risk of electrical shock, the motion sensor controls must be facing the
  ground when the installation is complete.
• CAUTION: Keep the lamp heads 30° below horizontal to avoid water damage and electrical shock.
• CAUTION: Burn hazard. Allow the light fixture to cool before touching.
• NOTICE: Do not connect this light fixture to a dimmer switch or timer.
• This light fixture requires 120-volts AC.
• This light fixture must be properly grounded.
• Some electrical codes require installation by a qualified electrician.
• If you want to use Manual Mode, the light fixture must be wired through a switch.
• This fixture is designed for outdoor installation and should be mounted to a wall or eaves.
• To achieve best results, this fixture should be mounted 8 feet (2.4 meters) above the ground. Note: If fixture is mounted
  higher than 8 ft. (2.4 meters), aiming the sensor down will reduce coverage distance.

The motion sensor on this light fixture detects “motion” by the movement of heat across the coverage area. The motion
sensor is more sensitive to the movement of heat moving across the coverage area and less sensitive to the movement
of heat directly towards it.



                                                                                 Motion                                           Motion



                                                                                                          Sensor


                                                           Least Sensitive                                                  Most Sensitive
                          DUSK TO DAWN
                                SENS.
                ON TIME




                                         DUAL BRITE
       20 MIN




                H
    5 MIN




                                                                                                                                                                                     DUSK TO DAWN
                                                                                                                                                                                           SENS.
                                                                                                                                                                           ON TIME




                                                                                                                                                                                                    DUAL BRITE
                   M




                             6H




                                                                                                                                                                  20 MIN




                                                                                                                                                                           H
                                                                                                                                                               5 MIN
                   L




                                3H
      1 MIN
    TEST




                                                                                                                                                                              M
                                OFF




                                                                                                                                                                                        6H
                                                                                                                                                                              L




                                                                                                                                                                                           3H
                                                                                                                                                                 1 MIN
                                                                                                                                                               TEST




                                                                                                                                            THIS   SIDE   UP



                                                                                                                                            240°
                                                                                                                                                                                           OFF




                                                            THIS   SIDE   UP



                                                            240°




                                                            Wall Mount                                                        Eave Mount

Note: Light fixture and sensor should be mounted as shown above when installed (depending upon type of installation).

2
                                                                                          Ex. O - Page 74 of 96
                                                                               To see operational and troubleshooting information and videos,                                        208802-02
                                                                                                  go to www.hzsupport.com
                        INSTALLATION

       WARNING: Turn power off at circuit breaker or fuse.
 Place tape over circuit breaker switch and verify power is
 off at the fixture.

This fixture comes with a “Easy Install” mounting plate. It is pre-
assembled on the fixture for shipping.




                                                                                                         24
                                                                                                           0°
1. Unscrew the large mounting bolt connecting the light fixture to
    the mounting plate and remove the mounting plate (see Figure
    1). The mounting bolt is designed to stay in the light fixture.
                                                                                                                              Figure 1
2. Install the mounting bracket with the stamped word “FRONT”
    facing away from the junction box (see Figure 2). Use the mount-
    ing bracket screws that best fit the junction box.
3. Route the junction box wires through the hole in the mounting
    plate (see Figure 3).
                                                                                                         T
4. Place the mounting plate against the junction box (see Figure 3).                               ON
                                                                                             FR
     • Wall Mounted – The “UP” arrow must point upward
     • Eave Mounted – The “UP”arrow must point toward the building                                                                                   T
                                                                                                                                                ON



5. Insert the small mounting bolt through the mounting plate hole
                                                                                                                                           FR




    located below the threaded hole. Thread the bolt into the center
    hole of the mounting bracket (see Figure 3).Tighten bolt securely.                                                        Figure 2

                             WIRING
Insert the junction box wires into the side of the terminal block and                UP
around the ground screw (see Figure 4).Tighten terminal block screws                   /Ha
                                                                                          ut/
                                                                                              Arr
and ground screw to secure wires.                                  GN                              iba
                                                                   TerD
• White to “N (White)”                                             Tie re
                                                                      rra                                GN
                                                                                                                  UP
                                                                                                                    /Hau
                                                                                                                        t/A
                                                                                                                           rrib
                                                                                                                               a
                                                                                                         TerrD

• Black to “L (Black)”                                                                                   Tier e
                                                                                                             ra                                                                   TN
                                                                                                                                                                                       OR
                                                                                                                                                                                            F




• Bare or green ground wire to GND (ground) screw.                                                                                     N (W
                                                                                                                                       Bla hit
                                                                                                                                          nc/ e/
                                                                                                                                             Bla
                                                                                                                                                 nco)
                                                                                                                                            L (B
                                                                                                                                            No lack
                                                                                                                                   N(
                      FINAL ASSEMBLY
                                                                                                                                               ir/N /
                                                                                                                                                   egro


                                                                                                                                   BlaWhit
                                                                                                                                                         )



                                                                                                                                      nc/ e/
                                                                                                                                         Bla
1. Double check that all wiring connections are securely connected.                                                                          nc   o)
                                                                                                                                           L(
2. Align the bottom edge of the light fixture with the bottom edge                                                                         NoBlack
                                                                                                                                              ir/N /
   of the mounting plate. Tilt the light fixture toward the mounting                                                                              egr
                                                                                                                                                               o)
                                                                                                                              Figure 3
   plate, making sure the light fixture is centered on the mounting
   plate.                                                                                                    UP/Haut/Arriba


   IMPORTANT: The two pins on the rear of the light fixture must
   insert into the terminal block for the light to work.                                  GND
                                                                                          Terre
                                                                                                                                                             N (White/
                                                                                                                                                             Blanc/Blanco)

3. Tighten the mounting bolt securely being careful not to overtighten                    Tierra                                                                    L (Black/
                                                                                                                                                                    Noir/Negro)
   (see Figure 5).




                                                                                                                              Figure 4

208802-02
                                              Ex. O - Page 75 of 96
                                   To see operational and troubleshooting information and videos,                                                                                               3
                                                     go to www.hzsupport.com
   IMPORTANT:
    • If wall mounted, make sure the fixture is mounted with the
      sensor below the lamp heads.
    • If eave mounted, mount the fixture with sensor facing away
      from the house wall. Rotate the sensor so the controls face the
      ground.
4. Push the plastic plug firmly into the mounting bolt hole on the
   light fixture (see Figure 5).




                                                                                                    24
                                                                                                      0°
5. Caulk around mounting plate and mounting surface with silicone
   weather sealant (see Figure 6).

              TESTING AND ADJUSTMENTS                                                                      Figure 5
1. Turn on the circuit breaker and light switch.

        CAUTION: To avoid water damage and risk of electrical
    shock, motion sensor controls must be facing the ground
    when installation is complete.

      Note: The motion sensor has a 1 minute warm up period before
      it will detect motion. When first turned on wait 1 minute.
2.    Slide the sensitivity (SENS) switch to the “LO” position, the
                                                                                                           Figure 6
      ON-TIME switch to the TEST position, and the DUALBRITE
      switch to the OFF position (see Figure 7).
3.    Walk through the coverage area noting where you are when the
      lights turn on. Also, the red LED behind the motion sensor lens                                   1 MIN        5 MIN

      will flash several times when motion is detected (see Figure 8).
                                                                                                      TEST              20 MIN



4.    If needed, gently grasp the motion sensor and move it from side                                                   ON TIME

      to side or up and down to adjust the detection zone.                                                  L    M      H



5.    If needed, gently grasp the lamp heads and move them from side
                                                                                                                           SENS.
      to side or up and down to adjust the light coverage area.                                      OFF   3H
                                                                                                                6H
                                                                                                                     DUSK TO DAWN


6.    Adjust the sensitivity (SENS) switch as needed (“LO”, “M”,
      “HI”). Sensitivity set too high may increase false triggering.                                                 DUAL BRITE




                          FINAL SETUP
                                                                                                           Figure 7
1. Set the amount of ON-TIME you want the lights to stay on after
   all motion has stopped (1, 5, or 20 minutes).
2. Set the DUALBRITE switch to the amount of time after dusk
   you want the lights on at low level (Off, 3, 6 Hrs., Dusk-to-Dawn).
   See DualBrite Timer section for more information.




                                                                                                           Figure 8

4
                                              Ex. O - Page 76 of 96
                                   To see operational and troubleshooting information and videos,                                   208802-02
                                                     go to www.hzsupport.com
                                       IMPORTANT CONSIDERATIONS
AVOID AIMING THE SENSOR AT:
• Below are examples of objects that might produce heat and may cause the motion sensor to trigger:
  • Pools of Water                 • Air Conditioners                 • Dryer Vents
  • Animals                        • Heating Vents                    • Automobile Traffic
  If you suspect that a heat source of this type is triggering the motion sensor, reduce the sensitivity.
• Areas where pets or traffic may trigger the motion sensor.
• Nearby large, light-colored objects reflecting light may trigger the shut-off feature. Do not point other lights at the
  motion sensor.
SEASONAL CHANGES:
The motion sensor works by sensing temperature changes across its field of view. The closer the surrounding tempera-
ture is to a person’s body heat, the less sensitive the sensor will appear. The greater the temperature difference, the more
sensitive the sensor will appear. The sensitivity (SENS) switch might need to be readjusted as the outside temperature
changes for the different seasons. This is a normal part of the light sensor’s operation.

                                                 DUALBRITE TIMER
DualBrite mode is a selectable feature that turns the light on at a reduced (accent) level at dusk. When motion is de-
tected, the light will increase to full bright for the amount of the ON-TIME setting (1, 5, or 20 minutes) then returns to
DualBrite mode. The light will stay on at the reduced light level for the amount of time selected (Off, 3 hr., 6 hr., dusk-
to-dawn) and then turn off completely. Once the DualBrite timer runs out, the light will turn ON only when motion
is detected. Selecting OFF disables the DualBrite feature, however the motion sensing features will continue to work.

                                                      CREEP ZONE
Creep Zone increases the motion sensing detection zone by increasing the sensor coverage area. This feature adds ad-
ditional protection under the light fixture and against the wall of the home or building for “no where to hide” protection.

                                                   MANUAL MODE
Manual mode overrides the motion sensor and “ON‑TIME” control so the
light will operate full bright. This feature only works at night and only for
one night at a time. The motion sensor will reset to motion sensing mode at
6 hours or sunrise, whichever comes first. Manual mode can be toggled on
and off using a wall switch.
• To turn manual mode on, switch the light off at the wall switch for 1 to 2
   seconds and then back on.                                                              Turn the switch    Turn the
• To turn manual mode off, switch the light off at the wall switch for 1 to 2              OFF for 1 to 2     switch
   seconds and then back on.                                                                 seconds         back ON




208802-02
                                             Ex. O - Page 77 of 96
                                  To see operational and troubleshooting information and videos,                          5
                                                     go to www.hzsupport.com
                                                          SPECIFICATIONS
Range	���������������������������������������������������Up to 70 ft. (21 m) [varies with surrounding temperature].
Sensing Angle	��������������������������������������Up to 240°
Power Requirements	�����������������������������120 VAC, 60 Hz
Operating Modes	���������������������������������TEST, MOTION ACTIVATED, and MANUAL MODE
ON-Timer	��������������������������������������������1, 5, 20 minutes
Test Timer	��������������������������������������������8 Seconds
Manual Mode Timer	����������������������������Maximum 6 Hours
Sensitivity (SENS)	�������������������������������“LO”, “M”, “HI”

This device complies with Part 15 of the FCC Rules. Operation is subject to the following two conditions: (1) this device
may not cause harmful interference, and (2) this device must accept any interference received, including interference
that may cause undesired operation.
CAN ICES-005 (B)/NMB-005 (B)


                                                TROUBLESHOOTING GUIDE
    SYMPTOM                        POSSIBLE CAUSE                                         SOLUTION
    The light will not come on.    1. Light switch is turned off.                         1.   Turn light switch on.
                                   2. Fuse is blown or circuit breaker is turned off.     2.   Replace fuse or turn circuit breaker on.
                                   3. Daylight turn-off (photocell) is in effect.         3.   Recheck after dark.
                                   4. The circuit wiring is incorrect, if this is a new   4.   Verify wiring is correct.
                                      installation.
                                   5. The motion sensor is aimed in the wrong             5. Re-aim the motion sensor to cover the
                                      direction.                                             desired area.
                                   6. The outside air temperature is close to the         6. Increase the “SENS” setting. See Seasonal
                                      same as a person’s body heat.                          Changes on page 5 for more information.
    The light comes on during      1. The motion sensor may be installed in a             1. The light fixture is operating normally under
    the day.                          relatively dark location.                              these circumstances.
                                   2. The “ON-TIME” switch is in the “TEST”               2. Set the “ON-TIME” switch to the 1, 5, or 20
                                      position.                                              minute setting.
    The light comes on for no      1. The motion sensor may be sensing small              1. Decrease the “SENS” setting or reposition
    apparent reason.                  animals or automobile traffic.                         the motion sensor.
                                   2. The “SENS” switch is set too high.                  2. Decrease the “SENS” setting.
                                   3. The “DUALBRITE” switch is in the 3 hour,            3. The light fixture is operating normally under
                                      6 hour, or dusk-to-dawn setting.                       these circumstances.
                                   4. The outside temperature is much warmer or           4. Decrease the “SENS” setting. See Seasonal
                                      cooler than a person’s body heat (summer or            Changes on page 5 for more information.
                                      winter).
                                   5. The light fixture is wired through a dimmer         5. Do not use a dimmer or timer to control the
                                      or timer.                                              light fixture. Replace the dimmer or timer
                                                                                             with a standard on/off wall switch.
    The lights turn off too late   The light fixture may be installed in a relatively     Relocate the light fixture or use the 3 hour or 6
    in Dusk-to-Dawn setting.       dark location.                                         hour setting.




6
                                                    Ex. O - Page 78 of 96
                                         To see operational and troubleshooting information and videos,                               208802-02
                                                            go to www.hzsupport.com
 SYMPTOM                        POSSIBLE CAUSE                                        SOLUTION
 The lights stay on             1. The motion sensor may be picking up a heat         1. Decrease the “SENS” setting or reposition
 continuously.                     source like an air vent, dryer vent, or brightly      the motion sensor.
                                   painted, heat-reflective surface.
                                2. The motion sensor is in manual mode.               2. Set ON-TIME switch to 1, 5, or 20 minutes.
                                                                                         Follow Manual Mode instructions on page 5
                                                                                         to reset.
                                3. The light fixture is wired through a dimmer        3. Do not use a dimmer or timer to control the
                                   or timer.                                             light fixture. Replace the dimmer or timer
                                                                                         with a standard on/off wall switch.
                                4. The light fixture is on the same circuit as a      4. Install the light fixture on a circuit without
                                   motor, transformer, or fluorescent bulb.              motors, transformers, or fluorescent bulbs.
 The lights flash on and off.   1. Heat or light from the lamp heads may be           1. Reposition the lamp heads away from the
                                   turning the motion sensor on and off.                 motion sensor.
                                2. Heat is being reflected from other objects         2. Decrease the “SENS” setting or reposition
                                   and may be turning the motion sensor on               the motion sensor.
                                   and off.
                                3. The motion sensor is in “TEST” mode and            3. While in TEST mode, the light only stays on
                                   warming up.                                           for 8 seconds. Set ON-TIME switch to 1, 5,
                                                                                         or 20 minutes.
 The lights flash once then     The motion sensor is detecting light from the         Reposition the lamp heads to keep the area below
 stay off in manual mode.       lamp heads.                                           the motion sensor relatively dark.




208802-02
                                                 Ex. O - Page 79 of 96
                                      To see operational and troubleshooting information and videos,                                      7
                                                         go to www.hzsupport.com
                                                TECHNICAL SERVICE
 Please call 1-800-858-8501 (English speaking only) for assistance before returning product to
                                            store.
If you experience a problem, follow this guide. You may also want to visit our Web site at: www.hzsupport.com. If the
problem persists, call* for assistance at 1-800-858-8501 (English speaking only), 8:00 AM to 5:00 PM CST (M-F).
You may also write* to:
HeathCo LLC
P.O. Box 90045
Bowling Green, KY 42102-9045
ATTN: Technical Service
* If contacting Technical Service, please have the following information available: Model Number, Date of Purchase,
and Place of Purchase.
                                  No Service Parts Available for this Product
Please keep your dated sales receipt, it is required for all warranty requests.




                                       FIVE YEAR LIMITED WARRANTY
    This is a “Limited Warranty” which gives you specific legal rights. You may also have other rights which vary from
    state to state or province to province.
    For a period of five years from the date of purchase, any malfunction caused by factory defective parts or workman-
    ship will be corrected at no charge to you.
    Not Covered - Repair service, adjustment and calibration due to misuse, abuse or negligence, light bulbs, batteries,
    and other expendable items are not covered by this warranty. Unauthorized service or modification of the product
    or of any furnished component will void this warranty in its entirety. This warranty does not include reimbursement
    for inconvenience, installation, setup time, loss of use, unauthorized service, or return shipping charges.
    This warranty covers only HeathCo LLC assembled products and is not extended to other equipment and com-
    ponents that a customer uses in conjunction with our products.
    THIS WARRANTY IS EXPRESSLY IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
    INCLUDING ANY WARRANTY, REPRESENTATION OR CONDITION OF MERCHANT ABILITY
    OR THAT THE PRODUCTS ARE FIT FOR ANY PARTICULAR PURPOSE OR USE, AND SPECIFI-
    CALLY IN LIEU OF ALL SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES.
    REPAIR OR REPLACEMENT SHALL BE THE SOLE REMEDY OF THE CUSTOMER AND THERE
    SHALL BE NO LIABILITY ON THE PART OF HEATHCO LLC FOR ANY SPECIAL, INDIRECT,
    INCIDENTAL, OR CONSEQUENTIAL DAMAGES, INCLUDING BUT NOT LIMITED TO ANY
    LOSS OF BUSINESS OR PROFITS, WHETHER OR NOT FORESEEABLE. Some states or provinces do
    not allow the exclusion or limitation of incidental or consequential damages, so the above limitation or exclusion
    may not apply to you.
    Please keep your dated sales receipt, it is required for all warranty requests.


8
                                              Ex. O - Page 80 of 96
                                   To see operational and troubleshooting information and videos,                 208802-02
                                                      go to www.hzsupport.com
                                                                              Control de luz del
                                                                        detector de movimiento
                                                                                                           Modelo: 5872

Se necesita el recibo fechado para reemplazo bajo garantía.

               CARACTERÍSTICAS
•   Luz LED brillante de bajo consumo de energía
•   Tecnología DualBrite®
•   Tecnología Creep Zone™
•   Se enciende automáticamente al detectar movimiento.

                   DESEMPAQUE
Asegúrese de retirar todo el contenido del empaque y




                                                                                                   24
                                                                                                      0°
verificar que todos los elementos estén incluidos antes de
ensamblar este aparato de luz. Este paquete incluye los
siguientes elementos:
• Luz de seguridad
• Manual del propietario
• Ferretería de montaje




FERRETERÍA INCLUIDA
Nota: Se incluyen seis tornillos para el soporte de montaje. La instalación sólo requiere dos. Deseche los tornillos del
soporte de montaje no utilizados luego de la instalación.




Enchufe de              Tornillo n°6 de soporte               Tornillo n°8 de soporte
plástico                de montaje (x2)                       de montaje (x2)




Tornillo de montaje				                                       Tornillo de montaje (Preinstalado en el aparato)


    FRONT




Soporte de montaje                                            Mini-destornillador

208802-02
© 2016 HeathCo LLC
                                              Ex. O - Page 81 of 96
                            Para ver más información y vídeos sobre operación y resolución de problemas,         208802-02 9S
                                                    visite www.hzsupport.com
                                                       INFORMACIÓN IMPORTANTE DE SEGURIDAD E INSTALACIÓN
Antes de instalar la luz de seguridad, lea todas las instrucciones con cuidado y guarde el manual del propietario para
futura referencia.
• ADVERTENCIA: Para evitar descargas eléctricas, asegúrese de que la alimentación esté desconectada antes de la ins-
  talación.
• ADVERTENCIA: Riesgo de incendio. Mantenga las bombillas alejadas al menos 2 pulgadas (51mm) de materiales
  combustibles.
• ADVERTENCIA: Peligro de descarga eléctrica. Para montaje en aleros, el centro de la caja de conexiones debe estar ubicado
  al menos a 4 1/2 Pulg. (11,5 cm) desde el borde exterior del alero.
• PRECAUCIÓN: Para evitar daños por el agua y el riesgo de una descarga eléctrica, los controles del detector de movi-
  miento deben estar de cara al suelo cuando la instalación esté terminada.
• PRECAUCIÓN: Mantenga los porta bombillas inclinados a 30° por debajo de la línea horizontal para evitar daños por
  el agua o una descarga eléctrica.
• PRECAUCIÓN: Peligro de quemaduras. Deje que el aparato de luz se enfríe antes de tocarlo.
• AVISO: No conecte este aparato de luz a un interruptor reductor de luz ni a un temporizador.
• Este aparato de luz requiere 120 voltios CA.
• Este aparato de luz debe estar correctamente conectado a tierra.
• Algunas normativas eléctricas exigen que la instalación la realice un electricista calificado.
• Si desea utilizar la fase Manual, la lámpara debe estar conectada a través de un interruptor.
• Este aparato está diseñado para una instalación al aire libre y se lo debe montar en una pared o en aleros.
• Para lograr los mejores resultados, este aparato debe montarse a 8 pies (2,4 metros) por encima del suelo. Nota: Si el
  aparato está instalado a más de 8 pies (2,4 m), si se apunta el detector hacia abajo se reducirá la distancia de cobertura.
El detector de movimiento de este aparato de luz detecta “movimiento” debido al movimiento del calor a través del
área de cobertura. El detector de movimiento es más sensible a la circulación del calor que se mueve a través del área de
cobertura y menos sensible a la circulación del calor que va directamente hacia él.


                                                                                    Movimiento                       Movimiento



                                                                                                   Detector


                                                             Lo menos sensible                                  Lo más sensible
                           DUSK TO DAWN
                                 SENS.
                 ON TIME




                                          DUAL BRITE
        20 MIN




                 H
     5 MIN




                                                                                                                                                                          DUSK TO DAWN
                                                                                                                                                                                SENS.
                                                                                                                                                                ON TIME




                                                                                                                                                                                         DUAL BRITE
                    M




                              6H




                                                                                                                                                       20 MIN




                                                                                                                                                                H
                                                                                                                                                    5 MIN
                    L




                                 3H
       1 MIN
     TEST




                                                                                                                                                                   M
                                 OFF




                                                                                                                                                                             6H
                                                                                                                                                                   L




                                                                                                                                                                                3H
                                                                                                                                                      1 MIN
                                                                                                                                                    TEST




                                                                                                                                 THIS   SIDE   UP



                                                                                                                                 240°
                                                                                                                                                                                OFF




                                                                 THIS   SIDE   UP



                                                                 240°




                                                             Montaje en pared                                  Montaje en alero

Nota: La lámpara y el sensor debe montarse como se indica arriba, una vez instalado (según el tipo de instalación).

10
                                                                                            Ex. O - Page 82 of 96
                                                             Para ver más información y vídeos sobre operación y resolución de problemas,                                 208802-02
                                                                                     visite www.hzsupport.com
                         INSTALACIÓN

       ADVERTENCIA: Desconecte la energía en el fusible
 o cortacircuitos. Coloque cinta encima del interruptor de
 cortacircuitos y verifique que la energía está apagada en
 la luminaria.

Este dispositivo viene con una placa de montaje “Easy Install”(conexión




                                                                                                          24
rápida). Está pre-instalado en el aparato para ser enviado.




                                                                                                            0°
1. Desenrosque el tornillo grande de montaje que conecta la lámpara
    a la placa de montaje y retire la placa de montaje (ver Figura 1). El
    tornillo de montaje está diseñado para permanecer en la lámpara.                                                           Figura 1
2. Instale el soporte de montaje con la palabra estampada “FRONT”
    de espaldas a la caja de conexiones (vea la Figura 2). Use los
    tornillos del soporte de montaje que mejor se adapten a la caja
    de conexiones.
3. Pase los cables de la caja de conexiones por el agujero que está                                       T
                                                                                                    ON
    en la placa de montaje (vea la Figura 3).                                                 FR

4. Coloque la placa de montaje contra la caja de conexiones (vea la
    Figura 3).                                                                                                                              FR
                                                                                                                                                 ON
                                                                                                                                                      T




     • Montaje en pared - La flecha “UP” debe apuntar hacia arriba.
     • Montaje en alero - La flecha “UP”debe apuntar hacia el edificio.                                                        Figura 2
5. Inserte el tornillo pequeño de montaje por el agujero de la placa
    de montaje situado debajo del agujero roscado. Enrosque el perno
    en el orificio central del soporte de montaje (ver Figura 3). Apriete
    el perno de forma segura.                                                         UP
                                                                                        /Ha
                                                                                           ut/
                                                                                               Arr
                                                                          GN                        iba
                            CABLEADO                                      TerD
                                                                          Tie re
                                                                                                                   UP
                                                                                                                     /Hau

                                                                             rra
                                                                                                                         t/A

Inserte los cables de la caja de conexiones en el lado del bloque de
                                                                                                                            rrib
                                                                                                          GN                    a
                                                                                                          TerrD
                                                                                                          Tier e
                                                                                                              ra                                                                   TN



terminales y al rededor del tornillo de tierra (ver la Figura 4). Aprie-
                                                                                                                                                                                        OR
                                                                                                                                                                                             F




te los tornillos del bloque de terminales y el tornillo de tierra para
                                                                                                                                        N (W
                                                                                                                                        Bla hit
                                                                                                                                           nc/ e/
                                                                                                                                              Bla
                                                                                                                                                  nco)


asegurar los cables.
                                                                                                                                             L (B
                                                                                                                                             No lack
                                                                                                                                    N(          ir/N /
                                                                                                                                                    egro


                                                                                                                                    BlaWhit
                                                                                                                                                          )



• Blanco con “N (blanco)”                                                                                                              nc/ e/
                                                                                                                                          Bla
                                                                                                                                              nc   o)
• Negro con “L (negro)”                                                                                                                     L(
• Alambre desnudo o verde con el tornillo GND (tierra)                                                                                      NoBlack
                                                                                                                                               ir/N /
                                                                                                                                                   egr
                                                                                                                                                                o)
                                                                                                                               Figura 3
                       MONTAJE FINAL                                                                          UP/Haut/Arriba

1. Asegúrese de que todas las conexiones de los cables estén bien
   conectadas.                                                                                                                                                N (White/
                                                                                           GND                                                                Blanc/Blanco)
2. Alinee el borde inferior de la lámpara con el borde inferior de la                      Terre
                                                                                           Tierra                                                                    L (Black/
   placa de montaje. Incline la lámpara hacia la placa de montaje,                                                                                                   Noir/Negro)


   asegurándose de que la lámpara esté centrada en la placa de
   montaje.
   IMPORTANTE: Las dos clavijas de la parte posterior de la lám-
   para se deben insertar en el bloque de terminales para que la luz
   funcione.                                                                                                                   Figura 4

208802-02
                                               Ex. O - Page 83 of 96
                             Para ver más información y vídeos sobre operación y resolución de problemas,                                                                                11
                                                      visite www.hzsupport.com
3. Apriete bien el tornillo de montaje teniendo cuidado de no
   apretarlo demasiado (vea la Figura 5).
   IMPORTANTE:
    • Si lo monta en la pared, asegúrese de que el aparato esté
      montado con el detector debajo de las cabezas de la lámpara.
    • Si lo monta en un alero, monte el aparato con detector de
      espaldas a la pared de la casa. Gire el detector de manera que
      los controles miren hacia el suelo.




                                                                                                  24
                                                                                                    0°
4. Empuje el tapón de plástico firmemente en el orificio del perno
   de montaje de la lámpara (vea la Figura 5).
5. Calafatee alrededor de la placa de montaje y de la superficie de
                                                                                                          Figura 5
   montaje con un sellador de silicona (vea la Figura 6).

                   PRUEBAS Y AJUSTES


       PRECAUCIÓN: Para evitar daños por el agua y el riesgo
 de una descarga eléctrica, los controles del detector de mo-
 vimiento deben estar de cara al suelo cuando la instalación
 esté terminada.

1. Conecte el disyuntor y el interruptor de la luz.                                                       Figura 6
   Nota: El detector de movimiento tiene un período de 1 minuto de
   calentamiento antes de detectar movimiento. Cuando lo prenda
   por primera vez espere 1 minuto.                                                                   1 MIN         5 MIN
                                                                                                    TEST               20 MIN
2. Deslice el interruptor de sensibilidad (SENS) a la posición “LO”,
   el interruptor ON-TIME a la posición TEST, y el interruptor                                                         ON TIME

   DUALBRITE a la posición OFF (vea la Figura 7).                                                          L    M      H



3. Camine por el área de cobertura y note dónde está usted cuando
   las luces se encienden. Además, la LED roja detrás de la lente del
                                                                                                                          SENS.
                                                                                                               6H
                                                                                                    OFF   3H        DUSK TO DAWN

   detector de movimiento destellará varias veces cuando se detecta
   movimiento (vea la Figura 8).                                                                                    DUAL BRITE

4. Si es necesario, sujete suavemente el detector de movimiento y
   muévalo de lado a lado o de arriba hacia abajo para ajustar la zona
   de detección.                                                                                          Figura 7
5. Si es necesario, sujete suavemente los cabezales de la lámpara y
   muévalas de lado a lado o de arriba hacia abajo para ajustar el
   área de cobertura de la luz.
6. Ajuste el interruptor de sensibilidad (SENS), según sea necesa-
   rio (“LO”, “M”, “HI”). Una sensibilidad demasiado alta puede
   aumentar las falsas alarmas.

                    REGULACIÓN FINAL
1. Ajuste la cantidad de duración (ON-TIME) que desea que las
   luces se queden prendidas después de que todo movimiento haya
   cesado (1, 5 o 20 minutos).                                                                            Figura 8

12
                                             Ex. O - Page 84 of 96
                                  Para ver más información y vídeos sobre operación y resolución de problemas,                     208802-02
                                                    visite www.hzsupport.com
2. Para una iluminación ornamental de baja intensidad, ponga el interruptor de DUALBRITE en la posición de 3, 6,
   o del Dusk-to-Dawn (atardecer‑al‑amanecer). Vea la sección Temporizador DualBrite para más información.

                                     CONSIDERACIONES IMPORTANTES
EVITE APUNTAR EL DETECTOR A:
• A continuación hay ejemplos de objetos que pueden producir calor y pueden causar que el detector de movimiento se
  active:
  • Pozos de agua                • Acondicionadores de aire          • Ventosas de la secadora
  • Animales                     • Ventosas de calefacción           • Tráfico de carros
  Si sospecha que una fuente de calor de este tipo está activando el detector de movimiento, reduzca la sensibilidad.
• Zonas donde animales domésticos o el tráfico puedan activar el detector de movimiento.
• Los objetos grandes cercanos y de colores resplandecientes que reflejan la luz del día pueden hacer que el detector se
  apague. No apunte otras luces al detector de movimiento.
CAMBIOS DE TEMPORADA:
El detector de movimiento funciona detectando los cambios de temperatura a través de su campo de visión. Cuanto
más cerca esté la temperatura ambiente al calor del cuerpo de una persona, el detector aparecerá menos sensible. Cuanto
mayor sea la diferencia de temperatura, mayor aparecerá la sensibilidad del detector. Puede ser necesario modificar el
interruptor de sensibilidad (SENS) a medida que la temperatura exterior cambia de una estación a la otra. Esta es una
parte normal del funcionamiento del detector de luz.

                                          TEMPORIZADOR DUALBRITE
La fase DualBrite es una característica seleccionable que enciende la luz a un nivel reducido (acento) al atardecer. Cuando
detecta movimiento, la luz aumenta a todo su resplandor de acuerdo al ajuste de duración (ON-TIME) fijado (1, 5 o 20
minutos) y luego vuelve al modo DualBrite. La luz permancerá encendida a nivel de luz reducida de acuerdo al tiempo
seleccionado (apagado, 3 hr., 6 hr., dusk-to-dawn) y luego se apagará por completo. Una vez que el temporizador Dual-
Brite se agote, la luz se encenderá sólo cuando detecta movimiento. Si selecciona OFF desactiva la función DualBrite,
sin embargo, las características de detección de movimiento seguirán funcionando.

                                                        CREEP ZONE
“Creep zone” aumenta la zona de detección de movimiento aumentando la zona de cobertura del detector. Esta función
ofrede una protección adicional debajo de la lámpara y contra la pared de la casa o edificio para una protección de “no
hay donde esconderse”.

                                                      FASE MANUAL
La fase manual anula el detector de movimiento y el control de duración (“ON-
TIME”), de esta forma la lámpara operará con todo su brillo. Esta característica
funciona solamente en la noche y solamente una noche a la vez. El detector
de movimiento se restablecerá al modo de detección de movimiento después
de 6 horas o a la salida del sol, lo que ocurra primero. La fase manual puede
también alternar entre encendido y apagado mediante el interruptor de pared.
• Para encender la fase manual, apague la luz con el interruptor de pared entre
                                                                                                Apague el       Vuelva a
  1 a 2 segundos y luego vuelva a encenderla.                                                  interruptor    encender el
• Para apagar la fase manual, apague la luz con el interruptor de pared entre                   entre 1 a 2   interruptor
  1 a 2 segundos y luego vuelva a encenderla.                                                   segundos



208802-02
                                               Ex. O - Page 85 of 96
                             Para ver más información y vídeos sobre operación y resolución de problemas,                   13
                                                     visite www.hzsupport.com
                                                    ESPECIFICACIONES
Alcance.......................................................... Hasta 21 m (varía con la temperatura circundante).
Angulo de detección...................................... Hasta 240°
Requisitos de Energía.................................... 120 VCA, 60 Hz
Fases de Operación........................................ PRUEBA, ACTIVADO POR MOVIMIENTO y FASE MANUAL
Temporizador de duración (del encendido)... 1, 5 o 20 minutos
Temporizador de prueba................................ 8 segundos
Temporizador de fase manual........................ Máximo 6 Horas
Alcance (SENS)............................................ “LO”, “M”, “HI”

Este aparato cumple con la Parte 15 de las Reglas de la FCC. La operación está sujeta a las dos siguientes condiciones: (1)
este aparato no puede causar interferencias perjudiciales y (2) este aparato debe aceptar cualquier interferencia recibida,
incluyendo una interferencia que pueda causar un funcionamiento indeseado.
CAN ICES-005 (B)/NMB-005 (B)

                                    GUIA DE INVESTIGACION DE AVERIAS
 SÍNTOMA                  POSIBLE CAUSA                                         SOLUCIÓN
 La luz no se enciende.   1. El interruptor de la luz está apagado.             1. Encienda el interruptor de la luz.
                          2. El fusible está quemado o el disyuntor está        2. Cambie el fusible o conecte el disyuntor.
                             desconectado.
                          3. El apagado de la luz diurna (fotocélula) está      3. Vuelva a revisar al amanecer.
                             vigente.
                          4. El cableado del circuito es incorrecto, si esta    4. Verifique que el cableado esté correcto.
                             es una instalación nueva.
                          5. El detector de movimiento está enfocando a         5. Vuelva a enfocar el detector de movimiento para
                             la dirección incorrecta.                              que cubra el área deseada.
                          6. La temperatura del aire exterior está cercana al   6. Aumente la calibración del alcance (“SENS”). Vea
                             calor corporal de una persona.                        Cambios de Temporada en la página 13 para más
                                                                                   información.
 La luz se enciende       1. El detector de movimiento puede estar instalado    1. El aparato de luz está operando normalmente bajo estas
 durante el día.             en un sitio relativamente oscuro.                     circunstancias.
                          2. El interruptor de duración (“ON-TIME”)             2. Coloque el interruptor de duración (“ON-TIME”)
                             está en la posición prueba (“TEST”).                  en la calibración 1, 5 o 20 minutos.
 La luz se enciende sin   1. El detector de movimiento puede estar              1. Reduzca la calibración del alcance (“SENS”) o
 razón aparente.             detectando pequeños animales o tráfico                vuelva a colocar el detector de movimiento.
                             automotor.
                          2. El interruptor “SENS” está fijado demasiado        2. Reduzca la calibración del alcance (“SENS”).
                             alto.
                          3. El interruptor “DUALBRITE” está en la              3. El aparato de luz está operando normalmente bajo
                             calibración 3 horas, 6 horas, o del crepúsculo        estas circunstancias.
                             al amanecer.
                          4. La temperatura exterior está más caliente o        4. Reduzca la calibración del alcance (“SENS”). Vea
                             más fría que el calor corporal de una persona         Cambios de Temporada en la página 13 para más
                             (verano o invierno).                                  información.
                          5. El aparato de luz está cableado a través de un     5. No use un reductor de luz o un temporizador para
                             reductor de luz o de un temporizador.                 controlar el aparato de luz. Cambie el reductor de
                                                                                   luz o el temporizador por un interruptor de pared
                                                                                   estándar de encendido/apagado.


14
                                                 Ex. O - Page 86 of 96
                              Para ver más información y vídeos sobre operación y resolución de problemas,                       208802-02
                                                      visite www.hzsupport.com
 SÍNTOMA                   POSIBLE CAUSA                                         SOLUCIÓN
 Las luces se apagan       El aparato de luz puede estar instalado en un         Vuelva a ubicar el aparato de luz o utilice la calibración
 demasiado tarde en la     sitio relativamente oscuro.                           3 horas o 6 horas.
 calibración crepúsculo-
 al-amanecer.
 Las luces permanecen      1. El detector de movimiento puede estar              1. Reduzca la calibración del alcance (“SENS”) o
 encendidas                   absorbiendo calor de una fuente de calor como         vuelva a colocar el detector de movimiento.
 constantemente.              una ventosa de aire, una secadora de aire, o una
                              superficie pintada con colores brillantes y que
                              refleja el calor.
                           2. El detector de movimiento está en la fase          2. Fije el interruptor ON-TIME para 1, 5 o 20
                              manual.                                               minutos. Siga las instrucciones para la Fase Manual
                                                                                    en la página 13 para reiniciar.
                           3. El aparato de luz está cableado a través de un     3. No use un reductor de luz o un temporizador para
                              reductor de luz o de un temporizador.                 controlar el aparato de luz. Cambie el reductor de
                                                                                    luz o el temporizador por un interruptor de pared
                                                                                    estándar de encendido/apagado.
                           4. El aparato de luz está en el mismo circuito        4. Instale el aparato de luz en un circuito sin motores,
                              que un motor, transformador o tubo                    transformadores o tubos fluorescentes.
                              fluorescente.
 Las luces se encienden    1. El calor o la luz de las bombillas puede           1. Vuelva a colocar los cabezales de la lámpara lejos
 y se apagan.                 estar encendiendo y apagando al detector de           del detector de movimiento.
                              movimiento.
                           2. El calor reflejado desde otro objeto puede         2. Reduzca la calibración del alcance (“SENS”) o
                              estar encendiendo y apagando al detector de           vuelva a colocar el detector de movimiento.
                              movimiento.
                           3. El detector de movimiento está en la fase          3. Mientras está en la fase PRUEBA, la luz
                              “TEST” (PRUEBA) y calentándose.                       sólo queda encendida por 8 segundos. Fije el
                                                                                    interruptor ON-TIME para 1, 5 o 20 minutos.
 Las luces destellan       El detector de movimiento está detectando luz         Vuelva a colocar los cabezales de la lámpara
 una vez y luego           de los cabezales de la lámpara.                       para mantener el área por debajo del detector de
 permanecen apagadas                                                             movimiento relativamente oscura.
 en la fase manual.




208802-02
                                                  Ex. O - Page 87 of 96
                               Para ver más información y vídeos sobre operación y resolución de problemas,                              15
                                                       visite www.hzsupport.com
                                                   SERVICIO TÉCNICO
      Favor de llamar al 1-800-858-8501 (sólo para hablar en inglés) para pedir ayuda antes de
                                  devolver el producto a la tienda.
Si tiene algún problema, siga esta guía. Usted puede también visitar nuestro sitio Web: www.hzsupport.com. Si el
problema continúa, llame al 1-800-858-8501 (sólo para hablar en inglés), de 8:00 AM a 5:00 PM CST (L-V). Usted
puede también escribir a:
HeathCo LLC
P.O. Box 90045
Bowling Green, KY 42102-9045
ATTN: Technical Service (Servicio Técnico)
* Si se llama al Servicio Técnico, por favor tener lista la siguiente información: Número de Modelo, Fecha de compra y
Lugar de compra.
                          No hay piezas de servicio disponibles para este producto.
Por favor guarde su recibo de venta fechado; se lo requiere para cualquier solicitud de garantía.




                                         GARANTÍA LIMITADA A 5 AÑOS
     Esta es una “Garantía Limitada” que le da a Ud. derechos legales específicos. Usted puede también tener otros
     derechos que varían de estado a estado o de provincia a provincia.
     Por un período de 5 años desde la fecha de compra, cualquier mal funcionamiento ocasionado por partes defectuosas
     de fábrica o mano de obra será corregido sin cargo para Ud.
     No cubierto - Servicio de reparación, ajuste y calibración debido al mal uso, abuso o negligencia, bombillas, ba-
     terías, u otras partes fungibles no están cubiertas por esta garantía. Los Servicios no autorizados o modificaciones
     del producto o de cualquier componente que se provee invalidarán esta garantía en su totalidad. Esta garantía no
     incluye reembolso por inconveniencia, instalación, tiempo de instalación, perdida de uso, servicio no autorizado, o
     costos de transporte de retorno.
     Esta garantía cubre solamente los productos ensamblados por HeathCo LLC y no se extiende a otros equipos o
     componentes que el consumidor usa junto con nuestros productos.
     ESTA GARANTÍA ESTÁ EXPRESAMENTE EN LUGAR DE OTRAS GARANTÍAS, EXPRESADAS
     O SOBREENTENDIDAS, INCLUYENDO CUALQUIER GARANTÍA, REPRESENTACIÓN O CON-
     DICIÓN DE COMERCIABILIDAD O QUE LOS PRODUCTOS SE ADAPTEN PARA CUALQUIER
     PROPÓSITO O USO EN PARTICULAR, Y ESPECIFICAMENTE EN LUGAR DE TODOS LOS DAÑOS
     ESPECIALES, INDIRECTOS, INCIDENTALES Y CONSECUENTES.
     LA REPARACIÓN O EL REEMPLAZO DEBERÍA SER LA ÚNICA SOLUCIÓN DEL CLIENTE Y
     NO HABRÁ RESPONSABILIDAD POR PARTE DE HEATHCO LLC POR CUALQUIER DAÑO
     ESPECIAL, INDIRECTO, INCIDENTAL O CONSECUENTE, INCLUIDOS PERO NO LIMITADOS
     A CUALQUIER PÉRDIDA DE NEGOCIO O GANACIAS SEAN O NO PREVISIBLES. Algunos estados
     o provincias no permiten la exclusión o limitación de daños incidentales o consecuentes, de modo que la limitación
     o exclusión arriba indicada puede que no se aplique a Ud.
     Por favor guarde su recibo de venta fechado; se lo requiere para cualquier solicitud de garantía.


16
                                                Ex. O - Page 88 of 96
                              Para ver más información y vídeos sobre operación y resolución de problemas,         208802-02
                                                      visite www.hzsupport.com
                                                                        Commande d’éclairage à
                                                                       détecteur de mouvement
                                                                                                   Modèle : 5872

Reçu daté nécessaire pour remplacement sous garantie.

              CARACTÉRISTIQUES
•   Brillant luminaire à DEL éconergétique
•   Technologie DualBriteMD
•   Technologie Creep ZoneMC
•   S’allume automatiquement lors de la détection d’un
    mouvement.

                     DÉBALLAGE




                                                                                             24
                                                                                              0°
Retirez tout le contenu de l’emballage et assurez-vous
d’avoir en main tous les éléments avant de débuter
l’assemblage. L’emballage contient les éléments suivants :
• Éclairage de sécurité
• Guide du propriétaire
• Ferrures de montage




QUINCAILLERIE FOURNIE
Remarque : Les six vis du support de montage sont fournies. L’installation n’en exige que deux. Jeter les vis du support
de montage non utilisée une fois l’installation terminée.




Bouchon de                     Vis n° 6 du support                 Vis n° 8 du support
plastique                      de montage (x2)                     de montage (x2)




Boulon de montage				                                       Boulon de montage (Pré-installé dans le luminaire)


    FRONT




Support de montage                                          Petit tournevis

© 2016 HeathCo LLC
208802-02
                                            Ex. O - Page 89 of 96
                                      Visitez www.hzsupport.com pour des renseignements                      208802-0217F
                                           et des vidéos sur l'utilisation et le dépannage
                                          IMPORTANTS RENSEIGNEMENTS DE SÉCURITÉ ET D'INSTALLATION
Avant d’installer ce luminaire de sécurité, lisez avec soin toutes les directives et conserver le guide du propriétaire aux
fins de référence.
• AVERTISSEMENT : Pour éviter les chocs électriques, assurez-vous que l’alimentation est coupée avant de commencer
   l’installation.
• AVERTISSEMENT : Risque d’incendie. Conservez au moins 2 po (51 mm) entre les lampes et toute matière combustible.
• AVERTISSEMENT : Risque de choc électrique Pour l’installation sous l’avant-toit, le centre de la boîte de jonction doit
   être situé à au moins 4 1/2 po (11,5 cm) du bord extérieur de l’avant-toit.
• ATTENTION : Pour éviter les dommages par l’eau et les risques de choc, les commandes du détecteur de mouvement
   doivent faire face au sol une fois l’installation terminée.
• ATTENTION : Conservez les lampes à un angle de 30 ° sous l’horizontale pour éviter les dommages par l’eau et les
   chocs.
• ATTENTION : Danger de brûlure. Laissez refroidir le luminaire avant d’y toucher.
• AVIS : Ne raccordez pas ce luminaire à un interrupteur gradateur ni à une minuterie.
• Ce luminaire exige une alimentation de 120 volts c.a.
• Ce luminaire doit être correctement mis à la terre.
• Dans certaines localités, le code de l’électricité exige que l’installation soit confiée à un électricien qualifié.
• Pour utiliser le mode Manuel, le luminaire doit être branché à un interrupteur.
• Ce luminaire est conçu pour une installation extérieure; il devrait être fixé à un mur ou à l’avant-toit.
• Pour des résultats optimums, ce luminaire doit être installé à 8 pieds (2,4 mètres) du sol. Remarque : Lorsque le lumi-
   naire est installé à une hauteur supérieure à 8 pi (2,4 m), le fait de diriger le détecteur vers le bas réduit la portée de la
   couverture.
Le détecteur de mouvement de ce luminaire décèle les « mouvement » grâce à un déplacement de chaleur dans la zone
de couverture. Le détecteur de mouvement est plus sensible aux déplacements de chaleur à travers la zone de couverture
qu’aux déplacements de chaleur directement dans sa direction.


                                                                             Mouvement                                      Mouvement



                                                                                                    Détecteur


                                                       Le moins sensible                                               Le plus sensible
                           DUSK TO DAWN
                                 SENS.
                 ON TIME




                                          DUAL BRITE
        20 MIN




                 H
     5 MIN




                                                                                                                                                                                DUSK TO DAWN
                                                                                                                                                                                      SENS.
                                                                                                                                                                      ON TIME




                                                                                                                                                                                               DUAL BRITE
                    M




                              6H




                                                                                                                                                             20 MIN




                                                                                                                                                                      H
                                                                                                                                                          5 MIN
                    L




                                 3H
       1 MIN
     TEST




                                                                                                                                                                         M
                                 OFF




                                                                                                                                                                                   6H
                                                                                                                                                                         L




                                                                                                                                                                                      3H
                                                                                                                                                            1 MIN
                                                                                                                                                          TEST




                                                                                                                                       THIS   SIDE   UP



                                                                                                                                       240°
                                                                                                                                                                                      OFF




                                                          THIS   SIDE   UP



                                                          240°




                                                        Montage mural                                           Montage sous avant-toit
Remarque : Le luminaire et capteur devraient être montés comme montré ci-dessus au cours de l’installation (selon le
type d’installation.)
18
                                                                                      Ex. O - Page 90 of 96
                                                                                Visitez www.hzsupport.com pour des renseignements                                               208802-02
                                                                                     et des vidéos sur l'utilisation et le dépannage
                         INSTALLATION

      MISE EN GARDE : Coupez l’alimentation au disjoncteur ou
 au fusible. Mettez le ruban gommé sur l’interrupteur du dis-
 joncteur et vérifiez que l'alimentation est coupée au montage.

Ce luminaire comporte une plaque de montage « Easy Install » (à
branchement rapide). Cette dernière est fixée au luminaire pour




                                                                                                              24
l’expédition.




                                                                                                                0°
1. Dévissez le gros boulon de fixation reliant le luminaire à la plaque
     de montage et enlevez la plaque de montage (voir la Figure 1). Le
                                                                                                                                   Figure 1
     boulon de montage est conçu pour demeurer dans le luminaire.
2. Installez le support de montage de sorte que le mot « FRONT »
     soit à l’opposé de la boîte de jonction (voir la Figure 2). Utilisez
     les vis du support de montage qui conviennent le mieux à la boîte
     de jonction.
3. Acheminez les fils de la boîte de jonction à travers le trou de la                                   ON
                                                                                                              T
     plaque de montage (voir la Figure 3).                                                       FR

4. Placez la plaque de montage contre la boîte de jonction (voir la
     Figure 3).                                                                                                                                 FR
                                                                                                                                                     ON
                                                                                                                                                          T




      • Montage au mur - La flèche « UP » doit pointer vers le haut
      • Montage sous l’avant-toit - La flèche « UP » doit pointer vers                                                             Figure 2
        le bâtiment
5. Insérez le petit boulon de fixation à travers le trou de la plaque
     de montage situé en-dessous du trou taraudé. Vissez ce boulon
     dans le trou central du support de montage (voir la Figure 3).                      UP
                                                                                           /Ha
                                                                                               ut/
     Serrez solidement le boulon.                                                                  Arr
                                                                                                        iba
                                                                            GN
                                                                            TerD
                             CÂBLAGE                                        Tie re
                                                                                                                       UP
                                                                                                                         /Hau

                                                                               rra
                                                                                                                             t/A
                                                                                                                                rrib
                                                                                                              GN                    a
                                                                                                              TerrD
                                                                                                              Tier e
                                                                                                                  ra


Insérez les fils de la boîte de jonction dans le côté du bornier et autour
                                                                                                                                                                                       TN
                                                                                                                                                                                            OR
                                                                                                                                                                                                 F




de la vis de mise à la terre (voir la Figure 4). Serrez les vis du bornier
                                                                                                                                            N (W
                                                                                                                                            Bla hit
                                                                                                                                               nc/ e/
                                                                                                                                                  Bla
                                                                                                                                                      nco)


ainsi que la vis de mise à la terre pour retenir les fils.
                                                                                                                                                 L (B
                                                                                                                                                 No lack
                                                                                                                                        N(          ir/N /
                                                                                                                                                        egro


                                                                                                                                        BlaWhit
                                                                                                                                                              )



• Blanc avec « N (blanc) »                                                                                                                 nc/ e/
                                                                                                                                              Bla
                                                                                                                                                  nc
• Noir avec « L (noir) »                                                                                                                               o)
                                                                                                                                                L(
• Fil dénudé ou vert avec la vis GND (mise à la terre)                                                                                          NoBlack
                                                                                                                                                   ir/N /
                                                                                                                                                       egr
                                                                                                                                                                    o)
                                                                                                                                   Figure 3
                     ASSEMBLAGE FINAL                                                                             UP/Haut/Arriba

1. Assurez-vous que tous les fils sont solidement branchés.
2. Alignez le bord inférieur du luminaire au bord inférieur de la                              GND
                                                                                                                                                                  N (White/
                                                                                                                                                                  Blanc/Blanco)
   plaque de montage. Inclinez le luminaire vers la plaque de montage,                         Terre
                                                                                               Tierra                                                                    L (Black/
   tout en vous assurant que le luminaire est centré sur la plaque de                                                                                                    Noir/Negro)

   montage.
   IMPORTANT : Les deux goupilles à l’arrière du luminaire doivent
   s’insérer dans le bornier pour que l’éclairage fonctionne.

                                                                                                                                   Figure 4

208802-02
                                                Ex. O - Page 91 of 96
                                         Visitez www.hzsupport.com pour des renseignements                                                                                                   19
                                             et des vidéos sur l'utilisation et le dépannage
3. Serrez solidement le boulon de montage, en évitant toutefois de
   trop le serrer (voir la Figure 5).
   IMPORTANT :
    • Pour une installation au mur, assurez-vous que le capteur est
       situé sous les projecteurs.
    • Pour une installation sous l’avant-toit, assurez-vous que le capteur
       est situé à l’opposé du mur du bâtiment. Faites pivoter le capteur
       de sorte que les commandes soient placées face au sol.




                                                                                                24
                                                                                                  0°
4. Enfoncez fermement le bouchon de plastique dans le trou du
   boulon de montage du luminaire (voir la Figure 5).
5. Appliquez un scellant d’étanchéité entre la plaque de montage et
                                                                                                       Figure 5
   la surface de montage (voir la Figure 6).

                     ESSAIS ET RÉGLAGES
1. Ré-enclenchez le disjoncteur puis ouvrez l’interrupteur.


      ATTENTION : Pour éviter les dommages par l’eau et les
 risques de choc, les commandes du détecteur de mouvement
 doivent faire face au sol une fois l’installation terminée.

     Remarque : Le détecteur de mouvement exige un réchauffement                                       Figure 6
     d’une minute avant de détecter les mouvements. La première fois
     que vous le mettez sous tension, attendez une minute.
2.   Placez le commutateur de sensibilité (SENS) en position « LO »,                               1 MIN         5 MIN
                                                                                                 TEST               20 MIN
     le commutateur de fonctionnement (ON-TIME) en position
     TEST et le commutateur DUALBRITE en position OFF (voir                                                         ON TIME
     la Figure 7).                                                                                      L    M      H


3.   Déplacez-vous dans la zone de couverture, en remarquant l’endroit où
     vous trouvez lorsque la lumière s’allume. Le voyant à DEL rouge situé                       OFF   3H
                                                                                                            6H
                                                                                                                       SENS.
                                                                                                                 DUSK TO DAWN

     derrière la lentille du détecteur de mouvement clignote à plusieurs
     reprises lorsqu’un mouvement est détecté (voir la Figure 8).                                                DUAL BRITE

4.   Au besoin, agrippez doucement le détecteur de mouvement, puis
     déplacez-le de droite à gauche ou du bas vers le haut pour régler
     la zone de détection.                                                                             Figure 7
5.   Au besoin, agrippez doucement les projecteurs, puis déplacez-le de
     droite à gauche ou du bas vers le haut pour régler la zone d’éclairage.
6.   Réglez la sensibilité (SENS) à la valeur souhaitée (faible (LO),
     moyenne (M) ou élevée (HI)). Une sensibilité trop élevé peut
     augmenter le nombre de déclenchement non souhaité.

                         RÉGLAGE FINAL
1. Réglez la période de fonctionnement (ON-TIME), pendant
   laquelle les projecteurs demeureront allumés après que tout
   mouvement aura cessé (1, 5 ou 20 minutes).

                                                                                                       Figure 8

20
                                                 Ex. O - Page 92 of 96
                                          Visitez www.hzsupport.com pour des renseignements                                     208802-02
                                              et des vidéos sur l'utilisation et le dépannage
2. Régler l’interrupteur DUALBRITE au temps d’allumage désiré, à faible intensité, après le crépuscule (3h, 6h,
   crépuscule-aurore). Consultez la section sur la Minuterie DualBrite pour plus de détails.

                                      RENSEIGNEMENTS IMPORTANTS
ÉVITEZ D'ORIENTER LE DÉTECTEUR VERS...
• Voici des exemples d’objets qui pourraient dégager de la chaleur, de sorte que le détecteur se déclenchera :
  • Bassin d’eau                    • Appareil de climatisation         • Sortie de sécheuse
  • Animaux                         • Sortie de chauffage               • Circulation automobile
  Si vous soupçonnez l’une de ces sources de chaleur d’entraîner le déclenchement du détecteur de mouvement, réduisez
  la sensibilité.
• Zones où des animaux de compagnie ou de la circulation pourrait déclencher le détecteur de mouvement.
• Sur de grands objets clairs à proximité qui réfléchissent la lumière du jour et risquent de déclencher le dispositif d’arrêt.
  Évitez de diriger d’autres luminaires vers le détecteur de mouvement.
MODIFICATIONS SAISONNIÈRES :
Le détecteur de mouvement fonctionne en décelant les changements de température dans son champ de vision. Plus
la température ambiante se rapproche de celle du corps humain, moins le capteur semblera sensible. Plus la différence
de température sera importante, plus le capteur semblera sensible. Il pourrait être nécessaire de modifier le réglage du
commutateur de sensibilité (SENS) lorsque la température extérieure change, d’une saison à l’autre. Cela fait partie du
fonctionnement normal du capteur du luminaire.

                                             MINUTERIE DUALBRITE
Le mode DualBrite est une fonction réglable du luminaire qui permet d’allumer l’éclairage à intensité réduite à la brunante.
Lorsqu’un mouvement est détecté, l’éclairage s’allume à pleine intensité pendant la période de fonctionnement (ON-TIME)
fixée (1, 5 ou 20 minutes), avant de repasser en mode DualBrite à intensité réduite. L’éclairage demeure à intensité réduite
pendant la période sélectionnée (Fermé, 3 hres, 6 hres, Soir au matin/Off, 3 hr., 6 hr., dusk-to-dawn), avant de s’éteindre
complètement. Une fois la minuterie DualBrite écoulée, l’éclairage s’allume uniquement lorsqu’un mouvement est détecté.
La sélection de l’option OFF désactive la fonction DualBrite, mais le détecteur de mouvement continue de fonctionner.

                                                       CREEP ZONE
La fonction « Creep Zone » accroît la zone de détection en augmentant la zone de couverture du capteur. Cette fonction
assure une protection supplémentaire sous le luminaire et près du mur de la maison, de sorte qu’il n’y ait « aucun endroit
où se cacher ».

                                                    MODE MANUEL
Le mode manuel contourne le détecteur de mouvement et la commande
« ON-TIME » de sorte que l’éclairage s’allume à pleine intensité. Cette
caractéristique fonctionne seulement à nuit, et une seule nuit à la fois. Le
détecteur de mouvement repasse en mode détection après six heures ou au
moment du lever du soleil, selon la première éventualité. Le mode manuel
peut aussi être activé et désactivé au moyen d’un interrupteur mural.
• Pour activer le mode manuel, fermez l’éclairage au moyen de l’interrupteur
                                                                                                    Fermez          Réactivez
  mural pendant 1 ou 2 secondes, puis rallumez-le.                                              l’interrupteur   l’interrupteur
• Pour désactiver le mode manuel, fermez l’éclairage au moyen de l’interrupteur                pendant 1 ou 2         mural.
  mural pendant 1 ou 2 secondes, puis rallumez-le.                                                 secondes



208802-02
                                              Ex. O - Page 93 of 96
                                        Visitez www.hzsupport.com pour des renseignements                                         21
                                             et des vidéos sur l'utilisation et le dépannage
                                                        FICHE TECHNIQUE
Portée............................................................ Jusqu’à 21 m (70 pi) [Varie selon la température ambiante].
Angle de détection......................................... Jusqu’à 240°
Courant requis............................................... 120 V c.a., 60 Hz
Modes de fonctionnement............................. ESSAI, DÉCL. PAR MOUV et CONTOURNEMENT MANUEL
Minuterie de fonctionnement........................ 1, 5 ou 20 minutes
Minuterie d’essai............................................ 8 secondes
Minuterie du mode manuel........................... Maximum 6 heures
Portée............................................................ “LO”, “M”, “HI”

Cet appareil est conforme aux exigences de la Partie 15 des Règles du FCC. Son utilisation est assujettie aux deux condi-
tions suivantes : (1) cet appareil ne doit pas causer d’interférence nocive; (2) cet appareil doit accepter les interférences,
y compris celles qui peuvent causer un fonctionnement non désiré.
CAN ICES-005 (B)/NMB-005 (B)


                                                    GUIDE DE DÉPANNAGE
 SYMPTÔME                     CAUSE POSSIBLE                                        SOLUTION
 L’éclairage ne s’allume      1. L’interrupteur est hors tension.                   1. Placez l’interrupteur en position ON.
 pas.                         2. Le fusible est grillé ou le disjoncteur est        2. Remplacez le fusible ou enclenchez le disjoncteur.
                                 déclenché.
                              3. La photocellule est en fonction.                   3. Vérifiez de nouveau une fois la nuit tombée.
                              4. Le câblage du circuit est incorrect, s’il s’agit   4. Vérifiez le câblage.
                                 d’une nouvelle installation.
                              5. Le détecteur de mouvement est orienté dans         5. Réorientez le détecteur afin de couvrir la zone
                                 la mauvaise direction.                                souhaitée.
                              6. La température de l’air extérieur est proche       6. Augmentez le réglage du « SENS ». Voir la section
                                 de la température corporelle d’une personne.          Modifications Saisonnières à la page 21 pour plus de
                                                                                       détails.
 La lumière s’allume          1. Le détecteur de mouvement est installé dans        1. Le luminaire fonctionne normalement dans ces
 pendant la journée.             un endroit relativement sombre.                       circonstances.
                              2. Le commutateur « ON-TIME » est en                  2. Placez le commutateur « ON-TIME » en position
                                 position « TEST ».                                    1, 5 ou 20 minutes.
 La lumière s’allume          1. Le capteur détecte de petits animaux ou la         1. Abaissez la sensibilité du SENS ou réorientez le
 sans raison apparente.          circulation automobile.                               détecteur de mouvement.
                              2. Le commutateur « SENS » est réglé à une            2. Réduisez la sensibilité du cadran « SENS ».
                                 sensibilité trop élevée.
                              3. Le commutateur « DUALBRITE» est en                 3. Le luminaire fonctionne normalement dans ces
                                 position 3, 6 ou DUSK TO DAWN.                        circonstances.
                              4. La température extérieure est de loin              4. Réduisez la sensibilité du cadran « SENS ». Voir la
                                 supérieure ou inférieure à la température             section Modifications Saisonnières à la page 21 pour
                                 corporelle d’une personne (été ou hiver).             plus de détails.
                              5. Le luminaire est branché à un gradateur ou à       5. N’utilisez pas de gradateur ni de minuterie pour
                                 une minuterie.                                        commander l’éclairage. Remplacez le gradateur ou
                                                                                       la minuterie par un interrupteur mural standard.
 L’éclairage s’éteint trop    Le luminaire est installé dans un endroit             Déplacez le luminaire ou utilisez le réglage 3 heures
 tard lorsqu’il est réglé à   relativement sombre.                                  ou 6 heures.
 DUSK TO DAWN.



22
                                                    Ex. O - Page 94 of 96
                                              Visitez www.hzsupport.com pour des renseignements                                     208802-02
                                                   et des vidéos sur l'utilisation et le dépannage
 SYMPTÔME              CAUSE POSSIBLE                                       SOLUTION
 L’éclairage demeure   1. Le détecteur de mouvement capte une               1. Abaissez la sensibilité du SENS ou réorientez le
 continuellement          source de chaleur : évent, sortie de sécheuse        détecteur de mouvement.
 allumé.                  ou surface brillante réfléchissant la chaleur.
                       2. Le détecteur de mouvement est en mode             2. Réglez le commutateur ON-TIME à 1, 5 ou 20
                          manuel.                                              minutes. Suivez les directives du mode Manuel à la
                                                                               page 21 pour le réactiver.
                       3. Le luminaire est branché à un gradateur ou à      3. N’utilisez pas de gradateur ni de minuterie pour
                          une minuterie.                                       commander l’éclairage. Remplacez le gradateur ou
                       4. Le luminaire est branché au même circuit             la minuterie par un interrupteur mural standard.
                          qu’un moteur, un transformateur ou un             4. Branchez le luminaire à un circuit ne comportant
                          fluorescent.                                         pas de moteur, de transformateur ni de fluorescent.
 Les lumières          1. La chaleur ou la lumière des lampes activent      1. Éloignez la lampe du détecteur de mouvement.
 clignotent.              et désactivent continuellement le détecteur
                          de mouvement.
                       2. La chaleur est réfléchie par des objets de        2. Abaissez la sensibilité du SENS ou réorientez le
                          sorte qu’elle active et désactive le détecteur       détecteur de mouvement.
                          de mouvement.
                       3. Le détecteur de mouvement est en mode             3. En mode TEST, l’éclairage demeure allumé
                          « TEST » et se réchauffe.                            seulement pendant 8 secondes. Réglez le
                                                                               commutateur ON-TIME à 1, 5 ou 20 minutes.
 En mode manuel, les   Le détecteur de mouvement capte la lumière de        Repositionnez la lampe de sorte que la zone sous le
 lumières clignotent   la lampe.                                            détecteur de mouvement soit relativement sombre.
 une fois, puis
 demeurent éteintes.




208802-02
                                             Ex. O - Page 95 of 96
                                       Visitez www.hzsupport.com pour des renseignements                                          23
                                            et des vidéos sur l'utilisation et le dépannage
                                                 SERVICE TECHNIQUE
 Veuillez faire le 1 800 858-8501 (service en anglais seulement) pour obtenir de l’aide avant de
                                  retourner l’article au magasin.
En cas de problème, suivez ce guide. Vous pouvez aussi visiter notre site Web à www.hzsupport.com. Si le problème
persiste, composez* le 1 800 858-8501 (service en anglais seulement), entre 8 h 00 et 17 h 00, HNC, du lundi au vendredi.
Vous pouvez aussi écrire au :
HeathCo LLC
P.O. Box 90045
Bowling Green, KY 42102-9045
ATTN: Technical Service (Service technique)
* Lors d’un appel au service technique, veuillez avoir les renseignements suivants à portée de main : numéro du modèle,
date d’achat et endroit de l’achat.
                         Aucune pièce de rechange n’est disponible pour ce produit.
Veuillez conserver le reçu portant la date d’achat; vous en aurez besoin pour toutes vos demandes liées à la garantie.




                                          GARANTIE LIMITÉE DE 5 ANS
     Il s’agit d’une « Garantie limitée » qui vous confère des droits juridiques spécifiques. Vous pouvez également jouir
     d’autres droits, variables d’une province à l’autre.
     Pendant une période de 5 ans à compter de la date d’achat, toute anomalie de fonctionnement imputable à un vice
     de matériau ou de main-d’oeuvre sera corrigée gratuitement.
     Exclusions de la garantie - Réparations, réglage et calibrage dus à une mauvaise utilisation, un mauvais traitement
     ou à la négligence. Les ampoules, les piles et des autres articles non durables ne sont pas couverts par cette garan-
     tie. Le service non autorisé ou la modification du produit ou d’un ou l’autre de ses composants fournis invalidera
     totalement la présente garantie. Cette   ’ garantie n’inclut pas le remboursement pour le dérangement, l’installation,
     le réglage, la perte d’utilisation, le service non autorisé ou les frais d’expédition pour le renvoi de la marchandise.
     La garantie ne couvre que les produits assemblés HeathCo LLC et ne s’étend pas aux autres équipements et com-
     posants que le client pourrait utiliser conjointement avec nos produits.
     CETTE GARANTIETIENT EXPRESSÉMENT LIEU DETOUTES AUTRES GARANTIES,EXPLICITES
     OU IMPLICITES, Y COMPRIS DE TOUTE GARANTIE DE REPRÉSENTATION OU DE CONDI-
     TION DE CONVENANCE À LA COMMERCIALISATION OU À L’EFFET QUE LES PRODUITS
     CONVIENNENT À UN BUT OU À UNE UTILISATION PARTICULIÈRE, ET SPÉCIFIQUEMENT
     DE TOUS DOMMAGES SPÉCIAUX, DIRECTS, INDIRECTS OU SECONDAIRES.
     LE REMPLACEMENT OU LA RÉPARATION CONSTITUENT LE SEUL RECOURS DU CLIENT
     ET HEATHCO LLC NE POURRA ÊTRE TENUE RESPONSABLE DE TOUS DOMMAGES SPÉ-
     CIAUX, DIRECTS, INDIRECTS OU SECONDAIRES, Y COMPRIS, SANS S’Y LIMITER, LES PERTES
     COMMERCIALES ET PERTES DE PROFIT, QU’ELLES SOIENT PRÉVISIBLES OU NON. Certaines
     provinces n’autorisent pas l’exclusion ou la limitation des dommages indirects ou secondaires, et la limitation ou
     l’exclusion ci-dessus pourrait ne pas s’appliquer à vous.
     Veuillez conserver le reçu portant la date d’achat; vous en aurez besoin pour toutes vos demandes liées à la garantie.


24
                                               Ex. O - Page 96 of 96
                                         Visitez www.hzsupport.com pour des renseignements                            208802-02
                                              et des vidéos sur l'utilisation et le dépannage
EXHIBIT P
                                                                                             Item #1002578072
                                                                                           Model #DFI-5996-WH




                       USE AND CARE GUIDE

                             MOTION SECURITY LIGHT




                                    Questions, problems, missing parts?
                         Before returning to the store, call Defiant Customer Service
                      8 a.m.-7 p.m., EST, Monday-Friday, 9 a.m. - 6 p.m., EST, Saturday

                                                   1-866-308-3976

                                                  HOMEDEPOT.COM




                                                     THANK YOU
We appreciate the trust and confidence you have placed in Defiant through the purchase of this motion security light.
We strive to continually create quality products designed to enhance your home. Visit us online to see our full line of
               products available for your home improvement needs. Thank you for choosing Defiant!
                                           Ex. P - Page 1 of 28
Table of Contents
Table of Contents ......................................2             Tools Required .......................................3
Safety Information ....................................2              Hardware Included.................................4
Warranty ...................................................2         Package Contents ..................................4
  5-Year Limited Warranty ........................2                 Installation ................................................5
Pre-Installation .........................................3         Operation...................................................8
  Planning Installation ..............................3             Care and Cleaning ..................................10
  Specifications ........................................3          Troubleshooting ......................................11

Safety Information
PRECAUTIONS                                                                    WARNING: Turn the power off at the circuit breaker or
                                                                               fuse. Place tape over the circuit breaker switch and verify
Ƒ   Please read and understand this entire manual                              power is off at the light fixture.
    before attempting to assemble, install, or operate
    this light fixture.
                                                                               WARNING: Risk of fire. Keep the lamp heads at least
Ƒ   This light fixture requires a 120-Volt AC power                            2 in. (51 mm) from combustible materials.
    source.
                                                                               CAUTION: To avoid water damage and the risk of
Ƒ   Some codes require installation by a qualified                             electrical shock, the motion sensor controls must be facing
    electrician.                                                               the ground when the installation is complete.

Ƒ   This light fixture must be properly grounded.
                                                                               CAUTION: Burn hazard. Allow the light fixture to cool
Ƒ   This light fixture should be installed outdoors to a                       before touching.
    wall or eave.
Ƒ   The light fixture should be mounted approximately                NOTICE: Do not connect this light fixture to a dimmer switch or
    8 ft. (2.4 m) above the ground. If the light fixture             timer.
    is mounted higher than recommended, aiming the
    sensor down will reduce the coverage area.
                                                          Ƒ CAN ICES-005 (B)/NMB-005 (B)
Ƒ   This device complies with Part 15 of the FCC Rules. Operation is subject to the following two conditions: (1)
    this device may not cause harmful interference, and (2) this device must accept any interference received,
    including interference that may cause undesired operation.

Warranty
5-YEAR LIMITED WARRANTY
WHAT IS COVERED
This product is guaranteed to be free of factory defective parts and workmanship for a period of 5 years from date
of purchase. Purchase receipt is required for all warranty claims.

WHAT IS NOT COVERED
This guarantee does not include repair service, adjustment and calibration due to misuse, abuse or negligence,
LEDs, or battery. Unauthorized service or modification of the product or of any furnished component will void this
warranty in its entirety. This warranty does not include reimbursement for inconvenience, installation, setup time,
loss of use, unauthorized service, or return shipping charges. This warranty is not extended to other equipment and
components that a customer uses in conjunction with this product.
No service parts available for this product (including battery).
Contact the Customer Service Team at 1-866-308-3976 or visit www.homedepot.com.


                                                                2

                                               Ex. P - Page 2 of 28
Pre-Installation
PLANNING INSTALLATION
Before installing the light fixture, ensure that all parts are present. Compare parts with the Hardware Included and
Package Contents sections. If any part is missing or damaged, do not attempt to assemble, install, or operate this
light fixture.
Estimated installation time: 30 minutes

SPECIFICATIONS
Range                                            Up to 70 ft. (21.3 m) (Varies with surrounding temperature)
Sensing angle                                    Up to 180°
Electrical load - LED                            28 Watts
LED Lumens                                       2350 (400 in battery backup mode)
Power requirements                               120 VAC, 60 Hz
Battery type                                     Rechargeable lithium-ion battery
Operating modes                                  Test, Motion activated, Manual
Time delay                                       1, 5, 20 minutes (10 seconds in battery backup mode)
DualBrite timer                                  Off, 3 hours, 6 hours, dusk-to-dawn

TOOLS REQUIRED



                  Phillips                            1/8 in. Flathead                         Wire strippers/
                  screwdriver                         screwdriver                              cutters




                                                                                               Silicone
                  Circuit tester                      Work gloves
                                                                                               sealant




                  Ladder                                                 Safety goggles




                                                          3                                         HOMEDEPOT.COM
                                                               Please contact 1-866-308-3976 for further assistance.
                                          Ex. P - Page 3 of 28
Pre-Installation (continued)
HARDWARE INCLUDED
         NOTE: Hardware shown to actual size.




            AA                                     BB                            CC


                                                                                                    DD


                                                          FRONT
                                          EE                                                   FF


                                                     GG                                   HH

  Part           Description                                          Quantity
  AA             Rubber plug                                             1
  BB             Mounting bracket screw                                  2
  CC             Mounting bracket screw                                  2
  DD             Large mounting bolt (pre-installed)                     1
  EE             Small mounting bolt                                     1
  FF             Mounting bracket (not to scale)                         1
  GG             Mini screwdriver                                        1
  HH             Backup battery (not to scale)                           1


PACKAGE CONTENTS

                                      A


                                                                         B
                                                 D                     C


                 Part       Description                                          Quantity
                   A        Lamp head                                                 2
                   B        Light fixture                                             1
                   C        Motion sensor                                             1
                   D        Mounting plate                                            1



                                                                  4

                                                Ex. P - Page 4 of 28
 Installation

1 Determining
  location
              the mounting

            NOTE: The light fixture should be mounted approximately
            8 ft. (2.4 m) above the ground. If the light fixture is
            mounted higher than recommended, aiming the sensor
            down will reduce the coverage area.


     Ƒ   Determine the mounting location – wall or eave                          Wall Mount                                     THIS



                                                                                                                                180°
                                                                                                                                       SIDE   UP




         mount.
     Ƒ   Position the lamp heads (A) in the general
         direction of the desired light coverage.                                                                       Eave Mount
                                                                             A
     Ƒ   If needed, rotate the motion sensor (C) so the                                              C
         controls face the ground after installation.




2 Removing the mounting plate 3 Installing the mounting bracket
            NOTE: This fixture comes with a mounting plate (D). It is                 WARNING: Turn the power off at the circuit breaker or
            pre-assembled on the light fixture (B) for shipping.                      fuse. Place tape over the circuit breaker switch and verify
                                                                                      power is off at the light fixture.

            NOTE: The large mounting bolt (DD) is pre-installed in
            the light fixture (B). Do not attempt to remove the large                 NOTE: Six mounting bracket screws of various sizes are
            mounting bolt (DD).                                                       included. The installation will only require two. Discard the
                                                                                      unused mounting bracket screws after installation.


     Ƒ   Unscrew the large mounting bolt (DD) connecting
                                                                            Ƒ     Remove the existing light fixture.
         the light fixture (B) to the mounting plate (D) and
         remove the mounting plate (D).                                     Ƒ     Install the mounting bracket (FF) with the
                                                                                  stamped word “FRONT” facing away from the
                                                                                  junction box. Use the mounting bracket screws
                                                                                  (BB or CC) that best fit the junction box. If
                   B                                                              necessary, use the screws that were removed
                                                                                  from the existing light fixture.
                                                                            Ƒ     Firmly pull on the mounting bracket to verify it
                                                               D                  is securely mounted to the junction box.


                                                                                                                                                   FF
          18
            0°




                                                                                           T
DD                                                                                    ON
                                                                                 FR


                                                                                                                    T
                                                                                                               ON
                                                                                                          FR




                                                                                                                        BB or CC

                                                                        5                                                      HOMEDEPOT.COM
                                                                            Please contact 1-866-308-3976 for further assistance.
                                                       Ex. P - Page 5 of 28
Installation (continued)

4 Installing the mounting plate 5 Making the electrical
                                  connections
 Ƒ    Route the junction box wires through the hole                                             Ƒ   If necessary, strip 3/8” of insulation from
      in the mounting plate (D).                                                                    junction box wires (1).
 Ƒ    Place the mounting plate (D) against the                                                  Ƒ   Insert the junction box wires into the side of
      junction box.                                                                                 the terminal block and around the ground
      Ƒ When mounting to a wall, the “UP” arrow                                                     screw. Tighten terminal block screws using
           must point upward.                                                                       the mini-screwdriver (GG) and ground screw to
                                                                                                    secure the wires.
      Ƒ      When mounting to an eave, the “UP” arrow
             must point toward the building.                                                        Ƒ Insert the white wire from the junction box
                                                                                                         into the terminal marked “N (White)”.
 Ƒ    Insert the small mounting bolt (EE) through
      the mounting plate (D) hole located below the                                                 Ƒ   Insert the black wire from the junction box
      threaded hole, and thread it into the center                                                      into the terminal marked “L (Black)”.
      hole of the mounting bracket (FF). Tighten the                                                Ƒ   Connect the bare or green ground wire
      bolt (EE) securely.                                                                               from the junction box to the ground screw
 Ƒ    Firmly pull on the mounting plate (D) to                                                          (marked with “GND”).
      verify it is securely attached to the mounting
      bracket (FF).
                                                                                                                       UP/Haut/Arriba
                                                                                                                                                                              D
                                                                                                                                                N (White/
     UP                                                                                                       GND                               Blanc/Blanco)
       /Ha                                                                                                    Terre
          ut/                                                                                                 Tierra
             Arr
                iba                                                                    FF                                                            L (Black/
                                                                                                                                                     Noir/Negro)


                               UP
                                 /Hau
                                     t/A
                                        rrib
                      GN                    a
                      TerrD
                      Tie e
                         rra                                             TN
                                                                              OR
                                                                                   F




                                                N (W
                                                Bla hit
                                                   nc/ e/
                                                      Bla
                                                         nco
                                                             )
                                                     L (B
                                                     No lack
                                                        ir/N /
                                                            egro
                                                                )




                                                                     D
                EE                                                                                       1
                                                                                                                                        3/8"




6 Installing the lithium battery                                                                                                                                B
 Ƒ    Remove the lithium battery (HH) from the
      packaging.
 Ƒ    Remove the cover (2) from the battery
      compartment on the rear of light fixture (B).
                                                                                                                                                                   BAT TERY
                                                                                                                                                                    PIL RÍA




 Ƒ    Insert the male battery connector (3) into the
                                                                                                                                                                       E
                                                                                                                                                                      E
                                                                                                                                                                   BAT




      female connector.
 Ƒ    Place the lithium battery (HH) into the holder
      and replace the battery cover (2).
                                                                                                                                    3                           2
                                                                                                                                               HH


                                                                                            6

                                                                    Ex. P - Page 6 of 28
Installation (continued)

7 Mounting the light fixture                                                     DD             B
 NOTICE: The two pins on the rear of the light fixture must be
 inserted into the terminal block for the light to work.

                                                                                                                            D
  Ƒ    Align the bottom edge of the light fixture (B) with
       the bottom edge of the mounting plate (D). Tilt
       the light fixture (B) toward the mounting plate (D),




                                                                                        18
                                                                                           0°
       making sure the light fixture (B) is centered on
       the mounting plate (D).
                                                                                AA
  Ƒ    Tighten the large mounting bolt (DD) securely
       through the center of the mounting plate (D). Do
       not overtighten.
  Ƒ    Push the rubber plug (AA) firmly into the
       mounting bolt hole on the light fixture (B).


8 Caulking
  fixture
           around the light

          CAUTION: Failure to completely caulk around the light
          fixture’s mounting plate (D) could result in water seepage
          into the light fixture (B) and/or junction box.                              D
  Ƒ    Caulk around the mounting plate (D) and
       mounting surface with silicone sealant (not
       included).




                                                                       7                                      HOMEDEPOT.COM
                                                                           Please contact 1-866-308-3976 for further assistance.
                                                     Ex. P - Page 7 of 28
Operation

1 Adjusting the lamp heads                                                2 Rotating
                                                                            downward
                                                                                     the sensor controls

                                                                                      CAUTION: To avoid water damage and risk of electrical
       WARNING: Risk of fire. Keep the lamp heads at least
                                                                                      shock, the motion sensor controls must be facing the
       2 in. (51 mm) from combustible materials.
                                                                                      ground when installation is complete.


       CAUTION: Keep lamp heads 30° below horizontal to
                                                                            Ƒ       Rotate the motion sensor (C) so the controls
       avoid water damage and electrical shock.                                     face toward the ground.
                                                                          NOTICE: All clearances must be maintained. See Safety Information
 Ƒ   Turn the power on at the circuit breaker or fuse                     on page 2.
     and turn on the wall switch.
 Ƒ   If needed, gently grasp the lamp heads (A) and
     tilt them up or down or side to side to adjust
     the light coverage area.




                                                                                                                                                         DUSK TO DAWN
                                                                                                                                                               SENS.
                                                                                                                                               ON TIME




                                                                                                                                                                        DUAL BRITE
                                                                                                                                      20 MIN




                                                                                                                                               H
                                                                                                                                   5 MIN




                                                                                                                                                  M




                                                                                                                                                            6H
                                                                                                                                                  L




                                                                                                                                                               3H
                                                                                                                                     1 MIN
                                                                                                                                   TEST
                                                                                       C




                                                                                                                                                               OFF
                  18
                      0°




                                                A


3 Setting the sensor for testing                                                      NOTE: The motion sensor will need to completely warm
                                                                                      up (60 seconds) before beginning the setup process.


       NOTE: When the “ON-TIME” switch is set to the “TEST”
       position, the light fixture will operate during the day or                                      1 MIN        5 MIN
       night. The light will stay on for 8 seconds after all motion             C                    TEST              20 MIN

       is stopped.
                                                                                                                       ON TIME
                                                                                                           L    M      H


 Ƒ   Set the “ON-TIME” switch to the “TEST”
                                                                                                                          SENS.
     position.                                                                                      OFF   3H
                                                                                                               6H
                                                                                                                    DUSK TO DAWN


 Ƒ   Set the “DUALBRITE” switch to the “OFF”
     position.                                                                                                      DUAL BRITE



 Ƒ   Slide the “SENS” switch to the “L” (low)
     position.




                                                                      8

                                                    Ex. P - Page 8 of 28
Operation (continued)

4 Adjusting the motion sensor
  detection zone
                                                                          Ƒ     If needed, gently grasp the motion sensor (C)
                                                                                and move it from side to side or up and down
                                                                                to adjust the detection zone.
 Ƒ   Perform a “walk test”: walk in an arc across
     the front of the motion sensor (C).
 Ƒ   Watch the light. The light will come on and the
     red LED will flash indicating motion has been
     detected.
 Ƒ   Stop, wait for the light to turn off, and then
     begin walking again.
 Ƒ   Continue this process until the detection zone
                                                                                                                            C
     has been established.


5 Adjusting the SENS switch                                                             NOTE: The higher the “SENS” setting (sensitivity), the
                                                                                        greater the possibility of false triggering. To reduce false
                                                                                        triggering, slide the “SENS” switch toward the “L” (low)
 Ƒ   To increase the sensitivity, slide the “SENS”                                      setting.

     switch toward the “H” (high) position.
 Ƒ   To decrease the sensitivity, slide the “SENS”                               1 MIN
                                                                               TEST
                                                                                                        5 MIN
                                                                                                           20 MIN
                                                                                                                        C                                       ON TIME
     switch toward the “L” (low) position.                                                                   ON TIME
                                                                                                                                            L         M         H
                                                                                          L        M         H


       NOTE: The motion sensor (C) is more sensitive to motion
                                                                                                             SENS.
       moving across the front of the sensor. The motion sensor               OFF    3H
                                                                                                  6H
                                                                                                       DUSK TO DAWN                                             SENS.
                                                                                                                                                  6H
       (C) is less sensitive to motion moving directly toward the                                                               OFF     3H                DUSK TO DAWN
       front of the sensor.                                                                             DUAL BRITE




6 Adjusting the ON-TIME switch                                                  1 MIN
                                                                              TEST




                                                                                      L            M
                                                                                                       5 MIN
                                                                                                          20 MIN



                                                                                                            ON TIME
                                                                                                            H

                                                                                                                                         1 MIN                 5 MIN
       NOTE: The “ON-TIME” switch determines the amount of                                                                             TEST                       20 MIN
                                                                                                             SENS.
       time the light will stay on full bright after all motion has           OFF    3H
                                                                                                  6H
                                                                                                       DUSK TO DAWN


       stopped. When the “ON-TIME” switch is set to the 1, 5,
                                                                                                                                                                  ON TIME
       or 20 minute position, the light will only come on during                                       DUAL BRITE


       the night.                                                                                                       C                         L        M      H




 Ƒ   Set the “ON-TIME” switch to the 1, 5, or 20
     minute position.


7 Adjusting
  switch
            the DUALBRITE
                                                                                  1 MIN
                                                                                TEST




                                                                                              L        M
                                                                                                           5 MIN
                                                                                                              20 MIN



                                                                                                              ON TIME
                                                                                                              H
                                                                                                                        C
                                                                                                                                      OFF    3H
                                                                                                                                                      6H
                                                                                                                                                                 SENS.
                                                                                                                                                           DUSK TO DAWN




       NOTE: The “DUALBRITE” switch determines the amount                                                                                                  DUAL BRITE
                                                                                                              SENS.
       of time the lights stay on at an accent level after sundown.            OFF    3H
                                                                                                   6H
                                                                                                        DUSK TO DAWN


       Switching this setting to “OFF” will not affect the “ON-
       TIME” setting.                                                                                      DUAL BRITE




 Ƒ   Set the “DUALBRITE” switch to OFF, 3 hours, 6
     hours, or dusk-to-dawn (sunset to sunrise).




                                                                      9                                                           HOMEDEPOT.COM
                                                                          Please contact 1-866-308-3976 for further assistance.
                                                   Ex. P - Page 9 of 28
Operation (continued)

8 Using
  backup
        emergency lighting                                                     Ƒ

                                                                               Ƒ
                                                                                   When the power first goes out, the light (B) will
                                                                                   come on for 1 minute at night only.
                                                                                   When the power is restored, the light (B) will
This light (B) has been designed with a battery backup
system. When the power to the light (B) goes out, the                              come on for 1 minute during the day or night.
rechargeable lithium battery (HH) will allow the light
(B) to operate with limited capabilities.
Ƒ       The light (B) will work only at night.
                                                                                                                                                 4
Ƒ       The light (B) will operate at a reduced light
        output of 400 lumens (only the center LEDs (4)
        will illuminate).                                                                                                                B
Ƒ       The ON-TIME is set to turn the light (B) off after
        10 seconds once all motion has stopped.



9 Using manual mode                                                                      NOTE: If the power to the light fixture is off for more than
                                                                                         5 seconds, allow the motion sensor to warm up prior to
                                                                                         switching to manual mode.

            NOTE: Manual mode overrides the motion sensor (C) so
            the light will operate full bright. This feature only works
            at night and only for one night at a time. The motion                  OFF                ON                OFF                  ON
            sensor (C) will reset to motion sensing mode after 6 hours
            or sunrise, whichever comes first. Manual mode can be
            toggled on and off using a wall switch.


    Ƒ     Ensure the power to the light is ON and the
          sensor has warmed up (60 seconds).
    Ƒ     To turn manual mode on, switch the power                                              Less than 3 seconds
          OFF–ON–OFF–ON at the wall switch within 3
          seconds.
    Ƒ     To turn manual mode off, switch the power
          OFF–ON–OFF–ON at the wall switch within 3
          seconds.

Care and Cleaning
Ƒ   To prolong the original appearance, clean the light fixture with clear water and a soft, damp cloth only.
Ƒ   Do not use paints, solvents, or other chemicals on this light fixture. They could cause a premature
    deterioration of the finish. This is not a defect in the finish and will not be covered by the warranty.
Ƒ   Do not spray the light fixture with a hose or power washer.




                                                                          10

                                                      Ex. P - Page 10 of 28
Troubleshooting
Problem                           Possible Cause                                    Solution
The light will not come on.       Ƒ   The light switch is turned off.               Ƒ   Turn the light switch on.
                                  Ƒ   The fuse is blown or the circuit breaker      Ƒ   Replace the fuse or turn the
                                      is turned off.                                    circuit breaker on.
                                  Ƒ   The light fixture is not properly             Ƒ   Re-install the light fixture to
                                      attached to the mounting plate, if this is        the base and ensure the pins
                                      a new installation (the pins are not fully        are fully seated in the terminal
                                      seated in the terminal block).                    block.
                                  Ƒ   Daylight turn-off (photocell) is in effect.   Ƒ   Recheck after dark.
                                  Ƒ   The circuit wiring is incorrect (if this is   Ƒ   Verify the wiring is correct.
                                      a new installation).
                                  Ƒ   The motion sensor is aimed in the             Ƒ   Re-aim the motion sensor to
                                      wrong direction.                                  cover the desired area.
                                  Ƒ   The outside air temperature is close to       Ƒ   Increase the “SENS” setting.
                                      the same as a person’s body heat.
The light comes on during         Ƒ   The motion sensor may be installed in a       Ƒ   The light fixture is operating
the day.                              relatively dark location.                         normally under these
                                                                                        circumstances.
                                  Ƒ   The “ON-TIME” switch is in the “TEST”         Ƒ   Set the “ON-TIME” switch to the
                                      position.                                         1, 5, or 20 minute setting.
The light comes on for no         Ƒ   The motion sensor may be sensing              Ƒ   Decrease the “SENS” setting or
apparent reason.                      small animals or automobile traffic.              reposition the motion sensor.
                                  Ƒ   The “SENS” switch is set too high.            Ƒ   Decrease the “SENS” setting.
                                  Ƒ   The “DUALBRITE” switch is in the 3            Ƒ   The light fixture is operating
                                      hour, 6 hour, or dusk-to-dawn setting.            normally under these
                                                                                        circumstances.
                                  Ƒ   The outside temperature is much               Ƒ   Decrease the “SENS” setting.
                                      warmer or cooler than a person’s body
                                      heat (summer or winter).
                                  Ƒ   The light fixture is wired through a          Ƒ   Do not use a dimmer or timer to
                                      dimmer or timer.                                  control the light fixture. Replace
                                                                                        the dimmer or timer with a
                                                                                        standard on/off wall switch.
The lights turn off too late in   The light fixture may be installed in a           Relocate the light fixture or use the
the Dusk-to-Dawn setting.         relatively dark location.                         3 hour or 6 hour setting.
The light is very dim and         The light is in battery backup mode.              Ensure power is turned on at the
goes off quickly after                                                              light switch. Light will operate
motion has stopped.                                                                 normally once the power is back on.




                                                            11                                           HOMEDEPOT.COM
                                                                  Please contact 1-866-308-3976 for further assistance.
                                           Ex. P - Page 11 of 28
Troubleshooting (continued)
Problem                        Possible Cause                                   Solution
The lights stay on             Ƒ   The motion sensor may be picking up a        Ƒ   Decrease the “SENS” setting or
continuously.                      heat source, such as an air vent, dryer          reposition the motion sensor.
                                   vent, or brightly painted, heat-reflective
                                   surface.
                               Ƒ   The motion sensor is in manual mode.         Ƒ   Switch the motion sensor to
                                                                                    auto. See Using manual mode
                                                                                    on page 9.
                               Ƒ   The light fixture is wired through a         Ƒ   Do not use a dimmer or timer to
                                   dimmer or timer.                                 control the light fixture. Replace
                                                                                    the dimmer or timer with a
                                                                                    standard on/off wall switch.
                               Ƒ   The light fixture is on the same circuit     Ƒ   Install the light fixture on
                                   as a motor, transformer, or fluorescent          a circuit without motors,
                                   bulb.                                            transformers, or fluorescent
                                                                                    bulbs.
The lights flash on and off.   Ƒ   Heat or light from the lamp heads may        Ƒ   Reposition the lamp heads
                                   be turning the motion sensor on and              away from the motion sensor.
                                   off.
                               Ƒ   Heat is being reflected from other           Ƒ   Decrease the “SENS” setting or
                                   objects and may be turning the motion            reposition the motion sensor.
                                   sensor on and off.
                               Ƒ   The motion sensor is in “TEST” mode          Ƒ   While in “TEST” mode, the light
                                   and warming up.                                  only stays on for 5 seconds. Set
                                                                                    the “ON-TIME” switch to 1, 5, or
                                                                                    20 minutes.
The lights flash once then     The motion sensor is detecting light from        Reposition the lamp heads to keep
stay off in manual mode.       the lamp heads.                                  the area below the motion sensor
                                                                                relatively dark.
Light will not come on when    Ƒ   The outside temperature is either too        Ƒ   When the outside temperature
power is turned off.               hot or cold for the lithium battery to           is in a safe range the lithium
                                   operate safely.                                  battery will work correctly.
                               Ƒ   The lithium battery charge is too low        Ƒ   When the lithium battery has
                                   (the red LED on the sensor continually           been charged to a safe level,
                                   flashes).                                        the light will work correctly.
                               Ƒ   The lithium battery is no longer able to     Ƒ   If the battery will not charge
                                   hold a charge.                                   after 7 days (with the light
                                                                                    switch in the ON position),
                                                                                    then replace the battery with a
                                                                                    Li-ion, 18650-2000mAh, 3.7V
                                                                                    7.4wh battery with the correct
                                                                                    connector.




                                                        12

                                        Ex. P - Page 12 of 28
This page intentionally left blank.




                13                                      HOMEDEPOT.COM
                     Please contact 1-866-308-3976 for further assistance.
Ex. P - Page 13 of 28
              Questions, problems, missing parts?
   Before returning to the store, call Defiant Customer Service
8 a.m.-7 p.m., EST, Monday-Friday, 9 a.m. - 6 p.m., EST, Saturday

                         1-866-308-3976

                        HOMEDEPOT.COM


               Retain this manual for future use.




                                                                    209150-01A
                 Ex. P - Page 14 of 28
                                                                                     Articulo #1002578072
                                                                                    Modelo #DFI-5996-WH




       GUÍA PARA EL USO Y CUIDADO

             LUZ DE SEGURIDAD POR MOVIMIENTO




                            ¿Tiene preguntas, problemas o piezas faltantes?
                  Antes de devolverlo a la tienda, llame a Servicio al Cliente de Defiant
                  de 08 a.m.-7 p.m., EST, Lunes - Viernes, 09 a.m.-6 p.m., EST, sábado.

                                                1-866-308-3976

                                               HOMEDEPOT.COM




                                                    GRACIAS
    Agradecemos la fe y la confianza que usted ha depositado en Defiant al comprar esta luz de seguridad por
movimiento. Procuramos crear continuamente productos de calidad diseñados para mejorar su hogar. Visítenos en
internet para ver nuestra línea completa de productos disponibles que necesita para el mejoramiento de su hogar.
                                          ¡Gracias por escoger Defiant!
                                       Ex. P - Page 15 of 28
Contenido
Contenido ................................................16             Herramientas Requeridas ....................17
Información de seguridad ......................16                        Ferretería Incluida................................18
Garantía...................................................16            Contenido del Paquete .........................18
  5 años de garantía limitada .................16                      Instalación ..............................................19
Antes de la instalación ...........................17                  Operación ................................................22
  Planificación de la Instalación .............17                      Cuidado y limpieza .................................24
  Especificaciones ..................................17                Análisis de averías .................................25

Información de seguridad
PRECAUCIONES                                                                      ADVERTENCIA: Desconecte la energía eléctrica en el
                                                                                  disyuntor o en el fusible. Coloque cinta aislante sobre el
Ƒ   Por favor lea y entienda todo este manual antes de                     interruptor disyuntor y compruebe que no haya energía
    tratar de ensamblar, instalar u operar este aparato                    eléctrica en el aparato de luz.
    de luz.
Ƒ   Esta lámpara requiere una fuente de alimentación                       ADVERTENCIA: Riesgo de incendio. Mantenga los
                                                                           cabezales de la lámpara por lo menos a 2 pulgadas (51
    de 20 voltios de CA.                                                   mm) de materiales combustibles.
Ƒ   Algunos códigos exigen que la instalación la realice
    un electricista calificado.                                            PRECAUCIÓN: Para evitar daños por el agua y el
Ƒ   Este aparato de luz debe estar correctamente                           riesgo de una descarga eléctrica, los controles del detector
                                                                           de movimiento deben estar de cara al suelo cuando la
    conectado a tierra.                                                    instalación esté terminada.
Ƒ   Para que opere correctamente, este aparato de luz
    debe ser:                                                              PRECAUCIÓN: Peligro de quemaduras. Deje que el
Ƒ   Esta lámpara debe ser instalada fuera de casa                          aparato de luz se enfríe antes de tocarlo.
    sobre una pared o aleros.
Ƒ   Esta lámpara debe ser instalada aproximadamente            AVISO: No conecte este aparato de luz a un interruptor reductor de
    a 8 pies (2,4 m) por encima del suelo. Si se la            luz ni a un temporizador.
    instala a una altura más alta de la recomendada, se
    reducirá la zona de cobertura si apunta el detector Ƒ CAN ICES-005 (B)/NMB-005 (B)
    hacia abajo.
Ƒ   Este aparato cumple con la Parte 15 de las Reglas de la FCC. La operación está sujeta a las dos siguientes
    condiciones: (1) este aparato no puede causar interferencias perjudiciales y (2) este aparato debe aceptar
    cualquier interferencia recibida, incluyendo una interferencia que pueda causar un funcionamiento indeseado.

Garantía
5 AÑOS DE GARANTÍA LIMITADA
LO QUE SE CUBRE
Se garantiza que este producto no tiene partes defectuosas de fábrica o de mano de obra por un período de 5 años
desde la fecha de compra. Se necesita el recibo de compra para todos los reclamos de garantía.

LO QUE NO SE CUBRE
Esta garantía no incluye servicio de reparación, ajuste y calibración debido al mal uso, abuso o negligencia, LEDs o
batería. Los servicios no autorizados o las modificaciones hechas al producto o a cualquier componente invalidarán
esta garantía en su totalidad. Esta garantía no incluye reembolso por inconveniencia, instalación, tiempo de
instalación, perdida de uso, servicio no autorizado, o gastos de envío. Esta garantía no se extiende a otros equipos o
componentes que el consumidor usa junto con este producto.
No hay piezas de servicio disponibles para este producto (incluyendo la batería).
Póngase en contacto con el personal de servicio al cliente al 1-866-308-3976 o visite el sitio www.homedepot.com.

                                                                 16

                                               Ex. P - Page 16 of 28
Antes de la instalación
PLANIFICACIÓN DE LA INSTALACIÓN
Antes de instalar el aparato de luz, esté seguro que estén todas las piezas. Compare las piezas con la Ferretería
incluida y las secciones de Contenidos del paquete. Si cualquier pieza falta o está dañada, no intente ensamblar,
instalar ni operar este aparato de luz.
Tiempo estimado para la instalación: 30 minutos

ESPECIFICACIONES
Alcance                                         Hasta 70 pies (21,3 m) (Varía con la temperatura circundante)
Ángulo de detección                             Hasta 270°
Carga eléctrica - DEL                           28 Vatios
Lúmenes LED                                     2350 (400 en modo de batería de reserva)
Requisitos de la energía eléctrica              120 VCA, 60 Hz
Tipo de batería                                 Batería recargable de iones de litio
Fases de operación                              Prueba, activado por movimiento, manual
Retardo de tiempo                               1, 5, 20 minutos (10 segundos en modo de batería de reserva)
Temporizador DualBrite                          Apagado, 3 horas, 6 horas, del crepúsculo al amanecer

HERRAMIENTAS REQUERIDAS


                                                     Destornillador
                                                                                             Peladores/
                  Destornillador                     de cabeza
                                                                                             cortadores de
                  phillips                           plana de 1/8 de
                                                                                             cables
                                                     pulgada




                  Probador de                        Guantes de                              Sellador de
                  circuitos                          trabajo                                 silicona




                  Escalera                                             Gafas de seguridad




                                                        17                                         HOMEDEPOT.COM
                                        Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                         Ex. P - Page 17 of 28
Antes de la instalación (continuación)
FERRETERÍA INCLUIDA
        NOTA: La ferretería se muestra en su tamaño real




           AA                                         BB                             CC


                                                                                                      DD


                                                             FRONT
                                           EE                                                    FF


                                                        GG                                HH

  Pieza         Descripción                                                   Cantidad
   AA           Tapón de caucho                                                  1
   BB           Tornillo del soporte de montaje                                  2
   CC           Tornillo del soporte de montaje                                  2
   DD           Tornillo grande de montaje (pre-instalado)                       1
   EE           Tornillo pequeño de montaje                                      1
   FF           Soporte de montaje (no está a escala)                            1
   GG           Mini-destornillador                                              1
   HH           Batería de reserva (no a escala)                                 1


CONTENIDO DEL PAQUETE

                                       A


                                                                          B
                                                    D
                                                                          C

           Pieza         Descripción                                                  Cantidad
              A          Cabezal de lámpara                                               2
              B          Artefacto de luz                                                 1
              C          Detector de movimiento                                           1
              D          Placa de montaje                                                 1




                                                                     18

                                                Ex. P - Page 18 of 28
 Instalación

1 Determinación
  montaje
                del sitio de

           NOTA: Esta lámpara debe ser instalada aproximadamente
           a 8 pies (2,4 m) por encima del suelo. Si se la instala a una
           altura más alta de la recomendada, se reducirá la zona de
           cobertura si apunta el detector hacia abajo.
                                                                                    Montaje en
                                                                                      pared                                    THIS   SIDE   UP




     Ƒ
                                                                                                                              180°

         Determine el sitio de montaje – pared o alero.
     Ƒ   Coloque los cabezales de la lámpara (A) en
         la dirección general de la cobertura de luz                            A                                          Montaje en
         deseada.                                                                                    C                       alero
     Ƒ   Si es necesario, gire el detector de movimiento
         (C) de modo que los controles miren hacia el
         suelo después de la instalación.




         Remoción de la placa de                                                     Instalación del soporte de
2        montaje                                                                3    montaje
           NOTA: El aparato viene con una placa de montaje (D).                          ADVERTENCIA: Desconecte la energía eléctrica en el
           Está premontado en la lámpara (B) para ser enviado.                           disyuntor o en el fusible. Coloque cinta aislante sobre el
                                                                                         interruptor disyuntor y compruebe que no haya energía
                                                                                         eléctrica en el aparato de luz.
           NOTA: El tornillo de fijación grande (DD) está pre-
           instalado en la lámpara (B). No trate de quitar el tornillo
           grande de montaje (DD).                                                       NOTA: Se incluyen seis tornillos de varios tamaños para
                                                                                         el soporte de montaje. La instalación sólo requiere dos.
                                                                                         Deseche los tornillos del soporte de montaje no utilizados
                                                                                         luego de la instalación.
     Ƒ   Desenrosque el tornillo grande de montaje (DD)
         que conecta la lámpara (B) a la placa de
         montaje (D) y retire la placa de montaje (D).                          Ƒ    Retire el aparato de luz existente.
                                                                                Ƒ    Instale el soporte de montaje (FF) con la
                                                                                     palabra estampada “FRENTE” en dirección
                     B                                                               contraria a la caja de conexiones. Use los
                                                                                     tornillos del soporte de montaje (BB o CC) que
                                                                                     mejor encajen con la caja de conexiones. Si es
                                                                                     necesario, use los tornillos que fueron retirados
                                                                 D                   del aparato de luz anterior.
                                                                                Ƒ    Hale con firmeza el soporte de montaje para
                                                                                     verificar que esté bien montado en la caja de
                                                                                     conexiones.
          18
            0°




DD
                                                                                                                                                     FF
                                                                                              T
                                                                                         ON
                                                                                    FR


                                                                                                                       T
                                                                                                                  ON
                                                                                                             FR




                                                                                                                             BB o CC
                                                                           19                                                                     HOMEDEPOT.COM
                                                      Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                                       Ex. P - Page 19 of 28
Instalación (continuación)

4 Instalación
  montaje
              de la placa de
                                                                                                5 Cómo   hacer las conexiones
                                                                                                  eléctricas
 Ƒ   Pase los cables de la caja de conexiones por el                                                Ƒ   Si es necesario, pele 3/8 de pulgada de
     agujero que está en la placa de montaje (D).                                                       aislamiento de los cables de la caja de
 Ƒ   Coloque la placa de montaje (D) contra la caja de                                                  conexiones (1).
     conexiones.                                                                                    Ƒ   Inserte los cables de la caja de conexiones en
     Ƒ Cuando la instale sobre una pared, la                                                            el lado del bloque de terminales y al rededor
          flecha “UP” (Hacia Arriba) debe apuntar                                                       del tornillo de tierra. Apriete los tornillos del
          hacia arriba.                                                                                 bloque de terminales utilizando el mini-
     Ƒ Cuando la instale sobre un alero, la flecha                                                      destornillador (GG) y el tornillo de tierra para
          “UP” (Hacia Arriba) debe apuntar hacia el                                                     asegurar los cables.
          edificio.                                                                                     Ƒ Inserte el cable blanco de la caja de
 Ƒ   Inserte el tornillo pequeño de montaje (EE) por                                                         conexiones en el terminal marcado “N
     el agujero de la placa de montaje (D) situado                                                           (White)”.
     debajo del agujero roscado, y enrósquelo en
                                                                                                        Ƒ   Inserte el cable negro de la caja de
     el agujero central del soporte de montaje (FF).
                                                                                                            conexiones en el terminal marcado “L
     Apriete el perno (EE) de forma segura.
                                                                                                            (Black)”.
 Ƒ   Hale firmemente de la placa de montaje (D)
     para verificar que esté bien sujeta al soporte                                                     Ƒ   Conecte el alambre desnudo o verde de
     de montaje (FF).                                                                                       tierra de la caja de conexiones al tornillo
                                                                                                            de tierra (marcado con “GND”).

        UP                                                                                                                    UP/Haut/Arriba
          /Ha
             ut/
                Arr                                                                                                                                                                 D
                   iba                                                                    FF                         GND
                                                                                                                                                      N (White/
                                                                                                                                                      Blanc/Blanco)
                                                                                                                     Terre
                                  UP/
                                     Hau                                                                             Tierra                                L (Black/
                                        t/A
                                           rrib
                         GN                       a                                                                                                        Noir/Negro)
                         TerrD
                         Tier e
                             ra                                             TN
                                                                                 OR
                                                                                      F




                                                      N (W
                                                      Blan hite
                                                          c/Bl /
                                                              anco)
                                                           L (B
                                                           Noi lack
                                                              r/N /
                                                                  egro)




                                                                           D
                      EE
                                                                                                             1
                                                                                                                                               3/8"




6 Instalación
  litio
              de la batería de
                                                                                                                                                                         B

 Ƒ   Retire la batería de litio (HH) del empaquetado.
 Ƒ   Retire la cubierta (2) del compartimiento de la
     batería en la parte trasera de la lámpara (B).
 Ƒ   Inserte el conector macho de la batería (3) en
                                                                                                                                                                         BAT TERY
                                                                                                                                                                          PIL RÍA




     el conector hembra.
                                                                                                                                                                             E
                                                                                                                                                                            E
                                                                                                                                                                         BAT




 Ƒ   Coloque la batería de litio (HH) en el soporte y
     vuelva a colocar la tapa de la batería (2).

                                                                                                                                               3                         2
                                                                                                                                                      HH


                                                                                               20

                                                                          Ex. P - Page 20 of 28
Instalación (continuación)

7 Montaje del aparato de luz                                                  DD
                                                                                          B
 AVISO: Las dos clavijas de la parte posterior de la lámpara se deben
 insertar en el bloque de terminales para que la luz funcione.

                                                                                                                        D
  Ƒ    Alinee el borde inferior de la lámpara (B)
       con el borde inferior de la placa de montaje
       (D). Incline la lámpara (B) hacia la placa de




                                                                                   18
                                                                                     0°
       montaje (D), asegurándose de que la lámpara
       (B) esté centrada en la placa de montaje (D).
                                                                              AA
  Ƒ    Apriete el tornillo grande de montaje (DD)
       en forma segura por el centro de la placa de
       montaje (D). No apriete excesivamente.
  Ƒ    Empuje con fuerza el tapón de caucho (AA)
       en el orificio del perno de montaje de la
       lámpara (B).


8 Calafatee
  de luz
            alrededor del aparato

          PRECAUCIÓN: No calafatear por completo alrededor
          de la placa de montaje (D) de la lámpara puede resultar
          en la filtración del agua en la lámpara (B) y / o la caja de
          conexiones.
                                                                                     D

  Ƒ    Calafatee alrededor de la placa de montaje (D)
       y de la superficie de montaje con un sellador
       de silicona (no incluido).




                                                                         21                                 HOMEDEPOT.COM
                                                     Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                                      Ex. P - Page 21 of 28
Operación

1 Ajuste
  lámpara
         de los cabezales de la
                                2 Giro hacia abajo de los
                                  controles del detector
       ADVERTENCIA: Riesgo de incendio. Mantenga los                               PRECAUCIÓN: Para evitar daños por el agua y el
       cabezales de la lámpara por lo menos a 2 pulgadas (51                       riesgo de una descarga eléctrica, los controles del detector
       mm) de materiales combustibles.                                             de movimiento deben estar de cara al suelo cuando la
                                                                                   instalación esté terminada.

       PRECAUCIÓN: Mantenga los cabezales de la lámpara
       30° debajo de la línea horizontal para evitar daños por            Ƒ    Gire el detector de movimiento (C) de manera
       agua y descargas eléctricas.
                                                                               que los controles estén orientados hacia suelo.

 Ƒ   Conecte la energía eléctrica en el disyuntor                       AVISO: Todos los espacios libres deben ser mantenidos. Vea
                                                                        Información sobre seguridad en la página 14.
     o en el fusible y encienda el interruptor de la
     pared.
 Ƒ   Si es necesario, sujete suavemente los
     cabezales de la lámpara (A) e inclínelos hacia
     arriba o hacia abajo o de lado a lado para
     ajustar el área de cobertura de la luz.




                                                                                                                                                         DUSK TO DAWN
                                                                                                                                                               SENS.
                                                                                                                                               ON TIME




                                                                                                                                                                        DUAL BRITE
                                                                                                                                      20 MIN




                                                                                                                                               H
                                                                                                                                   5 MIN




                                                                                                                                                  M




                                                                                                                                                            6H
                                                                                                                                                  L




                                                                                                                                                               3H
                                                                                                                                     1 MIN
                                                                                                                                   TEST




                                                                                                                                                               OFF
                                                                                   C
                 18
                    0°




                                               A


3 Calibración
  prueba
              del detector para                                                    NOTA: El detector de movimiento necesitará calentarse
                                                                                   completamente (60 segundos) antes de empezar el
                                                                                   proceso de puesta a punto.

       NOTA: Cuando el interruptor de “DURACIÓN” (“ON-TIME”)
       se fija en la posición “PRUEBA” (“TEST”) el aparato de
                                                                                                       1 MIN        5 MIN
       luz operará durante el día o la noche. La luz permanecerá
       encendida 8 segundos después que todo movimiento se                     C                     TEST              20 MIN




       ha detenido.                                                                                        L    M
                                                                                                                       ON TIME
                                                                                                                       H




                                                                                                                          SENS.
                                                                                                               6H

 Ƒ
                                                                                                    OFF   3H        DUSK TO DAWN

     Fije el interruptor de “DURACIÓN” en la
     posición “PRUEBA (“TEST”).                                                                                     DUAL BRITE



 Ƒ   Fije el interruptor “DUALBRITE” en la posición
     “APAGADO” (“OFF”).
 Ƒ   Deslice el interruptor “SENS” a la posición “L”
     (baja).




                                                                   22

                                               Ex. P - Page 22 of 28
Operación (continuación)

4 Regulación de la zona de
  detección del detector de
                                                                              Ƒ

                                                                              Ƒ
                                                                                    Continúe este proceso hasta que la zona de
                                                                                    detección haya sido establecida.
                                                                                    Si es necesario, sujete suavemente el detector
     movimiento                                                                     de movimiento (C) y muévalo de lado a lado o
 Ƒ   Haga una “prueba caminando”: camine                                            de arriba hacia abajo para ajustar la zona de
     transversalmente a la parte frontal del detector de                            detección.
     movimiento (C) siguiendo la trayectoria de un arco.
 Ƒ   Observe la luz. La luz se encenderá y el LED
     rojo destellará indicando que se ha detectado
     movimiento.
 Ƒ   Deténgase, espere que la luz se apague, y
     luego empiece a caminar de nuevo.
                                                                                                                                                             C


5 Ajuste del interruptor SENS                                                               NOTA: Mientras mayor sea la calibración del “SENS”
                                                                                            (sensibilidad), mayor será la posibilidad de falsas alarmas.
                                                                                            Para reducir las falsas alarmas, deslice el interruptor
 Ƒ   Para aumentar la sensibilidad, deslice el                                              “SENS” hacia el ajuste “L” (baja).

     interruptor “SENS” hacia la posición “H” (alta).
 Ƒ   Para disminuir la sensibilidad, deslice el                                      1 MIN
                                                                                   TEST
                                                                                                            5 MIN
                                                                                                               20 MIN
                                                                                                                            C                                      ON TIME
     interruptor “SENS” hacia la posición “L” (baja).                                                            ON TIME
                                                                                                                                               L         M         H
                                                                                              L        M         H


       NOTA: El detector de movimiento (C) es más sensible al
                                                                                                                 SENS.
       movimiento transversal a la parte frontal del detector. El                 OFF    3H
                                                                                                      6H
                                                                                                           DUSK TO DAWN                                            SENS.
                                                                                                                                                     6H
       detector de movimiento (C) es menos sensible al movimiento                                                                  OFF     3H                DUSK TO DAWN
       que se dirige directamente hacia la parte frontal del detector.                                      DUAL BRITE




     Regulación del interruptor de
6    DURACIÓN                                                                       1 MIN
                                                                                  TEST
                                                                                                           5 MIN
                                                                                                              20 MIN




       NOTA: El interruptor de DURACIÓN determina el lapso                                L            M
                                                                                                                ON TIME
                                                                                                                H

       de tiempo que la luz permanece encendida con todo su                                                                                 1 MIN                 5 MIN
                                                                                                                                          TEST                       20 MIN
       brillo luego que ha cesado el movimiento. Cuando fije el                   OFF    3H
                                                                                                      6H
                                                                                                                 SENS.
                                                                                                           DUSK TO DAWN

       interruptor “ON-TIME” a la posición de 1, 5 ó 20 minutos, la
       luz sólo se encenderá durante la noche.                                                             DUAL BRITE                                                ON TIME

                                                                                                                            C                        L        M      H




 Ƒ   Coloque el interruptor de DURACIÓN en la
     posición 1, 5 o 20 minutos.


7 Regulación
  DUALBRITE
             del interruptor
                                                                                      1 MIN
                                                                                    TEST




                                                                                                  L        M
                                                                                                               5 MIN
                                                                                                                  20 MIN



                                                                                                                  ON TIME
                                                                                                                  H
                                                                                                                            C
                                                                                                                                         OFF    3H
                                                                                                                                                         6H
                                                                                                                                                                    SENS.
                                                                                                                                                              DUSK TO DAWN




       NOTA: El interruptor DUALBRITE determina el lapso de                                                                                                   DUAL BRITE
                                                                                                                  SENS.
       tiempo que la luz permanece encendida con un nivel                          OFF    3H
                                                                                                       6H
                                                                                                            DUSK TO DAWN


       de luz reducido luego de la puesta del sol. Cambiando
       esta calibración a “OFF” (“DESCONECTADO”) no quedará                                                    DUAL BRITE



       afectada la calibración de la DURACIÓN.


 Ƒ   Coloque el interruptor “DUALBRITE” en APAGADO
     (OFF), 3 horas, 6 horas o del crepúsculo al
     amanecer (de la puesta a la salida del sol).



                                                                         23                                                          HOMEDEPOT.COM
                                                   Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                                    Ex. P - Page 23 of 28
Operación (continuación)

8 Uso de la reserva de la
  iluminación de emergencia
                                                                               Ƒ

                                                                               Ƒ
                                                                                   Cuando la energía se apague primero, la luz (B)
                                                                                   se encenderá por 1 minuto sólo por la noche.
                                                                                   Cuando se restaura la alimentación, la luz (B)
Esta luz (B) ha sido diseñada con un sistema de
baterías de reserva. Cuando se apague la luz (B), la                               se encenderá por 1 minuto durante el día o la
batería de litio recargable (HH) permitirá que la luz (B)                          noche.
funcione con capacidades limitadas.
Ƒ       La luz (B) funcionará sólo por la noche.
Ƒ       La luz (B) funcionará con una salida de luz                                                                                         4
        reducida de 400 lúmenes (sólo los (4) LED
        centrales se iluminarán).
Ƒ       El ON-TIME está programado para apagar la luz
                                                                                                                                     B
        (B) después de 10 segundos una vez que todo
        movimiento se ha detenido.



9 Uso del la fase manual                                                               NOTA: Si la energía eléctrica al aparato de luz es
                                                                                       apagada por más de 5 segundos, deje que el detector de
                                                                                       movimiento se caliente antes del cambio a la fase manual.

            NOTA: La fase manual anula el detector de movimiento
            (C) y el control de duración (“ON-TIME”), de esta forma
            la lámpara operará con todo su brillo. Esta característica         APAGADO       ENCENDIDO           APAGADO          ENCENDIDO
            funciona solamente en la noche y solamente una noche
            a la vez. El detector de movimiento (C) se reiniciará en
            la modalidad de detección de movimiento después de 6
            horas o cuando salga el sol, lo que ocurra primero. La fase
            manual puede también alternar entre encendido y apagado
            mediante el interruptor de pared.

    Ƒ     Asegúrese de que la luz está encendida (ON)
                                                                                            Menos de 3 segundos
          y de que el detector se ha calentado (60
          segundos).
    Ƒ     Para activar la modalidad manual, APAGUE-
          PRENDA- APAGUE- PRENDA la alimentación en
          el interruptor de pared en 3 segundos.
    Ƒ     Para desactivar la modalidad manual, APAGUE-
          PRENDA- APAGUE- PRENDA la alimentación en
          el interruptor de pared en 3 segundos

Cuidado y limpieza
Ƒ   Para prolongar la apariencia original, limpie la lámpara solo con agua limpia y un paño suave y húmedo.
Ƒ   No use pinturas, solventes ni otros químicos en este aparato de luz. Podrían ser la causa de una prematura
    deterioración del acabado. Esto no es un defecto del acabado y no será cubierto por la garantía.
Ƒ   No rocíe la lámpara con una manguera o lavadora a presión.




                                                                          24

                                                      Ex. P - Page 24 of 28
Análisis de averías
Problema                        Causa Probable                                   Solución
La luz no se enciende.          Ƒ   El interruptor de la luz está apagado.       Ƒ   Encienda el interruptor de la luz.
                                Ƒ   El fusible está quemado o el disyuntor       Ƒ   Cambie el fusible o conecte el
                                    está desconectado.                               disyuntor.
                                Ƒ   La lámpara no está correctamente             Ƒ   Vuelva a instalar la lámpara
                                    sujetada a la placa de montaje, si se            en la base y asegúrese de que
                                    trata de una nueva instalación (las              las clavijas estén asentadas
                                    clavijas no están asentadas por com-             por completo en el bloque de
                                    pleto en el bloque de terminales).               terminales.
                                Ƒ   El apagado de la luz diurna (fotocélu-       Ƒ   Vuelva a revisar al amanecer.
                                    la) está vigente.
                                Ƒ   El cableado del circuito es incorrecto       Ƒ   Verifique que el cableado esté
                                    (si esta es una instalación nueva).              correcto.
                                Ƒ   El detector de movimiento está enfo-         Ƒ   Vuelva a enfocar el detector de
                                    cando a la dirección incorrecta.                 movimiento para que cubra el
                                                                                     área deseada.
                                Ƒ   La temperatura del aire exterior está cer-   Ƒ   Aumente la calibración del
                                    cana al calor corporal de una persona.           alcance (“SENS”).
La luz se enciende durante      Ƒ   El detector de movimiento puede estar       Ƒ    El aparato de luz está operando nor-
el día.                             instalado en un sitio relativamente oscuro.      malmente bajo estas circunstancias.
                                Ƒ   El interruptor de duración (“ON-             Ƒ   Coloque el interruptor de
                                    TIME”) está en la posición prueba                duración (“ON-TIME”) en la
                                    (“TEST”).                                        calibración 1, 5 o 20 minutos.
La luz se enciende sin razón    Ƒ   El detector de movimiento puede              Ƒ   Reduzca la calibración del
aparente.                           estar detectando pequeños animales               alcance (“SENS”) o vuelva a co-
                                    o tráfico automotor.                             locar el detector de movimiento.
                                Ƒ   El interruptor “SENS” está fijado            Ƒ   Reduzca la calibración del
                                    demasiado alto.                                  alcance (“SENS”).
                                Ƒ   El interruptor “DUALBRITE” está en           Ƒ   El aparato de luz está operando
                                    la calibración 3 horas, 6 horas, o del           normalmente bajo estas cir-
                                    crepúsculo al amanecer.                          cunstancias.
                                Ƒ   La temperatura exterior está más ca-         Ƒ   Reduzca la calibración del
                                    liente o más fría que el calor corporal          alcance (“SENS”).
                                    de una persona (verano o invierno).
                                Ƒ   El aparato de luz está cableado a            Ƒ   No use un reductor de luz o un
                                    través de un reductor de luz o de un             temporizador para controlar el
                                    temporizador.                                    aparato de luz. Cambie el reductor
                                                                                     de luz o el temporizador por un
                                                                                     interruptor de pared estándar de
                                                                                     encendido/apagado.
Las luces se apagan dema-       El aparato de luz puede estar instalado en       Vuelva a ubicar el aparato de luz
siado tarde en la calibración   un sitio relativamente oscuro.                   o utilice la calibración 3 horas o 6
crepúsculo-al-amanecer.                                                          horas.
La luz es muy tenue y se        La luz está en modo de batería de reserva.       Asegúrese de que la alimentación
apaga rápidamente después                                                        esté encendida en el interruptor de
de que el movimiento se ha                                                       luz. La luz funcionará normalmente
detenido.                                                                        una vez que se vuelva a encender.

                                                         25                                            HOMEDEPOT.COM
                                       Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                        Ex. P - Page 25 of 28
Análisis de averías (continuación)
Problema                        Causa Probable                                   Solución
Las luces permanecen en-        Ƒ   El detector de movimiento puede estar        Ƒ   Reduzca la calibración del
cendidas constantemente.            absorbiendo calor de una fuente de calor         alcance (“SENS”) o vuelva a co-
                                    como una ventosa de aire, una secadora           locar el detector de movimiento.
                                    de aire, o una superficie pintada con
                                    colores brillantes y que refleja el calor.
                                Ƒ   El detector de movimiento está en la         Ƒ   Cambie el detector de movimien-
                                    fase manual.                                     to a automático. Vea Uso de la
                                                                                     fase manual en la página 21.
                                Ƒ   El aparato de luz está cableado a            Ƒ   No use un reductor de luz o un
                                    través de un reductor de luz o de un             temporizador para controlar el
                                    temporizador.                                    aparato de luz. Cambie el reduc-
                                                                                     tor de luz o el temporizador por
                                                                                     un interruptor de pared estándar
                                                                                     de encendido/apagado.
                                Ƒ   El aparato de luz está en el mismo           Ƒ   Instale el aparato de luz en un
                                    circuito que un motor, transformador             circuito sin motores, transfor-
                                    o tubo fluorescente.                             madores o tubos fluorescentes.
Las luces se encienden y se     Ƒ   El calor o la luz de los cabezales de la     Ƒ   Vuelva a colocar los cabezales
apagan.                             lámpara pueden prender y apagar al               de la lámpara lejos del detector
                                    detector de movimiento.                          de movimiento.
                                Ƒ   El calor reflejado desde otro objeto         Ƒ   Reduzca la calibración del
                                    puede estar encendiendo y apagando               alcance (“SENS”) o vuelva a co-
                                    al detector de movimiento.                       locar el detector de movimiento.
                                Ƒ   El detector de movimiento está en la         Ƒ   Mientras está en la fase
                                    fase “TEST” (PRUEBA) y calentándose.             PRUEBA, la luz sólo queda
                                                                                     encendida por 5 segundos. Fije
                                                                                     el interruptor “ON-TIME” para 1,
                                                                                     5 o 20 minutos.
Las luces destellan una vez y   El detector de movimiento está                   Vuelva a colocar los cabezales de la
luego permanecen apagadas       detectando luz de los cabezales de la            lámpara para mantener el área por
en la fase manual.              lámpara.                                         debajo del detector de movimiento
                                                                                 relativamente oscura.
La luz no se enciende cuando Ƒ      La temperatura exterior es demasiado         Ƒ   Cuando la temperatura exterior
se apaga la alimentación.           caliente o fría para que la batería de           está en un rango seguro, la
                                    litio funcione con seguridad.                    batería de litio funcionará
                                                                                     correctamente.
                                Ƒ   La carga de la batería de litio es de-       Ƒ   Cuando la batería de litio se ha
                                    masiado baja (el LED rojo del detector           cargado hasta un nivel seguro,
                                    destella continuamente).                         la luz funcionará correctamente.
                                Ƒ   La batería de litio ya no es capaz de        Ƒ   Si la batería no se carga des-
                                    mantener una carga.                              pués de 7 días (con el interrup-
                                                                                     tor de luz en la posición ON),
                                                                                     reemplace la batería con una
                                                                                     batería Li-ion, 18650-2000mAh,
                                                                                     3,7V 7,4wh y con el conector
                                                                                     correcto.



                                                         26

                                        Ex. P - Page 26 of 28
Esta página está en blanco intencionalmente.




                    27                                      HOMEDEPOT.COM
     Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
     Ex. P - Page 27 of 28
          ¿Tiene preguntas, problemas o piezas faltantes?
Antes de devolverlo a la tienda, llame a Servicio al Cliente de Defiant
de 08 a.m.-7 p.m., EST, Lunes - Viernes, 09 a.m.-6 p.m., EST, sábado.

                           1-866-308-3976

                           HOMEDEPOT.COM


                Guarde este manual para uso futuro.




                                                                          209150-01A
                   Ex. P - Page 28 of 28
EXHIBIT Q
                                                                                            Motion Sensor
                                                                                             Light Control
                                                                                                    Model: 5838

Dated receipt required for warranty replacement.

                     FEATURES
• Bright, energy saving LED light
• DualBrite® technology
• Automatically comes on when motion is detected.

                     UNPACKING
Be sure to remove all contents from packaging and verify
all items are present before assembling this light fixture.
This package includes the following items:
• Security Light
• Owner’s Manual
• Mounting Hardware




HARDWARE INCLUDED
Note: Six mounting bracket screws are included. The installation will only require two. Discard the unused mounting
bracket screws after installation.




Plastic plug         #6 Mounting Bracket              #8 Mounting Bracket
                     Screw (x2)                       Screw (x2)




Mounting Bolt                                                Mounting Bolt (Pre-Installed in Light Fixture)


  FRONT




Mounting Bracket                                             Mini Screwdriver

© 2019 HeathCo LLC
                                              Ex. Q - Page 1 of 28
                                  To see operational and troubleshooting information and videos,              210008-01A
                                                     go to www.hzsupport.com
                                                      IMPORTANT SAFETY AND INSTALLATION INFORMATION
Before installing security light, read all instructions carefully and keep owner’s manual for future reference.
• WARNING: To prevent electric shock, ensure that the power is disconnected before installation.
• WARNING: Risk of fire. Keep the lamp heads at least 2 in. from combustible materials.
• WARNING: Shock hazard. For eave mounting, the center of the junction box must be located at least 4 1/2" (11.5 cm)
  from the outside edge of the eave.
• CAUTION: To avoid water damage and the risk of electrical shock, the motion sensor controls must be facing the
  ground when the installation is complete.
• CAUTION: Keep the lamp heads 30° below horizontal to avoid water damage and electrical shock.
• CAUTION: Burn hazard. Allow the light fixture to cool before touching.
• NOTICE: Do not connect this light fixture to a dimmer switch or timer.
• This light fixture requires 120-volts AC.
• This light fixture must be properly grounded.
• Some electrical codes require installation by a qualified electrician.
• If you want to use Manual Mode, the light fixture must be wired through a switch.
• This fixture is designed for outdoor installation and should be mounted to a wall or eaves.
• To achieve best results, this fixture should be mounted 8 feet (2.4 meters) above the ground. Note: If fixture is mounted
  higher than 8 ft. (2.4 meters), aiming the sensor down will reduce coverage distance.

The motion sensor on this light fixture detects “motion” by the movement of heat across the coverage area. The motion
sensor is more sensitive to the movement of heat moving across the coverage area and less sensitive to the movement
of heat directly towards it.




                                                                                 Motion                                           Motion



                                                                                                          Sensor


                                                           Least Sensitive                                                  Most Sensitive
                          DUSK TO DAWN
                                SENS.
                ON TIME




                                         DUAL BRITE
       20 MIN




                                                                                                                                                                                     DUSK TO DAWN
                                                                                                                                                                                           SENS.
                                                                                                                                                                           ON TIME




                                                                                                                                                                                                    DUAL BRITE
                H
    5 MIN




                                                                                                                                                                  20 MIN




                                                                                                                                                                           H
                                                                                                                                                               5 MIN
                   M




                             6H




                                                                                                                                                                              M




                                                                                                                                                                                        6H
                   L




                                3H
      1 MIN
    TEST




                                                                                                                                                                              L




                                                                                                                                                                                           3H
                                                                                                                                                                 1 MIN
                                OFF




                                                                                                                                                               TEST




                                                                                                                                                                                           OFF




                                                                                                                                            THIS   SIDE   UP




                                                            THIS   SIDE   UP




                                                             Wall Mount                                                       Eave Mount

Note: Light fixture and sensor should be mounted as shown above when installed (depending upon type of installation).

2
                                                                                           Ex. Q - Page 2 of 28
                                                                               To see operational and troubleshooting information and videos,                                        210008-01
                                                                                                  go to www.hzsupport.com
                        INSTALLATION

       WARNING: Turn power off at circuit breaker or fuse.
 Place tape over circuit breaker switch and verify power is
 off at the fixture.

This fixture comes with a “Easy Install” mounting plate. It is pre-
assembled on the fixture for shipping.
1. Unscrew the large mounting bolt connecting the light fixture to
    the mounting plate and remove the mounting plate (see Figure 1).
    The mounting bolt is designed to stay in the light fixture.
                                                                                                                              Figure 1
2. Install the mounting bracket with the stamped word “FRONT”
    facing away from the junction box (see Figure 2). Use the mount-
    ing bracket screws that best fit the junction box.
3. Route the junction box wires through the hole in the mounting
    plate (see Figure 3).
                                                                                                         T
4. Place the mounting plate against the junction box (see Figure 3).                               ON
                                                                                             FR
     • Wall Mounted – The “UP” arrow must point upward
     • Eave Mounted – The “UP”arrow must point toward the building                                                                                   T
                                                                                                                                                ON



5. Insert the small mounting bolt through the mounting plate hole
                                                                                                                                           FR




    located below the threaded hole. Thread the bolt into the center
    hole of the mounting bracket (see Figure 3).Tighten bolt securely.                                                        Figure 2

                             WIRING
Insert the junction box wires into the side of the terminal block and                UP
around the ground screw (see Figure 4).Tighten terminal block screws                   /Ha
                                                                                          ut/
                                                                                              Arr
and ground screw to secure wires.                                  GN                              iba
                                                                   TerD
• White to “N (White)”                                             Tie re
                                                                      rra                                GN
                                                                                                                  UP
                                                                                                                    /Hau
                                                                                                                        t/A
                                                                                                                           rrib
                                                                                                                               a
                                                                                                         TerrD

• Black to “L (Black)”                                                                                   Tier e
                                                                                                             ra                                                                   TN
                                                                                                                                                                                       OR
                                                                                                                                                                                            F




• Bare or green ground wire to GND (ground) screw.                                                                                     N (W
                                                                                                                                       Bla hit
                                                                                                                                          nc/ e/
                                                                                                                                             Bla
                                                                                                                                                 nco)
                                                                                                                                            L (B
                                                                                                                                            No lack
                                                                                                                                   N(
                      FINAL ASSEMBLY
                                                                                                                                               ir/N /
                                                                                                                                                   egro


                                                                                                                                   BlaWhit
                                                                                                                                                         )



                                                                                                                                      nc/ e/
                                                                                                                                         Bla
1. Double check that all wiring connections are securely connected.                                                                          nc   o)
                                                                                                                                           L(
2. Align the bottom edge of the light fixture with the bottom edge                                                                         NoBlack
                                                                                                                                              ir/N /
   of the mounting plate. Tilt the light fixture toward the mounting                                                                              egr
                                                                                                                                                               o)
                                                                                                                              Figure 3
   plate, making sure the light fixture is centered on the mounting
   plate.                                                                                                    UP/Haut/Arriba


   IMPORTANT: The two pins on the rear of the light fixture must
   insert into the terminal block for the light to work.                                  GND
                                                                                          Terre
                                                                                                                                                             N (White/
                                                                                                                                                             Blanc/Blanco)

3. Tighten the mounting bolt securely being careful not to overtighten                    Tierra                                                                    L (Black/
                                                                                                                                                                    Noir/Negro)
   (see Figure 5).




                                                                                                                              Figure 4

210008-01
                                                Ex. Q - Page 3 of 28
                                   To see operational and troubleshooting information and videos,                                                                                               3
                                                     go to www.hzsupport.com
   IMPORTANT:
    • If wall mounted, make sure the fixture is mounted with the
      sensor below the lamp heads.
    • If eave mounted, mount the fixture with sensor facing away
      from the house wall. Rotate the sensor so the controls face the
      ground.
4. Push the plastic plug firmly into the mounting bolt hole on the
   light fixture (see Figure 5).
5. Caulk around mounting plate and mounting surface with silicone
   weather sealant (see Figure 6).

              TESTING AND ADJUSTMENTS                                                                    Figure 5


        CAUTION: To avoid water damage and risk of electrical
    shock, motion sensor controls must be facing the ground
    when installation is complete.

1. Turn on the circuit breaker and light switch.
   Note: The motion sensor has a 1 minute warm up period before
   it will detect motion. When first turned on wait 1 minute.
2. Slide the sensitivity (SENS) switch to the “L” position, the ON-                                      Figure 6
   TIME switch to the TEST position, and the DUALBRITE
   switch to the OFF position (see Figure 7).
3. Walk through the coverage area noting where you are when the
   lights turn on. Also, the red LED behind the motion sensor lens                                   1 MIN
                                                                                                   TEST
                                                                                                                   5 MIN
                                                                                                                      20 MIN

   will flash several times when motion is detected (see Figure 8).
4. If needed, gently grasp the motion sensor and move it from side                                        L    M
                                                                                                                      ON TIME
                                                                                                                      H

   to side or up and down to adjust the detection zone.
5. If needed, gently grasp the lamp heads and move them from side                                             6H
                                                                                                                         SENS.

   to side or up and down to adjust the light coverage area.
                                                                                                   OFF   3H        DUSK TO DAWN



6. Adjust the sensitivity (SENS) switch as needed (“L”, “M”, “H”).
                                                                                                                   DUAL BRITE
   Sensitivity set too high may increase false triggering.


                                                                                                         Figure 7




                                                                                                         Figure 8

4
                                               Ex. Q - Page 4 of 28
                                  To see operational and troubleshooting information and videos,                                  210008-01
                                                    go to www.hzsupport.com
               LAMP HEAD ADJUSTMENT
This light is designed with four adjustable lamp heads. The lamp heads
can be used as two lamp heads or can be separated to help spread the
light coverage. Caution should be taken not to rotate the lamp heads
past the built-in stops.
1. Gently grasp the top lamp heads and move them to cover the                                      THIS   SIDE   UP


    desired area.
2. Gently grasp the bottom lamp heads and move them to cover
    the desired area.

                         FINAL SETUP
1. Set the amount of ON-TIME you want the lights to stay on after
   all motion has stopped (1, 5, or 20 minutes).
2. Set the DUALBRITE switch to the amount of time after dusk
   you want the lights on at low level (Off, 3, 6 Hrs., Dusk-to-Dawn).
   See DualBrite Timer section for more information.

                                       IMPORTANT CONSIDERATIONS
AVOID AIMING THE SENSOR AT:
• Below are examples of objects that might produce heat and may cause the motion sensor to trigger:
  • Pools of Water                 • Air Conditioners                 • Dryer Vents
  • Animals                        • Heating Vents                    • Automobile Traffic
  If you suspect that a heat source of this type is triggering the motion sensor, reduce the sensitivity.
• Areas where pets or traffic may trigger the motion sensor.
• Nearby large, light-colored objects reflecting light may trigger the shut-off feature. Do not point other lights at the
  motion sensor.
SEASONAL CHANGES:
The motion sensor works by sensing temperature changes across its field of view. The closer the surrounding tempera-
ture is to a person’s body heat, the less sensitive the sensor will appear. The greater the temperature difference, the more
sensitive the sensor will appear. The sensitivity (SENS) switch might need to be readjusted as the outside temperature
changes for the different seasons. This is a normal part of the light sensor’s operation.

                                                 DUALBRITE TIMER
DualBrite mode is a selectable feature that turns the light on at a reduced (accent) level at dusk – only the two bottom
lamp heads will turn on (approximately 3000K warm white color) while the two top lamp heads remain off. When
motion is detected, the light will increase to full bright (all four lamp heads will turn on at 5000K bright white) for the
amount of the ON-TIME setting (1, 5, or 20 minutes) then returns to DualBrite mode. The light will stay on at the
reduced light level for the amount of time selected (Off, 3 hr., 6 hr., dusk-to-dawn) and then turn off completely. Once
the DualBrite timer runs out, the light will turn ON only when motion is detected. Selecting OFF disables the DualBrite
feature, however the motion sensing features will continue to work.




210008-01
                                              Ex. Q - Page 5 of 28
                                  To see operational and troubleshooting information and videos,                          5
                                                     go to www.hzsupport.com
                                                         MANUAL MODE
Manual mode overrides the motion sensor and “ON‑TIME”
control so the light will operate full bright. This feature only OFF      ON           OFF          ON
works at night and only for one night at a time. The motion
sensor will reset to motion sensing mode after 6 hours or
sunrise, whichever comes first. Manual mode can be toggled
on and off using a wall switch. Note: If the power to the
light fixture is off for more than 5 seconds, allow the mo-
tion sensor to warm up prior to switching to manual mode.
• Ensure the power to the light is ON and the sensor has               Less than 3 seconds
   warmed up (60 seconds).
• To turn manual mode on, switch the power OFF–ON–OFF–ON at the wall switch within 3 seconds.
• To turn manual mode off, switch the power OFF–ON–OFF–ON at the wall switch within 3 seconds.
IMPORTANT: If manual mode does not turn ON or OFF, use a slower pace turning the power ON and OFF at the wall
switch while staying within 3 seconds.

                                                         SPECIFICATIONS
Range	���������������������������������������������������Up to 70 ft. (21 m) [varies with surrounding temperature].
Sensing Angle	��������������������������������������Up to 240°
Power Requirements	�����������������������������120 VAC, 60 Hz
Electrical load........................................34 Watts
Operating Modes	���������������������������������TEST, MOTION ACTIVATED, and MANUAL MODE
ON-Timer	��������������������������������������������1, 5, 20 minutes
Test Timer	��������������������������������������������5 Seconds
Manual Mode Timer	����������������������������Maximum 6 Hours
Sensitivity (SENS)	�������������������������������“L”, “M”, “H”
LED Lumens	���������������������������������������2600
LED Color Temperature	����������������������Low light temp. (3000K); full-bright temp. (5000K)

                                               TROUBLESHOOTING GUIDE
    SYMPTOM                       POSSIBLE CAUSE                                         SOLUTION
    The light will not come on.   1. Light switch is turned off.                         1.   Turn light switch on.
                                  2. Fuse is blown or circuit breaker is turned off.     2.   Replace fuse or turn circuit breaker on.
                                  3. Daylight turn-off (photocell) is in effect.         3.   Recheck after dark.
                                  4. The circuit wiring is incorrect, if this is a new   4.   Verify wiring is correct.
                                     installation.
                                  5. The motion sensor is aimed in the wrong             5. Re-aim the motion sensor to cover the
                                     direction.                                             desired area.
                                  6. The outside air temperature is close to the         6. Increase the “SENS” setting. See Seasonal
                                     same as a person’s body heat.                          Changes on page 5 for more information.
    The light comes on during     1. The motion sensor may be installed in a             1. The light fixture is operating normally under
    the day.                         relatively dark location.                              these circumstances.
                                  2. The “ON-TIME” switch is in the “TEST”               2. Set the “ON-TIME” switch to the 1, 5, or 20
                                     position.                                              minute setting.



6
                                                    Ex. Q - Page 6 of 28
                                        To see operational and troubleshooting information and videos,                               210008-01
                                                           go to www.hzsupport.com
 SYMPTOM                        POSSIBLE CAUSE                                        SOLUTION
 The light comes on for no      1. The motion sensor may be sensing small             1. Decrease the “SENS” setting or reposition
 apparent reason.                  animals or automobile traffic.                        the motion sensor.
                                2. The “SENS” switch is set too high.                 2. Decrease the “SENS” setting.
                                3. The “DUALBRITE” switch is in the 3 hour,           3. The light fixture is operating normally under
                                   6 hour, or dusk-to-dawn setting.                      these circumstances.
                                4. The outside temperature is much warmer or          4. Decrease the “SENS” setting. See Seasonal
                                   cooler than a person’s body heat (summer or           Changes on page 5 for more information.
                                   winter).
                                5. The light fixture is wired through a dimmer        5. Do not use a dimmer or timer to control the
                                   or timer.                                             light fixture. Replace the dimmer or timer
                                                                                         with a standard on/off wall switch.
 The lights turn off too late   The light fixture may be installed in a relatively    Relocate the light fixture or use the 3 hour or 6
 in Dusk-to-Dawn setting.       dark location.                                        hour setting.
 The lights stay on             1. The motion sensor may be picking up a heat         1. Decrease the “SENS” setting or reposition
 continuously.                     source like an air vent, dryer vent, or brightly      the motion sensor.
                                   painted, heat-reflective surface.
                                2. The motion sensor is in manual mode.               2. Set ON-TIME switch to 1, 5, or 20 minutes.
                                                                                         Follow Manual Mode instructions on page 6
                                                                                         to reset.
                                3. The light fixture is wired through a dimmer        3. Do not use a dimmer or timer to control the
                                   or timer.                                             light fixture. Replace the dimmer or timer
                                                                                         with a standard on/off wall switch.
                                4. The light fixture is on the same circuit as a      4. Install the light fixture on a circuit without
                                   motor, transformer, or fluorescent bulb.              motors, transformers, or fluorescent bulbs.
 The lights flash on and off.   1. Heat or light from the lamp heads may be           1. Reposition the lamp heads away from the
                                   turning the motion sensor on and off.                 motion sensor.
                                2. Heat is being reflected from other objects         2. Decrease the “SENS” setting or reposition
                                   and may be turning the motion sensor on               the motion sensor.
                                   and off.
                                3. The motion sensor is in “TEST” mode and            3. While in TEST mode, the light only stays on
                                   warming up.                                           for 5 seconds. Set ON-TIME switch to 1, 5,
                                                                                         or 20 minutes.
                                4. A utility company has installed a Smart            4. The Smart Meter device can create an
                                   Meter device close to the light fixture.              interference with motion sensing lights.
                                                                                         Relocate the light fixture away from this type
                                                                                         of meter.
 The lights flash once then     The motion sensor is detecting light from the         Reposition the lamp heads to keep the area below
 stay off in manual mode.       lamp heads.                                           the motion sensor relatively dark.




210008-01
                                                  Ex. Q - Page 7 of 28
                                      To see operational and troubleshooting information and videos,                                      7
                                                         go to www.hzsupport.com
                                                TECHNICAL SERVICE
 Please call 1-800-858-8501 (English speaking only) for assistance before returning product to
                                            store.
If you experience a problem, follow this guide. You may also want to visit our Web site at: www.hzsupport.com. If the
problem persists, call* for assistance at 1-800-858-8501 (English speaking only), 8:00 AM to 5:00 PM CST (M-F).
You may also write* to:
HeathCo LLC
P.O. Box 90045
Bowling Green, KY 42102-9045
ATTN: Technical Service
* If contacting Technical Service, please have the following information available: Model Number, Date of Purchase,
and Place of Purchase.
                                  No Service Parts Available for this Product
Please keep your dated sales receipt, it is required for all warranty requests.




8
                                               Ex. Q - Page 8 of 28
                                   To see operational and troubleshooting information and videos,           210008-01
                                                      go to www.hzsupport.com
                                           FIVE YEAR LIMITED WARRANTY
   This is a “Limited Warranty” which gives you specific legal rights. You may also have other rights which vary from
   state to state or province to province.
   For a period of five years from the date of purchase, any malfunction caused by factory defective parts or workman-
   ship will be corrected at no charge to you.
   Not Covered - Repair service, adjustment and calibration due to misuse, abuse or negligence, light bulbs, batteries,
   and other expendable items are not covered by this warranty. Unauthorized service or modification of the product
   or of any furnished component will void this warranty in its entirety. This warranty does not include reimbursement
   for inconvenience, installation, setup time, loss of use, unauthorized service, or return shipping charges.
   This warranty covers only HeathCo LLC assembled products and is not extended to other equipment and com-
   ponents that a customer uses in conjunction with our products.
   THIS WARRANTY IS EXPRESSLY IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
   INCLUDING ANY WARRANTY, REPRESENTATION OR CONDITION OF MERCHANT ABILITY
   OR THAT THE PRODUCTS ARE FIT FOR ANY PARTICULAR PURPOSE OR USE, AND SPECIFI-
   CALLY IN LIEU OF ALL SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES.
   REPAIR OR REPLACEMENT SHALL BE THE SOLE REMEDY OF THE CUSTOMER AND THERE
   SHALL BE NO LIABILITY ON THE PART OF HEATHCO LLC FOR ANY SPECIAL, INDIRECT,
   INCIDENTAL, OR CONSEQUENTIAL DAMAGES, INCLUDING BUT NOT LIMITED TO ANY
   LOSS OF BUSINESS OR PROFITS, WHETHER OR NOT FORESEEABLE. Some states or provinces do
   not allow the exclusion or limitation of incidental or consequential damages, so the above limitation or exclusion
   may not apply to you.
   Please keep your dated sales receipt, it is required for all warranty requests.


This device complies with Part 15 of the FCC Rules. Operation is subject to the following two conditions: (1) this device may not cause
harmful interference, and (2) this device must accept any interference received, including interference that may cause undesired operation.
Warning: Changes or modifications to this unit not expressly approved by the party responsible for compliance could void the user's
authority to operate the equipment.
Note: This equipment has been tested and found to comply with the limits for a Class B digital device, pursuant to part 15 of the FCC
Rules. These limits are designed to provide reasonable protection against harmful interference in a residential installation. This equipment
generates, uses and can radiate radio frequency energy and, if not installed and used in accordance with the instructions, may cause harmful
interference to radio communications. However, there is no guarantee that interference will not occur in a particular installation. If this
equipment does cause harmful interference to radio or television reception, which can be determined by turning the equipment off and
on, the user is encouraged to try to correct the interference by one or more of the following measures:
- Reorient or relocate the receiving antenna.
- Increase the separation between the equipment and receiver.
- Connect the equipment into an outlet on a circuit different from that to which the receiver is connected.
- Consult the dealer or an experienced radio/TV technician for help.

CAN ICES-005 (B)/NMB-005 (B)




210008-01
                                                   Ex. Q - Page 9 of 28
                                       To see operational and troubleshooting information and videos,                                     9
                                                          go to www.hzsupport.com
                                                                              Control de luz del
                                                                        detector de movimiento
                                                                                                           Modelo: 5838

Se necesita el recibo fechado para reemplazo bajo garantía.

               CARACTERÍSTICAS
• Luz LED brillante de bajo consumo de energía
• Tecnología DualBrite®
• Se enciende automáticamente al detectar movimiento.

                  DESEMPAQUE
Asegúrese de retirar todo el contenido del empaque y
verificar que todos los elementos estén incluidos antes de
ensamblar este aparato de luz. Este paquete incluye los
siguientes elementos:
• Luz de seguridad
• Manual del propietario
• Ferretería de montaje




FERRETERÍA INCLUIDA
Nota: Se incluyen seis tornillos para el soporte de montaje. La instalación sólo requiere dos. Deseche los tornillos del
soporte de montaje no utilizados luego de la instalación.




Enchufe de              Tornillo n°6 de soporte               Tornillo n°8 de soporte
plástico                de montaje (x2)                       de montaje (x2)




Tornillo de montaje				                                       Tornillo de montaje (Preinstalado en el aparato)


  FRONT




Soporte de montaje                                            Mini-destornillador

102019 HeathCo LLC
©
                                              Ex. Q - Page 10 of 28
                            Para ver más información y vídeos sobre operación y resolución de problemas,            210008-01
                                                                                                                 210008-01  S
                                                    visite www.hzsupport.com
                                                     INFORMACIÓN IMPORTANTE DE SEGURIDAD E INSTALACIÓN
Antes de instalar la luz de seguridad, lea todas las instrucciones con cuidado y guarde el manual del propietario para
futura referencia.
• ADVERTENCIA: Para evitar descargas eléctricas, asegúrese de que la alimentación esté desconectada antes de la ins-
  talación.
• ADVERTENCIA: Riesgo de incendio. Mantenga las bombillas alejadas al menos 2 pulgadas (51mm) de materiales
  combustibles.
• ADVERTENCIA: Peligro de descarga eléctrica. Para montaje en aleros, el centro de la caja de conexiones debe estar ubicado
  al menos a 4 1/2 Pulg. (11,5 cm) desde el borde exterior del alero.
• PRECAUCIÓN: Para evitar daños por el agua y el riesgo de una descarga eléctrica, los controles del detector de movi-
  miento deben estar de cara al suelo cuando la instalación esté terminada.
• PRECAUCIÓN: Mantenga los porta bombillas inclinados a 30° por debajo de la línea horizontal para evitar daños por
  el agua o una descarga eléctrica.
• PRECAUCIÓN: Peligro de quemaduras. Deje que el aparato de luz se enfríe antes de tocarlo.
• AVISO: No conecte este aparato de luz a un interruptor reductor de luz ni a un temporizador.
• Este aparato de luz requiere 120 voltios CA.
• Este aparato de luz debe estar correctamente conectado a tierra.
• Algunas normativas eléctricas exigen que la instalación la realice un electricista calificado.
• Si desea utilizar la fase Manual, la lámpara debe estar conectada a través de un interruptor.
• Este aparato está diseñado para una instalación al aire libre y se lo debe montar en una pared o en aleros.
• Para lograr los mejores resultados, este aparato debe montarse a 8 pies (2,4 metros) por encima del suelo. Nota: Si el
  aparato está instalado a más de 8 pies (2,4 m), si se apunta el detector hacia abajo se reducirá la distancia de cobertura.
El detector de movimiento de este aparato de luz detecta “movimiento” debido al movimiento del calor a través del
área de cobertura. El detector de movimiento es más sensible a la circulación del calor que se mueve a través del área de
cobertura y menos sensible a la circulación del calor que va directamente hacia él.


                                                                                  Movimiento                       Movimiento



                                                                                                 Detector


                                                           Lo menos sensible                                  Lo más sensible
                         DUSK TO DAWN
                               SENS.
               ON TIME




                                        DUAL BRITE
      20 MIN




                                                                                                                                                                        DUSK TO DAWN
                                                                                                                                                                              SENS.
                                                                                                                                                              ON TIME




                                                                                                                                                                                       DUAL BRITE
               H
   5 MIN




                                                                                                                                                     20 MIN




                                                                                                                                                              H
                                                                                                                                                  5 MIN
                  M




                            6H




                                                                                                                                                                 M




                                                                                                                                                                           6H
                  L




                               3H
     1 MIN
   TEST




                                                                                                                                                                 L




                                                                                                                                                                              3H
                                                                                                                                                    1 MIN
                               OFF




                                                                                                                                                  TEST




                                                                                                                                                                              OFF




                                                                                                                               THIS   SIDE   UP




                                                               THIS   SIDE   UP




                                                           Montaje en pared                                  Montaje en alero

Nota: La lámpara y el sensor debe montarse como se indica arriba, una vez instalado (según el tipo de instalación).
210008-01
                                                                                          Ex. Q - Page 11 of 28
                                                           Para ver más información y vídeos sobre operación y resolución de problemas,                                                             11
                                                                                   visite www.hzsupport.com
                         INSTALACIÓN

       ADVERTENCIA: Desconecte la energía en el fusible
 o cortacircuitos. Coloque cinta encima del interruptor de
 cortacircuitos y verifique que la energía está apagada en
 la luminaria.

Este dispositivo viene con una placa de montaje “Easy Install”(conexión
rápida). Está pre-instalado en el aparato para ser enviado.
1. Desenrosque el tornillo grande de montaje que conecta la lámpara
    a la placa de montaje y retire la placa de montaje (ver Figura 1). El
    tornillo de montaje está diseñado para permanecer en la lámpara.                                                          Figura 1
2. Instale el soporte de montaje con la palabra estampada “FRONT”
    de espaldas a la caja de conexiones (vea la Figura 2). Use los
    tornillos del soporte de montaje que mejor se adapten a la caja
    de conexiones.
3. Pase los cables de la caja de conexiones por el agujero que está                                      T
                                                                                                   ON
    en la placa de montaje (vea la Figura 3).                                                FR

4. Coloque la placa de montaje contra la caja de conexiones (vea la
    Figura 3).                                                                                                                             FR
                                                                                                                                                ON
                                                                                                                                                     T




     • Montaje en pared - La flecha “UP” debe apuntar hacia arriba.
     • Montaje en alero - La flecha “UP”debe apuntar hacia el edificio.                                                       Figura 2
5. Inserte el tornillo pequeño de montaje por el agujero de la placa
    de montaje situado debajo del agujero roscado. Enrosque el perno
    en el orificio central del soporte de montaje (ver Figura 3). Apriete
    el perno de forma segura.                                                        UP
                                                                                       /Ha
                                                                                          ut/
                                                                                              Arr
                                                                         GN                        iba
                            CABLEADO                                     TerD
                                                                         Tie re
                                                                                                                  UP
                                                                                                                    /Hau

                                                                            rra
                                                                                                                        t/A

Inserte los cables de la caja de conexiones en el lado del bloque de
                                                                                                                           rrib
                                                                                                         GN                    a
                                                                                                         TerrD
                                                                                                         Tier e
                                                                                                             ra                                                                   TN



terminales y al rededor del tornillo de tierra (ver la Figura 4). Aprie-
                                                                                                                                                                                       OR
                                                                                                                                                                                            F




te los tornillos del bloque de terminales y el tornillo de tierra para
                                                                                                                                       N (W
                                                                                                                                       Bla hit
                                                                                                                                          nc/ e/
                                                                                                                                             Bla
                                                                                                                                                 nco)


asegurar los cables.
                                                                                                                                            L (B
                                                                                                                                            No lack
                                                                                                                                   N(          ir/N /
                                                                                                                                                   egro


                                                                                                                                   BlaWhit
                                                                                                                                                         )



• Blanco con “N (blanco)”                                                                                                             nc/ e/
                                                                                                                                         Bla
                                                                                                                                             nc   o)
• Negro con “L (negro)”                                                                                                                    L(
• Alambre desnudo o verde con el tornillo GND (tierra)                                                                                     NoBlack
                                                                                                                                              ir/N /
                                                                                                                                                  egr
                                                                                                                                                               o)
                                                                                                                              Figura 3
                       MONTAJE FINAL                                                                         UP/Haut/Arriba

1. Asegúrese de que todas las conexiones de los cables estén bien
   conectadas.                                                                                                                                               N (White/
                                                                                          GND                                                                Blanc/Blanco)
2. Alinee el borde inferior de la lámpara con el borde inferior de la                     Terre
                                                                                          Tierra                                                                    L (Black/
   placa de montaje. Incline la lámpara hacia la placa de montaje,                                                                                                  Noir/Negro)


   asegurándose de que la lámpara esté centrada en la placa de
   montaje.
   IMPORTANTE: Las dos clavijas de la parte posterior de la lám-
   para se deben insertar en el bloque de terminales para que la luz
   funcione.                                                                                                                  Figura 4

12
                                              Ex. Q - Page 12 of 28
                                   Para ver más información y vídeos sobre operación y resolución de problemas,                                                               210008-01
                                                     visite www.hzsupport.com
3. Apriete bien el tornillo de montaje teniendo cuidado de no
   apretarlo demasiado (vea la Figura 5).
   IMPORTANTE:
    • Si lo monta en la pared, asegúrese de que el aparato esté
      montado con el detector debajo de las cabezas de la lámpara.
    • Si lo monta en un alero, monte el aparato con detector de
      espaldas a la pared de la casa. Gire el detector de manera que
      los controles miren hacia el suelo.
4. Empuje el tapón de plástico firmemente en el orificio del perno
   de montaje de la lámpara (vea la Figura 5).
5. Calafatee alrededor de la placa de montaje y de la superficie de
                                                                                                           Figura 5
   montaje con un sellador de silicona (vea la Figura 6).

                   PRUEBAS Y AJUSTES

       PRECAUCIÓN: Para evitar daños por el agua y el riesgo
 de una descarga eléctrica, los controles del detector de mo-
 vimiento deben estar de cara al suelo cuando la instalación
 esté terminada.

1. Conecte el disyuntor y el interruptor de la luz.                                                        Figura 6
   Nota: El detector de movimiento tiene un período de 1 minuto de
   calentamiento antes de detectar movimiento. Cuando lo prenda
   por primera vez espere 1 minuto.
                                                                                                        1 MIN        5 MIN
2. Deslice el interruptor de sensibilidad (SENS) a la posición “L”,                                   TEST              20 MIN


   el interruptor ON-TIME a la posición TEST, y el interruptor
   DUALBRITE a la posición OFF (vea la Figura 7).
                                                                                                                        ON TIME
                                                                                                            L    M      H


3. Camine por el área de cobertura y note dónde está usted cuando
   las luces se encienden. Además, la LED roja detrás de la lente del                                OFF   3H
                                                                                                                6H
                                                                                                                           SENS.
                                                                                                                     DUSK TO DAWN
   detector de movimiento destellará varias veces cuando se detecta
   movimiento (vea la Figura 8).                                                                                     DUAL BRITE

4. Si es necesario, sujete suavemente el detector de movimiento y
   muévalo de lado a lado o de arriba hacia abajo para ajustar la zona
   de detección.
                                                                                                           Figura 7
5. Si es necesario, sujete suavemente los cabezales de la lámpara y
   muévalas de lado a lado o de arriba hacia abajo para ajustar el
   área de cobertura de la luz.
6. Ajuste el interruptor de sensibilidad (SENS), según sea necesario
   (“L”, “M”, “H”). Una sensibilidad demasiado alta puede aumentar
   las falsas alarmas.




                                                                                                           Figura 8

210008-01
                                              Ex. Q - Page 13 of 28
                            Para ver más información y vídeos sobre operación y resolución de problemas,                            13
                                                     visite www.hzsupport.com
      AJUSTE DEL CABEZAL DE LA LÁMPARA
Esta luz está diseñada con cuatro cabezales de lámpara ajustables.
Los cabezales se pueden usar como dos cabezales de lámpara o se los
puede separar para ayudar a extender la cobertura de la luz. Se debe
tener cuidado de no girar los cabezales de la lámpara más allá de sus
topes incorporados.                                                                                      THIS   SIDE   UP


1. Agarre suavemente los cabezales superiores de la lámpara y
    muévalos para cubrir el área deseada.
2. Agarre suavemente los cabezales inferiores de la lámpara y muévalos
    para cubrir el área deseada.

                    REGULACIÓN FINAL
1. Ajuste la cantidad de duración (ON-TIME) que desea que las
   luces se queden prendidas después de que todo movimiento haya
   cesado (1, 5 o 20 minutos).
2. Para una iluminación ornamental de baja intensidad, ponga el
   interruptor de DUALBRITE en la posición de 3, 6, o del Dusk-
   to-Dawn (atardecer‑al‑amanecer). Vea la sección Temporizador DualBrite para más información.

                                   CONSIDERACIONES IMPORTANTES
EVITE APUNTAR EL DETECTOR A:
• A continuación hay ejemplos de objetos que pueden producir calor y pueden causar que el detector de movimiento se
  active:
  • Pozos de agua                • Acondicionadores de aire          • Ventosas de la secadora
  • Animales                     • Ventosas de calefacción           • Tráfico de carros
  Si sospecha que una fuente de calor de este tipo está activando el detector de movimiento, reduzca la sensibilidad.
• Zonas donde animales domésticos o el tráfico puedan activar el detector de movimiento.
• Los objetos grandes cercanos y de colores resplandecientes que reflejan la luz del día pueden hacer que el detector se
  apague. No apunte otras luces al detector de movimiento.
CAMBIOS DE TEMPORADA:
El detector de movimiento funciona detectando los cambios de temperatura a través de su campo de visión. Cuanto
más cerca esté la temperatura ambiente al calor del cuerpo de una persona, el detector aparecerá menos sensible. Cuanto
mayor sea la diferencia de temperatura, mayor aparecerá la sensibilidad del detector. Puede ser necesario modificar el
interruptor de sensibilidad (SENS) a medida que la temperatura exterior cambia de una estación a la otra. Esta es una
parte normal del funcionamiento del detector de luz.

                                        TEMPORIZADOR DUALBRITE
El modo DualBrite es una función seleccionable que enciende la luz a un nivel (acento) reducido al anochecer; solo los
dos cabezales inferiores de la lámpara se encenderán (aproximadamente 3000K de color blanco cálido) mientras que
los dos cabezales superiores de la lámpara permanecerán apagados. Cuando se detecte movimiento, la luz aumentará a
pleno brillo (los cuatro cabezales de la lámpara se encenderán a 5000K de color blanco brillante) durante el tiempo de
DURACIÓN (1, 5 o 20 minutos) y luego volverá al modo DualBrite. La luz permancerá encendida a nivel de luz reducida
de acuerdo al tiempo seleccionado (apagado, 3 hr., 6 hr., dusk-to-dawn) y luego se apagará por completo. Una vez que el
temporizador DualBrite se agote, la luz se encenderá sólo cuando detecta movimiento. Si selecciona OFF desactiva la
función DualBrite, sin embargo, las características de detección de movimiento seguirán funcionando.

14
                                             Ex. Q - Page 14 of 28
                                  Para ver más información y vídeos sobre operación y resolución de problemas,              210008-01
                                                    visite www.hzsupport.com
                                                     FASE MANUAL
La fase manual anula el detector de movimiento y el control de
duración (“ON-TIME”), de esta forma la lámpara operará con           APAGADO   ENCENDIDO APAGADO    ENCENDIDO
todo su brillo. Esta característica funciona solamente en la noche
y solamente una noche a la vez. El detector de movimiento se
reiniciará en la modalidad de detección de movimiento después de
6 horas o cuando salga el sol, lo que ocurra primero. La fase manual
puede también alternar entre encendido y apagado mediante
el interruptor de pared. Nota: Si la energía eléctrica al aparato
de luz es apagada por más de 5 segundos, deje que el detector                   Menos de 3 segundos
de movimiento se caliente antes del cambio a la fase manual.
• Asegúrese de que la luz está encendida (ON) y de que el detector se ha calentado (60 segundos).
• Para activar la modalidad manual, APAGUE-PRENDA- APAGUE- PRENDA la alimentación en el interruptor de
   pared en 3 segundos.
• Para desactivar la modalidad manual, APAGUE-PRENDA- APAGUE- PRENDA la alimentación en el interruptor
   de pared en 3 segundos.
IMPORTANTE: Si la modalidad manual no se ACTIVA o DESACTIVA, utilice un ritmo más lento para ACTIVAR y
DESACTIVAR usando el interruptor de pared mientras lo hace dentro de 3 segundos.

                                                 ESPECIFICACIONES
Alcance.......................................................... Hasta 21 m (varía con la temperatura circundante).
Angulo de detección...................................... Hasta 240°
Requisitos de Energía.................................... 120 VCA, 60 Hz
Carga eléctrica............................................... 34 Vatios
Fases de Operación........................................ PRUEBA, ACTIVADO POR MOVIMIENTO y FASE MANUAL
Temporizador de duración (del encendido)... 1, 5 o 20 minutos
Temporizador de prueba................................ 5 segundos
Temporizador de fase manual........................ Máximo 6 Horas
Alcance (SENS)............................................ “L”, “M”, “H”
Lúmenes LED............................................... 2600
LED de temperatura de color	����������������������� Temperatura de luz baja. (3000K); temperatura de pleno brillo. (5000K)




210008-01
                                              Ex. Q - Page 15 of 28
                            Para ver más información y vídeos sobre operación y resolución de problemas,                15
                                                    visite www.hzsupport.com
                                     GUIA DE INVESTIGACION DE AVERIAS
 SÍNTOMA                   POSIBLE CAUSA                                         SOLUCIÓN
 La luz no se enciende.    1. El interruptor de la luz está apagado.             1. Encienda el interruptor de la luz.
                           2. El fusible está quemado o el disyuntor está        2. Cambie el fusible o conecte el disyuntor.
                              desconectado.
                           3. El apagado de la luz diurna (fotocélula) está      3. Vuelva a revisar al amanecer.
                              vigente.
                           4. El cableado del circuito es incorrecto, si esta    4. Verifique que el cableado esté correcto.
                              es una instalación nueva.
                           5. El detector de movimiento está enfocando a         5. Vuelva a enfocar el detector de movimiento para
                              la dirección incorrecta.                              que cubra el área deseada.
                           6. La temperatura del aire exterior está cercana al   6. Aumente la calibración del alcance (“SENS”). Vea
                              calor corporal de una persona.                        Cambios de Temporada en la página 14 para más
                                                                                    información.
 La luz se enciende        1. El detector de movimiento puede estar instalado    1. El aparato de luz está operando normalmente bajo estas
 durante el día.              en un sitio relativamente oscuro.                     circunstancias.
                           2. El interruptor de duración (“ON-TIME”)             2. Coloque el interruptor de duración (“ON-TIME”)
                              está en la posición prueba (“TEST”).                  en la calibración 1, 5 o 20 minutos.
 La luz se enciende sin    1. El detector de movimiento puede estar              1. Reduzca la calibración del alcance (“SENS”) o
 razón aparente.              detectando pequeños animales o tráfico                vuelva a colocar el detector de movimiento.
                              automotor.
                           2. El interruptor “SENS” está fijado demasiado        2. Reduzca la calibración del alcance (“SENS”).
                              alto.
                           3. El interruptor “DUALBRITE” está en la              3. El aparato de luz está operando normalmente bajo
                              calibración 3 horas, 6 horas, o del crepúsculo        estas circunstancias.
                              al amanecer.
                           4. La temperatura exterior está más caliente o        4. Reduzca la calibración del alcance (“SENS”). Vea
                              más fría que el calor corporal de una persona         Cambios de Temporada en la página 14 para más
                              (verano o invierno).                                  información.
                           5. El aparato de luz está cableado a través de un     5. No use un reductor de luz o un temporizador para
                              reductor de luz o de un temporizador.                 controlar el aparato de luz. Cambie el reductor de
                                                                                    luz o el temporizador por un interruptor de pared
                                                                                    estándar de encendido/apagado.
 Las luces se apagan       El aparato de luz puede estar instalado en un         Vuelva a ubicar el aparato de luz o utilice la calibración
 demasiado tarde en la     sitio relativamente oscuro.                           3 horas o 6 horas.
 calibración crepúsculo-
 al-amanecer.
 Las luces permanecen      1. El detector de movimiento puede estar              1. Reduzca la calibración del alcance (“SENS”) o
 encendidas                   absorbiendo calor de una fuente de calor como         vuelva a colocar el detector de movimiento.
 constantemente.              una ventosa de aire, una secadora de aire, o una
                              superficie pintada con colores brillantes y que
                              refleja el calor.
                           2. El detector de movimiento está en la fase          2. Fije el interruptor ON-TIME para 1, 5 o 20
                              manual.                                               minutos. Siga las instrucciones para la Fase Manual
                                                                                    en la página 15 para reiniciar.
                           3. El aparato de luz está cableado a través de un     3. No use un reductor de luz o un temporizador para
                              reductor de luz o de un temporizador.                 controlar el aparato de luz. Cambie el reductor de
                                                                                    luz o el temporizador por un interruptor de pared
                                                                                    estándar de encendido/apagado.
                           4. El aparato de luz está en el mismo circuito        4. Instale el aparato de luz en un circuito sin motores,
                              que un motor, transformador o tubo                    transformadores o tubos fluorescentes.
                              fluorescente.


16
                                                  Ex. Q - Page 16 of 28
                               Para ver más información y vídeos sobre operación y resolución de problemas,                       210008-01
                                                       visite www.hzsupport.com
 SÍNTOMA                  POSIBLE CAUSA                                        SOLUCIÓN
 Las luces se encienden   1. El calor o la luz de las bombillas puede          1. Vuelva a colocar los cabezales de la lámpara lejos
 y se apagan.                estar encendiendo y apagando al detector de          del detector de movimiento.
                             movimiento.
                          2. El calor reflejado desde otro objeto puede        2. Reduzca la calibración del alcance (“SENS”) o
                             estar encendiendo y apagando al detector de          vuelva a colocar el detector de movimiento.
                             movimiento.
                          3. El detector de movimiento está en la fase         3. Mientras está en la fase PRUEBA, la luz
                             “TEST” (PRUEBA) y calentándose.                      sólo queda encendida por 5 segundos. Fije el
                                                                                  interruptor ON-TIME para 1, 5 o 20 minutos.
                          4. Una empresa de servicios públicos ha              4. El dispositivo Smart Meter puede crear una
                             instalado un dispositivo de medidor                  interferencia con las luces de detección de
                             inteligente cerca de la lámpara.                     movimiento. Reubique la lámpara lejos de este
                                                                                  tipo de medidor.
 Las luces destellan      El detector de movimiento está detectando luz        Vuelva a colocar los cabezales de la lámpara
 una vez y luego          de los cabezales de la lámpara.                      para mantener el área por debajo del detector de
 permanecen apagadas                                                           movimiento relativamente oscura.
 en la fase manual.


                                                   SERVICIO TÉCNICO
    Favor de llamar al 1-800-858-8501 (sólo para hablar en inglés) para pedir ayuda antes de
                                devolver el producto a la tienda.
Si tiene algún problema, siga esta guía. Usted puede también visitar nuestro sitio Web: www.hzsupport.com. Si el
problema continúa, llame al 1-800-858-8501 (sólo para hablar en inglés), de 8:00 AM a 5:00 PM CST (L-V). Usted
puede también escribir a:
HeathCo LLC
P.O. Box 90045
Bowling Green, KY 42102-9045
ATTN: Technical Service (Servicio Técnico)
* Si se llama al Servicio Técnico, por favor tener lista la siguiente información: Número de Modelo, Fecha de compra y
Lugar de compra.
                          No hay piezas de servicio disponibles para este producto.
Por favor guarde su recibo de venta fechado; se lo requiere para cualquier solicitud de garantía.




210008-01
                                                Ex. Q - Page 17 of 28
                              Para ver más información y vídeos sobre operación y resolución de problemas,                             17
                                                      visite www.hzsupport.com
                                           GARANTÍA LIMITADA A 5 AÑOS
     Esta es una “Garantía Limitada” que le da a Ud. derechos legales específicos. Usted puede también tener otros
     derechos que varían de estado a estado o de provincia a provincia.
     Por un período de 5 años desde la fecha de compra, cualquier mal funcionamiento ocasionado por partes defectuosas
     de fábrica o mano de obra será corregido sin cargo para Ud.
     No cubierto - Servicio de reparación, ajuste y calibración debido al mal uso, abuso o negligencia, bombillas, ba-
     terías, u otras partes fungibles no están cubiertas por esta garantía. Los Servicios no autorizados o modificaciones
     del producto o de cualquier componente que se provee invalidarán esta garantía en su totalidad. Esta garantía no
     incluye reembolso por inconveniencia, instalación, tiempo de instalación, perdida de uso, servicio no autorizado, o
     costos de transporte de retorno.
     Esta garantía cubre solamente los productos ensamblados por HeathCo LLC y no se extiende a otros equipos o
     componentes que el consumidor usa junto con nuestros productos.
     ESTA GARANTÍA ESTÁ EXPRESAMENTE EN LUGAR DE OTRAS GARANTÍAS, EXPRESADAS
     O SOBREENTENDIDAS, INCLUYENDO CUALQUIER GARANTÍA, REPRESENTACIÓN O CON-
     DICIÓN DE COMERCIABILIDAD O QUE LOS PRODUCTOS SE ADAPTEN PARA CUALQUIER
     PROPÓSITO O USO EN PARTICULAR, Y ESPECIFICAMENTE EN LUGAR DE TODOS LOS DAÑOS
     ESPECIALES, INDIRECTOS, INCIDENTALES Y CONSECUENTES.
     LA REPARACIÓN O EL REEMPLAZO DEBERÍA SER LA ÚNICA SOLUCIÓN DEL CLIENTE Y
     NO HABRÁ RESPONSABILIDAD POR PARTE DE HEATHCO LLC POR CUALQUIER DAÑO
     ESPECIAL, INDIRECTO, INCIDENTAL O CONSECUENTE, INCLUIDOS PERO NO LIMITADOS
     A CUALQUIER PÉRDIDA DE NEGOCIO O GANACIAS SEAN O NO PREVISIBLES. Algunos estados
     o provincias no permiten la exclusión o limitación de daños incidentales o consecuentes, de modo que la limitación
     o exclusión arriba indicada puede que no se aplique a Ud.
     Por favor guarde su recibo de venta fechado; se lo requiere para cualquier solicitud de garantía.


Este aparato cumple con la Parte 15 de las Reglas de la FCC. La operación está sujeta a las dos siguientes condiciones: (1) este aparato
no puede causar interferencias perjudiciales y (2) este aparato debe aceptar cualquier interferencia recibida, incluyendo una interferencia
que pueda causar un funcionamiento indeseado.
Advertencia: los cambios o modificaciones hechas a esta unidad que no estén expresamente aprobados por la parte responsable del cum-
plimiento pueden anular la autoridad del usuario para operar el equipo.
Nota: Este equipo ha sido probado y se lo encontró que cumple con los límites para un dispositivo digital de Clase B, de acuerdo con
la parte 15 de las Normas de la FCC. Estos límites están diseñados para proporcionar una protección razonable contra interferencias
dañinas en una instalación residencial. Este equipo genera, usa y puede irradiar energía de radiofrecuencia y, si no se lo instala y usa de
acuerdo con las instrucciones, puede causar interferencia dañina a las comunicaciones de radio. Sin embargo, no hay garantía de que la
interferencia no ocurra en una instalación en particular. Si este equipo causa interferencia dañina a la recepción de radio o televisión, lo
que se puede determinar apagando y encendiendo el equipo, se recomienda que el usuario intente corregir la interferencia mediante una
o más de las siguientes medidas:
- Reoriente o reubique la antena receptora.
- Aumente la separación entre el equipo y el receptor.
- Conecte el equipo a un tomacorriente en un circuito diferente al que está conectado el receptor.
- Para recibir ayuda consulte con el distribuidor o con un técnico experto en radio / TV.

CAN ICES-005 (B)/NMB-005 (B)




18
                                                  Ex. Q - Page 18 of 28
                                Para ver más información y vídeos sobre operación y resolución de problemas,                      210008-01
                                                        visite www.hzsupport.com
                                                                        Commande d’éclairage à
                                                                       détecteur de mouvement
                                                                                                 Modèle : 5838

Reçu daté nécessaire pour remplacement sous garantie.

              CARACTÉRISTIQUES
• Brillant luminaire à DEL éconergétique
• Technologie DualBriteMD
• S’allume automatiquement lors de la détection d’un
  mouvement.

                     DÉBALLAGE
Retirez tout le contenu de l’emballage et assurez-vous
d’avoir en main tous les éléments avant de débuter
l’assemblage. L’emballage contient les éléments suivants :
• Éclairage de sécurité
• Guide du propriétaire
• Ferrures de montage




QUINCAILLERIE FOURNIE
Remarque : Les six vis du support de montage sont fournies. L’installation n’en exige que deux. Jeter les vis du support
de montage non utilisée une fois l’installation terminée.




Bouchon de                     Vis n° 6 du support                 Vis n° 8 du support
plastique                      de montage (x2)                     de montage (x2)




Boulon de montage				                                       Boulon de montage (Pré-installé dans le luminaire)


  FRONT




Support de montage                                          Petit tournevis

© 2019 HeathCo LLC
210008-01
                                            Ex. Q - Page 19 of 28
                                      Visitez www.hzsupport.com pour des renseignements                      210008-0119F
                                           et des vidéos sur l'utilisation et le dépannage
                                          IMPORTANTS RENSEIGNEMENTS DE SÉCURITÉ ET D'INSTALLATION
Avant d’installer ce luminaire de sécurité, lisez avec soin toutes les directives et conserver le guide du propriétaire aux
fins de référence.
• AVERTISSEMENT : Pour éviter les chocs électriques, assurez-vous que l’alimentation est coupée avant de commencer
   l’installation.
• AVERTISSEMENT : Risque d’incendie. Conservez au moins 2 po (51 mm) entre les lampes et toute matière combustible.
• AVERTISSEMENT : Risque de choc électrique Pour l’installation sous l’avant-toit, le centre de la boîte de jonction doit
   être situé à au moins 4 1/2 po (11,5 cm) du bord extérieur de l’avant-toit.
• ATTENTION : Pour éviter les dommages par l’eau et les risques de choc, les commandes du détecteur de mouvement
   doivent faire face au sol une fois l’installation terminée.
• ATTENTION : Conservez les lampes à un angle de 30 ° sous l’horizontale pour éviter les dommages par l’eau et les
   chocs.
• ATTENTION : Danger de brûlure. Laissez refroidir le luminaire avant d’y toucher.
• AVIS : Ne raccordez pas ce luminaire à un interrupteur gradateur ni à une minuterie.
• Ce luminaire exige une alimentation de 120 volts c.a.
• Ce luminaire doit être correctement mis à la terre.
• Dans certaines localités, le code de l’électricité exige que l’installation soit confiée à un électricien qualifié.
• Pour utiliser le mode Manuel, le luminaire doit être branché à un interrupteur.
• Ce luminaire est conçu pour une installation extérieure; il devrait être fixé à un mur ou à l’avant-toit.
• Pour des résultats optimums, ce luminaire doit être installé à 8 pieds (2,4 mètres) du sol. Remarque : Lorsque le lumi-
   naire est installé à une hauteur supérieure à 8 pi (2,4 m), le fait de diriger le détecteur vers le bas réduit la portée de la
   couverture.
Le détecteur de mouvement de ce luminaire décèle les « mouvement » grâce à un déplacement de chaleur dans la zone
de couverture. Le détecteur de mouvement est plus sensible aux déplacements de chaleur à travers la zone de couverture
qu’aux déplacements de chaleur directement dans sa direction.


                                                                            Mouvement                                      Mouvement



                                                                                                   Détecteur


                                                       Le moins sensible                                              Le plus sensible
                           DUSK TO DAWN
                                 SENS.
                 ON TIME




                                          DUAL BRITE
        20 MIN




                                                                                                                                                                               DUSK TO DAWN
                                                                                                                                                                                     SENS.
                                                                                                                                                                     ON TIME




                                                                                                                                                                                              DUAL BRITE
                 H
     5 MIN




                                                                                                                                                            20 MIN




                                                                                                                                                                     H
                                                                                                                                                         5 MIN
                    M




                              6H




                                                                                                                                                                        M




                                                                                                                                                                                  6H
                    L




                                 3H
       1 MIN
     TEST




                                                                                                                                                                        L




                                                                                                                                                                                     3H
                                                                                                                                                           1 MIN
                                 OFF




                                                                                                                                                         TEST




                                                                                                                                                                                     OFF




                                                                                                                                      THIS   SIDE   UP




                                                         THIS   SIDE   UP




                                                        Montage mural                                          Montage sous avant-toit
Remarque : Le luminaire et capteur devraient être montés comme montré ci-dessus au cours de l’installation (selon le
type d’installation.)
20
                                                                                     Ex. Q - Page 20 of 28
                                                                               Visitez www.hzsupport.com pour des renseignements                                               210008-01
                                                                                    et des vidéos sur l'utilisation et le dépannage
                         INSTALLATION

      MISE EN GARDE : Coupez l’alimentation au disjoncteur ou
 au fusible. Mettez le ruban gommé sur l’interrupteur du dis-
 joncteur et vérifiez que l'alimentation est coupée au montage.

Ce luminaire comporte une plaque de montage « Easy Install » (à
branchement rapide). Cette dernière est fixée au luminaire pour
l’expédition.
1. Dévissez le gros boulon de fixation reliant le luminaire à la plaque
     de montage et enlevez la plaque de montage (voir la Figure 1). Le
     boulon de montage est conçu pour demeurer dans le luminaire.                                                                  Figure 1
2. Installez le support de montage de sorte que le mot « FRONT »
     soit à l’opposé de la boîte de jonction (voir la Figure 2). Utilisez
     les vis du support de montage qui conviennent le mieux à la boîte
     de jonction.
3. Acheminez les fils de la boîte de jonction à travers le trou de la                                   ON
                                                                                                              T
     plaque de montage (voir la Figure 3).                                                       FR

4. Placez la plaque de montage contre la boîte de jonction (voir la
     Figure 3).                                                                                                                                 FR
                                                                                                                                                     ON
                                                                                                                                                          T




      • Montage au mur - La flèche « UP » doit pointer vers le haut
      • Montage sous l’avant-toit - La flèche « UP » doit pointer vers                                                             Figure 2
        le bâtiment
5. Insérez le petit boulon de fixation à travers le trou de la plaque
     de montage situé en-dessous du trou taraudé. Vissez ce boulon
     dans le trou central du support de montage (voir la Figure 3).                      UP
                                                                                           /Ha
                                                                                               ut/
     Serrez solidement le boulon.                                                                  Arr
                                                                                                        iba
                                                                            GN
                                                                            TerD
                             CÂBLAGE                                        Tie re
                                                                                                                       UP
                                                                                                                         /Hau

                                                                               rra
                                                                                                                             t/A
                                                                                                                                rrib
                                                                                                              GN                    a
                                                                                                              TerrD
                                                                                                              Tier e
                                                                                                                  ra


Insérez les fils de la boîte de jonction dans le côté du bornier et autour
                                                                                                                                                                                       TN
                                                                                                                                                                                            OR
                                                                                                                                                                                                 F




de la vis de mise à la terre (voir la Figure 4). Serrez les vis du bornier
                                                                                                                                            N (W
                                                                                                                                            Bla hit
                                                                                                                                               nc/ e/
                                                                                                                                                  Bla
                                                                                                                                                      nco)


ainsi que la vis de mise à la terre pour retenir les fils.
                                                                                                                                                 L (B
                                                                                                                                                 No lack
                                                                                                                                        N(          ir/N /
                                                                                                                                                        egro


                                                                                                                                        BlaWhit
                                                                                                                                                              )



• Blanc avec « N (blanc) »                                                                                                                 nc/ e/
                                                                                                                                              Bla
                                                                                                                                                  nc
• Noir avec « L (noir) »                                                                                                                               o)
                                                                                                                                                L(
• Fil dénudé ou vert avec la vis GND (mise à la terre)                                                                                          NoBlack
                                                                                                                                                   ir/N /
                                                                                                                                                       egr
                                                                                                                                                                    o)
                                                                                                                                   Figure 3
                     ASSEMBLAGE FINAL                                                                             UP/Haut/Arriba

1. Assurez-vous que tous les fils sont solidement branchés.
2. Alignez le bord inférieur du luminaire au bord inférieur de la                              GND
                                                                                                                                                                  N (White/
                                                                                                                                                                  Blanc/Blanco)
   plaque de montage. Inclinez le luminaire vers la plaque de montage,                         Terre
                                                                                               Tierra                                                                    L (Black/
   tout en vous assurant que le luminaire est centré sur la plaque de                                                                                                    Noir/Negro)

   montage.
   IMPORTANT : Les deux goupilles à l’arrière du luminaire doivent
   s’insérer dans le bornier pour que l’éclairage fonctionne.

                                                                                                                                   Figure 4

210008-01
                                                Ex. Q - Page 21 of 28
                                         Visitez www.hzsupport.com pour des renseignements                                                                                                   21
                                             et des vidéos sur l'utilisation et le dépannage
3. Serrez solidement le boulon de montage, en évitant toutefois de
   trop le serrer (voir la Figure 5).
   IMPORTANT :
    • Pour une installation au mur, assurez-vous que le capteur est
       situé sous les projecteurs.
    • Pour une installation sous l’avant-toit, assurez-vous que le capteur
       est situé à l’opposé du mur du bâtiment. Faites pivoter le capteur
       de sorte que les commandes soient placées face au sol.
4. Enfoncez fermement le bouchon de plastique dans le trou du
   boulon de montage du luminaire (voir la Figure 5).
5. Appliquez un scellant d’étanchéité entre la plaque de montage et
                                                                                                     Figure 5
   la surface de montage (voir la Figure 6).

                    ESSAIS ET RÉGLAGES

      ATTENTION : Pour éviter les dommages par l’eau et les
 risques de choc, les commandes du détecteur de mouvement
 doivent faire face au sol une fois l’installation terminée.

1. Ré-enclenchez le disjoncteur puis ouvrez l’interrupteur.
   Remarque : Le détecteur de mouvement exige un réchauffement
   d’une minute avant de détecter les mouvements. La première fois                                   Figure 6
   que vous le mettez sous tension, attendez une minute.
2. Placez le commutateur de sensibilité (SENS) en position « L »,
   le commutateur de fonctionnement (ON-TIME) en position                                        1 MIN
                                                                                               TEST
                                                                                                               5 MIN
                                                                                                                  20 MIN
   TEST et le commutateur DUALBRITE en position OFF (voir
   la Figure 7).                                                                                                  ON TIME
                                                                                                      L    M      H
3. Déplacez-vous dans la zone de couverture, en remarquant l’endroit où
   vous trouvez lorsque la lumière s’allume. Le voyant à DEL rouge situé                                             SENS.
   derrière la lentille du détecteur de mouvement clignote à plusieurs
                                                                                                          6H
                                                                                               OFF   3H        DUSK TO DAWN


   reprises lorsqu’un mouvement est détecté (voir la Figure 8).
4. Au besoin, agrippez doucement le détecteur de mouvement, puis                                               DUAL BRITE


   déplacez-le de droite à gauche ou du bas vers le haut pour régler
   la zone de détection.
                                                                                                     Figure 7
5. Au besoin, agrippez doucement les projecteurs, puis déplacez-le de
   droite à gauche ou du bas vers le haut pour régler la zone d’éclairage.
6. Réglez la sensibilité (SENS) à la valeur souhaitée (faible (L),
   moyenne (M) ou élevée (H)). Une sensibilité trop élevé peut
   augmenter le nombre de déclenchement non souhaité.




                                                                                                     Figure 8

22
                                                Ex. Q - Page 22 of 28
                                         Visitez www.hzsupport.com pour des renseignements                                    210008-01
                                             et des vidéos sur l'utilisation et le dépannage
              RÉGLAGE DES PROJECTEURS
Ce luminaire comporte quatre projecteurs réglables. Ces derniers
peuvent être regroupés par deux ou encore être utilisés séparément
pour répartir l’éclairage. Il faut faire attention de ne pas faire pivoter
les projecteurs au-delà des butées en place.
1. Agrippez doucement les projecteurs du haut, puis déplacez-les                                   THIS   SIDE   UP


     pour couvrir la zone souhaitée.
2. Agrippez doucement les projecteurs du bas, puis déplacez-les
     pour couvrir la zone souhaitée.

                        RÉGLAGE FINAL
1. Réglez la période de fonctionnement (ON-TIME), pendant
   laquelle les projecteurs demeureront allumés après que tout
   mouvement aura cessé (1, 5 ou 20 minutes).
2. Régler l’interrupteur DUALBRITE au temps d’allumage désiré,
   à faible intensité, après le crépuscule (3h, 6h, crépuscule-aurore).
   Consultez la section sur la Minuterie DualBrite pour plus de détails.

                                       RENSEIGNEMENTS IMPORTANTS
ÉVITEZ D'ORIENTER LE DÉTECTEUR VERS...
• Voici des exemples d’objets qui pourraient dégager de la chaleur, de sorte que le détecteur se déclenchera :
  • Bassin d’eau                    • Appareil de climatisation         • Sortie de sécheuse
  • Animaux                         • Sortie de chauffage               • Circulation automobile
  Si vous soupçonnez l’une de ces sources de chaleur d’entraîner le déclenchement du détecteur de mouvement, réduisez
  la sensibilité.
• Zones où des animaux de compagnie ou de la circulation pourrait déclencher le détecteur de mouvement.
• Sur de grands objets clairs à proximité qui réfléchissent la lumière du jour et risquent de déclencher le dispositif d’arrêt.
  Évitez de diriger d’autres luminaires vers le détecteur de mouvement.
MODIFICATIONS SAISONNIÈRES :
Le détecteur de mouvement fonctionne en décelant les changements de température dans son champ de vision. Plus
la température ambiante se rapproche de celle du corps humain, moins le capteur semblera sensible. Plus la différence
de température sera importante, plus le capteur semblera sensible. Il pourrait être nécessaire de modifier le réglage du
commutateur de sensibilité (SENS) lorsque la température extérieure change, d’une saison à l’autre. Cela fait partie du
fonctionnement normal du capteur du luminaire.

                                              MINUTERIE DUALBRITE
Le mode DualBrite est une fonction sélectionnable qui permet d’allumer l’éclairage le soir à intensité réduite (accentuée);
seuls les deux projecteurs du bas s’allument alors (éclairage blanc chaud d’environ 3 000 K), tandis que les deux projecteurs
du haut demeurent fermés. Lorsqu’un mouvement est détecté, l’éclairage s’allume à pleine intensité (les quatre projecteurs
s’allument et diffusent une brillante lumière blanche à 5 000 K) pendant la période de fonctionnement (ON-TIME) fixée
(1, 5 ou 20 minutes), avant de repasser en mode DualBrite. L’éclairage demeure à intensité réduite pendant la période sélec-
tionnée (Fermé, 3 hres, 6 hres, Soir au matin/Off, 3 hr., 6 hr., dusk-to-dawn), avant de s’éteindre complètement. Une fois
la minuterie DualBrite écoulée, l’éclairage s’allume uniquement lorsqu’un mouvement est détecté. La sélection de l’option
OFF désactive la fonction DualBrite, mais le détecteur de mouvement continue de fonctionner.


210008-01
                                               Ex. Q - Page 23 of 28
                                         Visitez www.hzsupport.com pour des renseignements                                  23
                                              et des vidéos sur l'utilisation et le dépannage
                                                 MODE MANUEL
Le mode manuel contourne le détecteur de mouvement et la
                                                                          HORS    SOUS         HORS   SOUS
commande « PÉRIODE DE FONCTIONNEMENT » de                                TENSION TENSION     TENSION TENSION
sorte que l’éclairage s’allume à pleine intensité. Cette caractéristique
fonctionne seulement à nuit, et une seule nuit à la fois. Le détecteur
de mouvement repasse en mode détection après six heures ou au
moment du lever du soleil, selon la première éventualité. Le mode
manuel peut aussi être activé et désactivé au moyen d’un interrupteur
mural. Remarque : Lorsque l’alimentation du luminaire est coupée
pendant plus de cinq secondes, laissez le détecteur de mouvement                 Moins de 3 secondes
se réchauffer avant de passer au mode manuel.
• Assurez-vous que le luminaire est bien SOUS TENSION et que le détecteur a eu le temps de se réchauffer (60
  secondes).
• Pour activer le mode manuel, exécutez la séquence HORS TENSION-SOUS TENSION-HORS TENSION-SOUS
  TENSION en moins de 3 secondes à l’interrupteur mural.
• Pour désactiver le mode manuel, exécutez la séquence HORS TENSION-SOUS TENSION-HORS TENSION-
  SOUS TENSION en moins de 3 secondes à l’interrupteur mural.
IMPORTANT : Si le mode Manuel n’est pas automatiquement ACTIVÉ ou DÉSACTIVÉ, essayez de réduire la fréquence
de MISE SOUS/HORS TENSION de l’appareil au moyen de l’interrupteur mural, tout en actionnant toutefois ce
dernier en moins de 3 secondes.

                                               FICHE TECHNIQUE
Portée.................................................. Jusqu’à 21 m (70 pi) [Varie selon la température ambiante].
Angle de détection............................... Jusqu’à 240°
Courant requis..................................... 120 V c.a., 60 Hz
Charge électrique................................. 34 Watts
Modes de fonctionnement................... ESSAI, DÉCL. PAR MOUV et CONTOURNEMENT MANUEL
Minuterie de fonctionnement.............. 1, 5 ou 20 minutes
Minuterie d’essai.................................. 5 secondes
Minuterie du mode manuel................. Maximum 6 heures
Portée.................................................. « L », « M », « H »
Puissance DEL.................................... 2 600
Température de couleur de la DEL	���� Température de faible éclairage (3 000 K); température pleine intensité (5 000 K)




24
                                           Ex. Q - Page 24 of 28
                                     Visitez www.hzsupport.com pour des renseignements                        210008-01
                                          et des vidéos sur l'utilisation et le dépannage
                                                    GUIDE DE DÉPANNAGE
 SYMPTÔME                     CAUSE POSSIBLE                                          SOLUTION
 L’éclairage ne s’allume      1. L’interrupteur est hors tension.                     1. Placez l’interrupteur en position ON.
 pas.                         2. Le fusible est grillé ou le disjoncteur est          2. Remplacez le fusible ou enclenchez le disjoncteur.
                                 déclenché.
                              3. La photocellule est en fonction.                     3. Vérifiez de nouveau une fois la nuit tombée.
                              4. Le câblage du circuit est incorrect, s’il s’agit     4. Vérifiez le câblage.
                                 d’une nouvelle installation.
                              5. Le détecteur de mouvement est orienté dans           5. Réorientez le détecteur afin de couvrir la zone
                                 la mauvaise direction.                                  souhaitée.
                              6. La température de l’air extérieur est proche         6. Augmentez le réglage du « SENS ». Voir la section
                                 de la température corporelle d’une personne.            Modifications Saisonnières à la page 23 pour plus de
                                                                                         détails.
 La lumière s’allume          1. Le détecteur de mouvement est installé dans          1. Le luminaire fonctionne normalement dans ces
 pendant la journée.             un endroit relativement sombre.                         circonstances.
                              2. Le commutateur « ON-TIME » est en                    2. Placez le commutateur « ON-TIME » en position
                                 position « TEST ».                                      1, 5 ou 20 minutes.
 La lumière s’allume          1. Le capteur détecte de petits animaux ou la           1. Abaissez la sensibilité du SENS ou réorientez le
 sans raison apparente.          circulation automobile.                                 détecteur de mouvement.
                              2. Le commutateur « SENS » est réglé à une              2. Réduisez la sensibilité du cadran « SENS ».
                                 sensibilité trop élevée.
                              3. Le commutateur « DUALBRITE» est en                   3. Le luminaire fonctionne normalement dans ces
                                 position 3, 6 ou DUSK TO DAWN.                          circonstances.
                              4. La température extérieure est de loin                4. Réduisez la sensibilité du cadran « SENS ». Voir la
                                 supérieure ou inférieure à la température               section Modifications Saisonnières à la page 23 pour
                                 corporelle d’une personne (été ou hiver).               plus de détails.
                              5. Le luminaire est branché à un gradateur ou à         5. N’utilisez pas de gradateur ni de minuterie pour
                                 une minuterie.                                          commander l’éclairage. Remplacez le gradateur ou
                                                                                         la minuterie par un interrupteur mural standard.
 L’éclairage s’éteint trop    Le luminaire est installé dans un endroit               Déplacez le luminaire ou utilisez le réglage 3 heures
 tard lorsqu’il est réglé à   relativement sombre.                                    ou 6 heures.
 DUSK TO DAWN.
 L’éclairage demeure          1. Le détecteur de mouvement capte une                  1. Abaissez la sensibilité du SENS ou réorientez le
 continuellement                 source de chaleur : évent, sortie de sécheuse           détecteur de mouvement.
 allumé.                         ou surface brillante réfléchissant la chaleur.
                              2. Le détecteur de mouvement est en mode                2. Réglez le commutateur ON-TIME à 1, 5 ou 20
                                 manuel.                                                 minutes. Suivez les directives du mode Manuel à la
                                                                                         page 24 pour le réactiver.
                              3. Le luminaire est branché à un gradateur ou à         3. N’utilisez pas de gradateur ni de minuterie pour
                                 une minuterie.                                          commander l’éclairage. Remplacez le gradateur ou
                                                                                         la minuterie par un interrupteur mural standard.
                              4. Le luminaire est branché au même circuit             4. Branchez le luminaire à un circuit ne comportant
                                 qu’un moteur, un transformateur ou un                   pas de moteur, de transformateur ni de fluorescent.
                                 fluorescent.




                                                                                                                                          Suite

210008-01
                                                     Ex. Q - Page 25 of 28
                                              Visitez www.hzsupport.com pour des renseignements                                               25
                                                  et des vidéos sur l'utilisation et le dépannage
                                       GUIDE DE DÉPANNAGE (SUITE)
 SYMPTÔME               CAUSE POSSIBLE                                       SOLUTION
 Les lumières           1. La chaleur ou la lumière des lampes activent      1. Éloignez la lampe du détecteur de mouvement.
 clignotent.               et désactivent continuellement le détecteur
                           de mouvement.
                        2. La chaleur est réfléchie par des objets de        2. Abaissez la sensibilité du SENS ou réorientez le
                           sorte qu’elle active et désactive le détecteur       détecteur de mouvement.
                           de mouvement.
                        3. Le détecteur de mouvement est en mode             3. En mode TEST, l’éclairage demeure allumé
                           « TEST » et se réchauffe.                            seulement pendant 5 secondes. Réglez le
                                                                                commutateur ON-TIME à 1, 5 ou 20 minutes.
                        4. Une société de services publics a installé        4. Ce type d’appareil peut créer des interférences
                           un appareil de mesure intelligent près du            avec les luminaires à détecteur de mouvement.
                           luminaire.                                           Éloignez le luminaire de ce type d’appareil de
                                                                                mesure.
 En mode manuel, les    Le détecteur de mouvement capte la lumière de        Repositionnez la lampe de sorte que la zone sous le
 lumières clignotent    la lampe.                                            détecteur de mouvement soit relativement sombre.
 une fois, puis
 demeurent éteintes.


                                                SERVICE TECHNIQUE
 Veuillez faire le 1 800 858-8501 (service en anglais seulement) pour obtenir de l’aide avant de
                                  retourner l’article au magasin.
En cas de problème, suivez ce guide. Vous pouvez aussi visiter notre site Web à www.hzsupport.com. Si le problème
persiste, composez* le 1 800 858-8501 (service en anglais seulement), entre 8 h 00 et 17 h 00, HNC, du lundi au vendredi.
Vous pouvez aussi écrire au :
HeathCo LLC
P.O. Box 90045
Bowling Green, KY 42102-9045
ATTN: Technical Service (Service technique)
* Lors d’un appel au service technique, veuillez avoir les renseignements suivants à portée de main : numéro du modèle,
date d’achat et endroit de l’achat.
                       Aucune pièce de rechange n’est disponible pour ce produit.
Veuillez conserver le reçu portant la date d’achat; vous en aurez besoin pour toutes vos demandes liées à la garantie.




26
                                              Ex. Q - Page 26 of 28
                                        Visitez www.hzsupport.com pour des renseignements                                  210008-01
                                             et des vidéos sur l'utilisation et le dépannage
                                               GARANTIE LIMITÉE DE 5 ANS
   Il s’agit d’une « Garantie limitée » qui vous confère des droits juridiques spécifiques. Vous pouvez également jouir
   d’autres droits, variables d’une province à l’autre.
   Pendant une période de 5 ans à compter de la date d’achat, toute anomalie de fonctionnement imputable à un vice
   de matériau ou de main-d’oeuvre sera corrigée gratuitement.
   Exclusions de la garantie - Réparations, réglage et calibrage dus à une mauvaise utilisation, un mauvais traitement
   ou à la négligence. Les ampoules, les piles et des autres articles non durables ne sont pas couverts par cette garan-
   tie. Le service non autorisé ou la modification du produit ou d’un ou l’autre de ses composants fournis invalidera
   totalement la présente garantie. Cette garantie n’inclut pas le remboursement pour le dérangement, l’installation,
   le réglage, la perte d’utilisation, le service non autorisé ou les frais d’expédition pour le renvoi de la marchandise.
   La garantie ne couvre que les produits assemblés HeathCo LLC et ne s’étend pas aux autres équipements et com-
   posants que le client pourrait utiliser conjointement avec nos produits.
   CETTE GARANTIETIENT EXPRESSÉMENT LIEU DETOUTES AUTRES GARANTIES,EXPLICITES
   OU IMPLICITES, Y COMPRIS DE TOUTE GARANTIE DE REPRÉSENTATION OU DE CONDI-
   TION DE CONVENANCE À LA COMMERCIALISATION OU À L’EFFET QUE LES PRODUITS
   CONVIENNENT À UN BUT OU À UNE UTILISATION PARTICULIÈRE, ET SPÉCIFIQUEMENT
   DE TOUS DOMMAGES SPÉCIAUX, DIRECTS, INDIRECTS OU SECONDAIRES.
   LE REMPLACEMENT OU LA RÉPARATION CONSTITUENT LE SEUL RECOURS DU CLIENT
   ET HEATHCO LLC NE POURRA ÊTRE TENUE RESPONSABLE DE TOUS DOMMAGES SPÉ-
   CIAUX, DIRECTS, INDIRECTS OU SECONDAIRES, Y COMPRIS, SANS S’Y LIMITER, LES PERTES
   COMMERCIALES ET PERTES DE PROFIT, QU’ELLES SOIENT PRÉVISIBLES OU NON. Certaines
   provinces n’autorisent pas l’exclusion ou la limitation des dommages indirects ou secondaires, et la limitation ou
   l’exclusion ci-dessus pourrait ne pas s’appliquer à vous.
   Veuillez conserver le reçu portant la date d’achat; vous en aurez besoin pour toutes vos demandes liées à la garantie.


Cet appareil est conforme aux exigences de la Partie 15 des Règles du FCC. Son utilisation est assujettie aux deux conditions suivantes :
(1) cet appareil ne doit pas causer d’interférence nocive; (2) cet appareil doit accepter les interférences, y compris celles qui peuvent causer
un fonctionnement non désiré.
Avertissement : Toute modification apportée à cet appareil sans l’approbation explicite de la partie responsable de la conformité pourrait
annuler l’autorisation d’utiliser l’équipement.
Remarque : Cet appareil a été testé et déclaré conforme aux limites pour appareils numériques de classe B, selon la section 15 des règle-
ments de la FCC. Ces limites sont destinées à assurer une protection raisonnable contre les interférences nuisibles dans une installation
résidentielle. Cet appareil produit, utilise et peut émettre de l’énergie radio électrique et, s’il n’est pas installé et utilisé conformément aux
présentes instructions, peut causer des interférences nuisibles aux communications radio. Il n’existe toutefois aucune garantie que de telles
interférences ne se produiront pas dans une installation particulière. Si cet appareil cause des interférences nuisibles à la réception des
signaux de radio ou de télévision, ce qui peut être déterminé en allumant et en éteignant l’appareil, on encourage l’utilisateur d’essayer de
corriger ces interférences par l’un des moyens suivants :
- Réorienter ou repositionner l’antenne de réception.
- Augmenter la distance séparant l’appareil du récepteur.
- Brancher l’appareil sur un circuit électrique différent de celui où le récepteur est branché.
- Consulter le détaillant ou un technicien spécialisé en radio/télévision.

CAN ICES-005 (B)/NMB-005 (B)




210008-01
                                                    Ex. Q - Page 27 of 28
                                              Visitez www.hzsupport.com pour des renseignements                                               27
                                                   et des vidéos sur l'utilisation et le dépannage
                               Purchase Information
                             Información de la compra
                              Renseignements d’achat

     Model #:_________________________                  Date of Purchase:______________________
     Nº de modelo / N° de modèle		                      Fecha de compra / Date d’achat




                        Staple Purchase Receipt Here
                      Engrape aquí el recibo de compra
                          Agrafez le reçu d’achat ici

                 PLEASE KEEP YOUR DATED SALES RECEIPT,
              IT IS REQUIRED FOR ALL WARRANTY REQUESTS.
        POR FAVOR GUARDE SU RECIBO DE VENTA FECHADO; SE LO
          REQUIERE PARA CUALQUIER SOLICITUD DE GARANTÍA.
        VEUILLEZ CONSERVER LE REÇU PORTANT LA DATE D’ACHAT;
       VOUS EN AUREZ BESOIN POUR TOUTES VOS DEMANDES LIÉES
                          À LA GARANTIE.




28
                                   Ex. Q - Page 28 of 28
                        To see operational and troubleshooting information and videos,    210008-01
                                           go to www.hzsupport.com
